Exhibit 10.1

 

SECOND AMENDMENT AND CONSENT AND REVOLVING CREDIT COMMITMENT
EXTENSION AMENDMENT
TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDMENT AND CONSENT AND REVOLVING CREDIT COMMITMENT EXTENSION AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 16, 2020 and
ratified and confirmed on October 20, 2020 (this “Second Amendment”) among
DAVE & BUSTER’S, INC., a Missouri corporation (the “Borrower”), the Lenders
party hereto (constituting 100% of the existing Lenders under the Credit
Agreement, the “Consenting Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

Dave & Buster’s Holdings, Inc., as a guarantor, the Borrower, the direct and
indirect Subsidiaries of the Borrower from time to time party thereto, as
guarantors, the several financial institutions from time to time party thereto,
as Lenders, Swing Line Lender and/or L/C Issuers, and the Administrative Agent
are parties to that certain Amended and Restated Credit Agreement dated as of
August 17, 2017 (as amended by the First Amendment to Amended and Restated
Credit Agreement dated as of April 14, 2020 and as the same may be further
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”).

 

Pursuant to Section 13.13 of the Credit Agreement, the Borrower has requested
that the Lenders agree to certain amendments to the Credit Agreement, and each
of the Consenting Lenders (which Consenting Lenders, for the avoidance of doubt,
collectively constitute 100% of the Lenders under the Credit Agreement) has
agreed, subject to the terms and conditions set forth herein, to amend the
Credit Agreement as herein provided.

 

Pursuant to Section 1.19 of the Credit Agreement, the Borrower has requested
that the Revolving Lenders under the Credit Agreement extend the Revolving
Credit Termination Date of their Revolving Credit Commitments and Revolving
Loans, and each of the Revolving Lenders has agreed, subject to the terms and
conditions set forth herein, to extend the Revolving Credit Termination Date
under the Extended Revolving Credit Facility described herein.

 

On October 20, 2020, each of the Consenting Lenders ratified and confirmed an
updated version of the Amended Credit Agreement (as defined below) attached as
Exhibit A to this Second Amendment, which revised Section 8.7(o)(ii) thereof to
permit up to $550,000,000 of pari passu senior notes.

 

Accordingly, the Borrower and the Consenting Lenders agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01 Definitions. Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement after giving effect to this Second Amendment
(the “Amended Credit Agreement”) have the same meanings when used in this Second
Amendment (including Exhibit A hereto).

 



 

 

 

ARTICLE II
AMENDMENTS TO THE CREDIT AGREEMENT

 

Section 2.01 Amendments. The Credit Agreement is hereby amended, effective as of
the Second Amendment Effective Date, to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the underlined text (indicated textually in the same manner as the following
example: underlined text) as set forth in Exhibit B hereto.

 

ARTICLE III
Extended revolving credit FACILITY

 

Section 3.01 Extended Revolving Credit Facility. Effective as of the Second
Amendment Effective Date, the Revolving Credit Termination Date applicable to
the outstanding Revolving Credit Commitments and Revolving Loans of each
Consenting Lender shall be extended from August 17, 2022 to August 17, 2024 (the
Revolving Credit Facility, and the Revolving Credit Commitments as so extended,
being herein referred to as the “Extended Revolving Credit Facility” and the
“Extended Revolving Credit Commitments”). For the avoidance of doubt, as of the
Second Amendment Effective Date, all existing Revolving Credit Commitments and
Revolving Loans shall constitute Revolving Credit Commitments and Revolving
Loans under the Extended Revolving Credit Facility and the Amended Credit
Agreement, and shall continue to have the CUSIP identified for the “Revolving
Facility” on the cover page of the Credit Agreement and the Amended Credit
Agreement.

 

Section 3.02 Extended Revolving Credit Commitments. Effective as of the Second
Amendment Effective Date, the Extended Revolving Credit Commitments of each
Revolving Lender shall be in the respective amounts set forth on Schedule I
hereto.

 

Section 3.03 Revolving Credit Commitment Extension Amendment. The parties hereto
acknowledge and agree that this Second Amendment constitutes a Revolving Credit
Commitment Extension Amendment under Section 1.19 of the Credit Agreement.

 

ARTICLE IV
CONDITIONS to Effectiveness

 

Section 4.01 Conditions to Effectiveness of this Second Amendment. This Second
Amendment, and each of the amendments contained herein, shall become effective
on the date (the “Second Amendment Effective Date”) when each of the following
conditions precedent have been fulfilled (or waived) to the reasonable
satisfaction of the Administrative Agent:

 

(a)            Execution and Delivery of this Second Amendment. The
Administrative Agent shall have received counterparts of this Second Amendment
duly executed by the Borrower, the Administrative Agent and all of the Lenders
under the Credit Agreement.

 

(b)            Acknowledgement. The Administrative Agent shall have received
counterparts of an Acknowledgement and Agreement, substantially in the form of
Exhibit A hereto (the “Acknowledgement”), duly executed by each of the Persons
(other than the Borrower) who are or are required by the Loan Documents to be
Loan Parties.

 

(c)            Fees and Expenses. (i) The Administrative Agent shall have
received for itself and for the Consenting Lenders the Extension Fee described
in clause (g) below and all other fees required to be paid on the Second
Amendment Effective Date, including the Amendment Fee (as defined in the First
Amendment), and (ii) Fried, Frank, Harris, Shriver & Jacobson, LLP, counsel for
the Administrative Agent, shall have received full payment of all expenses to be
reimbursed in accordance with Section 13.15 of the Credit Agreement, including
all outstanding invoices and any additional amounts invoiced in connection with
this Second Amendment.

 



 2 

 

 

(d)            Representations and Warranties. The representations and
warranties of the Borrower contained in Article V of this Second Amendment shall
be true and correct on and as of the date hereof and as of the Second Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

 

(e)            Issuance of Secured Notes. Within thirty (30) Business Days after
the date hereof (or such later date as the Administrative Agent may agree in its
reasonable discretion), the Borrower shall have issued senior secured notes in
an aggregate principal amount of not less than $425,000,000 which comply in all
respects with the requirements of Section 8.7(o)(ii) of the Amended Credit
Agreement (the “Secured Notes”).

 

(f)            Repayment of Outstanding Loans. The Borrower shall have applied
the proceeds of the Secured Notes, concurrently with the issuance thereof, to
repay (i) in full all of the outstanding principal of and accrued interest on
the Term Loans (together with all other amounts due and payable under the Credit
Agreement in respect of such prepayment) and (ii) outstanding Revolving Loans in
an aggregate principal amount of not less than the greater of (x) $200,000,000
and (y) such amount that is equal to the excess of the Unrestricted cash and
Cash Equivalents of Holdings, the Borrower and their Restricted Subsidiaries
over $100,000,000 after giving effect to the transactions contemplated hereby.

 

(g)            Revolving Facility Extension Fee. The Borrower shall have paid
(or caused to be paid) to each Consenting Lender an extension fee equal to 50
basis points (0.50%) of the aggregate principal amount of Revolving Credit
Commitments (including, but without duplication, all outstanding Revolving
Loans) of such Lender under the Extended Revolving Credit Facility on the Second
Amendment Effective Date (the “Extension Fee”).

 

(h)            Deliverables.

 

(i)            Either (i) the Administrative Agent shall have received copies of
the Borrower’s and each Guarantor’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified, in
the case of (x) articles of incorporation or comparable organizational
documents, by the secretary of state of the state incorporation or formation and
(y) in the case of bylaws, by its Secretary or Assistant Secretary or other
appropriate officer as of the date hereof or (ii) the Secretary or Assistant
Secretary of the Borrower and/or the applicable Guarantor shall have certified
to the Administrative Agent as of the date hereof that the articles of
incorporation and/or bylaws (or comparable organizational documents) of the
Borrower and/or the applicable Guarantor have not been amended or modified since
the Closing Date.

 

(ii)            The Administrative Agent shall have received copies of
resolutions of the Borrower’s and each Guarantor’s board of directors (or
similar governing body) authorizing the execution and delivery of this Second
Amendment or the Acknowledgement, as applicable, and the performance of each
Loan Document to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
Authorized Representatives of the Borrower and each Guarantor, all certified in
each instance as of the date hereof by its Secretary or Assistant Secretary or
other appropriate officer.

 



 3 

 

 

(iii)            On or prior to the date hereof, the Administrative Agent shall
have received copies of the certificates of good standing for the Borrower and
each Guarantor (unless otherwise agreed by the Administrative Agent, dated no
earlier than thirty (30) days prior to the date hereof) from the office of the
secretary of the state of its incorporation or organization.

 

(iv)            The Administrative Agent shall have received for each Lender and
the L/C Issuer customary written opinions of (i) Weil, Gotshal & Manges LLP and
(ii) Lewis Rice LLC, each dated the date hereof.

 

(v)            The Administrative Agent shall have received a perfection
certificate, dated on or prior to the Second Amendment Effective Date,
consistent in all respects with the perfection certificate (if applicable) or
equivalent collateral disclosures delivered to the trustee under the Secured
Notes.

 

Section 4.02 Effects of this Second Amendment.

 

(a)            On the Second Amendment Effective Date, the Credit Agreement will
be automatically amended to reflect the amendments thereto provided for in this
Second Amendment. The rights and obligations of the parties hereto shall be
governed (i) prior to the Second Amendment Effective Date, by the Credit
Agreement and (ii) on and after the Second Amendment Effective Date, by the
Amended Credit Agreement. Once the Second Amendment Effective Date has occurred,
all references to the Credit Agreement in any document, instrument, agreement,
or writing shall be deemed to refer to the Amended Credit Agreement.

 

(b)            Other than as specifically and expressly provided herein, this
Second Amendment shall not operate as a waiver or amendment of any right, power
or privilege of the Administrative Agent or any Lender under the Credit
Agreement or any other Loan Document or of any other term or condition of the
Credit Agreement or any other Loan Document, nor shall the entering into of this
Second Amendment preclude the Administrative Agent and/or any Lender from
refusing to enter into any further waivers or amendments with respect thereto.
This Second Amendment is not intended by any of the parties hereto to be
interpreted as a course of dealing which would in any way impair the rights or
remedies of the Administrative Agent or any Lender except as expressly stated
herein, and no Lender shall have any obligation to extend credit to the Borrower
other than pursuant to the strict terms of the Credit Agreement and the other
Loan Documents, as amended or supplemented to date (including by means of this
Second Amendment).

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Section 5.01 Representations and Warranties. In order to induce the Consenting
Lenders to consent to the amendments contained herein, the Borrower represents
and warrants as set forth below:

 

(a)            After giving effect to this Second Amendment, the Credit
Agreement, as amended, does not impair the validity, effectiveness or priority
of the Liens granted pursuant to the Collateral Documents, and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred. The position of the
Lenders with respect to such Liens, the Collateral in which a security interest
was granted pursuant to the Collateral Documents and the ability of the
Administrative Agent to realize upon such Liens pursuant to the terms of the
Collateral Documents have not been adversely affected in any material respect by
the amendments to the Credit Agreement effected pursuant to this Second
Amendment or by the execution, delivery, performance or effectiveness of this
Second Amendment.

 



 4 

 

 

(b)            The Borrower reaffirms as of the date hereof and the Second
Amendment Effective Date its covenants and agreements contained in the Credit
Agreement and each Collateral Document and other Loan Document to which it is a
party, including, in each case, as such covenants and agreements may be modified
by this Second Amendment on the Second Amendment Effective Date. The Borrower
further confirms that each Collateral Document and other Loan Document to which
it is a party is, and shall continue to be, in full force and effect, and the
same is hereby ratified, approved and confirmed in all respects, except as the
Credit Agreement may be amended by this Second Amendment.

 

(c)            As of the date hereof and prior to and immediately after giving
effect to this Second Amendment, the representations and warranties set forth in
Section 6 of the Credit Agreement (as so amended) and each other Loan Document
are, in each case, true and correct in all material respects (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

 

(d)            This Second Amendment has been duly authorized, executed and
delivered by the Borrower and constitutes a valid and binding obligation of the
Borrower enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).

 

(e)            The parties signatory to the Acknowledgment constitute all of the
Persons who (together with the Borrower) are or are required under the terms of
the Loan Documents to be Loan Parties.

 

(f)            All written information (other than any projections, other
forward looking statements and information of a general economic or industry
specific nature) furnished and prepared by or on behalf of Holdings, the
Borrower and the Restricted Subsidiaries furnished to the Administrative Agent
and the Consenting Lenders for use in connection with the negotiation of this
Second Amendment do not, taken as a whole, as of the Second Amendment Effective
Date, contain any untrue statements of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements and updates thereto from time
to time).

 

(g)            The Borrower has full right and authority to enter into this
Second Amendment and to perform all of its obligations under, this Second
Amendment and the Amended Credit Agreement, and the execution and delivery of
this Second Amendment and any agreements, instruments, certificates or documents
related thereto (the “Second Amendment Documents”) have been duly authorized by
all necessary corporate action on the part of each Loan Party.

 

(h)            As of the date hereof and the Second Amendment Effective Date
(and giving effect to this Second Amendment), no Default or Event of Default has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Second Amendment or the Amended Credit
Agreement.

 

(i)            There is no litigation or governmental or arbitration proceeding
or labor controversy pending, nor to the knowledge of the Borrower threatened in
writing, against Holdings, the Borrower or any Restricted Subsidiary or any of
their Property which would reasonably be expected to have a Material Adverse
Effect.

 



 5 

 

 

(j)            No authorization, consent, license or exemption from, or filing
or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary for the valid execution, delivery or performance by the Borrower of
this Second Amendment, except for such (i) approvals which have been obtained
prior to the Second Amendment Effective Date and remain in full force and
effect, (ii) filings necessary to perfect Liens created pursuant to the Loan
Documents and (iii) those consents, approvals, registrations, filings or actions
the failure of which to obtain or make could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(k)            The execution, delivery and performance by each Loan Party of the
Second Amendment Documents will not contravene any provision of law or any
judgment, injunction, order or decree binding upon the Borrower or any Guarantor
which would reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.01 Headings. The various headings of this Second Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Second Amendment or any provisions hereof.

 

Section 6.02 Execution in Counterparts. This Second Amendment may be executed in
any number of counterparts, and by the different parties hereto on separate
counterpart signature pages, each of which shall constitute an original, and all
such counterparts taken together shall be deemed to constitute one and the same
contract. Delivery of an executed counterpart of a signature page to this Second
Amendment by facsimile or other electronic transmission will be effective as
delivery of a manually executed counterpart thereof.

 

Section 6.03 Successors and Assigns. The provisions of this Second Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted by the Credit Agreement.

 

Section 6.04 Governing Law; Jurisdiction, Etc.

 

(a)            Governing Law. THIS SECOND AMENDMENT AND THE OTHER SECOND
AMENDMENT DOCUMENTS (EXCEPT AS OTHERWISE SPECIFIED THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER AND ALL CLAIMS AND CONTROVERSIES ARISING OUT OF THE
SUBJECT MATTER HEREOF AND THEREOF WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)            Submission to Jurisdiction. THE BORROWER hereby submitS to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in the County of
New York, and of any appellate court of any thereof for purposes of all legal
proceedings arising out of or relating to this SECOND AMENDMENT, THE OTHER
SECOND AMENDMENT DOCUMENTS or the transactions contemplated hereby OR THEREBY,
whether in law or equity, whether in contract or in tort or otherwise.

 



 6 

 

 

(c)            Waiver of Venue. THE BORROWER irrevocably waiveS, to the fullest
extent permitted by law, any objection which IT may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. Each of the parties hereto agrees that, to the extent
permitted by law, a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this SECOND AMENDMENT shall
affect any right that the Administrative Agent or any Lender or any L/C Issuer
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower, any Guarantor or their respective properties in the courts
of any jurisdiction.

  

(d)            Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.8 OF THE
CREDIT AGREEMENT. NOTHING IN THIS SECOND AMENDMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 6.05 Waiver of Right to Trial by Jury. EACH PARTY HERETO hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
directly or indirectly arising out of or relating to THIS SECOND AMENDMENT OR
ANY OTHER SECOND AMENDMENT DOCUMENT or the transactions contemplated hereby OR
THEREBY (whether based on contract, tort or any other theory). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECOND
AMENDMENT AND THE OTHER SECOND AMENDMENT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 6.06 Entire Agreement. This Second Amendment represents the final
agreement among the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties.

 

Section 6.07 Fees and Expenses. The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, delivery and enforcement of this Second
Amendment and the other Second Amendment Documents, including, but not limited
to, the fees, disbursements and other charges of Fried, Frank, Harris, Shriver &
Jacobson LLP, counsel to the Administrative Agent, in each case including all
outstanding and unpaid invoices as provided in Section 13.15 of the Amended
Credit Agreement.

 

Section 6.08 Joint Lead Arrangers. Bank of America, N.A., Wells Fargo Bank, N.A,
JPMorgan Chase Bank, N.A., Regions Bank, Truist Bank and Capital One, National
Association have acted as joint lead arrangers and joint bookrunners in
connection with this Second Amendment.

 

Section 6.09 Loan Document Pursuant to Credit Agreement. This Second Amendment
is a Loan Document executed pursuant to the Credit Agreement and shall be
construed, administered and applied in accordance with all of the terms and
provisions of the Credit Agreement (and, from and after the date hereof, the
Amended Credit Agreement).

 

[Signature Pages Follow]

 



 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.

 

 

BORROWER: DAVE & BUSTER’S, INC., a Missouri corporation             By: /s/
Robert Edmund     Name: Robert Edmund     Title: General Counsel, Secretary and
SVP of Human Resources             ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A.,
as Administrative Agent           By: /s/ Teresa Weirath   Name: Teresa Weirath
  Title: Vice President

 

[Signature Page to Second Amendment]

 



 

 

 

  BANK OF AMERICA, N.A.         By: /s/ Anthony Luppino     Name: Anthony
Luppino     Title: Senior Vice President         WELLS FARGO, N.A., as Lender  
    By: /s/ Reginald Dawson     Name: Reginald Dawson     Title: Managing
Director         JPMORGAN CHASE BANK, N.A., as Lender       By: /s/ Antje Focke
    Name: Antje Focke     Title: Executive Director         REGIONS BANK, as
Lender       By: /s/ Ryan Fischer     Name: Ryan Fischer     Title: Managing
Director         TRUIST BANK, as Lender       By: /s/ Amanda Palls     Name:
Amanda Palls     Title: SVP         Capital One, National Association, as Lender
      By: /s/ Seth Meier     Name: Seth Meier     Title: Duly Authorized
Signatory         PNC BANK, NATIONAL ASSOCIATION, as Lender       By: /s/ Jamie
C. Chioda     Name: Jamie C. Chioda     Title: Senior Vice President        
Fifth Third Bank, National Association, as Lender       By: /s/ Ronald T. Keller
    Name: Ronald T. Keller     Title: Vice President

 

[Signature Page to Second Amendment]

 



 

 

 

  U.S. Bank National Association       By: /s/ Steven L. Sawyer     Name: Steven
L. Sawyer     Title: Senior Vice President         BBVA USA, as Lender       By:
/s/ Kevin Fretz     Name: Kevin Fretz     Title: SVP – Director of Franchise
Finance         BMO HARRIS BANK N.A., as Lender       By: /s/ Keith Watanabe    
Name: Keith Watanabe     Title: Director         First Horizon Bank, as Lender  
    By: /s/ Erik Toft     Name: Erik Toft     Title: Vice President        
Synovus Bank, as Lender       By: /s/ Robert Haley     Name: Robert Haley    
Title: Director         WEBSTER BANK, NATIONAL ASSOCIATION, as Lender       By:
/s/ Esther Catandella     Name: Esther Catandella     Title: Director        
STIFEL BANK & TRUST, as Lender       By: /s/ Daniel P. McDonald     Name: Daniel
P. McDonald     Title: Vice President

 

[Signature Page to Second Amendment]

 



 

 

 

SCHEDULE I

 

Revolving Credit Commitments

 

Revolving Lender  Revolving Credit Commitment   Percentage  Bank of America,
N.A.  $56,250,000.00    11.250000000% Wells Fargo Bank, N.A.  $56,250,000.00  
 11.250000000% Regions Bank  $50,000,000.00    10.000000000% Truist Bank 
$50,000,000.00    10.000000000% Capital One, National Association 
$46,875,000.00    9.375000000% Fifth Third Bank  $34,375,000.00    6.875000000%
JPMorgan Chase Bank, N.A.  $34,375,000.00    6.875000000% PNC Bank, National
Association  $34,375,000.00    6.875000000% BBVA USA  $31,250,000.00  
 6.250000000% U.S. Bank National Association  $31,250,000.00    6.250000000% BMO
Harris Bank N.A.  $28,125,000.00    5.625000000% First Horizon Bank 
$18,750,000.00    3.750000000% Synovus Bank  $12,500,000.00    2.500000000%
Webster Bank, National Association  $9,375,000.00    1.875000000% Stifel Bank &
Trust  $6,250,000.00    1.250000000% Total  $500,000,000    100.000000000%

 

[Schedule I]

 



 

 

 

EXHIBIT A

 

ACKNOWLEDGEMENT AND AGREEMENT

 

October 16, 2020

 

Each Loan Party hereby acknowledges that it has reviewed the Second Amendment to
Amended and Restated Credit Agreement dated as of October 16, 2020 to which this
Acknowledgement and Agreement is attached as an exhibit (the “Second Amendment”)
and hereby consents to the execution, delivery and performance thereof by the
Borrower. Each Loan Party hereby confirms its obligation under each Loan
Document to which it is a party and agrees that, after giving effect to the
Second Amendment, neither the modification of the Credit Agreement or any other
Loan Document effected pursuant to the Second Amendment, nor the execution,
delivery, performance or effectiveness of the Second Amendment or any other Loan
Document impairs the validity or effectiveness of any Loan Document to which it
is a party or impairs the validity, effectiveness or priority of the Liens
granted pursuant to any other Loan Document to which it is a party or by which
it is otherwise bound. The representations and warranties of each Loan Party
contained in Article V of the Second Amendment are true and correct on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

 

[Signature Pages Follow]

 



 

 

 

  DAVE & BUSTER’S HOLDINGS, INC.       By: /s/ Robert Edmund     Name: Robert
Edmund     Title: General Counsel, Secretary and SVP of Human Resources        
          Dave & Buster’s I, L.P.   Dave & Buster’s of Florida, L.P.   By:
Dave & Buster’s, Inc., as its general partner       By: /s/ Robert Edmund    
Name: Robert Edmund     Title: General Counsel, Secretary and SVP of Human
Resources                   TANGO OF ARUNDEL, INC.   Dave & Buster’s of
Maryland, Inc.       By: /s/ Bryan McCrory   Name: Bryan McCrory   Title:
President, Vice President, Secretary and Treasurer               D&B DELCO, LLC
  D&B LEASING, INC.   D&B Marketing Company LLC   DANB Texas, Inc.   DAVE &
BUSTER’S MANAGEMENT CORPORATION, INC.   DAVE & BUSTER’S INVESCO, LLC   DAVE &
BUSTER’S PROCO, LLC       By: /s/ Robert Edmund   Name: Robert Edmund   Title:
President and Treasurer

 

[Signature Page to Second Amendment and Acknowledgement and Agreement]

 



 

 

 

  DAVE & BUSTER’S OF ALABAMA, INC.   DAVE & BUSTER’S OF ALASKA, INC.   DAVE &
BUSTER’S OF ARKANSAS, INC.   DAVE & BUSTER’S OF CALIFORNIA, INC.   DAVE &
BUSTER’S OF COLORADO, INC.   DAVE & BUSTER’S OF CONNECTICUT, INC.   Dave &
Buster’s of Georgia, InC.   Dave & Buster’s of Hawaii, Inc.   DAVE & BUSTER’S OF
IDAHO, INC.   Dave & Buster’s of Illinois, Inc.   Dave & Buster’s of
Indiana, Inc.   DAVE & BUSTER’S OF IOWA, INC.   Dave & Buster’s of Kansas, Inc.
  Dave & Buster’s of KENTUCKY, Inc.   DAVE & BUSTER’S OF LOUISIANA, INC.  
Dave & Buster’s of Massachusetts, Inc.   Dave & Buster’s of Nebraska, Inc.  
DAVE & BUSTER’S OF NEVADA, INC.   DAVE & BUSTER’S OF NEW HAMPSHIRE, INC.  
DAVE & BUSTER’S OF NEW JERSEY, INC.   DAVE & BUSTER’S OF NEW MEXICO, INC.  
DAVE & BUSTER’S OF NEW YORK, INC.   Dave & Buster’s of Oklahoma, Inc.   Dave &
Buster’s of Oregon, Inc.   Dave & Buster’s of Pennsylvania, Inc.   Dave &
Buster’s of Pittsburgh, Inc.   DAVE & BUSTER’S OF PUERTO RICO, INC.   DAVE &
BUSTER’S OF SOUTH CAROLINA, INC.   DAVE & BUSTER’S OF SOUTH DAKOTA, INC.  
DAVE & BUSTER’S OF UTAH, INC.   Dave & Buster’s of Virginia, Inc.   Dave &
Buster’s of Washington, Inc.   Dave & Buster’s of Wisconsin, Inc.   TANGO
ACQUISITION, INC.   TANGO LICENSE CORPORATION   TANGO OF ARIZONA, INC.   TANGO
OF FARMINGDALE, INC.        TANGO OF FRANKLIN, INC.   TANGO OF HOUSTON, INC.  
TANGO OF NORTH CAROLINA, INC.   TANGO OF TENNESSEE, INC.   TANGO OF
WESTBURY, INC.       By: /s/ Robert Edmund   Name: Robert Edmund   Title:
President and Treasurer

 

[Signature Page to Second Amendment and Acknowledgement and Agreement]

 



 

 

 

Composite Credit Agreement

 

See attached.

 



 

 

 

EXHIBIT B

 

Deal CUSIP: 23833EAQ7

Term Loan CUSIP: 23833EAS3

Revolving Facility CUSIP: 23833EAR5

 

 

Amended and Restated Credit Agreement

 

Dated as of August 17, 2017

 

as Amended pursuant to the
First Amendment to Credit Agreement Dated as of April 14, 2020
Second Amendment to Credit Agreement Dated as of October 16, 2020

 

among

 

Dave & Buster’s Holdings, Inc.,
as Holdings and a Guarantor,

 

Dave & Buster’s, Inc.,
as the Borrower

 

the Other Guarantors from Time to Time Parties Hereto,

 

the Lenders from Time to Time Parties Hereto,

 

Bank of America, N.A.,
as Administrative Agent,

 

Wells Fargo Bank, National Association,
as Syndication Agent

 

and

 

Fifth Third Bank
JPmorgan Chase Bank N.A.
Pnc Bank, National Association
BBVA Compass Bank
Suntrust Bank
and
U.S. Bank National Association,
as Co-Documentation Agents

 

 

 

BofA Securities, Inc.,
Wells Fargo Securities, LLC,
Regions Bank, N.A.
And
Capital One, N.A.,
As Joint Bookrunners And Joint Lead Arrangers

 



 

 

 

Table of Contents

 

        Page           SECTION 1.       The Credit Facilities   1          
Section 1.1   Term Loan Commitments   1           Section 1.2   Revolving Credit
Commitments   2           Section 1.3   Letters of Credit   2          
Section 1.4   Applicable Interest Rates   7           Section 1.5   Minimum
Borrowing Amounts; Maximum Eurodollar Loans   9           Section 1.6   Manner
of Borrowing Loans and Designating Applicable Interest Rates; Notice to the
Administrative Agent   9           Section 1.7   Interest Periods   12          
Section 1.8   Maturity of Loans   13           Section 1.9   Prepayments   14  
        Section 1.10   Default Rate   1718           Section 1.11   Evidence of
Indebtedness   19           Section 1.12   Funding Indemnity   1819          
Section 1.13   Commitment Terminations   1920           Section 1.14  
Substitution of Lenders   1920           Section 1.15   Swing Loans   2020      
    Section 1.16   Incremental Facilities   22           Section 1.17  
Defaulting Lenders   2526           Section 1.18   Term Loan Maturity Extensions
  2728           Section 1.19   Revolving Credit Termination Date Extensions  
2929           Section 1.20   Refinancing/Replacement Facilities   3232        
  Section 1.21   Certain Permitted Term Loan Repurchases   36          
SECTION 2.       Fees   3737           Section 2.1   Fees   3737          
SECTION 3.       Place and Application of Payments   3838           Section 3.1
  Place and Application of Payments   3838           SECTION 4.       Joint and
Several Obligors, Guarantees and Collateral   3940           Section 4.1  
Guarantees   3940           Section 4.2   Collateral   3941          
Section 4.3   Liens on Real Property   4141           Section 4.4   Further
Assurances   4141

 



 i 

 

 

SECTION 5.       Definitions, Interpretations; Accounting Terms   4142          
Section 5.1   Definitions   4142           Section 5.2   Interpretation   8384  
        Section 5.3   Accounting Principles   8486           Section 5.4  
Determination of Compliance with Certain Covenants; Amounts   8586          
Section 5.5   Letter of Credit Amounts   8586           Section 5.6   Interest
Rates   8587           SECTION 6.       Representations and Warranties   8587  
        Section 6.1   Organization and Qualification   8587          
Section 6.2   Subsidiaries   8687           Section 6.3   Authority and Validity
of Obligations   8688           Section 6.4   Margin Stock; Federal Reserve
Regulations; Use of Proceeds   8788           Section 6.5   Financial Reports  
8788           Section 6.6   No Material Adverse Effect   8789          
Section 6.7   Full Disclosure   8789           Section 6.8   Intellectual
Property   8889           Section 6.9   Governmental Authority and Licensing  
8889           Section 6.10   Good Title; Ownership of Property   8889          
Section 6.11   Litigation and Other Controversies   8890           Section 6.12
  Taxes   8890           Section 6.13   Approvals   8890           Section 6.14
  Collateral Documents; Creation, Perfection and Validity of Liens   8990      
    Section 6.15   Investment Company   8991           Section 6.16   ERISA;
Labor Matters   8991           Section 6.17   Compliance with Laws;
Environmental Matters; OFAC   9091           Section 6.18   Other Agreements  
9092           Section 6.19   Solvency   9092           Section 6.20   No
Default   9092           Section 6.21   PATRIOT Act; FCPA   9192          
Section 6.22   Insurance Matters   9192           Section 6.23   EEA Financial
Institutions   9192           Section 6.24   Beneficial Ownership Certification
  9192           SECTION 7.       Conditions Precedent   9193          
Section 7.1   All Credit Events   9193           Section 7.2   Conditions to
Effectiveness of Amendment and Restatement   9293

 



 ii 

 

 

SECTION 8.       Covenants   9495           Section 8.1   Maintenance of
Business   9495           Section 8.2   Maintenance of Properties   9495        
  Section 8.3   Taxes and Assessments   9496           Section 8.4   Insurance  
9496           Section 8.5   Financial Reports   9596           Section 8.6  
Inspection; Lender Conference Calls   99100           Section 8.7   Borrowings
and Guarantees   99101           Section 8.8   Liens   103105          
Section 8.9   Investments, Acquisitions, Loans and Advances   106108          
Section 8.10   Mergers, Consolidations and Sales   109111           Section 8.11
  [Reserved]   111113           Section 8.12   Dividends and Certain Other
Restricted Payments   111113           Section 8.13   ERISA   114115          
Section 8.14   Compliance with Laws   114115           Section 8.15   Burdensome
Contracts With Affiliates   115116           Section 8.16   No Changes in Fiscal
Year   116118           Section 8.17   Formation of Subsidiaries; Further
Assurances   117118           Section 8.18   Change in the Nature of Business  
117119           Section 8.19   Use of Proceeds   117119           Section 8.20
  No Restrictions   118119           Section 8.21   Payments of Other
Indebtedness; Modifications of Organizational Documents and Other Documents  
119121           Section 8.22   Financial Covenants   120121          
Section 8.23   Holdings   120122           Section 8.24   Anti-Corruption Laws  
121122           SECTION 9.       Events of Default and Remedies   121122      
    Section 9.1   Events of Default   121122           Section 9.2  
Non-Bankruptcy Defaults   123124           Section 9.3   Bankruptcy Defaults  
123125           Section 9.4   Collateral for Undrawn Letters of Credit   123125
          Section 9.5   Notice of Default   124126          
SECTION 10.      Change in Circumstances.   124126           Section 10.1  
Change in Law   124126           Section 10.2   Inability to Determine Rates  
125126

 



 iii 

 

 

Section 10.3   Increased Cost and Reduced Return   127130           Section 10.4
  Lending Offices   128131           Section 10.5   Discretion of Lender as to
Manner of Funding   128131           Section 10.6   Mitigation   128131        
  SECTION 11.      The Administrative Agent and the Collateral Agent   129132  
        Section 11.1   Appointment and Authorization of Administrative Agent and
Collateral Agent   129132           Section 11.2   Administrative Agent in its
Individual Capacity   130134           Section 11.3   Exculpatory Provisions  
131134           Section 11.4   Reliance by Agent   132135          
Section 11.5   Delegation of Duties   132135           Section 11.6   Successor
Agent   132135           Section 11.7   Non-Reliance on Agent, the Arrangers and
Other Lenders   133137           Section 11.8   Name Agents; No Other Duties,
Etc.   134137           Section 11.9   Withholding Taxes   134137          
Section 11.10   Lender’s Representations, Warranties and Acknowledgements  
135138           Section 11.11   Collateral Documents and Guaranty   135138    
      Section 11.12   Administrative Agent May File Bankruptcy Disclosure and
Proofs of Claim   137140           Section 11.13   Certain ERISA Matters  
138141           SECTION 12.      The Guarantees   139142           Section 12.1
  The Guarantees   139142           Section 12.2   Guarantee Unconditional  
139142           Section 12.3   Discharge Only upon Payment in Full;
Reinstatement in Certain Circumstances   140143           Section 12.4  
Subrogation   141144           Section 12.5   Waivers   141144          
Section 12.6   Limit on Recovery   141144           Section 12.7   Stay of
Acceleration   142144           Section 12.8   Benefit to Guarantors   142145  
        Section 12.9   Guarantor Covenants   142145          
SECTION 13.      Miscellaneous   142145           Section 13.1   Taxes   142145
          Section 13.2   No Waiver, Cumulative Remedies   144147          
Section 13.3   Non-Business Days   145147

 



 iv 

 

 

Section 13.4   Documentary Taxes   145148           Section 13.5   Survival of
Representations   145148           Section 13.6   Survival of Indemnities  
145148           Section 13.7   Sharing of Set-Off   146149          
Section 13.8   Notices   146149           Section 13.9   Counterparts   148151  
        Section 13.10   Successors and Assigns   148151           Section 13.11
  Participants   148152           Section 13.12   Assignments by Lenders  
149152           Section 13.13   Amendments   153156           Section 13.14  
Headings   155158           Section 13.15   Costs and Expenses; Indemnification
  155158           Section 13.16   Set-off   157159           Section 13.17  
Entire Agreement   157160           Section 13.18   Governing Law   157160      
    Section 13.19   Severability of Provisions   157160           Section 13.20
  Excess Interest   158161           Section 13.21   Construction   158161      
    Section 13.22   Lender’s and L/C Issuer’s Obligations Several   158161      
    Section 13.23   Submission to Jurisdiction; Waiver of Jury Trial   159161  
        Section 13.24   USA PATRIOT Act   159162           Section 13.25  
Confidentiality   160163           Section 13.26   No Advisory or Fiduciary
Responsibility   161163           Section 13.27   Electronic Execution of
Assignments and Certain Other Documents   161164           Section 13.28  
Acknowledgement and Consent to Bail-In of Affected Financial Institutions  
162164           Section 13.29   Effect on Amendment and Restatement   162165  
        Section 13.30   Judgment Currency   163166           Section 13.31  
Acknowledgement Regarding Any Supported QFCs   164166

 



 v 

 

 

Exhibit A — Notice of Payment Request Exhibit B — Notice of Borrowing Exhibit C
— Notice of Continuation/Conversion Exhibit D-1 — Term Note Exhibit D-2 —
Revolving Note Exhibit D-3 — Swing Note Exhibit E — Compliance Certificate
Exhibit F — Additional Guarantor Supplement Exhibit G — Assignment and
Assumption Exhibit H — Commitment Amount Increase Notice Exhibit I — Auction
Procedures Exhibit J — Prepayment Notice Exhibit K — Swing Loan Notice      
Schedule 1 — Commitments Schedule 5.1(a) — Immaterial Subsidiaries Schedule
5.1(c) — Unrestricted Subsidiaries Schedule 6.2 — Subsidiaries Schedule 6.8 —
Intellectual Property Schedule 6.14(a) — Filing Offices (Financing Statements)
Schedule 7.2(l) — Opinions of Counsel Schedule 8.7 — Permitted Surviving
Indebtedness Schedule 8.8 — Existing Liens Schedule 8.9 — Certain Investments
Schedule 8.15 — Transactions with Affiliates Schedule 13.8 — Certain Addresses
for Notices Schedule 13.29 — Existing Letters of Credit

 



 

 

 

 

Credit Agreement

 

This Amended and Restated Credit Agreement is entered into as of August 17,
2017, by and among Dave & Buster’s Holdings, Inc., a Delaware corporation
(“Holdings”), Dave & Buster’s, Inc., a Missouri corporation, as the borrower
(the “Borrower”), the direct and indirect Subsidiaries of the Borrower from time
to time party to this Agreement, as Guarantors, the several financial
institutions from time to time party to this Agreement, as Lenders, Swing Line
Lender and/or L/C Issuer, Bank of America, N.A., as administrative agent as
provided herein (the “Administrative Agent”), and Wells Fargo Bank, National
Association, as syndication agent. All capitalized terms used herein without
definition shall have the same meanings herein as such terms are defined in
Section 5.1 hereof.

 

Preliminary Statement

 

(A)            The Loan Parties are party to that certain Credit Agreement,
originally dated as of May 15, 2015 (as amended, restated or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”), among Holdings, the
Borrower, the other Loan parties party thereto, Bank of America, N.A., as
administrative agent for the lenders, and the lenders from time to time party
thereto, pursuant to which the lenders and the issuing banks thereunder have
made available certain extensions of credit. The Loan Parties have requested
that the Lenders agree to amend and restate the Existing Credit Agreement to
make certain modifications, as set forth below.

 

(B)            The proceeds of the Loans, will be used (i) to refinance all
indebtedness outstanding under the Existing Credit Agreement, (ii) to pay fees
and expenses related to the foregoing and (iii) for general business purposes.

 

(C)            The Lenders have agreed to amend and restate the Existing Credit
Agreement, all upon terms and conditions set forth in this Agreement.
Accordingly, in consideration of the mutual conditions and agreements set forth
in this Agreement, and for good and valuable consideration, the receipt of which
is hereby acknowledged, the Lenders, the Administrative Agent, the Collateral
Agent and the Loan Parties hereby agree as follows:

 

SECTION 1.            The Credit Facilities.

 

Section 1.1             Term Loan Commitments. Subject to the terms and
conditions hereof, each Term Loan Lender, by its acceptance hereof, severally
agrees to make a loan (individually a “Term Loan” and collectively the “Term
Loans”) in U.S. Dollars to the Borrower in an amount not to exceed such Term
Loan Lender’s Term Loan Commitment; provided that the obligation of each Term
Loan Lender which is a Rollover Lender to make such Term Loan shall be deemed to
be satisfied up to an amount of its Existing 2015 Term Loans by the execution
and delivery to the Administrative Agent of a duly completed signature page to
this Agreement with the aggregate principal amount of its Existing 2015 Term
Loans to be exchanged for Term Loans under this Agreement (and the Term Loans of
such Rollover Lender shall be deemed made on the Closing Date of this
Agreement). The Term Loans pursuant to the Term Loan Commitments in effect on
the Closing Date shall be advanced in a single Borrowing on the Closing Date. As
provided in Section 1.6(a), the Borrower may elect that the Term Loans be
outstanding as Base Rate Loans or Eurodollar Loans. No amount repaid or prepaid
on any Term Loan may be reborrowed.

 



 

 

 

Section 1.2             Revolving Credit Commitments. Subject to the terms and
conditions hereof, each Revolving Lender, by its acceptance hereof, severally
agrees to make a loan or loans (individually a “Revolving Loan” and collectively
the “Revolving Loans”) in U.S. Dollars to the Borrower from time to time before
the Revolving Credit Termination Date applicable to such Class of Revolving
Credit Commitment (but not during the Financial Covenant Suspension Period) on a
revolving basis up to the amount of such Revolving Lender’s Revolving Credit
Commitment of the applicable Class, subject to any increases or reductions
thereof pursuant to the terms hereof; provided that with respect to any
Revolving Loans to be advanced on the Closing Date the obligation of each
Revolving Lender which is a Rollover Lender to make such Revolving Loans shall
be deemed to be satisfied up to an amount of its Existing 2015 Revolving Loans
by the execution and delivery to the Administrative Agent of a duly completed
signature page to this Agreement with the aggregate principal amount of its
Existing 2015 Revolving Loans to be exchanged for Revolving Loans advanced on
the Closing Date under this Agreement (and the Existing 2015 Revolving Loans of
such Rollover Lender shall be continued under this Agreement once the Closing
Date has occurred). The sum of the aggregate principal amount of Revolving
Loans, Swing Loans, and the U.S. Dollar Equivalent of all L/C Obligations of any
Class at any time outstanding shall not exceed the aggregate Revolving Credit
Commitments of such Class in effect at such time. Each Borrowing of Revolving
Loans of any Class shall be made ratably by the relevant Revolving Lenders in
proportion to their respective Revolver Percentages. As provided in
Section 1.6(a), the Borrower may elect that each Borrowing of Revolving Loans be
either Base Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and
the principal amount thereof reborrowed before the Revolving Credit Termination
Date applicable to such Class of Revolving Credit Commitment, subject to the
terms and conditions hereof. With respect to any Borrowing of Revolving Loans of
any Class made (i) on the Closing Date, the Borrower may use the proceeds
thereof to finance a portion of the Transactions and (ii) on and after the
Closing Date, the Borrower may use the proceeds thereof to finance the ongoing
working capital and purchase price adjustments and other general corporate
purposes of the Borrower and its Subsidiaries (including to finance Permitted
Acquisitions, capital expenditures, investments, Restricted Payments and for
such other legal purposes as are permitted or not prohibited hereunder).

 

Section 1.3             Letters of Credit.

 

(a)            General Terms. Subject to the terms and conditions hereof, as
part of the Revolving Credit Facility of such Class, the L/C Issuer shall, in
reliance upon the agreements of the Lenders set forth in this Section 1.3,
(i) issue commercial or standby Letters of Credit for the account of the
Borrower for use by the Borrower or one or more of its Subsidiaries and
(ii) honor drawings under the Letters of Credit in accordance with such Letter
of Credit; provided that (and subject to clause (l) below) at the time of
issuance of any Letter of Credit (or an amendment to an existing Letter of
Credit that increases the face amount thereof), the U.S. Dollar Equivalent of
the aggregate undrawn face amount of all outstanding Letters of Credit (after
giving effect to such issuance or amendment) does not exceed the L/C Sublimit of
such Class. Each Letter of Credit shall be issued by the L/C Issuer, but each
Revolving Lender in respect of such Class shall be obligated to reimburse the
L/C Issuer for such Revolving Lender’s Revolver Percentage of the amount of each
drawing thereunder and, accordingly, each Letter of Credit shall constitute
usage of the relevant Revolving Credit Commitment of each Lender pro rata in an
amount equal to its Revolver Percentage of the U.S. Dollar Equivalent of all L/C
Obligations then outstanding.

 

(b)            Applications.

 

(i)            At any time before the relevant Revolving Credit Termination Date
(including, for the avoidance of doubt, on the Closing Date), the L/C Issuer
shall, at the request of the Borrower, issue one or more Letters of Credit in
U.S. Dollars, Canadian Dollars or such other currency as is acceptable to the
L/C Issuer (Canadian Dollars and such other currencies acceptable to the L/C
Issuer from time to time are referred to herein as “Eligible Foreign
Currencies”), in a form reasonably satisfactory to the L/C Issuer and the
Borrower, with expiration dates (or which are cancelable) no later than the
earlier of (x) 12 months from the date of issuance or last extension, or such
later time as may be agreed by the Required Revolving Lenders and (y) seven
(7) Business Days prior to the Revolving Credit Termination Date, in an
aggregate face amount as set forth in Section 1.3(a), upon the receipt of an
application duly executed by the Borrower, and, if such Letter of Credit is for
the account of one of the Subsidiaries, such Subsidiary, for the relevant Letter
of Credit in the form then customarily prescribed by the L/C Issuer for the
Letter of Credit requested (each an “Application”). Notwithstanding anything
contained in any Application to the contrary: (i) the Borrower shall pay fees in
connection with each Letter of Credit as set forth in Section 2.1 and
(ii) except as otherwise provided in Section 1.9(b)(ivv) and (b)(vivii), before
the occurrence and continuance of an Event of Default, the L/C Issuer will not
call for the funding by the Borrower of any amount under a Letter of Credit
before being presented with a drawing thereunder. The L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Borrower, subject to the
conditions of Section 7.1 and the other terms of this Section 1.3.

 



 2 

 

 

(ii)            If the Borrower so requests in any applicable Application, the
L/C Issuer shall agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”) in accordance with the
provisions hereof; provided that, any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued, but which date shall be at
least ten (10) Business Days prior to the maturity of such Auto-Extension Letter
of Credit. Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit expiration date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof, or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 7.1 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

(c)            The Reimbursement Obligations. Subject to Section 1.3(b), the
obligation of the Borrower to reimburse the L/C Issuer for all drawings (for the
avoidance of doubt, excluding any fees and expenses incurred by the L/C Issuer
in connection therewith) under a Letter of Credit (a “Reimbursement Obligation”)
and reimbursement of the Reimbursement Obligations shall be made by no later
than 1:00 p.m. (New York time) on the Business Day immediately following the
date that the Borrower receives notice that such drawing is made (or, if such
notice is received less than two hours prior to the deadline for requesting Base
Rate Loans pursuant to Section 1.6, on the second Business Day immediately
following the date the Borrower receives such notice), in U.S. Dollars in funds
that are immediately available at the Administrative Agent’s principal office in
New York, New York or such other office as the Administrative Agent may
designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds). As to any Letter of
Credit payable in an Eligible Foreign Currency, the Reimbursement Obligation
shall be payable in either (i) the U.S. Dollar Equivalent of the relevant amount
of such Eligible Foreign Currency at the rate of exchange then current in New
York, New York for transfers of such Eligible Foreign Currency to the place of
payment or (ii) such Eligible Foreign Currency. If the Borrower does not inform
the L/C Issuer that it intends to timely reimburse the amount of any drawing
under a Letter of Credit in accordance with this Section 1.3(c) from its own
funds, the Administrative Agent shall promptly notify each relevant Revolving
Lender of the date of such drawing, the amount of such Reimbursement Obligation,
and the amount of such Revolving Lender’s Revolver Percentage thereof and the
Borrower shall be deemed to have requested a Borrowing of Revolving Loans in the
form of Base Rate Loans to be disbursed on the date of such drawing in an amount
equal to the U.S. Dollar Equivalent of such Reimbursement Obligation (without
regard to the minimums and multiples specified in Section 1.5) and such
Reimbursement Obligation shall be deemed discharged, subject to (x) the
aggregate amount of Revolving Credit Commitments of such Class available at such
time and (y) the conditions set forth in Section 7.1 (it being understood that
the failure of the Borrower to pay the L/C Issuer the Reimbursement Obligation
from its own funds and any delay in the payment of any Reimbursement Obligation
beyond the date and time due shall not constitute a Default or an Event of
Default hereunder to the extent a Base Rate Loan is disbursed in accordance with
this Section 1.3(c)); provided that with respect to any Reimbursement
Obligations that are not reimbursed by a Borrowing of Revolving Loans, such
Reimbursement Obligations that are not so reimbursed shall bear interest (which
the Borrower hereby promises to pay) from and after the date such drawing is
paid at a rate per annum equal to the Default Rate as set forth in Section 1.10.
If the Borrower does not make any such reimbursement payment on the date due and
the Participating Lenders fund their Participating Interest therein in the
manner set forth in Section 1.3(d), then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(d).

 



 3 

 

 

(d)            The Participating Interests. Each Revolving Lender (other than
the Revolving Lender acting as L/C Issuer in issuing the relevant Letter of
Credit), by its acceptance hereof, severally agrees to purchase from the L/C
Issuer, and the L/C Issuer hereby agrees to sell to each such Revolving Lender
(a “Participating Lender”), an undivided percentage participating interest (a
“Participating Interest”), to the extent of its Revolver Percentage of such
Class, in each Letter of Credit issued by, and each Reimbursement Obligation
owed to, the L/C Issuer in respect of such Class. Upon any failure by the
Borrower to pay any Reimbursement Obligation (or if such Reimbursement
Obligation is not reimbursed with Revolving Loans pursuant to Section 1.3(c)) at
the time required on the date the related drawing is to be paid as set forth in
Section 1.3(c), or if the L/C Issuer is required at any time to return to the
Borrower or to a trustee, receiver, liquidator, custodian or other Person any
portion of any payment of any Reimbursement Obligation, each Participating
Lender shall, not later than the Business Day it receives a certificate in the
form of Exhibit A from the L/C Issuer (with a copy to the Administrative Agent)
to such effect, if such certificate is received before 1:00 p.m. (New York time)
or, if such certificate is received after such time, not later than 1:00
p.m. (New York time) on the following Business Day, pay to the Administrative
Agent for the account of the L/C Issuer an amount equal to such Participating
Lender’s Revolver Percentage of the U.S. Dollar Equivalent of such unpaid or
recaptured Reimbursement Obligation together with interest on such amount
accrued from the date the related payment was made by the L/C Issuer to the date
of such payment by such Participating Lender at a rate per annum equal to:
(i) from the date the related payment was made by the L/C Issuer to the date two
(2) Business Days after payment by such Participating Lender is due hereunder,
the Federal Funds Effective Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Participating
Lender to the date such payment is made by such Participating Lender, the
Alternate Base Rate in effect for each such day. Each such Participating Lender
shall thereafter be entitled to receive its Revolver Percentage of each payment
received in respect of the relevant Reimbursement Obligation and of interest
paid thereon, with the L/C Issuer retaining its Revolver Percentage thereof as a
Revolving Lender hereunder. The several obligations of the Participating Lenders
to the L/C Issuer under this Section 1.3 shall be absolute, irrevocable, and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set off, counterclaim or defense to payment which any
Participating Lender may have or have had against the Borrower, the L/C Issuer,
the Administrative Agent, any Revolving Lender or any other Person whatsoever.
Without limiting the generality of the foregoing, such obligations shall not be
affected by any Default or Event of Default or by any reduction or termination
of any Revolving Credit Commitment of any Revolving Lender, and each payment by
a Participating Lender under this Section 1.3 shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)            Manner of Requesting a Letter of Credit. The Borrower shall
provide at least three (3) Business Days’ (or such shorter period as may be
reasonably agreed to by the Administrative Agent) advance written notice to the
Administrative Agent of each request for the issuance of a Letter of Credit,
such notice in each case to be accompanied by an Application for such Letter of
Credit properly completed and executed by the Borrower and, in the case of an
amendment, extension or an increase in the amount of a Letter of Credit, a
written request therefor, in a form reasonably acceptable to the Administrative
Agent and the L/C Issuer. The Administrative Agent shall promptly notify the L/C
Issuer of the Administrative Agent’s receipt of each such notice and the L/C
Issuer shall promptly notify the Administrative Agent and the Lenders of the
issuance of the Letter of Credit so requested.

 



 4 

 

 

(f)            Obligations Absolute. The Borrower’s obligation to reimburse
Reimbursement Obligations as provided in Section 1.3(c) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 1.3,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuer shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the L/C Issuer’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct or material breach of its obligations under this Agreement or the
applicable Application on the part of the L/C Issuer (as determined by a final,
non-appealable judgment of a court of competent jurisdiction) or action not in
accordance with the standards of reasonable care specified in, as applicable,
the Uniform Customs and Practice for Documentary Credits (2007 Revision), ICC
Publication 600 (or any replacement publication) or the International Standby
Practices, International Chamber of Commerce Publication No. 590 (ISP98) by, the
L/C Issuer, the L/C Issuer shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.

 

(g)            Replacement of the L/C Issuer. The L/C Issuer may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer (provided that no consent of the replaced L/C Issuer will be
required if there are no outstanding L/C Obligations owed to such replaced L/C
Issuer at the time of such replacement) and the successor L/C Issuer. The
Administrative Agent shall notify the Lenders of any such replacement of the L/C
Issuer. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced L/C Issuer.
From and after the effective date of any such replacement (i) the successor L/C
Issuer shall have all the rights and obligations of the L/C Issuer under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “L/C Issuer” shall be deemed to refer to such
successor or to any previous L/C Issuer, or to such successor and all previous
L/C Issuers, as the context shall require. After the replacement of an L/C
Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement and any Letters of Credit outstanding on the date of such
replacement, but shall not be required to issue additional Letters of Credit or
to renew or extend Letters of Credit outstanding on the date of such
replacement.

 



 5 

 

 

(h)            Provisions Related to New Revolving Credit Commitments, Extended
Revolving Credit Commitments and Replacement Revolving Credit Commitments. If
the maturity date in respect of any Class of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (x) if one or more other
Classes of Revolving Credit Commitments in respect of which the maturity date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase Participating Interest therein
and to make Revolving Loans and payments in respect thereof pursuant to
Section 1.3(c) and (d)) under (and ratably participated in by Lenders pursuant
to) the relevant Revolving Credit Commitments in respect of such non-terminating
Classes up to an aggregate amount not to exceed the aggregate principal amount
of the Unused Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (y) to the extent not reallocated pursuant to immediately
preceding clause (x), the Borrower shall make arrangements reasonably
satisfactory to the L/C Issuer to cash collateralize or otherwise backstop any
such Letter of Credit. Commencing with the maturity date of any Class of
Revolving Credit Commitments, if not previously determined, the sublimit for
Letters of Credit shall be agreed with the administrative agent under the
extended Classes.

 

(i)             Obligation to Issue L/Cs. The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(i)            any order, judgment or decree of any governmental authority or
arbitrator shall by its terms enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (having the force of law) from any governmental authority with
jurisdiction over the L/C Issuer shall prohibit, or request that the L/C Issuer
refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon the L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it (for which the L/C Issuer is not otherwise
compensated hereunder);

 

(ii)            the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally, which
policies have been implemented in good faith and apply generally to similarly
situated borrowers; or

 

(iii)            except as otherwise agreed by the Administrative Agent and the
L/C Issuer, the Letter of Credit is in an initial stated amount less than
$10,000, in the case of a commercial Letter of Credit, or $100,000, in the case
of a standby Letter of Credit.

 

(j)             Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrower for, and the L/C Issuer’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 



 6 

 

 

(k)            Conflicts with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(l)            Financial Covenant Suspension Period. Notwithstanding anything to
the contrary in this Section 1.3, no Letters of Credit shall be issued during
the Financial Covenant Suspension Period, other than (i) to renew existing
Letters of Credit without increasing the face amount thereof or (ii) to renew or
increase the face amount of standby Letters of Credit supporting the financing
of insurance premiums of the Restricted Group in an increased aggregate face
amount not to exceed $3,000,000 (for a total aggregate face amount for such
Letters of Credit not to exceed $4,500,000).

 

Section 1.4             Applicable Interest Rates.

 

(a)            Base Rate Loans. Subject to Section 1.10, each Base Rate Loan
made or maintained by a Lender shall bear interest for each day during each
Interest Period it is outstanding (computed on the basis of a year of 365 or 366
days, as the case may be, and the actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Alternate Base Rate from time to time in effect, payable in arrears, on the
last day of each of March, June, September and December and at maturity (whether
by acceleration or otherwise).

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 0.50% and (c) the Adjusted Eurodollar Rate (without giving effect
to clause (b) of the definition thereof) for a Eurodollar Loan with a one-month
interest period (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%. If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate or the Adjusted Eurodollar
Rate for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms of the
definition thereof, the Alternate Base Rate shall be determined without regard
to clause (b) or (c), as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the then applicable or the Adjusted Eurodollar Rate shall be
effective on the effective date of such change in the Base Rate, the Federal
Funds Effective Rate or the then applicable Adjusted Eurodollar Rate,
respectively.

 

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if
Base Rate shall be less than 1.00%, such rate shall be deemed 1.00% for purposes
of this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change. If the Base Rate is being used as an alternate rate of interest pursuant
to Section 10.2, then the Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above.

 



 7 

 

 

(b)            Eurodollar Loans. Subject to Section 1.10, each Eurodollar Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or continued, or created by conversion from a Base Rate Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Adjusted Eurodollar Rate applicable for
such Interest Period, payable in arrears on the last day of the Interest Period
and at maturity (whether by acceleration or otherwise) and, if the applicable
Interest Period is longer than three months, on each day that would have been
the last day of the Interest Period had the Interest Period been three months.

 

“Adjusted Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for
any Interest Period or any Base Rate Loan the interest rate on which is
determined by reference to clause (c) of the definition of “Alternate Base
Rate”, (a) an interest rate per annum (rounded upward, if necessary, to the next
1/100th of 1%) determined by the Administrative Agent to be equal to the
Eurodollar Rate for such Eurodollar Rate Borrowing in effect for such Interest
Period divided by (b) 1 minus the Statutory Reserves (if any) for such Borrowing
of Eurodollar Loans for such Interest Period.

 

“Eurodollar Rate” shall mean:

 

(i)            for any Interest Period with respect to a Eurodollar Loan, the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time), at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

 

(ii)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for U.S. Dollar
deposits with a term of one month commencing that day; and

 

(iii)          if the Eurodollar Rate shall be less than 1.00%, such rate shall
be deemed 1.00% for purposes of this Agreement.

 

“Statutory Reserves” shall mean, for any day during any Interest Period for any
Eurodollar Loan or any Base Rate Loan the interest rate on which is determined
by reference to clause (c) of the definition of “Alternate Base Rate”, the
average maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained, during such Interest Period
under regulations issued from time to time (including “Regulation D”) issued by
the Board of Governors of the Federal Reserve Bank of the United States (the
“Reserve Regulations”) by member banks of the United States Federal Reserve
System in New York City with deposits exceeding one billion U.S. Dollars against
Eurocurrency funding liabilities (currently referred to as “Eurocurrency
liabilities” (as such term is used in Regulation D)). Borrowings of Eurodollar
Loans shall be deemed to constitute Eurodollar liabilities and to be subject to
such reserve requirements without benefit of or credit for proration, exceptions
or offsets which may be available from time to time to any Lender under the
Reserve Regulations.

 



 8 

 

 

(c)            Rate Determinations. The Administrative Agent shall determine
each interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding if
reasonably determined.

 

(d)            Retroactive Adjustments of Applicable Margin. If, as a result of
any restatement or other adjustment to the financial statements of the Borrower
or for any other reason, the Borrower or the Lenders determine that (i) the
Total Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender of the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 1.3 or 1.4 or under Section 9.
The Borrower’s obligations under this paragraph shall survive the termination of
the Commitments and the repayment of all other Obligations hereunder.

 

Section 1.5             Minimum Borrowing Amounts; Maximum Eurodollar Loans.
Each Borrowing of Base Rate Loans advanced under a Credit Facility shall be in
an amount not less than $500,000, or such greater amount which is an integral
multiple of $100,000 in excess thereof (or, in each case, such lesser amount
then available); provided that the foregoing requirement shall not apply to
Swing Loans. Each Borrowing of Eurodollar Loans advanced, continued or converted
under a Credit Facility shall be in an amount equal to $2,000,000 or such
greater amount which is an integral multiple of $500,000 in excess thereof.
Without the Administrative Agent’s consent, there shall not be more than twelve
(12) Borrowings of Eurodollar Loans outstanding hereunder at any one time.

 

Section 1.6             Manner of Borrowing Loans and Designating Applicable
Interest Rates; Notice to the Administrative Agent.

 

(a)            Committed Loan Notices. An Authorized Representative of the
Borrower shall give irrevocable notice by (x) telephonic notice or (y) a
Committed Loan Notice (provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan Notice)
to the Administrative Agent by no later than 12:00 noon (New York time): (i) at
least three (3) Business Days before the date (or, one (1) Business Day in the
case of any Borrowing of Eurodollar Loans to be made on the Closing Date) on
which the Borrower requests the Lenders to advance a Borrowing of Eurodollar
Loans and (ii) at least one (1) Business Day before the date the Borrower
requests the Lenders to advance a Borrowing of Base Rate Loans. The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified in such Committed Loan Notice of a new Borrowing. Thereafter, subject
to the terms and conditions hereof, the Borrower may from time to time elect to
change or continue the type of interest rate borne by each Borrowing or, subject
to the minimum amount requirement for each outstanding Borrowing set forth in
Section 1.5, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower. The Borrower shall give all such
Committed Loan Notices requesting the advance, continuation or conversion of or
into a Borrowing to the Administrative Agent by facsimile (or other electronic
transmission, if arrangements for doing so have been approved in writing by the
Administrative Agent) substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form reasonably acceptable to the Administrative
Agent. Notice of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Base Rate Loans into Eurodollar Loans must be given by no later than 12:00 noon
(New York time) at least three (3) Business Days before the date of the
requested continuation or conversion. All such Committed Loan Notices concerning
the advance, continuation or conversion of a Borrowing shall specify the date of
the requested advance, continuation or conversion of a Borrowing (which shall be
a Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Loans in any such notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. The Borrower agrees that the Administrative Agent may rely
on any such telecopy notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation. Except as otherwise provided herein, a Eurodollar
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Loan. During the existence of a Default, no Loan may be
requested as, converted to or continued as Eurodollar Loans without the consent
of the Required Lenders. After giving effect to all Borrowings, all conversions
of Loans from one Type to another and all continuations of Loans as the same
Type, there shall not be more than ten Interest Periods in effect with respect
to Loans.

 



 9 

 

 

(b)            Notice to the Lenders. The Administrative Agent shall give prompt
notice to each applicable Lender of any notice from the Borrower received
pursuant to clause (a) above and, if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in clause (c) below. If a Committed Loan Notice requests the Lenders
to make Eurodollar Loans, the Administrative Agent shall give notice to the
Borrower and each applicable Lender by like means of the interest rate
applicable thereto promptly after the Administrative Agent has made such
determination.

 

(c)            Borrower’s Failure to Notify; Automatic Continuations and
Conversions. Any outstanding Borrowing of Base Rate Loans shall automatically be
continued for an additional Interest Period on the last day of its then current
Interest Period unless the Borrower has notified the Administrative Agent within
the period required by Section 1.6(a) that the Borrower intends to convert such
Borrowing into a Borrowing of Eurodollar Loans or such Borrowing is prepaid in
accordance with Section 1.9(a). If the Borrower fails to give notice pursuant to
Section 1.6(a) of the continuation or conversion of any outstanding principal
amount of a Borrowing of Eurodollar Loans before the last day of its then
current Interest Period within the period required by Section 1.6(a) and such
Borrowing is not prepaid in accordance with Section 1.9(a), such Borrowing shall
automatically be converted into a Borrowing of Base Rate Loans effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Loans. Upon delivery of written notice by the Required
Lenders, no advance, continuation or conversion of a Borrowing of Eurodollar
Loans shall be made if an Event of Default has occurred and is continuing. If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Loans in any Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

 



 10 

 

 

(d)            Disbursement of Loans. Not later than 1:00 p.m. (New York time)
on the date of any requested advance of a new Borrowing, subject to Section 7.1
or 7.2 hereof, as applicable, each Lender shall make available its Loan
comprising part of such Borrowing in funds immediately available at the
principal office of the Administrative Agent in New York, New York. The
Administrative Agent shall make the proceeds of each new Borrowing available to
the Borrower at the Administrative Agent’s principal office in New York, New
York by depositing such proceeds to the credit of the Borrower’s operating
account as notified in the applicable Notice of Borrowing or as the Borrower and
the Administrative Agent may otherwise agree; provided that, if, on the date any
Notice of Borrowing with respect to a Borrowing is given by the Borrower, there
are outstanding Reimbursement Obligations (and, in lieu thereof, in substitution
of, or in addition to, amounts funded by Participating Lenders under
Section 1.3(d) to pay the Administrative Agent for the account of the applicable
L/C Issuer unpaid or recaptured Reimbursement Obligations (the “Participating
Interest Obligations”)), then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such Participating Interest Obligations
and, once repaid in full, Reimbursement Obligations, and second, shall be made
available to the Borrower as provided above.

 

(e)            Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon (New York time) on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance
herewith (or, in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance herewith and at the time required
hereunder) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(f)            Exchange/Rollover. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
or such Lender.

 

(g)            Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 



 11 

 

 

Section 1.7             Interest Periods. As provided in Sections 1.6(a) and
1.15, at the time of each request to advance, continue or create by conversion a
Borrowing of Eurodollar Loans or Swing Loans, the Borrower shall select in the
relevant Committed Loan Notice or Notice of Continuation/Conversion, as
applicable, an Interest Period applicable to such Loans from among the available
options. The term “Interest Period” means the period commencing on the date a
Borrowing of Loans is advanced, continued or created by conversion and ending:
(a) in the case of Base Rate Loans, on the last day of the calendar quarter
(i.e., the last day of March, June, September or December, as applicable) in
which such Borrowing is advanced, continued or created by conversion (or on the
last day of the following calendar quarter if such Loan is advanced, continued
or created by conversion on the last day of a calendar quarter) and the final
maturity date of such Base Rate Loans and (b) in the case of Eurodollar Loans,
1, 2, 3 or 6 months thereafter (in each case, subject to availability);
provided, however, that:

 

(i)            any Interest Period for a Borrowing of Loans consisting of Base
Rate Loans that otherwise would end after the final maturity date of such Loans
shall end on the final maturity date of such Loans;

 

(ii)           no Interest Period with respect to any portion of Loans of any
type shall extend beyond the final maturity date of such type of Loans;

 

(iii)          whenever the last day of any Interest Period in respect of
Eurodollar Loans would otherwise be a day that is not a Business Day, the last
day of such Interest Period shall be extended to the next succeeding Business
Day; provided that if such extension would cause the last day of an Interest
Period for a Borrowing of Eurodollar Loans to occur in the following calendar
month, the last day of such Interest Period shall be the immediately preceding
Business Day;

 

(iv)          for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end; and

 

(v)           with respect to Swing Loans, if the Borrower does not inform the
Swing Line Lender that it intends to repay a Swing Loan on the last day of the
applicable Interest Period from its own funds, the Administrative Agent shall
promptly notify each Revolving Lender of the amount of such Swing Loan, and the
amount of such Revolving Lender’s Revolver Percentage thereof and the Borrower
shall be deemed to have requested a Borrowing of Revolving Loans in the form of
Base Rate Loans to be disbursed on the date such Swing Loan was required to be
repaid in an amount equal to such Swing Loan (without regard to the minimums and
multiples specified in Section 1.5), subject to (x) the aggregate amount of
Revolving Credit Commitments available at such time and (y) the conditions set
forth in Section 7.1 (it being understood that the failure of the Borrower to
repay such Swing Loan to the Swing Line Lender from its own funds at the end of
the applicable Interest Period and any delay in the payment of any Swing Loan
beyond the date and time when due shall not constitute a Default or an Event of
Default hereunder to the extent a Base Rate Loan is disbursed in accordance with
this Section 1.7(v)).

 



 12 

 

 

Section 1.8             Maturity of Loans.

 

(a)            Scheduled Payments of Term Loans. The Borrower shall make
principal payments on the Term Loans in installments on the last day of each
March, June, September and December in each year, commencing with the calendar
quarter ending December 31, 2017, with the amount of each such principal
installment to equal the amount set forth in Column B below shown opposite of
the relevant due date as set forth in Column A below (as adjusted from time to
time in accordance with this Agreement):

 

  Column B Column A
Payment Date   Scheduled Principal Payment
On Term Loans December 31, 2017   $3,750,000 March 31, 2018   $3,750,000
June 30, 2018   $3,750,000 September 30, 2018   $3,750,000 December 31, 2018  
$3,750,000 March 31, 2019   $3,750,000 June 30, 2019   $3,750,000 September 30,
2019   $3,750,000 December 31, 2019   $3,750,000 March 31, 2020   $3,750,000
June 30, 2020   $3,750,000 September 30, 2020   $3,750,000 December 31, 2020  
$3,750,000 March 31, 2021   $3,750,000 June 30, 2021   $3,750,000 September 30,
2021   $3,750,000 December 31, 2021   $3,750,000 March 31, 2022   $3,750,000
June 30, 2022   $3,750,000 August 17, 2022   Remaining aggregate outstanding
principal amount of all Term Loans

 

, it being agreed that the final payment comprised of both principal and
interest not sooner paid on the Term Loans shall be due and payable on
August 17, 2022, the final maturity thereof. Each such principal payment shall
be applied to the Lenders holding the Term Loans pro rata based upon their Term
Loan Percentages of the Term Loans owed to them that are payable on such date
(including exchange by the Rollover Lenders of the Existing 2015 Term Loans for
Loans under this Agreement). If any New Term Loans are advanced pursuant to
Section 1.16, the Borrower shall make principal payments on such New Term Loans
as set forth in the Commitment Amount Increase Notice with respect thereto
contemplated by, and as otherwise permitted by, Section 1.16 (and, in connection
therewith, the amount of the scheduled installments payable with respect to the
then existing Term Loans may be ratably increased by the aggregate principal
amount of such New Term Loans and may be further increased on a pro rata basis
in accordance with customary practice and to the extent necessary in the
reasonable opinion of the Administrative Agent for all such Term Loans to be
treated as one tranche). If any Extended Term Loans are made pursuant to
Section 1.18, the Borrower shall make principal payments on the Extended Term
Loans in installments on the dates and in the amounts set forth in the
applicable Term Loan Extension Amendment. If any Refinancing Term Loans are made
pursuant to Section 1.20(a), the Borrower shall make principal payments on
Refinancing Term Loans in installments on the dates and in the amounts set forth
in the applicable Refinancing Term Loan Amendment.

 



 13 

 

 

For the avoidance of doubt, and notwithstanding anything to the contrary in the
foregoing, from and after the Second Amendment Effective Date, the aggregate
principal amount of Term Loans outstanding is $0.

 

(b)            Revolving Loans. Each Class of Revolving Loan, both for principal
and interest not previously paid, shall mature and become due and payable by the
Borrower on the Revolving Credit Termination Date for such Class.

 

(c)            Swing Loans. Subject to Section 1.7(v), each Swing Loan, both for
principal and interest not previously paid, shall mature and become due and
payable by the Borrower on the date that is ten (10) Business Days after such
Swing Loan is made.

 

Section 1.9             Prepayments.

 

(a)            Optional. The Borrower may prepay in whole or in part (but, if in
part, then: (A) if such Borrowing is of Base Rate Loan, in an amount not less
than $500,000 (or $100,000 with respect to Swing Loans) (or, in each case, such
lesser amount then outstanding), (B) if such Borrowing is of Eurodollar Loans,
in an amount not less than $2,000,000 (or such lesser amount then outstanding)
and (C) in each case, in an amount such that the minimum amount required for a
Borrowing pursuant to Sections 1.5 and 1.15, as applicable, remains outstanding)
(x) any Borrowing of Eurodollar Loans at any time upon at least three
(3) Business Days prior notice (in a form substantially consistent with
Exhibit J or otherwise reasonably acceptable to the Administrative Agent), such
notice shall be irrevocable (subject to the last sentence of this paragraph) and
shall be given no later than 12:00 noon (New York time) on such day by the
Borrower to the Administrative Agent, (y) any Borrowing of Base Rate Loans
(other than Swing Loans) at any time upon at least one (1) Business Days prior
notice, such notice shall be irrevocable (subject to the last sentence of this
paragraph) and shall be given no later than 12:00 noon (New York time) on such
day by the Borrower to the Administrative Agent, and (z) any Borrowing of Swing
Loans at any time upon prior notice, such notice shall be irrevocable (subject
to the last sentence of this paragraph) and shall be given no later than 1:00
p.m. (New York time) on the day of such prepayment by the Borrower to the
Administrative Agent, such prepayment to be made by the payment of the principal
amount to be prepaid and, in the case of the Term Loans or Eurodollar Loans or
Swing Loans, accrued interest thereon to the date fixed for prepayment plus any
amounts due the Lenders under Section 1.12. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower may rescind any notice of
prepayment under this Section 1.9(a) if such prepayment would have resulted from
transactions, which transactions shall not be consummated or shall otherwise be
delayed.

 

(b)            Mandatory.

 

(i)            If the Borrower or any Restricted Subsidiary shall at any time or
from time to time make a Disposition (other than a Sale/Leaseback Transaction
with respect to a Principal Owned Property which shall be subject to subsection
(iii) below) or shall suffer an Event of Loss, then the Borrower shall promptly
notify the Administrative Agent of such Disposition or Event of Loss (including
the amount of the estimated Net Cash Proceeds to be received by the Borrower or
any Restricted Subsidiary in respect thereof) and, within five (5) Business Days
after the receipt of such Net Cash Proceeds, the Borrower shall prepay first,
the relevant Term Loans, and second, the relevant Revolving Loans, together with
a commensurate permanent reduction of the relevant Revolving Credit Commitments,
in an aggregate amount equal to 100% of the amount of all such Net Cash
Proceeds; provided that this subsection shall not require any such prepayment
with respect to Net Cash Proceeds (x) received on account of Dispositions during
any Fiscal Year of the Borrower not exceeding $2,500,000 in the aggregate or
received on account of Events of Loss during any Fiscal Year of the Borrower not
exceeding $2,500,000 in the aggregate and (y) other than during the Basket
Suspension Period, in the case of any Disposition or Event of Loss not covered
by clause (x) above, so long as no Event of Default has occurred and is
continuing, if the Borrower (A) actually reinvests such Net Cash Proceeds,
within 12 months of the receipt thereof, in assets that perform the same or
similar function for the Borrower or a Restricted Subsidiary, to the extent such
Net Cash Proceeds are actually reinvested in such assets or (B) states in a
notice delivered within 12 months of the receipt of such Net Cash Proceeds, that
the Borrower or a Restricted Subsidiary has committed to reinvest such Net Cash
Proceeds in assets that perform the same or similar function in the business of
the Borrower or a Restricted Subsidiary, to the extent such Net Cash Proceeds
are actually reinvested in such assets within 18 months following the receipt
thereof. Promptly after the end of such 12-month or 18-month period, as
applicable, the Borrower shall notify the Administrative Agent whether the
Borrower or a Restricted Subsidiary has reinvested such Net Cash Proceeds in
such assets, and, to the extent such Net Cash Proceeds have not been so
reinvested, the Borrower shall promptly prepay first, the relevant Term Loans,
and second, the relevant Revolving Loans, together with a commensurate permanent
reduction of the relevant Revolving Credit Commitments, in the amount of such
Net Cash Proceeds in excess of the applicable $2,500,000 basket described above
not so reinvested. The amount of each such prepayment shall be applied to the
relevant outstanding Term Loans and Revolving Loans (with a permanent reduction
of the relevant Revolving Credit Commitments) in accordance with this
Section 1.9 until paid in full.

 



 14 

 

 

(ii)            If after the Closing Date the Borrower or any Restricted
Subsidiary shall issue or incur any Indebtedness for Borrowed Money, other than
Indebtedness for Borrowed Money permitted by Section 8.7 (including Indebtedness
issued or incurred under Sections 1.16, 1.18 and 1.19 (but excluding
Section 1.20 or any Indebtedness incurred as a Permitted Refinancing of all or a
portion of existing Term Loans of any Class)), the Borrower shall promptly
notify the Administrative Agent of the estimated Net Cash Proceeds of such
issuance or incurrence. Within five (5) Business Days after receipt thereof,
100% of such Net Cash Proceeds shall be applied by the Borrower to prepay the
relevant Term Loans and the relevant Revolving Loans (with a permanent reduction
of the relevant Revolving Credit Commitments) in accordance with this
Section 1.9 until paid in full. The Borrower acknowledges that its performance
hereunder shall not limit the rights and remedies of the Lenders for any breach
of Section 8.7 or any other terms of the Loan Documents.

 

(iii)           If the Borrower or any Restricted Subsidiary shall at any time
or from time to time enter into a Sale/Leaseback Transaction with respect to a
Principal Owned Property or sell the Equity Interests issued by a Principal
Owned Property Holdco and thereafter lease the Principal Owned Property owned by
such Principal Owned Property Holdco, other than any such transaction with
respect to one or more Specified Sale/Leaseback Properties during the Basket
Suspension Period (such transaction also referred to herein as a “Prepayment
Sale/Leaseback Transaction”), in either case when the Total Leverage Ratio on a
Pro-Forma Basis giving effect to such Prepayment Sale/Leaseback Transaction and
the application of the Net Cash Proceeds thereof as of the last day of the most
recently ended fiscal quarter for which financial statements are available on or
prior to the date such Prepayment Sale/Leaseback Transaction is consummated
exceeds 2.50 to 1.00, the Borrower shall promptly notify the Administrative
Agent of such Prepayment Sale/Leaseback Transaction (including the amount of the
estimated Net Cash Proceeds to be received by the Borrower or any Restricted
Subsidiary in respect thereof) and, within five (5) Business Days after the
receipt of such Net Cash Proceeds, the Borrower shall prepay first, the relevant
Term Loans, and second, the relevant Revolving Loans, together with a
commensurate permanent reduction of the relevant Revolving Credit Commitments,
in an aggregate amount equal to 100% of the amount of all such Net Cash
Proceeds; provided, that this subsection (iii) shall not require any prepayment
of Term Loans or Revolving Loans with the Net Cash Proceeds of a Prepayment
Sale/Leaseback Transaction of a Principal Owned Property if the Borrower
actually reinvests such Net Cash Proceeds, within nine months of the receipt
thereof, in one or more other Principal Owned Properties. Promptly after the end
of such nine-month period, the Borrower shall notify the Administrative Agent
whether the Borrower or a Restricted Subsidiary has so reinvested such Net Cash
Proceeds in such assets, and, to the extent such Net Cash Proceeds have not been
so reinvested, the Borrower shall promptly prepay the relevant Term Loans or
Revolving Loans in the amount of such Net Cash Proceeds received from the
applicable Prepayment Sale/Leaseback Transaction. The amount of each such
prepayment shall be applied to the relevant outstanding Term Loans and Revolving
Loans (with a permanent reduction of the relevant Revolving Credit Commitments)
in accordance with this Section 1.9 until paid in full.

 



 15 

 

 

(iv)            At the end of any Business Day from and after the Second
Amendment Effective Date until the end of the Basket Suspension Period, if
Holdings, the Borrower and their Restricted Subsidiaries hold Unrestricted cash
and Cash Equivalents in excess of $100,000,000, then the Borrower shall promptly
(and in any event within two (2) Business Days) apply such amounts in excess of
$100,000,000 first, to prepay outstanding Swing Loans, and second, to prepay
outstanding Revolving Loans.

 

(v)            (iv) The Borrower shall, on each date any Revolving Credit
Commitments are reduced pursuant to Section 1.13, prepay the Revolving Loans,
Swing Loans, and, if necessary, pre-fund the L/C Obligations (or make other
arrangements reasonably satisfactory to the L/C Issuer) by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of Revolving
Loans, Swing Loans, and U.S. Dollar Equivalent of all L/C Obligations then
outstanding with respect to such Class to the amount to which such Revolving
Credit Commitments have been so reduced.

 

(vi)            (v) Unless the Borrower otherwise directs, prepayments of Loans
of any type under this Section 1.9(b) shall be applied first to Borrowings of
Base Rate Loans until payment in full thereof with any balance applied to
Borrowings of Eurodollar Loans in the order in which their Interest Periods
expire. Each prepayment of Loans under this Section 1.9(b) shall be made by the
payment of the principal amount to be prepaid and accrued interest thereon to
the date of prepayment together with any amounts due to the Lenders under
Section 1.12.

 

(vii)            (vi) If at any time the sum of the unpaid principal balance of
the Revolving Loans, Swing Loans, and the U.S. Dollar Equivalent of all L/C
Obligations then outstanding of any Class shall be in excess of the Revolving
Credit Commitments of such Class in effect at such time, the Borrower shall
immediately and without notice or demand pay over the amount of the excess to
the Administrative Agent for the account of the Revolving Lenders as and for a
mandatory prepayment on such Obligations, with each such prepayment first to be
applied to the Revolving Loans and Swing Loans until paid in full with any
remaining balance to be held by the Administrative Agent in the Collateral
Account as security for the Obligations owing with respect to the Letters of
Credit.

 

(c)            Application of Payments. AnyExcept as set forth in subsections
(b)(i) and (b)(iii) above, any amount of Revolving Loans and Swing Loans paid or
prepaid before the relevant Revolving Credit Termination Date may, subject to
the terms and conditions of this Agreement, be borrowed, repaid, and borrowed
again. No amount of the Term Loans paid or prepaid may be reborrowed, and, in
the case of any partial prepayment, (i) in the case of optional prepayments made
pursuant to subsection (a) above, such prepayment shall be applied to the
remaining amortization payments on the Term Loans of such Class in accordance
with instructions of the Borrower (and in the event the Borrower fails to so
instruct, such prepayment shall be applied to the remaining amortization
payments on the Term Loans of such Class in direct order of maturity) and
(ii) in the case of mandatory prepayments made pursuant to subsection (b) above,
such prepayment shall be applied to the remaining amortization payments on the
relevant Term Loans of such Class in direct order of maturity.

 



 16 

 

 

(d)            Restricted Amounts. Notwithstanding anything herein to the
contrary, all mandatory prepayments made pursuant to subsection (b) above, to
the extent attributable to Foreign Subsidiaries, are subject to restrictions
under the applicable local law, including financial assistance or corporate
benefit provisions, restrictions on the making of dividends or other
distributions of cash in respect of the Equity Interests of such Foreign
Subsidiaries and the fiduciary and statutory duties of the directors of the
relevant Foreign Subsidiaries. It is understood and agreed that if the Borrower
or any Restricted Subsidiary would incur a material tax liability, including a
deemed dividend pursuant to Section 956 of the Code, if all or a portion of the
funds required to make a mandatory prepayment pursuant to clause (b) above were
distributed as a dividend or a distribution or otherwise transferred in cash to
the Borrower (a “Restricted Amount”), the amount the Borrower will be required
to mandatorily prepay pursuant clause (b) above may, at the option of the
Borrower, be reduced by the Restricted Amount until such time as such dividend,
distribution or other transfer of such Restricted Amount may be made without
incurring such tax liability.

 

(e)            Declined Proceeds. Notwithstanding anything contained herein to
the contrary, in the event the Borrower is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Term Loans or the
Revolving Loans pursuant to Section 1.9(b)(i) or (iiiii), not less than two
(2) Business Days prior to the date (the “Required Prepayment Date”) on which
the Borrower elects (or is otherwise required) to make such Waivable Mandatory
Prepayment, the Borrower shall notify Administrative Agent of the amount of such
prepayment, and Administrative Agent will promptly thereafter notify each Lender
holding an outstanding Term Loan of the amount of such Lender’s pro rata share
of such Waivable Mandatory Prepayment and such Lender’s option to refuse such
amount. Each such Lender may exercise such option by giving written notice to
the Administrative Agent of its election to do so on or before the date that is
one (1) Business Day prior to the Required Prepayment Date (it being understood
that any Lender which does not notify the Administrative Agent of its election
to exercise such option on or before the first Business Day prior to the
Required Prepayment Date shall be deemed to have elected, as of such date, not
to exercise such option). On the Required Prepayment Date, the Borrower shall
pay to the Administrative Agent the amount of the Waivable Mandatory Prepayment
less the amount of the Declined Proceeds (as defined below), which amount shall
be applied by the Administrative Agent to prepay the Term Loans or the Revolving
Loans, as applicable, of those Lenders that have elected to accept such Waivable
Mandatory Prepayment (which prepayment of Term Loans shall be applied to the
scheduled installments of principal of the Term Loans in the applicable
Class(es) of Term Loans in accordance with clause (c) above). The portion of the
Waivable Mandatory Prepayment otherwise payable to those Lenders that have
elected to exercise such option and decline such Waivable Mandatory Prepayment
(such declined amounts, the “Declined Proceeds”) shall be retained by the
Borrower for any purpose not prohibited by this Agreement.

 

(f)            Other Indebtedness. Notwithstanding anything to the contrary in
this Section 1.9(b), any amounts required to be prepaid pursuant to clause (i),
(ii) or (iiiii) of Section 1.9(b) shall be reduced pro rata by any amounts
required to be prepaid under similar provisions contained in agreements
governing indebtedness incurred pursuant to Section 8.7(n) or (o) to the extent
permitted to be paid pursuant to the provisions of this Agreement.

 

Section 1.10            Default Rate. Notwithstanding anything to the contrary
contained herein (and in lieu thereof), while any Event of Default pursuant to
Section 9.1(a) (with respect to any principal, interest or fees),
Section 9.1(j) or Section 9.1(k) has occurred and is continuing or after
acceleration of the Obligations, the Borrower shall pay interest (after as well
as before entry of judgment thereon and in any event to the extent permitted by
law) on such overdue principal, interest or fees at a rate per annum (the
“Default Rate”) equal to:

 

(a)            for any Base Rate Loan or any Swing Loan bearing interest based
on the Alternate Base Rate, the sum of 2.0% plus the Applicable Margin plus the
Alternate Base Rate from time to time in effect;

 



 17 

 

 

(b)            for any Eurodollar Loan, the sum of 2.0% plus (x) until the end
of the applicable Interest Period in effect immediately prior to such Event of
Default, the Eurodollar Rate in effect thereon plus the Applicable Margin and
(y) thereafter, the sum of 2.0% plus the Applicable Margin plus the Alternate
Base Rate from time to time in effect;

 

(c)            for any Reimbursement Obligation, the sum of 2.0% plus the
Applicable Margin for Revolving Loans plus the Alternate Base Rate from time to
time in effect; and

 

(d)            for any Letter of Credit fee, the sum of 2.0% plus the Letter of
Credit fee due under Section 2.1 with respect to such Letter of Credit.

 

While any such Event of Default has occurred and is continuing or after
acceleration of the Obligations, accrued and unpaid interest having accrued at
the Default Rate shall be paid on demand of the Administrative Agent at the
request or with the consent of the Required Lenders.

 

Section 1.11            Evidence of Indebtedness.

 

(a)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

(b)            The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

(c)            The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence, absent manifest
error, of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.

 

(d)            Any Lender may request through the Administrative Agent that its
Loans be evidenced by a promissory note or notes substantially in the forms of
Exhibit D-1 (in the case of its Term Loan and referred to herein as a “Term
Note”), Exhibit D-2 (in the case of its Revolving Loans and referred to herein
as a “Revolving Note”) or Exhibit D-3 (in the case of its Swing Loans and
referred to herein as a “Swing Note”), as applicable (the Term Notes, Revolving
Notes, and Swing Note being hereinafter referred to collectively as the “Notes”
and individually as a “Note”). In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to such Lender in the amount
of the relevant Term Loan, Revolving Credit Commitment, or Swing Line Sublimit,
as applicable. Thereafter, the Loans evidenced by such Note or Notes and
interest thereon shall at all times (including after any assignment pursuant to
Section 13.12) be represented by one or more Notes payable to the payee named
therein or any assignee pursuant to Section 13.12, except to the extent that any
such Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced solely as described in
subsections (a) and (b) above.

 



 18 

 

 

Section 1.12            Funding Indemnity. If any Lender shall incur any loss,
cost or expense (including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender but excluding any loss of anticipated profit) as a result of:

 

(a)            any payment (including any scheduled payment of principal on Term
Loans), continuation, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise), or

 

(b)            any failure (because of a failure to meet the conditions of
Section 7 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan,
or to convert a Base Rate Loan into a Eurodollar Loan on the date specified in a
notice given pursuant to Section 1.6(a) or 1.15, then, upon the demand of such
Lender made within thirty (30) days of the occurrence of any such loss, cost or
expense, the Borrower shall pay to such Lender such amount as will reimburse
such Lender for such loss, cost or expense (including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained, but excluding any loss of profit) and any customary
administrative fees charged by the Lender in connection with the foregoing. Such
loss, cost or expense to any Lender shall be deemed to be the amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurodollar Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for U.S. Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. If any Lender makes such a claim for compensation, it shall provide to
the Borrower, with a copy to the Administrative Agent, a certificate setting
forth the amount of such loss, cost or expense in reasonable detail (including
an explanation of the basis for and the computation of such loss, cost or
expense) in accordance with the previous sentence and the amounts shown on such
certificate shall be deemed prima facie correct, absent manifest error.

 

Section 1.13            Commitment Terminations. The Borrower shall have the
right at any time and from time to time, upon prior irrevocable (subject to the
last sentence of this paragraph) written notice to the Administrative Agent not
later than 12:00 noon (New York time) five (5) Business Days prior to the date
of termination or reduction, to terminate the Revolving Credit Commitments
without premium or penalty and in whole or in part, to reduce such Revolving
Credit Commitments, any partial termination to be (i) in an amount not less than
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and
(ii) allocated ratably among the Lenders in proportion to their respective
Revolver Percentages of the relevant Class, as applicable, provided that such
Revolving Credit Commitment may not be reduced to an amount less than the sum of
the aggregate principal amount of Revolving Loans, Swing Loans, and L/C
Obligations then outstanding in respect of such Class, except to the extent of
any prepayment of Revolving Loans and Swing Loans or cash collateralization of
L/C Obligations in connection therewith. Any termination of the Revolving Credit
Commitments below the L/C Sublimit or Swing Line Sublimit then in effect with
respect to such Class shall reduce the L/C Sublimit and Swing Line Sublimit, as
applicable, to such amount. The Administrative Agent shall give prompt notice to
each applicable Lender of any such termination of the relevant Revolving Credit
Commitments. Any termination of the Commitments pursuant to this Section 1.13
may not be reinstated. Notwithstanding the foregoing, the Borrower may rescind
or postpone any notice of termination of the Revolving Credit Commitments of any
Class if such termination would have resulted from transactions, which
transactions shall not be consummated or otherwise shall be delayed.

 



 19 

 

 

Section 1.14            Substitution of Lenders. In the event (a) any Lender
fails to fund (i) its Revolver Percentage of a Borrowing of Revolving Loans at a
time when all of the conditions precedent under Section 7.1 or 7.2, as
applicable, have been satisfied or fails to fund its Revolver Percentage of
amounts owed under Section 1.3 or 1.15 or (ii) any portion of its Term Loans
pursuant to any outstanding Term Loan Commitment at a time when all conditions
precedent applicable thereto have been satisfied, (b) the Borrower receives a
claim from any Lender or any governmental authority on account of any Lender for
compensation under Section 10.3 or 13.1, (c) the Borrower receives notice from
any Lender of any illegality pursuant to Section 10.1, (d) any Lender is a
Defaulting Lender or is otherwise in default in any material respect with
respect to its obligations under the Loan Documents or (e) a Lender fails to
consent to an amendment, waiver or other modification requested under
Section 13.13 at a time when the Required Lenders (or the requisite Lenders
whose consent is required under Section 13.13) have approved such amendment or
waiver (any such Lender referred to in clause (a), (b), (c), (d) or (e) above,
an “Affected Lender”), the Borrower may, in addition to any other rights the
Borrower may have hereunder or under applicable law, (i) solely in the case of
clause (a), (d) or (e), prepay the relevant Loans and/or terminate the relevant
Commitments of such Affected Lender in respect of the relevant Credit Facility
and the relevant Class thereunder, in any case at par plus accrued interest and
fees, and additional amounts owed hereunder, but excluding any amount required
by Section 1.12, if any or (ii) require, at the Borrower’s expense, any such
Affected Lender to assign, at par plus accrued interest and fees, if any, (to be
paid by the assignee) without recourse (other than as set forth in the
applicable Assignment and Assumption), all of its interest, rights, and
obligations hereunder in respect of the relevant Credit Facility and the
relevant Class thereunder (including all of its relevant Commitments and the
relevant Loans and Participating Interests in Letters of Credit and other
amounts at any time owing to it hereunder and the other Loan Documents in
respect of such Credit Facility and the relevant Class thereunder) to a Lender
hereunder or an Eligible Assignee specified by the Borrower, provided that
(w) such assignment shall not conflict with or violate any law, rule or
regulation or order of any court or other governmental authority, (x) the
Borrower shall have received written consent of the Administrative Agent as
required by Section 13.12, (y) the Borrower shall have paid to the Affected
Lender all amounts (which, for the avoidance of doubt, shall exclude any amounts
referred to under Section 1.12) other than such principal owing to such Affected
Lender hereunder, and (z) the assignment is entered into in accordance with the
other requirements of Section 13.12; provided that any assignment fees and
reimbursable expenses due thereunder shall be paid by the assignee Lender,
commercial bank or other financial institution, as the case may be. In the event
that an Affected Lender does not comply with the requirements of this
Section 1.14 within one (1) Business Day after receipt of notice of its status
as an Affected Lender, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 13.12 on
behalf of an Affected Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 13.12.

 

Section 1.15            Swing Loans.

 

(a)            Generally. Subject to the terms and conditions hereof (with
determination of satisfaction of the conditions in Section 7.1 to be made by the
Swing Line Lender in its sole discretion, unless otherwise directed by the
Required Revolving Lenders), as part of the Revolving Credit Facility, the Swing
Line Lender, in reliance upon the agreements of the other Lenders set forth in
this Section 1.15, will make loans in U.S. Dollars to the Borrower under the
Swing Line Facility (individually a “Swing Loan” and collectively the “Swing
Loans”) which shall not in the aggregate at any time outstanding exceed the
Swing Line Sublimit, notwithstanding the fact that such Swing Loans, when
aggregated with the Percentage of the aggregate outstanding principal amount of
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Swing Line Lender’s Commitment. The Swing Loans may be
borrowed by the Borrower from time to time before the Revolving Credit
Termination Date (but not during the Covenant Suspension Period) and Borrowings
thereunder may be repaid and subsequently reborrowed before the Revolving Credit
Termination Date (but not during the Covenant Suspension Period); provided that
each Swing Loan must be repaid on the last day of the Interest Period applicable
thereto. Each Swing Loan shall be in a minimum amount of $100,000 or such
greater amount which is an integral multiple of $50,000.

 



 20 

 

 

(b)            Interest on Swing Loans. Subject to Section 1.10, each Swing Loan
shall bear interest until maturity (whether by acceleration or otherwise) at a
rate per annum equal to the sum of the Alternate Base Rate plus the Applicable
Margin for Base Rate Loans under the Revolving Credit Facility as from time to
time in effect (computed on the basis of a year of 365 or 366 days, as the case
may be, for the actual number of days elapsed). Interest on each Swing Loan
shall be due and payable on the last day of its Interest Period and at maturity
(whether by acceleration or otherwise).

 

(c)            Requests for Swing Loans. The Borrower shall give the
Administrative Agent and the Swing Line Lender irrevocable prior notice (A) by
telephone, (B) by written notice or (C) by electronic means; provided that any
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of written notice no later than 1:00
p.m. (New York time) on the date upon which the Borrower requests that any Swing
Loan be made, of the amount and date of such Swing Loan, and the Interest Period
requested therefor. Subject to the terms and conditions hereof, the proceeds of
such Swing Loan shall be made available to the Borrower on the date so requested
at the offices of the Administrative Agent in New York, New York, by depositing
such proceeds to the credit of the Borrower’s operating account maintained with
the Administrative Agent or as the Borrower and the Administrative Agent may
otherwise agree. Anything contained in the foregoing to the contrary
notwithstanding, the undertaking of the Swing Line Lender to make Swing Loans
shall be subject to all of the terms and conditions of this Agreement (provided
that the Swing Line Lender shall not be obligated to make more than one Swing
Loan during any one day and shall be entitled to assume that the conditions
precedent to an advance of any Swing Loan have been satisfied unless notified to
the contrary by the Administrative Agent or the Required Lenders).

 

(d)            Refunding Loans. The Swing Line Lender (i) may, in its sole and
absolute discretion (except as set forth in clause (ii) below), and (ii) shall,
(x) upon the occurrence and continuation of an Event of Default set forth in
Section 9.1(a) or after acceleration of the Obligations, at any time, or (y) if
any Swing Loan shall be outstanding for more than five (5) Business Days or if
any Swing Loan is or will be outstanding on a date when the Borrower requests
that a Revolving Loan of such Class be made, in each case on behalf of the
Borrower (which hereby irrevocably authorizes the Swing Line Lender to act on
its behalf for such purpose) and with notice to the Borrower and the
Administrative Agent, request each Revolving Lender of such Class to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given. Unless an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each such Lender shall make the
proceeds of its requested Revolving Loan available to the Administrative Agent
(for the account of the Swing Line Lender), in immediately available funds, at
the Administrative Agent’s principal office in New York, New York, before 1:00
p.m. (New York time) on the Business Day following the day such notice is given.
The Administrative Agent shall promptly remit the proceeds of such Borrowing to
the Swing Line Lender to repay the outstanding Swing Loans.

 

(e)            Participations. If any Lender refuses or otherwise fails to make
a Revolving Loan when requested by the Swing Line Lender pursuant to
Section 1.15(d) (because an Event of Default described in Section 9.1(j) or
9.1(k) exists with respect to the Borrower or otherwise), such Lender will, by
the time and in the manner such Revolving Loan was to have been funded to the
Administrative Agent, purchase from the Administrative Agent an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Revolver Percentage of the aggregate principal amount of Swing Loans that were
to have been repaid with such Revolving Loans. Each Lender that so purchases a
participation in a Swing Loan shall thereafter be entitled to receive its
Revolver Percentage of each payment of principal received on the Swing Loan and
of interest received thereon accruing from the date such Lender funded to the
Swing Line Lender its participation in such Loan. The several obligations of the
Lenders under this Section 1.15 shall be absolute, irrevocable and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Lender may have or have
had against the Borrower, any other Lender or any other Person whatsoever.
Without limiting the generality of the foregoing, such obligations shall not be
affected by any Default or Event of Default or by any reduction or termination
of the Commitments of any Lender, and each payment made by a Lender under this
Section 1.15 shall be made without any offset, abatement, withholding or
reduction whatsoever.

 



 21 

 

 

(f)            Provisions Related to New Revolving Credit Commitments and
Extended Revolving Credit Commitments. If the maturity date shall have occurred
in respect of any Class of Revolving Credit Commitments at a time when another
Class or Classes of Revolving Credit Commitments is or are in effect with a
longer maturity date, then on the earliest occurring maturity date all then
outstanding Swing Loans shall be repaid in full on such date (and there shall be
no adjustment to the participations in such Swing Loans as a result of the
occurrence of such maturity date).

 

Section 1.16            Incremental Facilities.

 

(a)            Other than during the Basket Suspension Period, theThe Borrower
may (A) prior to the Revolving Credit Termination Date of any Class, increase
the aggregate outstanding amount of the existing Revolving Credit Commitments of
such Class (any such increase, the “New Revolving Credit Commitments” and the
revolving loans made thereunder, the “New Revolving Loans”) and/or (B) increase
the aggregate outstanding principal amount of the Term Loans of any Class and/or
establish one or more Classes of new term loan commitments (any such increase or
new term loan commitment, the “New Term Loan Commitments” and the term loans
made thereunder, the “New Term Loans”), in each case by delivering a Commitment
Amount Increase Notice (a “Commitment Amount Increase Notice”) substantially in
the form attached hereto as Exhibit H or in such other form reasonably
acceptable to the Administrative Agent at least three (3) Business Days prior to
the stated effective date, unless the Administrative Agent shall have determined
in its sole discretion to accept such Commitment Amount Increase Notice on such
effective date (the “Increased Amount Date”) such increase or new commitment
(the “Commitment Amount Increase”) identifying (i) any existing Lenders and/or
any new lender(s) (each, a “New Revolving Lender” or “New Term Lender,” as
applicable), subject, in the case of New Revolving Lenders and New Term Lenders,
to the reasonable consent of the Administrative Agent (and in the case of any
New Revolving Lenders, the Swing Line Lender and L/C Issuer) to the extent such
consent would be required under Section 13.12 in respect of an assignment
hereunder and (ii) the amount of such Lender’s New Revolving Credit Commitment
or New Term Loan Commitments and in the case of New Term Loans that are part of
an existing Class of Term Loans, identifying such existing Class of Term Loans;
provided, however, that:

 

(i)            any Commitment Amount Increase shall be in an amount not less
than $5,000,000 (or such lesser amount which shall be approved by the
Administrative Agent or represents all remaining availability under the limit
set forth in this clause (i)) and in the aggregate for all such increases not
greater than (A) $150,000,00050,000,000 (less the aggregate amount outstanding
of Incremental Equivalent Debt incurred pursuant to clause (iA)(x) of the
proviso to Section 8.7(o)), but any Commitment Amount Increase pursuant to this
clause (A) shall only be permitted if, after giving effect thereto, the Secured
Leverage Ratio (assuming, for this purpose, that all Revolving Credit
Commitments are fully drawn) does not exceed 3.50:1.00, calculated on a Pro
Forma Basis (which (i) if in connection with an Acquisition, shall be calculated
as of the last day of the most recent fiscal quarter for which financial
statements are available on or prior to the date of the definitive documentation
for such Acquisition (or, if earlier, the applicable Increased Amount Date),
(ii) shall assume that all debt incurred pursuant to this Section 1.16 and
clause (A)(y) of the proviso to Section 8.7(o) is secured on a pari passu basis
with the Credit Facilities and, if consisting of revolving commitments, is fully
drawn, and (iii) shall exclude from the “net debt” portion of such pro forma
calculation the cash proceeds from the borrowing of the Commitment Amount
Increase), plus (B) in the case of any Commitment Amount Increase that
effectively extends the Revolving Credit Termination Date or any maturity date
with respect to any Class of Loans or commitments hereunder, an amount equal to
the prepayment to be made with respect to any Term Loans and/or the permanent
commitment reduction to be made with respect to the Revolving Credit Facility,
in each case to be replaced with such Commitment Amount Increase, plus
(C) additional amounts in U.S. Dollars so long as, after giving effect to such
additional amounts, the Secured Leverage Ratio (assuming, for this purpose, that
all Revolving Credit Commitments are fully drawn) does not exceed 2.75:1.00,
calculated on a Pro Forma Basis (which (i) if in connection with an Acquisition,
shall be calculated as of the last day of the most recent fiscal quarter for
which financial statements are available on or prior to the date of the
definitive documentation for such Acquisition (or, if earlier, the applicable
Increased Amount Date), (ii) shall assume that all debt incurred pursuant to
this Section 1.16 and clause (iA)(y) of the proviso to Section 8.7(o) is secured
on a pari passu basis with the Credit Facilities and, if consisting of revolving
commitments, is fully drawn, and (iii) shall exclude from the “net debt” portion
of such pro forma calculation the cash proceeds from the borrowing of the
Commitment Amount Increase) (with the Borrower to select, on the date such
Commitment Amount Increase is obtained, utilization under clauses (A), (B) or
(C) in its sole discretion),

 



 22 

 

 

(ii)            except in connection with an Acquisition or other investment
permitted hereunder on the applicable Increased Amount Date (in which case,
Section 1.16(g) shall be applicable), (x) no Default or Event of Default shall
have occurred and be continuing on the Increased Amount Date (both prior to and
after giving effect to such Commitment Amount Increase) and (y) each of the
representations and warranties set forth herein and in the other Loan Documents
shall be true and correct in all material respects (or in all respects if
otherwise qualified by “material” or “material adverse effect”) as of said time,
except to the extent the same expressly relate to an earlier date (in which
case, such representation and warranty shall be true and correct in all material
respects as of such earlier date),

 

(iii)            with respect to any Commitment Amount Increase in respect of
New Revolving Credit Commitments, the New Revolving Credit Commitments material
terms shall have all of the same terms and conditions as such existing Revolving
Credit Commitments,

 

(iv)            New Term Loans borrowed hereunder may be part of an existing
Class of Term Loans, in which case such New Term Loans shall have all of the
same terms and conditions as such existing Term Loans, or may constitute a new
Class of Term Loans, in which case such New Term Loans shall have such terms and
conditions as the Borrower and the applicable New Term Lenders shall agree (and
which are satisfactory to the Administrative Agent (it being understood that
terms not substantially consistent with the then-existing applicable Class of
Term Loans which are applicable only after the maturity and payment in full of
such Term Loans are acceptable to the Administrative Agent)); provided that:

 

(A)         the applicable maturity date of any such New Term Loans shall be no
earlier than the final maturity date of the then outstanding Term Loans,

 

(B)          the Weighted Average Life to Maturity of all New Term Loans shall
be no shorter than the Weighted Average Life to Maturity of the existing Term
Loans,

 



 23 

 

 

 

(C)          the interest rate applicable to the New Term Loans shall be
determined by the Borrower and the applicable New Term Lenders; provided,
however, that the interest rate (as determined by the Administrative Agent in
accordance with this clause (C) and in consultation with the Borrower)
applicable to any such New Term Loans shall not be greater than 50 basis points
above the applicable interest rate (including the Applicable Margin) payable
pursuant to the terms of this Agreement as amended through the date of such
calculation with respect to any existing Term Loans unless the interest rate
applicable to the existing Term Loans is increased (which increase shall not
require the consent of any Lender or the Borrower) to the extent necessary so
that the interest rate applicable to such New Term Loans is no greater than 50
basis points above the interest rates of the existing Term Loans; provided that
in determining the applicable interest rate: (x) margins as well as all upfront
and similar fees and original issue discount paid in the primary syndication of
the Commitment Amount Increase or the existing Term Loans (based on an assumed
four year average life to maturity for the applicable facilities), and any
amendments to the Applicable Margin under this Agreement that became effective
subsequent to the Closing Date but prior to the time of such Commitment Amount
Increase shall be included in such calculation, (y) arrangement, commitment,
structuring and underwriting fees and any amendment fees paid or payable to the
Arrangers (or their affiliates) in its capacity as such in connection with any
of the existing Term Loans or to one or more arrangers (or their affiliates) in
their capacities as applicable to any Commitment Amount Increase shall be
excluded from such calculation and (z) if the New Term Loans include an interest
rate floor greater than that applicable to the existing Term Loans or Revolving
Credit Commitments, such excess amount shall be equated to interest margin for
determining the increase, and

 

(D)          the New Term Loans shall share ratably in any prepayments of the
existing Term Loans unless the Borrower and the Lenders in respect of the New
Term Loans elect lesser payments; and

 

(v)            the New Revolving Credit Commitments and/or New Term Loan
Commitments will rank pari passu in right of payment and pari passu with respect
to Liens on any Collateral with the existing Revolving Credit Commitments or
existing Term Loans.

 

(b)           Any New Term Loans effected through the establishment of one or
more new series of Term Loans on an Increased Amount Date shall be designated a
separate Class of Term Loans for all purposes of this Agreement.

 

(c)            On any Increased Amount Date on which New Term Loans are made
that constitute an increase to an existing Class of Term Loans (with all of the
same terms and conditions as such existing Class of Term Loans), subject to the
satisfaction of the foregoing terms and conditions, (i) each applicable existing
Term Loan Lender and New Term Lender of such Class shall make a New Term Loan to
the Borrower in an amount equal to its New Term Loan Commitment of such
Class (it being understood that any New Term Loan Facility may provide for
delayed draw term loans to be made on a date after the Increased Amount Date),
(ii) any New Term Loan made by an existing Term Loan Lender and/or a New Term
Lender pursuant to a Commitment Amount Increase shall be deemed a “Term Loan”
for all purposes of this Agreement and (iii) each New Term Lender with a New
Term Loan shall become a Lender with respect to such Class of New Term Loans and
New Term Loan Facility and all matters relating thereto.

 

(d)            On any Increased Amount Date (or such later date as shall be
applicable to any delayed draw Term Loan) on which any New Term Loans are made
that constitute a new Class of Term Loans, subject to the satisfaction of the
foregoing terms and conditions, (i) each applicable existing Term Loan Lender
and New Term Lender of such Class shall make a New Term Loan to the Borrower in
an amount equal to its New Term Loan Commitment (or, in the case of any delayed
draw Term Loan, relevant portion thereof) of such Class, (ii) any New Term Loan
of such Class made by an existing Term Loan Lender and/or a New Term Lender
pursuant to a Commitment Amount Increase shall be deemed a “Term Loan” made
pursuant to a separate Class of Term Credit Facility for all purposes of this
Agreement and (iii) each New Term Lender with a New Term Loan shall become a
Lender with respect to such Class of New Term Loans and New Term Loan Facility
and all matters relating thereto.

 



24 

 

 

(e)           On any Increased Amount Date on which any New Revolving Credit
Commitments are effected as an increase to one or more existing Classes of
Revolving Credit Commitments, subject to the satisfaction of the foregoing terms
and conditions, (i) at such time and in such manner as the Borrower and the
Administrative Agent shall agree, each of the existing Revolving Lender’s shall
assign to each New Revolving Lender, and each New Revolving Lender shall
purchase from each of the existing Revolving Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
of such Class outstanding on the date of such Increased Amount Date as shall be
necessary such that, after giving effect to all such assignments and purchases,
such Revolving Loans will be held by existing Revolving Lenders and New
Revolving Lenders ratably in accordance with their Revolving Credit Commitments
of such Class after giving effect to such Commitment Amount Increase, (ii) each
New Revolving Credit Commitment obtained by a Revolving Lender pursuant to a
Commitment Amount Increase shall be deemed for all purposes a Revolving Credit
Commitment of such Class and each Loan made thereunder shall be deemed, for all
purposes of this Agreement, a “Revolving Loan” and (iii) each Lender with a New
Revolving Credit Commitment shall become a Lender with respect to such Class of
New Revolving Credit Commitment and all matters relating thereto.

 

(f)           The Borrower agrees to pay the reasonable documented out-of-pocket
expenses of the Administrative Agent relating to any Commitment Amount Increase.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to increase its Revolving Credit Commitment or advance New Term Loans
and no Lender’s Revolving Credit Commitment shall be increased without its
consent thereto, and each Lender may at its option, unconditionally and without
cause, decline to increase its Revolving Credit Commitment or advance New Term
Loans. Each Commitment Amount Increase Notice entered into in connection with
any Commitment Amount Increase may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 1.16 and, for the avoidance of doubt, this
Section 1.16 shall supersede any provisions of this Agreement (including,
without limitation, Section 1.3, Section 1.9, Section 1.15, Section 3,
Section 13.7 and Section 13.13) or any other Loan Document that may otherwise
prohibit or conflict with any New Revolving Credit Commitment, New Term Loan
Commitments or other increases in Term Loans or Revolving Credit Commitments as
contemplated by this Section.

 

(g)            Notwithstanding anything to the contrary in this Agreement or any
other provision of any Loan Document, if the proceeds of any New Term Loans are
intended to be applied to finance an Acquisition or other investment permitted
hereunder (x) with the consent of the Lenders providing such New Term Loans, the
availability thereof may be subject to customary “SunGard” or “certain funds”
conditionality, (y) the availability thereof may be subject to the existence of
no Event of Default under Section 9.1(a), (j) or (k) and (z) compliance with the
Secured Leverage Ratio will be determined as of the date of the execution of the
definitive agreement with respect thereto.

  



25 

 

 

Section 1.17 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender then:

 

(a)            such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of “Required Lenders”, “Required Revolving
Lenders” and “Required Term Lenders”;

 

(b)            all obligations of any such Defaulting Revolving Lender to
purchase participations in or otherwise refinance or support such Swing Loans
and Letters of Credit shall be reallocated among the non-Defaulting Revolving
Lenders in accordance with their respective Revolver Percentages thereof, but
only to the extent (i) the sum of the non-Defaulting Revolving Lenders’ Revolver
Percentages of the aggregate outstanding amount of all Revolving Loans and all
L/C Obligations do not exceed the total of all non-Defaulting Lenders’ Revolving
Credit Commitments and (ii) no non-Defaulting Revolving Lender’s Revolving Loans
and L/C Obligations exceeds such Revolving Lender’s Revolving Credit
Commitments; provided that no reallocation under this clause (b) shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation;

 

(c)            if the reallocation described in clause (b) above cannot, or can
only partially, be effected, and the Administrative Agent shall not have
sufficient cash collateral pursuant to Section 1.17(e) to secure the obligations
of such Lender the Borrower shall, within three (3) Business Days following
written notice by the Administrative Agent, at the Borrower’s option, (i) in the
case of any Swing Loans, prepay any outstanding Swing Loans to the extent the
obligations of the applicable Defaulting Lender to purchase participations in or
otherwise refinance or support Swing Loans have not been reallocated pursuant to
clause (b) above, (ii) cash collateralize such Defaulting Lender’s pro rata
share of the obligations to purchase participations in or otherwise refinance or
support Letters of Credit (after giving effect to any partial reallocation
pursuant to clause (b) above) for so long as such obligations are outstanding or
(iii) make other arrangements reasonably satisfactory to the Administrative
Agent to protect the L/C Issuer or the Swing Line Lender, as the case may be,
from the risk of non-payment by such Defaulting Lender;

 

(d)            if the obligations of the applicable Defaulting Revolving Lender
to purchase Participating Interests in or otherwise refinance or support Letters
of Credit are reallocated among the Non-Defaulting Lenders pursuant to clause
(b) above, then the fees payable to the Lenders pursuant to Section 2.1(b) shall
be adjusted in accordance with such non-Defaulting Revolving Lender’s Revolver
Percentages;

 

(e)             any payment of principal, interest, fees, indemnity payments or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender under the Loan Documents (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 13.16 shall be applied as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment, on a pro rata basis,
of any amounts owing by such Defaulting Lender to any L/C Issuer or Swing Line
Lender hereunder; third, to cash collateralize the L/C Issuer’s exposure and
Swing Line Lender’s exposure with respect to such Defaulting Lender in
accordance with Section 1.17(c); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement; fifth, if so determined by the Administrative Agent and the
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the L/C
Issuer’s and the Swing Line Lender’s future exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued and Swing
Loans, as applicable, under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, any L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Reimbursement Obligations in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.1 were satisfied and waived, such payment
shall be applied solely to pay the Loans of, and Reimbursement Obligations with
respect to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Reimbursement
Obligations with respect to Letters of Credit owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded Participating Interests in
Letters of Credit and Swing Loans are held by the Lenders pro rata in accordance
with the applicable Commitments without giving effect to Section 1.17(b);

 



26 

 

 

(f)            any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 1.17 shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto;

 

(g)            no such Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2 for any period during which that Lender is a Defaulting
Lender (and no fees shall accrue for the account of such Defaulting Lender
during the period that such Lender is a Defaulting Lender); provided that such
Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.1(a) and (b) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolver Percentage of the stated
amount of Letters of Credit for which it has provided cash collateral in respect
thereof; and

 

(h)            if the Borrower, the Administrative Agent, Swing Line Lender and
the L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to cash collateral), that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Loans to be held on a
pro rata basis by the Lenders in accordance with their Revolver Percentages
(without giving effect to Section 1.17(b)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lenders’ having been a
Defaulting Lender.

 



27 

 

 

Section 1.18           Term Loan Maturity Extensions.

 

(a)            Other than during the Basket Suspension Period, the Borrower may
from time to time on any Business Day at least thirty (30) days before the final
maturity date of the Term Loans of any Term Credit Facility request that all or
a portion of the Term Loans of any such Term Credit Facility (the Term Loans of
such Term Credit Facility that are requested to be converted, the “Existing Term
Loans”) be converted to extend the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of such
Existing Term Loans (any such Existing Term Loans which have been so converted,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 1.18; provided that (i) the Borrower shall make such request for
conversion and extension to all Lenders holding the Existing Term Loans and
(ii) any such extension of a maturity date shall be for a minimum period of one
(1) year. In order to establish any Extended Term Loans, the Borrower shall
provide a notice to the Administrative Agent (which shall provide a copy of such
notice to each of the Lenders holding the Existing Term Loans) (a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established which shall be identical to the Existing Term Loans from which
they are to be converted (unless (A) such terms are not less favorable to the
Lenders of the Existing Term Loans or (B) such terms are only applicable to
periods after the latest maturity date of the Existing Term Loans prior to the
establishment of such Extended Term Loans) except (i) all or any of the
principal installment payment dates of the Extended Term Loans may be delayed to
later dates than (which, for the avoidance of doubt, shall be no earlier than)
the corresponding scheduled principal installment payment dates of the Existing
Term Loans from which they are to be converted (with any such delay resulting in
a corresponding adjustment to the scheduled amortization payments reflected in
Section 1.8 or in the Term Loan Extension Amendment, as the case may be, with
respect to the Existing Term Loans from which such Extended Term Loans were
converted), (ii) the interest rate applicable to the Extended Term Loans shall
be determined by the Borrower and the applicable Lenders (iii) the Weighted
Average Life to Maturity of the Extended Term Loans shall be no shorter than the
Weighted Average Life to Maturity of the Existing Term Loans from which they are
to be converted, and (iv) the Extended Term Loans shall share ratably in any
prepayments (whether voluntary or mandatory) of the Existing Term Loans for
which they are to be converted, unless the Borrower and the Lenders in respect
of the Extended Term Loans elect lesser payments. No Lender shall have any
obligation to agree to have any of its Existing Term Loans converted into
Extended Term Loans pursuant to any Term Loan Extension Request. Any Extended
Term Loans shall constitute a separate Class of Term Loans and Term Credit
Facility from the Existing Term Loans and Term Credit Facility from which they
were converted. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 1.18 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans on such terms as may be set forth in the relevant Term Loan Extension
Request) and hereby acknowledge and agree that this Section 1.18 shall supersede
any provisions of this Agreement (including, without limitation, Section 1.9,
Section 3, Section 13.7 and Section 13.13) or any other Loan Document that may
otherwise prohibit or conflict with any such Extended Term Loans or any other
transaction contemplated by this Section.

 

(b)            The Borrower shall provide the applicable Term Loan Extension
Request to the Administrative Agent at least ten (10) Business Days (or such
shorter period as may be reasonably agreed to by the Administrative Agent) prior
to the date on which Lenders holding the Existing Term Loans are requested to
respond and the applicable Term Loan Extension Request shall be provided to the
Lenders no later than twenty (20) days before the final maturity date of the
Term Loans being extended. Any Lender (an “Extending Term Loan Lender”) wishing
to have all or a portion of its Existing Term Loans subject to such Term Loan
Extension Request converted into Extended Term Loans shall notify the
Administrative Agent (a “Term Loan Extension Election”) on or prior to the date
specified in such Term Loan Extension Request (which date shall be no later than
fifteen (15) days before the final maturity date of the Term Loans being
extended) of the amount of its Existing Term Loans which it has elected to
convert into Extended Term Loans. In the event that the aggregate amount of
Existing Term Loans subject to Term Loan Extension Elections exceeds the amount
of Extended Term Loans requested pursuant to the Term Loan Extension Request,
Existing Term Loans subject to Term Loan Extension Elections shall be converted
to Extended Term Loans on a pro rata basis based on the amount of Existing Term
Loans included in each such Term Loan Extension Election. Such extensions of
Term Loans shall not be deemed to be voluntary prepayments pursuant to
Section 1.9(a).

 



28 

 

 

(c)            Extended Term Loans shall be established pursuant to an amendment
(a “Term Loan Extension Amendment”) to this Agreement and the other Loan
Documents as may be necessary or appropriate to effect the provisions of this
Section 1.18 executed by the Loan Parties, the Administrative Agent and the
Extending Term Loan Lenders (which, notwithstanding anything to the contrary set
forth in Section 13.13, shall not require the consent of any Lender other than
the Extending Term Loan Lenders with respect to the Extended Term Loans
established thereby); provided that (i) no Default or Event of Default shall
have occurred and be continuing at the time of the effective date of the Term
Loan Extension Amendment and the Borrower shall be in compliance with the
financial covenants in Section 8.22 on a Pro Forma Basis after giving effect to
the conversion of the applicable Extended Term Loans (as though such applicable
Extended Term Loans had been incurred on the first day of such calculation
period and remained outstanding through the calculation date); (ii) the
aggregate principal amount of Existing Term Loans which the Borrower seeks to
convert into Extended Term Loans shall not be less than $5,000,000 and the
maturity date of such Extended Term Loans shall be no less than twelve months
after the maturity date of the Existing Term Loans from which such Extended Term
Loans were converted; (iii) the Borrower at its election may specify in its Term
Loan Extension Request as a condition to consummating any such Term Loan
Extension Amendment that a minimum amount of Existing Term Loans be converted to
Extended Term Loans and (iv) the Borrower shall deliver or cause to be delivered
any legal opinions or other customary closing documents reasonably requested by
Administrative Agent in connection with any such transaction. All Extended Term
Loans and all obligations in respect thereof shall be Obligations under this
Agreement and the other Loan Documents that are secured by the Collateral on a
pari passu basis with all other applicable Obligations under this Agreement and
the other Loan Documents. The Borrower agrees to pay the reasonable documented
out-of-pocket expenses of the Administrative Agent relating to any Term Loan
Extension Amendment and the transactions contemplated thereby. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Term Loan Extension Amendment. Any Extended Term Loan made by a Term
Loan Lender pursuant to a Term Loan Extension Amendment shall be deemed a “Term
Loan” made pursuant to a separate Class of Term Credit Facility for all purposes
of this Agreement (provided that any Extended Term Loan may be provided as an
increase to any prior Class of Term Credit Facility) and each Lender with an
Extended Term Loan shall become a Lender with respect to such Extended Term
Loans and all matters relating thereto. Notwithstanding anything to the contrary
herein, at no time shall there be Term Loans (including Extended Term Loans,
Refinancing Term Loans and New Term Loans) which have more than five different
scheduled final maturity dates or shall there be more than five different “Term
Credit Facilities”.

 

Section 1.19           Revolving Credit Termination Date Extensions.

 

(a)            Other than during the Basket Suspension Period (except as set
forth in the Second Amendment), the Borrower may from time to time on any
Business Day at least thirty (30) days before the Revolving Credit Termination
Date request that all or a portion of the Revolving Credit Commitments (and the
Revolving Loans made thereunder) of any such Revolving Credit Facility (the
Revolving Credit Commitments of such Revolving Credit Facility that are
requested to be converted, the “Existing Revolving Credit Commitments” and the
Revolving Loans made thereunder, the “Existing Revolving Loans”) be converted to
extend the scheduled maturity date of all or a portion of such Existing
Revolving Credit Commitments (any such Existing Revolving Credit Commitments
which have been so converted, “Extended Revolving Credit Commitments” (and the
Revolving Loans made thereunder, the “Extended Revolving Loans”)) and to provide
for other terms consistent with this Section 1.19; provided that (i) the
Borrower shall make such request for conversion and extension to all Lenders
holding the Existing Revolving Credit Commitments and (ii) any such extension of
a maturity date shall be for a minimum period of one (1) year. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (which shall provide a copy of such notice
to each of the Lenders holding the Existing Revolving Credit Commitments or
Existing Revolving Loans) (a “Revolving Credit Commitment Extension Request”)
setting forth the proposed terms of the Extended Revolving Credit Commitments
and Extended Revolving Loans to be established, which shall be identical to the
Existing Revolving Loans and Revolving Credit Commitments from which they are to
be converted (unless (A) such terms are not less favorable to the Lenders of the
Existing Revolving Loans and Revolving Credit Commitments or (B) such terms are
only applicable to periods after the latest maturity of the Existing Revolving
Loans or the latest Revolving Credit Termination Date prior to the establishment
of such Extended Revolving Credit Commitments) except (i) all or any dates the
Extended Revolving Credit Commitments are required to be permanently reduced may
be delayed to later dates than (which, for the avoidance of doubt, shall be no
earlier than) the corresponding required commitment reduction dates of the
Existing Revolving Loans from which they are to be converted, (ii) the
termination date of the Extended Revolving Credit Commitments may be delayed to
later dates than (which, for the avoidance of doubt, shall be no earlier than)
the Revolving Credit Termination Date of the Existing Revolving Credit
Commitments and (iii) the interest rate applicable to the Extended Revolving
Credit Commitments shall be determined by the Borrower and the applicable
Lenders. No Lender shall have any obligation to agree to have any of its
Existing Revolving Loans or Existing Revolving Credit Commitments converted into
Extended Revolving Loans or Extended Revolving Credit Commitments, as the case
may be, pursuant to any Revolving Credit Commitment Extension Request. Any
Extended Revolving Loans and Extended Revolving Credit Commitments with respect
thereto shall constitute a separate Class of Revolving Credit Commitments and
Revolving Loans from the Existing Revolving Credit Commitments and Existing
Revolving Loans from which they were converted. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 1.19
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Revolving Credit Commitments) on such terms as may be
set forth in the relevant Revolving Credit Commitment Extension Request and
hereby acknowledge and agree that this Section 1.19 shall supersede any
provisions of this Agreement (including, without limitation Section 1.3,
Section 1.9, Section 1.15, Section 3, Section 13.7 and Section 13.13) or any
other Loan Document that may otherwise prohibit or conflict with any such
Extended Revolving Credit Commitments or any other transaction contemplated by
this Section.

 



29 

 

 

(b)            The Borrower shall provide the applicable Revolving Credit
Commitment Extension Request to the Administrative Agent at least ten
(10) Business Days (or such shorter period as may be reasonably agreed to by the
Administrative Agent) prior to the date on which Lenders holding the Existing
Revolving Loans or Existing Revolving Credit Commitments are requested to
respond and the applicable Term Loan Extension Request shall be provided to the
Lenders no later than twenty (20) days before the final maturity date of the
Revolving Credit Commitments being extended. Any Lender (an “Extending Revolving
Lender”) wishing to have all or a portion of its Existing Revolving Loans and
Existing Revolving Credit Commitments subject to such Revolving Credit
Commitment Extension Request converted into Extended Revolving Loans and
Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (a “Revolving Credit Commitment Extension Election”) on or
prior to the date specified in such Revolving Credit Commitment Extension
Request (which date shall be no later than fifteen (15) days before the final
maturity date of the Revolving Credit Commitments being extended) of the amount
of its Existing Revolving Loans and Existing Revolving Credit Commitments which
it has elected to convert into Extended Revolving Loans and Extended Revolving
Credit Commitments. In the event that the aggregate amount of Existing Revolving
Loans and/or Existing Revolving Credit Commitments subject to Revolving Credit
Commitment Extension Elections exceeds the amount of Extended Revolving Loans or
Extended Revolving Credit Commitments requested pursuant to the Revolving Credit
Commitment Extension Request, Existing Revolving Loans and Existing Revolving
Credit Commitments subject to Revolving Credit Commitment Extension Elections
shall be converted to Extended Revolving Loans or Extended Revolving Credit
Commitments, as the case may be, on a pro rata basis based on the amount of
Existing Revolving Loans or Extended Revolving Credit Commitments, as the case
may be, included in each such Revolving Credit Commitment Extension Election.
Such extensions of Revolving Credit Commitments and Revolving Loans shall not be
deemed to be permanent commitment reductions pursuant to Section 1.13 or
voluntary prepayments pursuant to Section 1.9(a).

 



30 

 

 

(c)            Extended Revolving Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (a “Revolving Credit
Commitment Extension Amendment”) to this Agreement and the other Loan Documents
as may be necessary or appropriate to effect the provisions of this Section 1.19
executed by the Loan Parties, the Administrative Agent and the Extending
Revolving Lenders (which, notwithstanding anything to the contrary set forth in
Section 13.13, shall not require the consent of any Lender other than the
Extending Revolving Lenders with respect to the Extended Revolving Loans and
Extended Revolving Credit Commitments established thereby); provided that (i) no
Default or Event of Default shall have occurred and be continuing at the time of
the effective date of the Revolving Credit Commitment Extension Amendment and
the Borrower shall be in compliance with the financial covenants in Section 8.22
on a Pro Forma Basis after giving effect to the conversion of the applicable
Extended Revolving Loans and Extended Revolving Credit Commitments (as though
such applicable Extended Revolving Loans had been incurred and the entire amount
of all Extended Revolving Credit Commitments is fully drawn on the first day of
such calculation period and remained outstanding through the calculation date);
(ii) the aggregate principal amount of Existing Revolving Loans and/or Revolving
Credit Commitments, as the case may be, which the Borrower seeks to convert into
Extended Revolving Loans or Extended Revolving Credit Commitments, as applicable
shall not be less than $5,000,000 and the termination date of such Extended
Revolving Loans and Extended Revolving Credit Commitments shall be no less than
twelve months after the termination date of the Existing Revolving Loans and
Extended Revolving Credit Commitments from which such Extended Revolving Loans
and Extended Revolving Credit Commitments were converted; (iii) the Borrower at
its election may specify in its Revolving Credit Commitment Extension Request as
a condition to consummating any such Revolving Credit Commitment Extension
Amendment that a minimum amount of Existing Revolving Credit Commitments or
Existing Revolving Loans be converted to Extended Revolving Credit Commitments
or Extended Revolving Loans and (iv) the Borrower shall deliver or cause to be
delivered any legal opinions or other customary closing documents reasonably
requested by Administrative Agent in connection with any such transaction. All
Extended Revolving Credit Commitments and Extended Revolving Loans and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other applicable Obligations under this Agreement and the other Loan
Documents. The Borrower agrees to pay the reasonable documented out-of-pocket
expenses of the Administrative Agent relating to any Revolving Credit Commitment
Extension Amendment and the transactions contemplated thereby. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Revolving Credit Commitment Extension Amendment. Any Extended Revolving
Credit Commitment (and the Loans made thereunder) made by a Revolving Lender
pursuant to a Revolving Credit Commitment Extension Amendment shall be deemed a
“Revolving Credit Commitment” and “Revolving Loan,” as applicable, made pursuant
to a separate Class of Revolving Credit Facility for all purposes of this
Agreement (provided that any Extended Revolving Credit Commitment may be
provided as an increase to any other exiting Class of Revolving Credit Facility)
and each Lender with an Extended Revolving Loan shall become a Lender with
respect to such Extended Revolving Loans and all matters relating thereto.
Notwithstanding anything to the contrary herein, at no time shall there be
Revolving Loans or Revolving Credit Commitments (including Extended Revolving
Loans, Extended Revolving Credit Commitments, Replacement Revolving Loans,
Replacement Revolving Credit Commitments, New Revolving Loans and New Revolving
Credit Commitments) which have more than five different scheduled final maturity
dates or shall there be more than five different “Revolving Credit Facilities.”

 



31 

 

 

(d)            Notwithstanding anything contained herein to the contrary,
(i) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Credit Commitments and Extended Revolving
Loans, (B) repayments required upon the maturity date of the non-extended
Revolving Credit Commitments and (C) repayments made in connection with the
permanent repayment and termination of Commitments) of Extended Revolving Loans
made pursuant Extended Revolving Credit Commitments shall be made on a pro rata
basis with all other Revolving Credit Commitments; provided that the repayment
of a Class of Extended Revolving Loans made pursuant to the applicable Class of
Extended Revolving Credit Commitments may be made on a less than pro rata basis
(but not greater than pro rata basis) with other Revolving Loans made pursuant
to Revolving Credit Commitments established prior to such Class of Extended
Revolving Credit Commitments; (ii) all Letters of Credit and Swing Loans shall
be participated on a pro rata basis by all Lenders with Revolving Credit
Commitments in accordance with their percentage of the Revolving Credit
Commitments; (iii) the permanent repayment of Revolving Loans with respect to,
and termination of, Extended Revolving Credit Commitments after the
effectiveness of the contemplated maturity extension shall be made on a pro rata
basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to elect to permanently repay (and terminate the commitments
in respect of) any Class or Classes of Revolving Credit Commitments (and Loans
made thereunder) that have earlier termination dates than any Class or Classes
that have a later maturity date; (iv) assignments and participations of Extended
Revolving Credit Commitments and Extended Revolving Loans shall be governed by
the same assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Loans and (v) except as the Swing Line Lender may
otherwise agree, Swing Loans shall be required to be paid in full on the
maturity date of the non-extended Revolving Credit Commitments (and may be
re-borrowed pursuant to the terms hereof after such maturity date only if the
Administrative Agent or an Extending Revolving Lender has assumed the role of
continuing Swing Line Lender). In addition, in accordance with Section 1.3(h),
(i) with respect to any Letter of Credit the expiration date for which extends
beyond the maturity date for a Class of non-extended Revolving Credit
Commitments, Participating Interests in such Letters of Credit on such maturity
date shall be reallocated from Lenders holding Revolving Credit Commitments of
such Class to Lenders holding Extended Revolving Credit Commitments in
accordance with Section 1.3(h) and the terms of such Revolving Credit Commitment
Extension Amendment (provided that such Participating Interests shall, upon
receipt thereof by the relevant Lenders holding Extended Revolving Credit
Commitments, be deemed to be Participating Interests in respect of such Extended
Revolving Credit Commitments and the terms of such Participating Interests
(including, without limitation, the commission applicable thereto) shall be
adjusted accordingly) and (ii) limitations on drawings of Revolving Loans and
issuances, extensions and amendments to Letters of Credit shall be implemented
giving effect to the foregoing reallocation prior to such reallocation actually
occurring to ensure that sufficient Extended Revolving Credit Commitments are
available to participate in any such Letters of Credit.

 

(e)            The Extended Revolving Credit Commitments and Extended Revolving
Loans established pursuant to the Second Amendment shall be permitted
notwithstanding the Basket Suspension Period, and the Second Amendment shall
constitute a Revolving Credit Commitment Extension Amendment for all purposes
hereunder.

 

Section 1.20            Refinancing/Replacement Facilities.

 

(a)            Refinancing Term Loans.

 



32 

 

 

(i)            Other than during the Basket Suspension Period, the Borrower may
by written notice to the Administrative Agent elect to request the establishment
of one or more additional Classes of term loans under this Agreement
(“Refinancing Term Loans”), which refinances, renews, replaces, defeases or
refunds (collectively, “Refinance”) one or more Classes of Term Loans and/or
Revolving Credit Commitments (and Revolving Loans thereunder) under this
Agreement; provided that such Refinancing Term Loans may not be in an amount
greater than the Term Loans and/or Revolving Credit Commitments being Refinanced
plus unpaid accrued interest, fees, expenses and premium (if any) thereon and
underwriting discounts, fees, commissions and expenses incurred in connection
with the Refinancing Term Loans. Each such notice shall specify the date (each,
a “Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not less than three
(3) Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:

 

(A)          the Weighted Average Life to Maturity of such Refinancing Term
Loans shall not be shorter than the then remaining Weighted Average Life to
Maturity of the Class or Classes of Term Loans being Refinanced and the
Refinancing Term Loans shall not have a final maturity before the maturity date
of the Term Loans and/or the Revolving Credit Termination Date of the Revolving
Credit Commitments being Refinanced;

 

(B)          the Refinancing Term Loans shall have such interest rates, fees,
discounts, premiums, optional prepayments and redemption terms as may be agreed
among the Borrower and the Lenders providing such Refinancing Term Loans;

 

(C)           other than as provided for in clause (B) above, such Refinancing
Term Loans shall have terms and conditions agreed to by the Borrower and the
lenders providing such Refinancing Term Loans, but shall be substantially the
same as (or, taken as a whole, no more favorable to, the lenders providing such
Refinancing Term Loans than) those applicable to the then outstanding Term Loans
and/or Revolving Credit Commitments, except to the extent such covenants and
other terms apply solely to any period after the final maturity of the Term
Loans and/or Revolving Credit Commitments being Refinanced or such terms are on
current market terms for such type of indebtedness;

 

(D)           the proceeds of any Refinancing Term Loans shall be applied
substantially concurrently with the incurrence thereof, to the pro rata
prepayment the Class or Classes of Term Loans and/or Revolving Credit
Commitments being Refinanced hereunder;

 

(E)            the Refinancing Term Loan Amendment shall set forth the principal
installment payment dates of the Refinancing Term Loans, which dates may be
delayed to later dates than the corresponding scheduled principal installment
payment dates of the Term Loans being refinanced (with any such Refinancing of
Term Loans resulting in a corresponding adjustment to the scheduled amortization
payments reflected in Section 1.8); and

 

(F)             the Loan Parties and the Collateral Agent shall (i) enter into
such amendments to the Collateral Documents as may be reasonably requested by
the Collateral Agent (which shall not require any consent from any Lender) in
order to ensure that the Refinancing Term Loans are provided with the benefit of
the applicable Collateral Documents on a pari passu basis with the other
Obligations (or, to the extent applicable, the Loan Parties and the Collateral
Agent (to the extent that it is acting in the capacity of collateral agent with
respect to such Refinancing Term Loans) will enter into junior lien collateral
documents without the consent of the Lenders so long as the Administrative Agent
has been provided reasonably requested assurances that such documentation is not
more restrictive than the Collateral Documents in any material respect) and
(ii) deliver such other documents and certificates as may be reasonably
requested by the Collateral Agent (including an intercreditor agreement
reasonably satisfactory to the Administrative Agent to the extent reasonably
necessary).

 

(ii)            The Borrower may approach any Lender or any other Person that
would be an Eligible Assignee to provide all or a portion of the Refinancing
Term Loans (a “Refinancing Term Lender”); provided that any Lender offered or
approached to provide all or a portion of the Refinancing Term Loans may elect
or decline, in its sole discretion, to provide a Refinancing Term Loan. Any
Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a series (a “Refinancing Term Loan Series”) of Refinancing Term Loans
for all purposes of this Agreement and the selection of Refinancing Term Lenders
shall be subject to any consent that would be required pursuant to
Section 13.12(ba)(iii); provided that any Refinancing Term Loans may, to the
extent provided in the applicable Refinancing Term Loan Amendment, be designated
as an increase in any previously established Refinancing Term Loan Series of
Refinancing Term Loans made to the Borrower.

 



33 

 

 

(iii)           The Refinancing Term Loans shall be established pursuant to an
amendment to this Agreement among Holdings, the Borrower and the Refinancing
Term Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) which shall be consistent with the provisions set forth in paragraph
(i) above. Each Refinancing Term Loan Amendment shall be binding on the Lenders,
the Administrative Agent, the Loan Parties party thereto and the other parties
hereto. Each of the Administrative Agent and the Collateral Agent shall be
permitted, and each is hereby authorized, to enter into such amendments with the
Borrower to effect the foregoing. Any Refinancing Term Loan made by a Term Loan
Lender pursuant to a Refinancing Term Loan Amendment shall be deemed a “Term
Loan” for all purposes of this Agreement and each Lender with a Refinancing Term
Loan shall become a Lender with respect to such Refinancing Term Loans and all
matters relating thereto. Notwithstanding anything to the contrary herein, at no
time shall there be Term Loans (including Refinancing Term Loans, Extended Term
Loans and New Term Loans) which have more than five different scheduled final
maturity dates or shall there be more than five different “Term Credit
Facilities”.

 

(b)            Replacement Revolving Credit Commitments.

 

(i)            Other than during the Basket Suspension Period, the Borrower may
by written notice to Administrative Agent elect to request the establishment of
one or more additional revolving facilities providing for revolving commitments
(“Replacement Revolving Credit Commitments” and the revolving loans thereunder,
“Replacement Revolving Loans”) which Refinances one or more Classes of Revolving
Credit Commitments and/or Term Loans under this Agreement; provided that any
such Replacement Revolving Credit Commitments may not be in an aggregate
principal amount greater than the Revolving Credit Commitments and/or Term Loans
being Refinanced plus unpaid accrued interest, fees, expenses and premium (if
any) thereon and underwriting discounts, fees, commissions and expenses in
connection with the Replacement Revolving Credit Commitments and/or Replacement
Revolving Loans. Each such notice shall specify the date (each, a “Replacement
Revolving Credit Effective Date”) on which the Borrower proposes that the
Replacement Revolving Credit Commitments shall become effective, which shall be
a date not less than three (3) Business Days after the date on which such notice
is delivered to the Administrative Agent; provided that:

 

(A)           no Replacement Revolving Credit Commitment shall have a scheduled
termination date prior to the Revolving Credit Termination Date for the
Revolving Credit Commitments being Refinanced or the maturity date for such Term
Loans being Refinanced, as the case may be;

 

(B)            the Replacement Revolving Credit Commitments shall have such
interest rates, fees, discounts, premiums, optional prepayments and redemption
terms as may be agreed among the Borrower and the Lenders providing such
Replacement Revolving Credit Commitments;

 

(C)            other than as provided in clause (B) above applicable to such
Replacement Revolving Credit Commitments shall have terms and conditions agreed
to by the Borrower and the lenders providing such Replacement Revolving Credit
Commitments, but shall be substantially the same as (or, taken as a whole, no
more favorable to, the lenders providing such Replacement Revolving Credit
Commitments than) those applicable to the Class of Revolving Credit Commitments
and/or Term Loans being so replaced, except to the extent such covenants and
other terms apply solely to any period after the final maturity of the Revolving
Credit Commitments and/or Term Loans being Refinanced or such terms are on
current market terms for such type of indebtedness; and

 



34 

 

 

(D)            the Loan Parties and the Collateral Agent shall (i) enter into
such amendments to the Collateral Documents as may be reasonably requested by
the Collateral Agent (which shall not require any consent from any Lender) in
order to ensure that the Replacement Revolving Credit Commitments and the
Replacement Revolving Loans are provided with the benefit of the applicable
Collateral Documents on a pari passu basis with the other Obligations (or, to
the extent applicable, the Loan Parties and the Collateral Agent (to the extent
that it is acting in the capacity of collateral agent with respect to such
Replacement Revolving Loans) will enter into junior lien collateral documents
without the consent of the Lenders so long as the Administrative Agent has been
provided reasonably requested assurances that such documentation is not more
restrictive than the Collateral Documents in any material respect) and
(ii) deliver such other documents and certificates as may be reasonably
requested by the Collateral Agent (including an intercreditor agreement
reasonably acceptable to the Administrative Agent to the extent reasonably
necessary).

 

(ii)           The Borrower may approach any Lender or any other Person that
would be an Eligible Assignee to provide all or a portion of the Replacement
Revolving Credit Commitments (a “Replacement Revolving Lender”); provided that
any Lender offered or approached to provide all or a portion of the Replacement
Revolving Credit Commitments may elect or decline, in its sole discretion, to
provide a Replacement Revolving Credit Commitment and the selection of
Replacement Revolving Lenders shall be subject to any consent that would be
required pursuant to Section 13.12(ba)(iii). Any Replacement Revolving Credit
Commitment made on any Replacement Revolving Credit Effective Date shall be
designated a series (a “Replacement Revolving Commitment Series”) of Replacement
Revolving Credit Commitments for all purposes of this Agreement; provided that
any Replacement Revolving Credit Commitments may, to the extent provided in the
applicable Replacement Revolving Credit Amendment, be designated as an increase
in any previously established Replacement Revolving Commitment Series.

 

(iii)            The Replacement Revolving Credit Commitments shall be
established pursuant to an amendment to this Agreement among Holdings, the
Borrower, the Replacement Revolving Lenders providing such Replacement Revolving
Loans and any Replacement L/C Issuer and/or Replacement Swing Line Lender
thereunder (a “Replacement Revolving Credit Amendment”) which shall be
consistent with the provisions set forth in paragraph (i) above. Each
Replacement Revolving Credit Amendment shall be binding on the Lenders, the
Administrative Agent, the Loan Parties party thereto and the other parties
hereto. Each of the Administrative Agent and the Collateral Agent shall be
permitted, and each is hereby authorized to enter into such amendments with the
Borrower to effect the foregoing. Any Replacement Revolving Credit Commitment
(and the Loans made thereunder) made by a Replacement Revolving Lender pursuant
to a Replacement Revolving Credit Amendment shall be deemed a “Revolving Credit
Commitment” and “Revolving Loan,” as applicable, for all purposes of this
Agreement and each Lender with a Replacement Revolving Loan shall become a
Lender with respect to such Replacement Revolving Loans and all matters relating
thereto. Notwithstanding anything to the contrary herein, at no time shall there
be Revolving Loans or Revolving Credit Commitments (including Extended Revolving
Loans, Extended Revolving Credit Commitments, Replacement Revolving Loans,
Replacement Revolving Credit Commitments, New Revolving Loans and New Revolving
Credit Commitments) which have more than five different scheduled final maturity
dates or shall there be more than five different “Revolving Credit Facilities.”

 



35 

 

 

(iv)            On any Replacement Revolving Credit Effective Date, subject to
the satisfaction of the foregoing terms and conditions, each of the Replacement
Revolving Lenders with Replacement Revolving Credit Commitments of the same
Class shall purchase from each of the other Lenders with Replacement Revolving
Credit Commitments of such Class, at the principal amount thereof and in the
applicable currencies, such interests in the Revolving Loans under such
Replacement Revolving Credit Commitments outstanding immediately prior to such
Refinancing as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Replacement Revolving Loans of such Class will be
held by Replacement Revolving Lenders thereunder ratably in accordance with
their Replacement Revolving Credit Percentages. Subject to the provisions of
Section 1.3(h) to the extent relating to Letters of Credit which mature or
expire after a maturity date when there exists Revolving Credit Commitments with
a longer maturity date, all Letters of Credit shall be participated on a pro
rata basis by all Lenders with Revolving Credit Commitments in accordance with
their percentage of the Revolving Credit Commitments (and except as provided in
Section 1.3(h), without giving effect to changes thereto on an earlier maturity
date with respect to Letters of Credit theretofore incurred or issued).

 

Section 1.21           Certain Permitted Term Loan Repurchases. Notwithstanding
anything to the contrary contained in this Agreement, other than during the
Basket Suspension Period, so long as (x) no Default or Event of Default has
occurred and is continuing or would result therefrom and (y) the Borrower shall
be in compliance with the financial covenants set forth in Section 8.22 on a Pro
Forma Basis, Holdings or any of its Restricted Subsidiaries (the foregoing, the
“Buyback Parties” and each, a “Buyback Party”) may repurchase outstanding Term
Loans on the following basis:

 

(a)            A Buyback Party may conduct one or more modified Dutch auctions
(each, an “Auction”) to repurchase a portion of Term Loans of Lenders in
accordance with the auction procedures established for each such purchase.

 

(b)            With respect to all repurchases made by a Buyback Party pursuant
to this Section 1.21, (A) such Buyback Party shall pay to the applicable
assigning Lender all accrued and unpaid interest, if any, on the repurchased
Term Loans through and including the date of repurchase of such Term Loans at
the time of such purchase, (B) no Buyback Party shall be permitted to use the
proceeds of a Borrowing of the Revolving Loans for the purpose of such
repurchase and (C) such repurchases shall not be deemed to be voluntary
prepayments pursuant to Section 1.9(a), except that the principal amount of any
Term Loans so cancelled shall be applied as directed by the Borrower (or, in the
absence of such direction, in direct order of maturity).

 

(c)             Following repurchase in an Auction pursuant to this Section 1.21
by (x) the Borrower, the Term Loans so repurchased shall, without further action
by any Person, be deemed cancelled for all purposes and no longer outstanding
(and may not be resold by any Buyback Party), for all purposes of this Agreement
and all other Loan Documents and (y) Holdings or any of its Restricted
Subsidiaries, shall be contributed (or deemed contributed) to the Borrower for
purposes of cancellation and may in return receive Equity Interests of the
Borrower (to the extent not constituting a Change of Control). Any Term Loans so
contributed pursuant to this clause (c) shall, without further action by any
Person, be deemed cancelled for all purposes and no longer outstanding (and may
not be resold by the Borrower), for all purposes of this Agreement and all other
Loan Documents, including, but not limited to (i) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document, (ii) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Loan Document or
(iii) the determination of Required Lenders of one or more pertinent Classes, or
for any similar or related purpose, under this Agreement or any other Loan
Document, in each case in its capacity as a Lender. In connection with any Term
Loans repurchased and cancelled pursuant to this Section 1.21, the
Administrative Agent is authorized to make appropriate entries in the Register
to reflect any such cancellation. Any payment made by any Buyback Party in
connection with a repurchase permitted by this Section 1.21 shall not be subject
to the provisions of Section 3;

 



36 

 

 

(d)            Each Lender that sells its Term Loans pursuant to this
Section 1.21 acknowledges and agrees that (i) the Buyback Parties may come into
possession of additional information regarding the Loans or the Loan Parties at
any time after a repurchase has been consummated pursuant to an Auction
hereunder that was not known to such Lender or the Buyback Parties at the time
such repurchase was consummated and that, when taken together with information
that was known to the Buyback Parties at the time such repurchase was
consummated, may be information that would have been material to such Lender’s
decision to enter into an assignment of such Term Loans hereunder (“Excluded
Information”), (ii) such Lender will independently make its own analysis and
determination to enter into an assignment of its Loans and to consummate the
transactions contemplated by an Auction notwithstanding such Lender’s lack of
knowledge of Excluded Information and (iii) none of the Buyback Parties or any
other Person shall have any liability to such Lender with respect to the
nondisclosure of the Excluded Information. Each Lender that tenders Term Loans
pursuant to an Auction agrees to the foregoing provisions of this clause (d).
The Administrative Agent and the Lenders hereby consent to the Auctions and the
other transactions contemplated by this Section 1.21 and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
any pro rata payment requirements) (it being understood and acknowledged that
purchases of the Loans by a Buyback Party contemplated by this Section 1.21
shall not constitute investments by such Buyback Party) or any other Loan
Document that may otherwise prohibit any Auction or any other transaction
contemplated by this Section 1.21.

 

(e)            Any repurchase of Term Loans pursuant to this Section 1.21 shall
be effective upon recordation in the Register (in the manner set forth below) by
the Administrative Agent (it being understood that such recordation by the
Administrative Agent shall only occur following receipt by the Administrative
Agent of a fully executed and completed Assignment and Assumption effecting the
assignment thereof (as provided in Section 13.12(ba)(iv))). Each assignment
shall be recorded in the Register following the completion of the relevant
Auction conducted pursuant to the auction procedures set forth on Exhibit I on
the Business Day that the Administrative Agent has received the executed
Assignment and Assumption if received by 3:00 pm (New York time), and on the
following Business Day if received after such time. Prompt notice of such
recordation shall be provided to the applicable Buyback Party and a copy of such
Assignment and Assumption shall be maintained by the Administrative Agent.

 

SECTION 2.          FEES.

 

Section 2.1             Fees.

 

(a)            Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Revolving Lenders (other
than Defaulting Lenders) in accordance with their Revolver Percentages a
commitment fee at the rate per annum equal to the Commitment Fee Rate (computed
on the basis of a year of 360 days and the actual number of days elapsed) of the
averageactual daily Unused Revolving Credit Commitments. Such commitment fee
shall be payable quarterly in arrears on the last day of each March, June,
September, and December in each year (commencing on September 30, 2017) and on
the Revolving Credit Termination Date, unless the Revolving Credit Commitments
are terminated in whole on an earlier date, in which event the commitment fee
for the period to the date of such termination in whole shall be paid on the
date of such termination. For purposes of determining the commitment fee under
this Section 2.1(a), Swing Loans shall not be deemed to be a utilization of the
Revolving Credit Commitments.

 



37 

 

 

(b)            Letter of Credit Fees. Quarterly in arrears, on the last day of
each March, June, September and December, commencing on the first such date
occurring after the issuance of any Letter of Credit pursuant to Section 1.3,
the Borrower shall pay to the applicable L/C Issuer for its own account a
fronting fee equal to 0.125% per annum of the daily averageactual U.S. Dollar
Equivalent of the undrawn face amount of such Letter of Credit (computed on the
basis of a year of 360 days and the actual number of days elapsed). Quarterly in
arrears, on the last day of each March, June, September, and December,
commencing on September 30, 2017, the Borrower shall pay to the Administrative
Agent, for the ratable benefit of the Revolving Lenders in accordance with their
Revolver Percentages, a letter of credit fee at a rate per annum equal to the
Applicable Margin for Revolving Loans that are Eurodollar Loans (computed on the
basis of a year of 360 days and the actual number of days elapsed) in effect
during each day of such quarter applied to the daily averageactual U.S. Dollar
Equivalent of the undrawn face amount of Letters of Credit outstanding during
such quarter. In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard issuance, drawing, negotiation, amendment,
assignment, and other administrative fees for each Letter of Credit as
established by the L/C Issuer and disclosed to the Borrower from time to time.

 

(c)            Utilization Fee. The Borrower shall pay to the Administrative
Agent for the ratable account of the Revolving Lenders in accordance with their
Revolver Percentages a utilization fee at a rate of 1.00% per annum (computed on
the basis of a year of 360 days and the actual number of days elapsed) of the
actual daily outstanding principal amount of Revolving Loans, Swing Loans and
the U.S. Dollar Equivalent of L/C Obligations during the Financial Covenant
Suspension Increased Pricing Period. Such utilization fee shall be due and
payable on the Revolving Credit Termination Date, unless the Revolving Credit
Commitments are terminated in whole on an earlier date, in which event the
utilization fee shall be paid on the date of such termination.

 

(d)            First Amendment Fee. The Borrower shall pay the Amendment Fee (as
defined in the First Amendment) on the Second Amendment Effective Date.

 

(e)            (c) Other Fees. The Borrower shall pay all fees on the dates due,
in immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, to the Lenders ratably in accordance with the written
agreements therefor.

 

SECTION 3.          Place and Application of Payments.

 

Section 3.1             Place and Application of Payments. All payments to be
made by the Borrower shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff. All payments of
principal of and interest on the Loans and the Reimbursement Obligations, and of
all other Obligations payable by the Borrower under this Agreement and the other
Loan Documents, shall be made by the Borrower to the Administrative Agent for
the account of the respective Lenders to which such payments is owed, by no
later than 2:00 p.m. (New York time) on the due date thereof at the office of
the Administrative Agent in New York, New York (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender(s) or L/C Issuer entitled thereto. Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day for purposes of calculating interest under Section 1.4 (but not for
purposes of determining Events of Default). All such payments shall be made in
U.S. Dollars (or, as to any Letter of Credit payable in an Eligible Foreign
Currency, the Reimbursement Obligation shall be payable in either (x) the U.S.
Dollar Equivalent of the relevant amount of such Eligible Foreign Currency at
the rate of exchange then current in New York, New York for transfers of such
Eligible Foreign Currency to the place of payment or (y) such Eligible Foreign
Currency), in immediately available funds at the place of payment, in each case
without set off or counterclaim. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders entitled
to such amounts and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement. If the Administrative Agent causes amounts to
be distributed to the Lenders in reliance upon the assumption that the Borrower
will make a scheduled payment and such scheduled payment is not so made, each
Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Effective Rate for each such day and
(ii) from the date two (2) Business Days after the date such payment is due from
such Lender to the date such payment is made by such Lender, the Alternate Base
Rate in effect for each such day.

 



38 

 

 

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b)), all payments and collections received in respect of
the Obligations and all proceeds of the Collateral received, in each instance,
by the Administrative Agent or any of the Lenders after acceleration or the
final maturity of the Obligations or termination of the Commitments as a result
of an Event of Default shall be, remitted to the Administrative Agent and
distributed as follows:

 

(a)          first, to the payment of all costs and expenses which the Borrower
has agreed to pay the Administrative Agent and the Lenders under Section 13.15
(such funds, if applicable, to be retained by the Administrative Agent for its
own account unless it has previously been reimbursed for such costs and expenses
by the Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);

 

(b)          second, to the payment of any outstanding interest and fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

(c)           third, to the payment of principal on the Loans, unpaid
Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 (until the Administrative Agent is holding an amount of
cash equal to 103% of the then outstanding amount of all such L/C Obligations),
and Hedging Liability, Funds Transfer, Deposit Account Liability and Foreign
LCs, with the aggregate amount paid to, or held as collateral security for, the
Lenders and L/C Issuer and, in the case of Hedging Liability, Funds Transfer,
Deposit Account Liability and Foreign LCs, the Administrative Agent, the Lenders
or their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof (with such pro rata allocation to be
adjusted such that no payment made by a Guarantor who is not a Qualified ECP
Guarantor, and no proceeds derived from Collateral in which a security interest
is granted by a Person who is not a Qualified ECP Guarantor, shall be applied to
any amounts owing in respect of any Hedging Liability that is an Excluded Swap
Obligation);

 

(d)            fourth, to the payment of all other unpaid Obligations and all
other indebtedness, obligations, and liabilities of Holdings and its
Subsidiaries secured by the Loan Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof; and

 

(e)             finally, to the Borrower, or whoever else may be lawfully
entitled thereto.

 



39 

 

 

SECTION 4.           Joint and Several Obligors, Guarantees and Collateral.

 

Section 4.1             Guarantees. Subject to the time periods set forth in
Section 8.17, the payment and performance of the Obligations, Hedging Liability,
and Funds Transfer, Deposit Account Liability and Foreign LCs shall at all times
be guaranteed by Holdings and each direct and indirect Domestic Wholly-owned
Subsidiary of the Borrower and, with respect to Hedging Liability or Funds
Transfer, Deposit Account Liabilities and Foreign LCs of Holdings or any other
Guarantor permitted to be incurred by Holdings or such other Guarantor
hereunder, the Borrower (individually a “Guarantor” and collectively the
“Guarantors”) pursuant to Section 12 (individually a “Guarantee” and
collectively the “Guarantees”); provided that, (i) no Subsidiary shall be
required to be a Guarantor hereunder if providing such Guarantee would result in
material adverse tax consequences as reasonably determined by the Borrower,
(ii) Immaterial Subsidiaries and Unrestricted Subsidiaries shall not be required
to be a Guarantor hereunder, (iii) no Subsidiary that is prohibited by law,
regulation or contractual obligation (in the case of any contractual obligation,
to the extent (x) existing on the Closing Date or, if such Subsidiary was
acquired by the Borrower or another Loan Party after the Closing Date, on the
date on which such Restricted Subsidiary was acquired and (y) such prohibition
was not agreed in contemplation hereof) from providing such Guarantee or that
would require a governmental (including regulatory) consent, approval, license
or authorization in order to provide such Guarantee shall be required to be a
Guarantor hereunder, (iv) no CFC Holdco nor any Domestic Subsidiary that is a
direct or indirect Subsidiary of a CFC shall be required to be a Guarantor
hereunder, (v) no Subsidiary to the extent the burden or cost of providing such
Guarantee outweighs the benefit to the Lenders afforded thereby, as reasonably
determined by the Administrative Agent and the Borrower, shall be required to be
a Guarantor hereunder and (vi) the enforcement of the Guarantee of any
Restricted Subsidiary that is treated as a disregarded entity for U.S. federal
income tax purposes, solely with respect to any of its Subsidiaries that are
CFCs, shall be limited to 65% of the Voting Stock (and 100% of the non-Voting
Stock) of such CFCs.

 



40 

 

 

Section 4.2             Collateral. Subject to the time periods set forth in
Section 8.17 and the Collateral Documents, the Obligations, Hedging Liability,
and Funds Transfer, Deposit Account Liability and Foreign LCs shall (in the case
of any Hedging Liability or Funds Transfer, Deposit Account Liability and
Foreign LCs, unless otherwise notified by the Borrower to the Administrative
Agent) be secured by valid, perfected, and enforceable Liens on and security
interests in (subject to Permitted Liens) all right, title, and interest of the
Borrower and each Guarantor in substantially all of their respective accounts,
chattel paper, instruments, documents, contracts, general intangibles, letter of
credit rights, supporting obligations, deposit accounts, investment property,
inventory, equipment, fixtures, Intellectual Property, money, cash and Cash
Equivalents, commercial tort claims, real estate and certain other Property,
whether now owned or hereafter acquired or arising, and all proceeds thereof, in
each case subject to the terms and conditions of the Collateral Documents;
provided, however, that: (i) Liens on the Voting Stock of a Foreign Subsidiary
or a Disregarded Domestic Person shall be limited to 65% of the total
outstanding Voting Stock (and 100% of non-Voting Stock) of any Foreign
Subsidiary or any Disregarded Domestic Person owned directly by the Borrower or
one of its Domestic Subsidiaries; and provided, further, that no stock of any
Foreign Subsidiary or any Disregarded Domestic Person not owned directly by the
Borrower or one of its Domestic Subsidiaries shall be pledged hereunder; (ii) no
Lien shall be granted with respect to any leasehold real property; (iii) no
Liens shall be granted with respect to any fee-owned real property; (iv) no
Liens shall be granted with respect to any (x) Equity Interests in partnerships,
joint ventures and any other Subsidiary that is not a Wholly-owned Subsidiary if
such Equity Interests cannot be pledged without the consent of one or more
Persons that is not a Loan Party or an Affiliate thereof, but only to the extent
that any such prohibition is not rendered ineffective pursuant to Section 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions
thereof) or any other applicable law, (y) the assets of a Foreign Subsidiary or
a Disregarded Domestic Person, and (z) margin stock (within the meaning of
Regulation U issued by the Federal Reserve Board); (v) no Lien shall be granted
with respect to any Property or assets which are specifically the subject of any
permit, lease, license, contract or agreement to which any Loan Party is a party
or any of its rights or interests thereunder if and only to the extent that the
grant of the lien and security interest under a Collateral Document (x) is
prohibited by or a violation of any law, rule or regulation applicable to such
Loan Party or (y) shall constitute or result in a breach of a term or provision
of, or the termination of or a default under the terms of, such permit, lease,
license, contract or agreement (other than to the extent that any such law,
rule, regulation, term or provision would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law (including any debtor relief law or principle of
equity)); (vi) no Liens shall be granted with respect to any Property or assets
the pledge of which under a Collateral Document would require governmental
consent, approval, license or authorization, but only to the extent that any
such restriction on such pledge is not rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions thereof) or any other applicable law (provided, however, that the
Collateral shall include (and such Lien shall attach) immediately at such time
as, as applicable, the consent referred to above is obtained or the contractual
or legal provisions referred to above shall be obtained or shall no longer be
applicable and to the extent severable, and shall attach immediately to any
portion of (x) such Equity Interests not subject to such consent specified in
preceding clause (iv), (y) such Property and assets not specifically subject to
such permit, lease, license, contract or agreement specified in preceding clause
(v) and (z) such Property and assets not subject to such consent, approval,
license or authorization specified in this clause (vi); and provided, further,
that the exclusions referred to in clauses (iv), (v) and (vi) shall not include
any Proceeds (as defined in the UCC) of any such Equity Interests, Property or
assets); (vii) no Liens shall be granted in any “intent to use” trademark
applications filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, a Lien therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law; (viii) no Liens shall be granted
(A) with respect to any property or assets to the extent the burden or cost of
obtaining such Lien therein outweighs the benefit of the security afforded
thereby as reasonably determined by the Borrower and the Administrative Agent,
or (B) with respect to any other property or assets as shall be excluded from
the Collateral pursuant to the Collateral Documents; and (ix) no Liens shall be
granted with respect to any Property or assets to the extent that same would
result in material adverse tax consequences as reasonably determined by the
Borrower; provided, further, that (a) no Lien shall be perfected with respect to
any Property or asset with respect to which the Borrower and the Collateral
Agent reasonably determine that the burden or cost of perfecting a security
interest in such Property or asset outweighs the benefit of perfection afforded
thereby to the Secured Creditors, (b) no foreign law governed security or pledge
agreement shall be required, (c) no landlord lien waivers, bailee letters or
similar agreements shall be required and (d) the security interest granted
pursuant the Collateral Documents upon the following Collateral shall not be
required to be perfected: (i) cash and Cash Equivalents, deposit, securities and
commodities accounts (including securities entitlements and related assets), in
each case to the extent a security interest therein cannot be perfected by the
filing of a financing statement under the UCC; (ii) other assets the security
interest in which requires perfection through control agreements; (iii) vehicles
and any other assets subject to certificates of title; (iv) commercial tort
claims; and (v) letter of credit rights, in each case, to the extent a security
interest therein cannot be perfected by the filing of a financing statement
under the UCC. The Borrower acknowledges and agrees that the Liens on the
Collateral shall be granted to the Administrative Agent for the benefit of the
holders of the Obligations, the Hedging Liability, and the Funds Transfer,
Deposit Account Liability and Foreign LCs and shall be valid and perfected first
priority Liens subject, however, to the proviso appearing at the end of the
preceding sentence and to Permitted Liens, in each case pursuant to one or more
Collateral Documents entered into by such Persons, each in form and substance
reasonably satisfactory to the Administrative Agent.

 

Section 4.3             Liens on Real Property. The Collateral shall not include
any fee simple title to any real property.

 

Section 4.4            Further Assurances. The Borrower agrees that it shall,
and shall cause each Guarantor to, from time to time at the reasonable request
of the Administrative Agent or the Required Lenders, execute and deliver such
documents and do such acts and things as the Administrative Agent or the
Required Lenders may reasonably request in order to provide for or perfect or
protect the Liens on the Collateral contemplated hereby, in each case subject to
the limitations set forth in Sections 4.2 and 4.3 and in the Collateral
Documents.

 



41 

 

 

SECTION 5.         Definitions, Interpretations; Accounting Terms.

 

Section 5.1             Definitions. The following terms when used herein shall
have the following meanings:

 

“Acquired Business” means the entity or assets acquired by the Borrower or a
Restricted Subsidiary in an Acquisition.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person (other than a Person that is a Restricted Subsidiary, but, at the
Borrower’s option, including acquisitions of Equity Interests increasing the
ownership of the Borrower or a Restricted Subsidiary in such Restricted
Subsidiary), or otherwise causing any Person to become a Restricted Subsidiary,
or (c) a merger or consolidation or any other combination with another Person
(other than a Person that is an existing Restricted Subsidiary).

 

“Adjusted Eurodollar Rate” is defined in Section 1.4(b).

 

“Adjustment” is defined in Section 10.2.

 

“Adjustment Date” means the date of delivery of financial statements required to
be delivered pursuant to Section 8.5(a) or Section 8.5(b), as applicable.

 

“Administrative Agent” is defined in the preamble hereto and includes each other
person appointed as the successor administrative agent pursuant to Section 11.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Funding Arrangements” means any arrangements requested by the Borrower
and acceptable to the Administrative Agent in its reasonable discretion for the
delivery of funds by Lenders to, or for the account of, the Administrative Agent
for safekeeping pending their delivery by the Administrative Agent to the
Borrower on the date of any Borrowing to fund Loans of such Lenders on such
date.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affected Lender” is defined in Section 1.14.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
each of their respective successors and assigns in such capacities.

 



42 

 



 

“Agreement” means this Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” is defined in Section 1.4(a).

 

“Applicable Margin” means, for any day, with respect to (i) (x) Term Loans made
on the Closing Date that are Eurodollar Loans or Base Rate Loans, the rate per
annum set forth below under the caption “Adjusted Eurodollar Spread for Initial
Term Loans” or “Base Rate Spread for Initial Term Loans”, as the case may be, in
each case, based upon the Total Leverage Ratio as of last day of the last test
period for which financial statements have been delivered pursuant to
Section 8.5(a) or (b), as applicable, in each case as such Applicable Margins
may be adjusted in accordance with Section 1.16 following the incurrence of New
Term Loans, and (y) Revolving Loans made pursuant to the Revolving Credit
Commitments in effect on the Closing Date that are Eurodollar Loans or Base Rate
Loans, the rate per annum set forth below under the caption “Adjusted Eurodollar
Spread for Initial Revolving Loans” or “Base Rate Spread for Initial Revolving
Loans”, as the case may be, in each case, based upon the Total Leverage Ratio as
of last day of the last test period for which financial statements have been
delivered pursuant to Section 8.5(a) or (b), as applicable; provided that, until
the first Adjustment Date following the delivery to the Administrative Agent of
the first Compliance Certificate delivered pursuant to Section 8.5 following the
Closing Date, the “Applicable Margin” for such Term Loans and such Revolving
Loans shall be the applicable rate per annum set forth below in Category 35,
(ii) New Term Loans or New Revolving Loans, the rates per annum with respect
thereto set forth in the Commitment Amount Increase Notice with respect thereto
contemplated by, and as otherwise permitted by, Section 1.16, (iii) Extended
Term Loans incurred under Section 1.18 or Extended Revolving Loans incurred
under Section 1.19, the rates per annum with respect thereto set forth in the
Term Loan Extension Request or Revolving Credit Commitment Extensions Request,
as the case may be, with respect thereto contemplated by, and as otherwise
permitted by Section 1.18 and Section 1.19, respectively, (iv) Refinancing Term
Loans incurred under Section 1.20(a), the rates per annum with respect thereto
set forth in the Refinancing Term Loan Amendment with respect thereto
contemplated by, and as otherwise permitted by, Section 1.20(a), and
(v) Replacement Revolving Loans incurred under Section 1.20(b), the rates per
annum with respect thereto set forth in the Replacement Revolving Credit
Amendment with respect thereto contemplated by, and as otherwise permitted by,
Section 1.20(b).

 



43 

 

 

Total Leverage Ratio   Adjusted Eurodollar Spread for Initial Term Loans   Base
Rate Spread for Initial Term Loans Category 1         Equal to or greater than
3.00:1.00During the Financial Covenant Suspension Increased Pricing Period  
2.00%4.00%   1.00%3.00% Category 2         Less than 3.00:1.00 but equal to or
greater than 2.25:1.00   1.75%   0.75% Equal to or greater than 4.00:1.00  
3.00%   2.00% Category 3         Less than 2.25:1.00 but equal to or greater
than 1.50:1.00   1.50%   0.50% Less than 4.00:1.00 but equal to or greater than
3.00:1.00   2.00%   1.00% Category 4         Less than 3.00:1.00 but equal to or
greater than 2.25:1.00   1.75%   0.75% Category 5         Less than 2.25:1.00
but equal to or greater than 1.50:1.00   1.50%   0.50% Category 6         Less
than 1.50:1.00   1.25%   0.25% Total Leverage Ratio   Adjusted Eurodollar Spread
for Initial Revolving Loans   Base Rate Spread for Initial Revolving Loans
Category 1         Equal to or greater than 3.00:1.00   2.00%   1.00% Category 2
        Less than 3.00:1.00 but equal to or greater than 2.25:1.00   1.75%  
0.75% Category 3         Less than 2.25:1.00 but equal to or greater than
1.50:1.00   1.50%   0.50% Category 4         Less than 1.50:1.00   1.25%   0.25%

 

In the case of Term Loans made on the Closing Date and Revolving Loans made
pursuant to the Revolving Credit Commitments in effect on the Closing Date, the
Applicable Margin shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Total Leverage Ratio in accordance with the table
above; provided that, if financial statements are not delivered when required
pursuant to Section 8.5(a) or (b), as applicable, the Applicable Margin shall be
the rate per annum set forth above in Category 12 commencing on the date by
which such financial statements were to be delivered under Section 8.5(a) or
(b), as applicable, until such financial statements are delivered in compliance
with Section 8.5(a) or (b), as applicable; provided, further, that
during(A) from the First Amendment Effective Date until the Second Amendment
Effective Date, the Applicable Margin shall be the rate per annum set forth
above in Category 3 and (B) from the Second Amendment Effective Date until the
end of the Financial Covenant Suspension Increased Pricing Period, the
Applicable Margin shall be the rate per annum set forth above in Category 1.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 1.4(d).

 

“Application” is defined in Section 1.3(b).

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Arrangers” means BofA Securities, Inc., Wells Fargo Securities, LLC, Regions
Bank, N.A. and Capital One, N.A. in their capacity as joint bookrunners and
joint lead arrangers with respect to the Credit Facilities.

 

“ASC 2016-02” means FASB Accounting Standards Update 2016-02, Leases (Topic 842)
adopted February 25, 2016.

 



44 

 

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

“Authorized Representative” means any person whose specimen signature has been
certified in accordance with Section 7.2(f), or any further or different
officers of the Borrower so named by any Authorized Representative of the
Borrower in a written notice to the Administrative Agent and, solely for
purposes of notices given pursuant to Section 1.6, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by an Authorized Representative of a Loan Party shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Authorized Representative shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Code” means 11. U.S.C. §101 et seq. “Base Rate” is defined in
Section 1.4(a).

 

“Base Rate Loan” means a loan bearing interest at a rate specified in
Section 1.4(a).

 

“Basket Suspension Period” means the period beginning on the First Amendment
Effective Date and ending on such date after(a) which is the endearlier of the
Financial Covenant Suspension Period (i) which is the last day of a fiscal
quarter or Fiscal Year fordate on which required financial statements under
SectionsSection 8.5(a) or (b), as applicable, and the related Compliance
Certificate for the pertinent period have been delivered pursuant to
Section 8.5(f) for the fiscal quarter ending April 30, 2023 demonstrating that
the Total Leverage Ratio as of the last day of such period does not exceed
3.50:1.00 and that the Fixed Charge Coverage Ratio for the period of four
consecutive fiscal quarters ending on the last day of such period is not less
than 1.25:1.00 and (iicompliance with the financial covenants set forth in
Sections 8.22(a) and (b) and (ii) the Financial Covenant Reversion Date and
(b) on which no Default or Event of Default has occurred and is continuing.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 



45 

 

 

“Bona Fide Debt Fund” means with respect to any Company Competitor, any debt
fund, investment vehicle, regulated bank entity or unregulated lending entity
(in each case, other than a person that is separately identified under clause
(i) of the definition of “Disqualified Institution”) that is (a) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business and (b) managed,
sponsored or advised by any person that is controlling, controlled by or under
common control with such Company Competitor, but only to the extent that no
personnel involved with the investment in such Company Competitor, (x) directly
or indirectly makes, has the right to make or participates with others in making
investment decisions with respect to or otherwise causes the direction of the
investment policies of such debt fund, investment vehicle, regulated bank entity
or unregulated lending entity or (y) has access to any information (other than
information that is publicly available) relating to the Borrower or its
Subsidiaries and/or any entity that forms a part of any of its business
(including any of its Subsidiaries)

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total amount of Loans of a single type advanced, continued
for an additional Interest Period, or converted from one type into another type
by the Lenders under a Credit Facility on a single date and, in the case of
Eurodollar Loans, for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Credit Facility according to
their Percentages of such Credit Facility. A Borrowing is “advanced” on the day
Lenders advance funds comprising such Borrowing to the Borrower, is “continued”
on the date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 1.6. Borrowings of
Swing Loans are made by the Swing Line Lender in accordance with the procedures
set forth in Section 1.15.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in New York, New York and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, any such day that is also a London
Banking Day.

 

“Canadian Dollars” and “C$” each means the lawful currency of Canada.

 

“Capital Lease” means, for any Person, any lease of Property by such Person as
lessee which in accordance with GAAP is required to be capitalized on the
balance sheet of such Person.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person (excluding the footnotes
thereto) in respect of a Capital Lease determined in accordance with GAAP. For
the avoidance of doubt, Capitalized Lease Obligations shall not include any
Qualifying Restaurant Lease Obligations and, shall include any Capitalized
Restaurant Lease Obligations.

 

“Capitalized Restaurant Lease Obligations” means, for any Person, the amount of
the liability shown on the balance sheet of such Person (excluding the footnotes
thereto) in respect of a Restaurant Capital Lease determined in accordance with
GAAP. For the avoidance of doubt, Capitalized Restaurant Lease Obligations shall
not include any Qualifying Restaurant Lease Obligations.

 

“Card Programs” means (i) purchasing card programs established to enable the
Borrower or any Subsidiary to purchase goods and supplies from vendors and
(ii) any travel and entertainment card program established to enable the
Borrower or any Subsidiary to make payments for expenses incurred related to
travel and entertainment.

 



46 

 

 

“Cash Availability” means the sum of (i) availability under the Revolving Credit
Facility plus (ii) unrestrictedUnrestricted cash and Cash Equivalents on hand of
the Borrower and its Restricted Subsidiaries.

 

“Cash Equivalents” means investments of the type set forth in Sections 8.9(a),
(b), (c), (d) and (e).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
Equity Interests in one or more CFCs or other CFC Holdcos.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
governmental authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
governmental authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”)) at any time of beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of Equity Interests
representing more than 35% of the outstanding Voting Stock of Holdings on a
fully diluted basis and (b) failure of Holdings to own and control 100% of the
outstanding capital stock and other Equity Interest of the Borrower.

 

“Chief Financial Officer” means the chief financial officer (or other officer
with reasonably equivalent responsibilities) of the applicable Loan Party as
identified in the incumbency certificate of such Loan Party most recently
delivered to the Administrative Agent.

 

“Class” means (a) as applied to Lenders, each of the following classes of
Lenders: (i) Lenders with Revolving Credit Commitments or holding Revolving
Loans and (ii) Lenders holding Term Loans; (b) as applied to Loans and
Commitments, Term Loans existing on the Closing Date, New Term Loans, Extended
Term Loans, Refinancing Term Loans, Revolving Credit Commitments as in effect on
the Closing Date (and any Loans made thereunder), New Revolving Credit
Commitments (and any Loans made thereunder), Extended Revolving Credit
Commitments (and any Loans made thereunder) and Replacement Revolving Credit
Commitments (and any Loans made thereunder) (each separate series of the
foregoing permitted hereunder shall be a separate Class to the extent that such
series of Loans or Commitments have different terms applicable thereto); and
(c) as applied to Credit Facilities, any Term Credit Facilities and/or any
Revolving Credit Facilities. The terms “Initial Class” and “Initial Classes”
when used herein mean: (x) the Revolving Credit Facility and the Term Credit
Facility as in effect on the Closing Date, (y) any increase in the aggregate
amount of Commitments and/or Loans thereunder effected under Section 1.16 on
identical terms and conditions (and which are not, and not required to be,
treated or designated as a separate “series” or “Class”) and/or (z) any Class of
Loan and/or Commitments hereunder effected under Sections 1.16, 1.18, 1.19 or
1.20 as revolving or “term A” credit facilities on substantially the same terms
and conditions as the Revolving Credit Facility and Term Credit Facility as in
effect on the Closing Date, which has been reasonably designated by the Borrower
and the Administrative Agent at the time of the incurrence thereof as part of
the “Initial Class” for purposes of this Agreement and which may include,
without limitation, a separate “series” or “Class” of Loans and/or Commitments
which are reasonably designated as a separate “series” or “Class” by the
Borrower and the Administrative Agent at the time of the incurrence thereof
solely as a result of differences in interest rates (including through fixed
interest rates), interest margins, rate floors, fees, funding discounts,
original issue discounts, optional prepayment or optional redemption
premiums/terms and/or maturity extensions, but, for purposes of this clause (z),
excluding any Class of Loans having or requiring scheduled annual amortization
of principal less than 2.50% the initial stated aggregate principal amount of
such Loans.

 



47 

 

 

“Closing Date” means the date on which all conditions precedent to the
effectiveness of the amendment and restatement of the Existing Credit Agreement
in the form of this Agreement, as set forth in Section 7.2, have been satisfied
or waived.

 

“CNI Growth Amount” means, at any date of determination, (i) an amount equal to
(a) 50% of the consolidated Net Income of Holdings for the period beginning on
the first day of the first Fiscal Quarter of 2017 to the last day of the
Borrower’s fiscal quarter ending on, or most recently preceding, the date of
determination for which financial statements have been delivered as required by
Section 8.5(a) or (b) and for which consolidated Net Income is a positive
amount, reduced by (ii) 100% of consolidated Net Income of Holdings for each
such fiscal quarter ending during such period for which consolidated Net Income
is a loss.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Collateral Agent, or any security
trustee therefor, by the Collateral Documents.

 

“Collateral Account” is defined in Section 9.4(b).

 

“Collateral Agent” means Bank of America, N.A. and includes each other person
appointed as the successor administrative agent pursuant to Section 11.

 

“Collateral Documents” means the Security Agreement, and all other deeds of
trust, security agreements, pledge agreements, assignments, financing statements
and other documents as shall from time to time secure or relate to the Secured
Obligations.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Loans,
pursuant to Section 1.6, which shall be substantially in the form of Exhibit B
or Exhibit C, as applicable, or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by an Authorized Representative of the
Borrower.

 

“Commitment Amount Increase” is defined in Section 1.16(a).

 

“Commitment Amount Increase Notice” is defined in Section 1.16(a).

 



48 

 

 

“Commitment Fee Rate” means, for each fiscal quarter or portion thereof, (i (and
with reference to the Total Leverage Ratio as of the last day of and for the
period of four consecutive fiscal quarters of the Borrower ending on the last
day of such fiscal quarter), (i) 0.50% per annum, during the Financial Covenant
Suspension Increased Pricing Period, (ii) 0.40% per annum, if the Total Leverage
Ratio is equal to or greater than 4.00:1.00, (iii) 0.35% per annum, if the Total
Leverage Ratio is less than 4.00:1.00 but equal to or greater than 3.00:1.00,
(iiiv) 0.30% per annum, if the Total Leverage Ratio is less than 3.00:1.00 but
equal to or greater than 2.25:1.00, (iiiv) 0.25% per annum, if the Total
Leverage Ratio is less than 2.25:1.00 but equal to or greater than 1.50:1.00,
and (ivvi) 0.20% per annum, if the Total Leverage Ratio is less than 1.50:1.00;
provided that, until the first Adjustment Date following the completion of the
first full fiscal quarter ended after the Closing Date, the “Commitment Fee
Rate” shall be 0.20% per annum. The Commitment Fee Rate shall be adjusted
quarterly on a prospective basis, as applicable, on each Adjustment Date based
upon the Total Leverage Ratio as of such date; provided that if financial
statements are not delivered when required pursuant to Section 8.5(a) or (b), as
applicable, the “Commitment Fee Rate” shall be the rate per annum set forth in
the foregoing clause (i) commencing on the date by which such financial
statements were to be delivered under Section 8.5(a) or (b), as applicable,
until such financial statements are delivered in compliance with
Section 8.5(a) or (b), as applicable; provided, further, that during(A) from the
First Amendment Effective Date until the Second Amendment Effective Date, the
Commitment Fee Rate shall be the rate per annum set forth in the foregoing
clause (iii) and (B) from the Second Amendment Effective Date until the end of
the Financial Covenant Suspension Increased Pricing Period, the “Commitment Fee
Rate” shall be the rate per annum set forth in the foregoing clause (i).

 

“Commitments” means the Revolving Credit Commitments and the Term Loan
Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Company Competitor” means competitors of the Borrower and its Subsidiaries.

 

“Compliance Certificate” means a certificate in substantially the form attached
hereto as Exhibit E delivered pursuant to Section 8.5(f).

 

“Consolidated Group” means at any date and for any period, Holdings, the
Borrower and the Borrower’s subsidiaries, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Group Company” means at any date and for (or for a pertinent
portion of) any period a Person which is a member of the Consolidated Group.

 

“Consolidated Start-up Costs” means consolidated “start-up costs” (as such term
is defined in Accounting Standards Codification No. 720 published by the
Financial Accounting Standards Board) of the Restricted Group related to the
acquisition, opening and organizing of new Units or conversion of existing
Units, including, without limitation, rental payments with respect to any
location made prior to the opening of the Unit at such location, the cost of
feasibility studies, staff-training and recruiting and travel costs for
employees engaged in such start-up activities, in each case net of landlord
reimbursements for such costs.

 

“Consolidated Total Assets” means, for any Person, as of the date of the most
recent financial statements delivered pursuant to Section 8.5, the total assets
of such Person and its consolidated Subsidiaries, determined in accordance with
GAAP, as set forth on the consolidated balance sheet of such Person as of such
date.

 



49 

 

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” is defined in Section 13.31.

 

“COVID-19 Pandemic” means the COVID-19 pandemic and the economic, financial,
business, operational and healthcare effects thereof and the response of
governmental and healthcare authorities with respect thereto.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or increase
in the amount of, any Letter of Credit.

 

“Credit Facility” means any of the Revolving Credit Facility, the Swing Line
Facility and the Term Credit Facility.

 

“Cumulative Credit” means, at any date, an amount, determined on a cumulative
basis equal to, without duplication:

 

(a)            (i) the CNI Growth Amount at such time plus (ii) Declined
Proceeds after the Closing Date that are not applied to a mandatory prepayment
pursuant to Section 1.9(b), plus (iii) an amount not to exceed $30,000,000; plus

 

(b)            100% of the aggregate amount of proceeds received by the Borrower
from sales or issuances of its Equity Interests and/or the aggregate amount of
contributions to the capital of the Borrower received in cash or other property
(the fair market value of which having been determined in good faith by the
Borrower) after the Closing Date, but excluding any such proceeds or
contributions received during the Financial Covenant Suspension Period; plus

 

(c)           [reserved];

 

(d)           100% of the aggregate amount of any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a disposition or otherwise) and other amounts received or realized
in respect of any investment after the Closing Date permitted by Section 8.9;
plus

 

(e)            to the extent not otherwise included in the Net Income used in
calculating the CNI Growth Amount added pursuant to clause (a) above, an amount
equal to the sum of (i) the aggregate amount received by the Borrower or any
Restricted Subsidiary from cash dividends and distributions received from any
Unrestricted Subsidiaries and Net Cash Proceeds in connection with any sale,
transfer or other disposition permitted by Section 8.10 of its Equity Interests
in any Unrestricted Subsidiary, (ii) the amount of any investments by the
Borrower or any Restricted Subsidiary in any Unrestricted Subsidiary (in an
amount not to exceed the original amount of such investment) that has been
re-designated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or is liquidated into, the Borrower or any Restricted
Subsidiary and (iii) the fair market value (as determined by the Borrower in
good faith) of the property or assets of any Unrestricted Subsidiary that have
been transferred, conveyed or otherwise distributed (in an amount not to exceed
the original amount of the investment in such Unrestricted Subsidiary) to the
Borrower or any Restricted Subsidiary, in each case, during the period from and
including the Business Day immediately following the Closing Date through and
including any date of determination, in each case to the extent that the
investment corresponding to the designation of such Restricted Subsidiary as an
Unrestricted Subsidiary or any subsequent investment in such Unrestricted
Subsidiary, was made in reliance on the Cumulative Credit pursuant to
Section 8.9(n)(ii); minus

 



50 

 

 

(f)            any amounts thereof used to make investments pursuant to
Section 8.9(n); minus

 

(g)           the cumulative amount of dividends paid and distributions made
pursuant to Section 8.12(i), minus

 

(h)           payments or distributions in respect of Subordinated Debt pursuant
to Section 8.21(b)(vii).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Declined Proceeds” is defined in Section 1.9(e).

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Default Rate” is defined in Section 1.10.

 

“Default Right” is defined in, and shall be interpreted in accordance with, 12
C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

 



51 

 

 

“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, has (a) failed to fund any portion of its Revolving Credit
Commitment, including the failure to make any payment to the L/C Issuer in
respect of an L/C Obligation and/or to the Swing Line Lender in respect of a
Swing Loan and/or failed to fund any portion of its Term Loan Commitment
(collectively, the “Lender Funding Obligations”) within two (2) Business Days of
the date required to be funded by it hereunder (unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied),
(b) notified the Borrower, the Administrative Agent or any Lender in writing, or
has otherwise indicated through a public statement, that it does not intend to
comply with its Lender Funding Obligations or generally under agreements in
which it commits to extend credit, (c) failed, within three (3) Business Days
after receipt of a written request from the Administrative Agent or the
Borrower, to confirm that it will comply with the terms of this Agreement
relating to its Lender Funding Obligations (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower),
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three (3) Business
Days of the date when due or (e) become (or has a Parent Company that has
become) (i) the subject of a Bail-In Action or (ii) other than via an
Undisclosed Administration the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, custodian, administrator, examiner,
liquidator, assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or any Lender (or a Parent
Company thereof) is determined or adjudicated to be insolvent by a governmental
authority, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors; provided that a Lender shall not
qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its Parent Company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by a governmental authority or instrumentality thereof so long as such ownership
interest or exercise of control does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender; provided
that if the Borrower, the Administrative Agent and, in the case of a Revolving
Lender, the Swing Line Lender and the L/C Issuer, agree in writing in their
reasonable discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which, in the case of a Revolving Lender, may
include arrangements with respect to any cash collateralization of Letters of
Credit and/or Swing Loans), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
relevant Loans (and, in the case of a Revolving Lender, the obligations of the
Swing Line Lender and/or the L/C Issuer and the funded and unfunded
Participating Interests in Letters of Credit and Swing Loans) to be held on a
pro rata basis by the Lenders in accordance with their Revolver Percentages
(without giving effect to Section 1.17) or Term Loan Commitments, as the case
may be, whereupon that Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender. Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (e) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Defaulting Revolving Lender” means any Defaulting Lender that is a Revolving
Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” means (including with correlative meanings “Dispose” and
“Disposed”) the sale, lease, conveyance or other disposition (in one transaction
or in a series of transactions and whether effected pursuant to a Division or
otherwise) of Property (including any sale of Equity Interests of any Restricted
Subsidiary of the Borrower, but excluding any issuance by any such Person of its
own Equity Interests), pursuant to clauses (i), (j), (m) and (o) (with respect
to Prepayment Sale/Leaseback Transactions for properties other than the
Specified Sale/Leaseback Properties) of Section 8.10.

 



52 

 

 

“Disqualified Institution” means any Person that (i) was identified to the
Arrangers by the Borrower in writing on or prior to August 17, 2017, (ii) is a
Company Competitor that has been specified to the Administrative Agent by the
Borrower in writing from time to time and (iii) is an Affiliate of the Persons
identified in the foregoing clauses (i) and (ii) that is reasonably
identifiable, solely to the extent such Affiliate has the name of the
Disqualified Institution identified in clause (i) or (ii) in its legal name
(other than in the case of clause (ii), any such Affiliate that is a Bona Fide
Debt Fund not otherwise identified pursuant to clause (i)). The specifying of a
Company Competitor pursuant to foregoing clause (ii) shall be effective two
(2) Business Days after the receipt thereof by the Administrative Agent;
provided that such supplement shall not apply to retroactively disqualify any
Person that has previously acquired an assignment or participation interest in
any Loan in accordance with the provisions of Sections 13.11 and 13.12. With
respect to the list referred to in clauses (i) and (ii) hereof, the
Administrative Agent shall update the list pursuant to clause (ii) of this
definition and post such list (with any updates) to the Lenders.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (i) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof, in whole or in part,
(iii) provides for scheduled mandatory payments or dividends in cash or (iv) is
or becomes convertible into or exchangeable for Indebtedness for Borrowed Money
or any other Equity Interests that could constitute Disqualified Stock, in the
case of each of clauses (i) through (iv) on or prior to the date that is one
hundred eighty (180) days after the latest maturity date of any Loan as of the
date of determination; provided, however, that any Equity Interest that would
not constitute Disqualified Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interest
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interest upon the occurrence of a change in
control, initial public offering or an asset sale occurring prior to the date
that is one hundred eighty (180) days after the latest maturity date of any Loan
as of the date of determination shall not constitute Disqualified Stock if such
Equity Interest provides that the issuer thereof will not redeem any such Equity
Interest pursuant to such provisions prior to the repayment in full of the
Obligations; provided, further, that if such Equity Interest is issued pursuant
to a plan for the benefit of the employees, directors, officers, managers or
consultants of the Borrower (or any direct or indirect parent thereof) or its
Restricted Subsidiaries or by any such plan to such Persons such Equity
Interests shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower (or any such parent) or its
Restricted Subsidiaries in order to satisfy applicable regulatory obligations.

 

“Disregarded Domestic Person” means any direct or indirect Domestic Subsidiary
that is treated as a partnership or a disregarded entity for U.S. federal income
tax purposes, if substantially all of its assets consist of Equity Interests of
one or more direct or indirect Foreign Subsidiaries or other Disregarded
Domestic Persons.

 

“Dividing Person” is defined in the definition of the term “Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Domestic Subsidiary” means each Restricted Subsidiary which is not a Foreign
Subsidiary.

 

“Domestic Wholly-owned Subsidiary” means each Wholly-owned Subsidiary which is
not a Foreign Subsidiary.

 



53 

 

 

“Earnout Payments” means payment obligations of the Borrower or any Restricted
Subsidiary owed in connection with an Acquisition permitted hereunder which are
required to be made over a period of time and that are contingent upon the
Borrower or any Restricted Subsidiary meeting financial performance objectives
or similar payments.

 

“EBITDA” means, with reference to any period, Net Income for such period plus to
the extent reducing Net Income for such period (other than in the case of
clauses (j) and (q)), the sum, without duplication, of (in each case for such
period):

 

(a)            Interest Expense,

 

(b)           foreign, federal, state, and local income, profits or capital
taxes,

 

(c)           depreciation of fixed assets and amortization of intangible
assets,

 

(d)           non-cash compensation expense, or other non-cash expenses or
charges, arising from the sale of stock, the granting of stock options, the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution or change of any such stock,
stock option, stock appreciation rights or similar arrangements) (minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of Net Income),

 

(e)           fees, costs and expenses to the extent that the same have been
reimbursed in cash by a third-party during the same period or are reimbursable
by third parties pursuant to indemnification or reimbursement provisions or
similar agreements or insurance; provided that in respect of any fee, cost,
expense or deduction incurred pursuant to this clause (e), the Borrower in good
faith expects to receive reimbursement for such fees, cost, expense or deduction
within the next four fiscal quarters (it being understood that to the extent not
actually received within such fiscal quarters, such reimbursement amounts shall
be deducted in calculating EBITDA for such fiscal quarters),

 

(f)            fees, costs and expenses paid in cash in connection with equity
issuances or offerings, issuances, offerings, incurrences, prepayments,
repayments, refinancings, defeasances, extinguishments or exchanges of
Indebtedness for Borrowed Money (including any amendments, waivers or other
modifications thereto, the Refinancing and any amortization or write off of debt
issuance or deferred financing costs, premiums and prepayment penalties),
recapitalizations, mergers and consolidations, sales, leases, transfers and
other dispositions permitted by Section 8.10 and investments (including
Acquisitions permitted hereunder), in each case permitted by this Agreement and
whether or not consummated,

 

(g)           the unamortized fees, costs and expenses relating to the
repayment, prepayment, refinancing, defeasance, extinguishment or exchange of
Indebtedness for Borrowed Money (including the Refinancing) permitted by this
Agreement,

 

(h)           all non-cash (and, with respect to clause (ii), cash) costs,
expenses, losses and charges (other than the write-down of current assets) for
such period (including non-cash compensation expenses and amounts representing
non-cash adjustments) required by the application of (i) Accounting Standards
Codification No. 360 (relating to write-down of long-lived assets),
(ii) Accounting Standards Codification No. 805 (including with respect to
“earnouts” incurred as deferred consideration in connection with Acquisitions
permitted hereunder) and (iii) Accounting Standards Codification No. 350
(relating to changes in accounting for amortization of goodwill and certain
intangibles) as established by the Financial Accounting Standards Board
(pertaining to acquisition method accounting),

 



54 

 

 

(i)            reimbursable reasonable costs and expenses payable during such
period and any board of director fees payable in such period, in each case
permitted by Section 8.15,

 

(j)            the amount of cost savings, operating expense reductions, other
operating improvements, synergies and other similar initiatives resulting from
Permitted Acquisitions, permitted sales, transfers, leases or other dispositions
of property, acquisitions, investments, operating improvements, restructurings,
cost saving initiatives and other similar initiatives and the designation of a
Restricted Subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Restricted Subsidiary pursuant to the terms hereof (each, a
“Specified Transaction”), without duplication, which are (A) consistent with
Regulation S-X promulgated under the Securities Act, including, without
limitation, cost savings resulting from head count reduction, closure of
facilities and other similar restructuring charges; (B) projected by the
Borrower in good faith to be realized during such period in connection with the
applicable Specified Transaction; (C) agreed to by the Administrative Agent in
its sole discretion (it being understood and agreed that the Administrative
Agent may consult with the Required Lenders prior to making any such decision);
or (D) recommended by any due diligence quality of earnings report conducted by
financial advisors of recognized national standing selected by the Borrower (it
being understood and agreed that each of FTI Consulting, Grant Thornton and RSM
and any of the “big four” accounting firms are of recognized national standing);
provided that the aggregate amount of additions made pursuant to clauses (j)(B),
(j)(C) and (j)(D) and clause (p)(A) below in any four quarter period shall not
exceed the greater of (x) $7,500,000 and (y) 5.0% of EBITDA on a Pro Forma Basis
for such four quarter period (inclusive of such adjustments); provided that in
the case of each of clauses (j)(A), (j)(B), (j)(C) and (j)(D), (x) such cost
savings, operating expense reductions, operating improvements, synergies and
other similar initiatives shall be given effect as if they had been realized on
the first day of such calculation period, (y) no cost savings, operating expense
reductions, operating improvements, synergies or other similar initiatives shall
be added pursuant to this clause (j) to the extent duplicative of any other
amounts otherwise added to or included in Net Income, whether through a pro
forma adjustment or otherwise, for such period and (z) any such projected cost
savings, operating expense reductions, operating improvements, synergies and
other similar initiatives shall be calculated net of actual benefits realized
during such period from such actions that are otherwise included in the
calculation of EBITDA; provided, further, that in the case of each of clauses
(j)(B) and (j)(D), a duly completed certificate signed by an Authorized
Representative of the Borrower shall be delivered to the Administrative Agent
certifying that such actions have been taken or will be taken within 18 months
after the consummation of the applicable Specified Transaction, and that such
cost savings, operating expense reductions, operating improvements, synergies
and other similar initiatives are reasonably anticipated to be realized within
18 months after the consummation of the applicable Specified Transaction and are
reasonably identifiable and factually supportable, in each case as determined in
good faith by the Borrower,

 

(k)           fees, costs and expenses (including, without limitation, any taxes
paid in connection therewith), without duplication, in connection with (A) the
undertaking of cost savings, operating expense reductions, other operating
improvements, synergies and other similar initiatives, integration, transition,
opening and pre-opening expenses, business optimization, software development
and costs related to closure or consolidation of facilities, curtailments and
costs related to entry into new markets, (B)(1) transaction related expenditures
consisting of management bonuses or cash stay bonuses paid to employees of any
Person, (2) expenses relating to the winding down of a public company acquired
in an Acquisition permitted hereunder, and (3) non-recurring costs and expenses
incurred in connection with transfer pricing studies and their implementation
and the structuring and implementation of intercompany licensing agreements in
connection with an Acquisition permitted hereunder, (C) expenditures and charges
arising out of restructuring, consolidation, severance or discontinuance of any
portion of operations, employees and/or management of any Person in connection
with an Acquisition permitted hereunder and (D) non-recurring charges and
expenses relating to (i) the exercise of options, (ii) stock issued by the
target of an Acquisition permitted hereunder and (iii) change of control and
like bonuses incurred in connection with an Acquisition permitted hereunder;
provided that the aggregate amount of additions made pursuant to clauses (k)(A),
(k)(B), (k)(C) and (k)(D) and clause (p)(B) below shall not exceed the greater
of (x) $7,500,000 and (y) 5.0% of EBITDA on a Pro Forma Basis for any four
quarter period (inclusive of such adjustments),

 



55 

 

 

(l)            any net cash charges, expenses or losses for litigation,
indemnity settlements or unusual or non-recurring charges, expenses or losses
for such period (not to exceed the greater of (x) $7,500,000 and (y) 5.0% of
EBITDA on a Pro Forma Basis for any four quarter period (inclusive of such
adjustments)),

 

(m)          the fees, costs and expenses incurred by the Borrower or any
Restricted Subsidiaries in connection with the negotiation, execution and
delivery of this Agreement, the other Loan Documents (including amendments,
supplements, waivers and other modifications to the foregoing executed after the
Closing Date) and the closing of the Transactions (including for the avoidance
of doubt, upfront fees or original issue discount payable in connection
therewith),

 

(n)           other non-cash charges reducing Net Income for such period
(including any net change in deferred amusement revenue and ticket liability
reserves); provided that if any such non-cash charges represent an accrual or
reserve for potential cash charge in any future period, (A) the Borrower may
determine not to add back such non-cash charge in the current period and (B) to
the extent the Borrower does decide to add back such non-cash charge, the cash
payment in respect thereof in such future period shall be subtracted from EBITDA
to the extent of such add back,

 

(o)           the amount of any expense or deduction associated with any
Restricted Subsidiary attributable to non-controlling interests or minority
interests of third parties,

 

(p)           the amount of any restructuring charge or reserve in connection
with a single or one-time event, including in connection with (A) any
Acquisition permitted hereunder consummated after the Closing Date; provided
that the aggregate amount of additions made pursuant to this clause (p)(A) and
clauses (j)(B), (j)(C) and (j)(D) above in any four-quarter period shall not
exceed the greater of (x) $7,500,000 and (y) 5.0% of EBITDA on a Pro Forma Basis
for such four-quarter period (inclusive of such adjustments), and (B) the
consolidation or closing of any location or office during such period; provided
that the aggregate amount of additions made pursuant to this clause (p)(B) and
clauses (k)(A), (k)(B), (k)(C) and (k)(D) above in any four-quarter period shall
not exceed the greater of (x) $7,500,000 and (y) 5.0% of EBITDA on a Pro Forma
Basis for such four-quarter period (inclusive of such adjustments),

 

(q)           cash actually received (or any netting arrangements resulting in
reduced cash expenditures) during such period, and not included in Net Income in
any period, to the extent that the non-cash gain relating to such cash receipt
or netting arrangement was deducted in the calculation of EBITDA pursuant to
clause (t) below for any previous period and not added back, and

 

(r)            Consolidated Start-up Costs for such period in an aggregate
amount not to exceed the greater of (i) $12,500,000 in any period of four
consecutive fiscal quarters and (ii) 7.5% of EBITDA for such period (calculated
after giving effect to amounts added back pursuant to this clause (r)),

 

minus

 

(s)            interest income,

 

(t)            non-cash income or gains increasing Net Income for such period,

 



56 

 

 

(u)           all cash and non-cash additions required by the application of ASC
805 to be expensed by the Borrower and its Restricted Subsidiaries for the four
fiscal quarters then ended, and

 

(v)           the amount of any income or gain associated with any Restricted
Subsidiary attributable to non-controlling interests or minority interests of
third parties to the extent taken into account in determining Net Income for
such period, and

 

(w)          any cash payments made during such period on account of non-cash
charges increasing Net Income pursuant to clause (n)(B) above in a previous
period.

 

Notwithstanding anything to the contrary in the foregoing, lost food and
beverage revenues, amusement revenues and other lost or foregone revenues,
including from reduced customer traffic resulting from voluntary or mandated
social distancing and store closures (in each case attributable to the COVID-19
Pandemic), will not be an allowed add-back to Net Income in computing EBITDA.

 

“ECP” is defined in the definition of the term “Excluded Swap Obligation”.

 

“EEA Financial Institution” means (i) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
which is a parent of an institution described in clause (i) of this definition,
or (iii) any financial institution established in an EEA Member Country which is
a subsidiary of an institution described in clause (i) or (ii) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having the authority to exercise Write-Down and
Conversion Powers.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent, (ii) in the case of any assignment of a Revolving
Credit Commitment, the L/C Issuer and the Swing Line Lender, and (iii) unless an
Event of Default under Section 9.1(a), (j) or (k) has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include any Disqualified Institution.

 

“Eligible Foreign Currency” is defined in Section 1.3(b).

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material or Environmental Law or (d) from
any actual or alleged damage, injury, threat or harm to natural resources, the
environment or health and safety as it relates to Hazardous Material.

 



57 

 

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of the environment or health and safety as it relates to
Hazardous Material, (b) the conservation, management or use of natural resources
and wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material or
(e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b). “Eurodollar Rate” is defined in Section 1.4(b).

 

“Event of Default” means any event or condition identified as such in
Section 9.1.

 

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Excess Interest” is defined in Section 13.20.

 

“Exchange Act” is defined in the definition of the term “Change of Control”.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (each an “ECP”) at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
the L/C Issuer, (a) income taxes, branch profits taxes, franchise taxes imposed
in lieu of income taxes or other taxes imposed on (or measured by) its net
income by a jurisdiction (or any political subdivision thereof) under the laws
of which such recipient is organized, in which its principal office is located,
in which it is doing business, or in which it has a present or former connection
(other than such a connection resulting solely from such person having executed
or delivered, or performed its obligations, or received a payment under, or
enforced, any Loan Document), or, in the case of any Lender or the L/C Issuer,
in which its applicable lending office is located; (b) any withholding taxes
imposed under FATCA; (c) any withholding tax that is imposed on amounts payable
to such Person at the time it becomes a party to this Agreement (or acquires a
participation in the Loans or Commitments made under this Agreement) or
designates a new lending office, except to the extent that such Person was
entitled, at the time of designation of a new lending office, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 13.1(a) or is the assignee or Participant of a Person who
was entitled to receive such amounts from the Borrower; (d) any taxes
attributable to such person’s failure to comply with Section 13.1(b); and
(e) any interest, additions to tax or penalties in respect of the foregoing.

 



58 

 

 

“Existing 2015 Loans” means the Existing 2015 Revolving Loans and the Existing
2015 Term Loans.

 

“Existing 2015 Revolving Loans” is defined in Section 13.29.

 

“Existing 2015 Term Loans” is defined in Section 13.29.

 

“Existing Credit Agreement” is defined in the recitals of this Agreement.

 

“Existing Letters of Credit” is defined in Section 13.29(e).

 

“Existing Revolving Credit Commitments” is defined in Section 1.19(a).

 

“Existing Revolving Loans” is defined in Section 1.19(a).

 

“Existing Term Loans” is defined in Section 1.18(a).

 

“Extended Revolving Credit Commitments” is defined in Section 1.19(a).

 

“Extended Revolving Loans” is defined in Section 1.19(a).

 

“Extended Term Loans” is defined in Section 1.18(a).

 

“Extending Revolving Lender” is defined in Section 1.19(b).

 

“Extending Term Loan Lender” is defined in Section 1.18(b).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum calculated
by the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Financial Covenant Reversion Date” means, at the Borrower’s election upon
written notice to the Administrative Agent, the date on which required financial
statements under Section 8.5(a) or (b), as applicable, and the related
Compliance Certificate for the pertinent period have been delivered pursuant to
Section 8.5(f), demonstrating that the Total Leverage Ratio as of the last day
of such period does not exceed 3.50:1.00 and that the Fixed Charge Coverage
Ratio for the period of four consecutive fiscal quarters ending on the last day
of such period is not less than 1.25:1.00.

 



59 

 

 

“Financial Covenant Suspension Increased Pricing Period” means the period from
the Second Amendment Effective Date until the date the required financial
statements and the related Compliance Certificate are delivered for the fiscal
quarter of the Borrower ending on or about April 30, 2022 demonstrating
compliance with the applicable financial covenants set forth in Sections
8.22(a) and (b).

 

“Financial Covenant Suspension Period” means the period from the First Amendment
Effective Date until the date financial statements are required to be delivered
for the fiscal quarter of the Borrower ending January 31, 2021the earlier of
(a) the last day of the fiscal quarter ending on or about April 30, 2022 and
(b) the last day of the fiscal quarter immediately preceding the Financial
Covenant Reversion Date.

 

“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement, dated as of the First Amendment Effective Date, by and among the
Borrower, each Lender party thereto and the Administrative Agent.

 

“First Amendment Effective Date” means April 14, 2020.

 

“Fiscal Year” means the 12-month financial accounting period ending on each
Sunday described in Section 8.16.

 

“Fixed Charge Coverage Ratio” means as of any date of determination, the ratio
of (a)(i) EBITDA minus (ii) Maintenance Capital Expenditures (except to the
extent financed with the proceeds of long term Indebtedness for Borrowed Money
(other than the Revolving Loans)), minus (iii) the aggregate amount of taxes
paid or payable in cash during such period minus (iv) the aggregate amount of
Restricted Payments actually made in cash during such period (which Restricted
Payment deduction shall not apply if (i) the Total Leverage Ratio, as of the
last day of and for such period, is less than 2.50:1.00 after giving effect to
any Borrowing of Revolving Loans and (ii) the Cash Availability after giving
effect to such Restricted Payment is equal to or exceeds $75,000,000) to
(b) Fixed Charges of the Restricted Group for the period of four consecutive
fiscal quarters most recently ended on or prior to such date.

 

“Fixed Charges” means, with reference to any period, without duplication, the
sum of (a) the aggregate amount of Interest Expense paid or payable in cash
during such period plus (b) the aggregate amount of scheduled principal payments
of Total Funded Debt paid or payable in cash during such period, all calculated
for such period for the Borrower and its Restricted Subsidiaries on a
consolidated basis.

 

For purposes of determining the amount of principal allocated to scheduled
payments under Capital Leases under this definition, interest in respect of any
Capital Lease of any Person shall be deemed to accrue at an interest rate
reasonably determined by such Person to be the rate of interest implicit in such
Capital Lease in accordance with GAAP.

 

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower organized under the laws of any jurisdiction other than the United
States of America, any state thereof or the District of Columbia (and including
a Restricted Subsidiary of such a Subsidiary).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 



60 

 

 

 

“Funds Transfer, Deposit Account Liability and Foreign LCs” means the liability
of the Borrower or any Guarantor or any Foreign Subsidiary owing to any Person
who, at the time such liability or the agreement in respect thereof arose or was
entered into, was the Administrative Agent, a Lender, or an Affiliate of the
Administrative Agent or a Lender, arising out of (a) the execution or processing
of electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from deposit accounts of the Borrower and/or
Guarantor and/or Foreign Subsidiary now or hereafter maintained with any of the
Administrative Agent, a Lender or any of their Affiliates, (b) the acceptance
for deposit or the honoring for payment of any check, draft or other item with
respect to any such deposit accounts, (c) any other deposit, disbursement, and
cash management services afforded to the Borrower or any Guarantor of any
Foreign Subsidiary by any of the Administrative Agent, a Lender or any of their
Affiliates, (d) any purchasing card or other type of credit card issued under a
separate agreement by the Administrative Agent, a Lender or any of their
Affiliates to Holdings, the Borrower or any of its Subsidiaries and (e) the
drawing under any letter of credit issued by the Administrative Agent, a Lender
or an Affiliate of the Administrative Agent or a Lender, for the account of a
Foreign Subsidiary, and any fees and expenses incurred in connection therewith.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), subject however, to Section 5.3.

 

“Guarantee” and “Guarantees” each is defined in Section 4.1.

 

“Guarantor” and “Guarantors” each is defined in Section 4.1.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Liability” means the liability of the Borrower or any Guarantor, or any
Foreign Subsidiary that is an ECP, or any Foreign Subsidiary that is not an ECP
(solely with respect to spot foreign exchange transactions), to any Person who,
at the time the agreement giving rise to such liability was entered into, was
the Administrative Agent, a Lender, or an Affiliate of the Administrative Agent
or a Lender, in respect of any interest rate and/or foreign currency swap,
exchange, cap, collar, floor, forward, future or option agreement, or any other
similar interest rate or currency hedging arrangement, in each case not entered
into for speculative purposes, as the Borrower or any Guarantor, as the case may
be, may from time to time enter into with any such Person, other than (and
excluding) all Excluded Swap Obligations.

 

“Holdings” is defined in the introductory paragraph of this Agreement.

 

“Hostile Acquisition” means the acquisition of the Equity Interests of a Person
through a tender offer or similar solicitation of the owners of such Equity
Interests which has not been approved (prior to such acquisition) by resolutions
of the Board of Directors of such Person or by similar action if such Person is
not a corporation, and as to which such approval has not been withdrawn.

 



 61 

 

 

“Immaterial Subordinated Debt” means Subordinated Debt the principal amount of
which does not exceed the Threshold Amount.

 

“Immaterial Subsidiary” means, as of any date of determination, any Domestic
Wholly-owned Subsidiary of the Borrower; provided that (i) the total assets of
all Immaterial Subsidiaries, determined in accordance with GAAP (without giving
effect to the adoption of ASC 2016-02 or any other change in GAAP or the
application or interpretation thereof pertaining to the treatment of leases if
such change would require treating any lease (or similar arrangement conveying
the right to use) as a capital lease where such lease (or similar arrangement)
was not required to be so treated under GAAP as in effect on the Closing Date),
shall not exceed 5.0% of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries and (ii) the EBITDA of all Immaterial Subsidiaries,
calculated on a Pro Forma Basis, shall not exceed 5.0% of the EBITDA of the
Borrower and its Restricted Subsidiaries. The Immaterial Subsidiaries as of the
Closing Date are listed on Schedule 5.1(a).

 

“Increased Amount Date” is defined in Section 1.16(a).

 

“Incremental Equivalent Debt” is defined in Section 8.7(o).

 

“Indebtedness for Borrowed Money” means, for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing borrowed money (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than (i) trade accounts payable and other accrued expenses arising in the
ordinary course of business, (ii) amounts owing in respect of employee benefits,
(iii) amounts owing in respect of deferred compensation, (iv) Earnout Payments,
(v) amounts owing in respect of working capital adjustments or purchase price
adjustments in connection with any Acquisitions and (vi) royalty payments made
in the ordinary course of business), (c) all indebtedness (excluding prepaid
interest thereon) secured by any Lien upon Property of such Person, whether or
not such Person has assumed or become liable for the payment of such
indebtedness, (d) all Capitalized Lease Obligations of such Person, (e) all
obligations of such Person to purchase, redeem, retire or otherwise make a
payment with respect to any Disqualified Stock and (f) all obligations of such
Person on or with respect to letters of credit, bankers’ acceptances and other
extensions of credit whether or not representing obligations for borrowed money.
The amount of Indebtedness for Borrowed Money of any Person at any date shall be
without duplication (i) in the case of Indebtedness for Borrowed Money in which
the holder of such Indebtedness for Borrowed Money has contractually agreed to
limit its repayment to a particular asset or assets, the lesser of the fair
market value of such assets or assets as of such date and the aggregate
principal amount of such Indebtedness for Borrowed Money and (ii) in the case of
Indebtedness for Borrowed Money of others secured by a Lien to which the
property or assets owned or held by such Person is subject, the lesser of fair
market value at such date of any asset subject to a Lien securing the
Indebtedness for Borrowed Money of others and the amount of the Indebtedness for
Borrowed Money secured.

 

“Indemnified Person” is defined in Section 13.15(a).

 

“Indemnified Taxes” means taxes (including interest and penalties thereon),
other than Excluded Taxes, imposed on or with respect to any payment made by or
on account of any obligation of any Loan Party under any Loan Document and taxes
(including interest and penalties thereon) covered by Section 13.4.

 



 62 

 

 

“Insolvency Laws” means the Bankruptcy Code of the United States, and all other
insolvency, bankruptcy, receivership, liquidation, conservatorship, assignment
for the benefit of creditors, moratorium, rearrangement, reorganization, or
similar Legal Requirements of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Initial Class” and “Initial Classes” is defined in the definition of the term
“Class”.

 

“Intellectual Property” means patents, trademarks, service marks, trade names,
trade styles, trade dress, logos, slogans, copyrights, domain names (and all
applications for registration and registrations of all of the foregoing),
software, source and object code, trade secrets, know how, and confidential
commercial and proprietary information, and all other intellectual property and
similar proprietary rights anywhere in the world.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Restricted
Group for such period determined on a consolidated basis in accordance with
GAAP.

 

“Interest Period” is defined in Section 1.7.

 

“Investment Affiliate” means, (i) as to any Person, any other Person, which
directly or indirectly is in control of, is controlled by, or is under common
control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the Borrower and/or other companies and (ii) as to any
individual, such individual’s child, stepchild, grandchild or more remote
descendant, parent, stepparent, grandparent, spouse, former spouse, current or
former domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), estate, heirs, permitted
assigns and any trust, partnership or other bona fide estate-planning vehicle
the only beneficiaries of which are any of the foregoing individuals or any
private foundation or fund that is controlled by any of the foregoing
individuals or any donor-advised fund of which any such individual is the donor.

 

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

 

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

 

“Issuer Documents” means with respect to any Letter of Credit, the Application
for such Letter of Credit and any other document, agreement and instrument
entered into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor
of the L/C Issuer and relating to such Letter of Credit.

 

“Judgment Currency” is defined in Section 13.30(a).

 

“Judgment Currency Conversion Date” is defined in Section 13.30(a).

 



 63 

 

 

“L/C Issuer” means, as the context may require, (a) each of Bank of America,
N.A. (directly or through its affiliates) and any Lender reasonably acceptable
to the Administrative Agent and Borrower which agrees to issue Letters of Credit
hereunder, with respect to Letters of Credit issued by it; (b) any other Lender
that may become an L/C Issuer pursuant to Section 1.3(g) with respect to Letters
of Credit issued by such Lender; (c) any Lender (which is not a Defaulting
Lender) appointed by the Borrower (with the consent of such Lender and the
Administrative Agent) by notice to the Lenders as a replacement for any L/C
Issuer, who at the time of such appointment is a Defaulting Lender and/or
(d) collectively, all of the foregoing. Any L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by one or more Affiliates
of such L/C Issuer (and such Affiliate shall be deemed to be an “L/C Issuer” for
all purposes of the Loan Documents). In the event that there is more than one
L/C Issuer at any time, references herein and in the other Loan Documents to the
L/C Issuer shall be deemed to refer to the L/C Issuer in respect of the
applicable Letter of Credit or to all L/C Issuers, as the context requires.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amounts of all outstanding Letters of Credit and all unpaid Reimbursement
Obligations, including all drawings under Letters of Credit. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 5.5. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP (to the extent the
ISP applies to such Letter of Credit), such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Sublimit” means $35,000,000, as reduced pursuant to the terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

 

“Lenders” means and includes Bank of America, N.A., Wells Fargo Bank, National
Association and the other financial institutions party hereto as lenders as of
the Closing Date or otherwise from time to time party to this Agreement,
including each assignee Lender pursuant to Section 13.12 hereof, and unless the
context otherwise requires, the Swing Line Lender. “Lending Office” is defined
in Section 10.4.

 

“Letter of Credit” means any letter of credit issued hereunder. “LIBOR” is
defined in the definition of the term “Eurodollar Rate”.

 

“LIBOR Replacement Date” has the meaning specified in Section 10.2(c).

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” is defined in Section 10.2(c).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
(including, for the avoidance of doubt, the definition of Business Day, timing
of borrowing requests or prepayment, conversion or continuation notices and
length of lookback periods) as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines, in consultation with the
Borrower, is reasonably necessary in connection with the administration of this
Agreement and any other Loan Document).

 



 64 

 

 

“Liquidity Amount” means the sum of (i) the aggregate amount of
unrestrictedUnrestricted cash of Holdings, the Borrower and their Restricted
Subsidiaries held in one or more deposit accounts with Bank of America, N.A.
that, within thirty (30) days after the First Amendment Effective Date (or such
longer period as may be agreed by the Administrative Agent), are subject to
deposit account control agreements in favor of the Collateral Agent for the
benefit of the Secured Creditors, and (ii) the aggregate amount of
unrestrictedUnrestricted Cash Equivalents of Holdings, the Borrower and their
Restricted Subsidiaries credited to one or more securities accounts that, within
thirty (30) days after the First Amendment Effective Date (or such longer period
as may be agreed by the Administrative Agent), are subject to securities account
control agreements in favor of the Collateral Agent for the benefit of the
Secured Creditors and (iii) Unused Revolving Credit Commitments.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property in the nature of security,
including the interests of a vendor or lessor under any conditional sale,
Capital Lease or other title retention arrangement.

 

“Loan” means any Revolving Loan, Swing Loan or Term Loan whether outstanding as
a Base Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of
Loan hereunder.

 

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes (if any), the Applications, the Collateral Documents, the
Guarantees and each other instrument or document required to be executed and
delivered by the Borrower or any Guarantor in favor of the Administrative Agent
or the Lenders hereunder or thereunder.

 

“Loan Party” means the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Main Street Facility” means the Main Street New Loan Facility and/or Main
Street Expanded Loan Facility, in each case, established by the Federal Reserve
on April 9, 2020 under the authority of Section 13(3) of the Federal Reserve
Act, with approval of the U.S. Secretary of the Treasury.

 

“Maintenance Capital Expenditures” means, for any Restricted Group Company in
respect of any period, the aggregate of all expenditures incurred by such person
during such period that, in accordance with GAAP, are or should be included in
“additions to property, plant or equipment” or similar items reflected in the
statement of cash flows of such person, including expenditures made for the
purpose of maintaining the operations of such person (such as expenditures to
purchase games (other than in connection with a store/restaurant opening),
plumbing, and kitchen equipment or ordinary course carpet replacements);
provided that Maintenance Capital Expenditures for the Restricted Group shall
not include:

 

(a)            expenditures to the extent they are made with proceeds of the
issuance of equity interests of, or a cash capital contribution to, a Restricted
Group Company by any parent company of the Borrower after the Closing Date,

 

(b)            capital expenditures with proceeds of insurance settlements,
condemnation awards and other settlements in respect of lost, destroyed, damaged
or condemned assets, equipment or other property to the extent such capital
expenditures are made to replace or repair such lost, destroyed, damaged or
condemned assets, equipment or other property or otherwise to acquire, maintain,
develop, construct, improve, upgrade or repair assets or properties useful in
the business of the Restricted Group Companies within 12 months of receipt of
such proceeds (or, if not made within such period of 12 months, are committed to
be made during such period, and actually made within 18 months following receipt
of such proceeds),

 



 65 

 

 

(c)            interest capitalized during such period,

 

(d)            expenditures that are accounted for as capital expenditures of
such person and that actually are paid for by a third party (excluding any
Consolidated Group Company) and for which no Consolidated Group Company has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period),

 

(e)            the book value of any asset owned by such person prior to or
during such period to the extent that such book value is included as a capital
expenditure during such period as a result of such person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided that (i) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Maintenance Capital Expenditure during the period that such expenditure actually
is made and (ii) such book value shall have been included in Maintenance Capital
Expenditures when such asset was originally acquired,

 

(f)             the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business consistent with past or industry practice,

 

(g)            investments in respect of a Permitted Acquisition, with respect
to the portion which is included as additions to property, plant and equipment
in accordance with GAAP;

 

(h)            the purchase of property, plant or equipment made within 12
months of the sale of any asset to the extent purchased with the proceeds of
such sale (or, if not made within such period of 12 months, to the extent
committed to be made during such period, and actually made within 18 months
following receipt of such proceeds),

 

(i)             any capital expenditures related to the acquisition, opening and
construction or furbishing of new Units and/or entertainment centers or
conversion or refurbishing of existing Units and/or entertainment centers, and
other expenditures associated with acquiring new games or equipment (but only to
the extent acquired in connection with the other activities described in this
clause (i)), or

 

(j)             any operating improvement initiative expenditures, project
related capital expenditures or other expenditures made with the purpose of
generating a return on investment as a result of such expenditures, including,
without limitation, expenditures in connection with full scale remodeling, logo
changes, purchases of energy management systems and/or purchases of table top
ordering technology.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, financial condition or results of operations of the Restricted Group,
taken as a whole, (b) a material and adverse effect on the rights and remedies
(taken as a whole) of the Administrative Agent under any Loan Document or (c) a
material and adverse effect on the ability of the Borrower and the Guarantors
(taken as a whole) to perform their payment obligations under any Loan Document;
provided that, until the financial statements have been delivered pursuant to
Section 8.5(a) for the fiscal quarter ending on or about April 30, 2023, the
impacts of the COVID-19 Pandemic on the business, assets, financial condition
and/or results of operations of the Borrower and/or any of its Subsidiaries
shall be disregarded for purposes of clauses (a) and (c) above.

 



 66 

 

 

“Maximum Rate” is defined in Section 13.20.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and Cash Equivalent proceeds received by or for such Person’s
account, net of (i) direct costs to a third party that is not an Affiliate of
such Person relating to such Disposition (including, without limitation, any
underwriting, brokerage or other customary commissions and legal, advisory and
other fees and expenses associated therewith), (ii) any taxes paid or payable by
such Person as a direct result of such Disposition, (iii) until released a
Restricted Group Company, all amounts that are set aside as a reserve (1) for
adjustments in respect of the sale price of such assets, (2) in accordance with
GAAP against any liabilities associated with such sale or casualty, (3) for the
payment of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time of, or within thirty (30) days after, the date of such
sale or other disposition and (4) for the principal amount of any Indebtedness
for Borrowed Money that is secured by the applicable asset and that is, or is
required to be, repaid in connection with such transaction or which would
otherwise be in default (including as a result of any change of control),
(b) with respect to any Event of Loss of a Person, cash and Cash Equivalent
proceeds received by or for such Person’s account (whether as a result of
payments made under any applicable insurance policy therefor or in connection
with condemnation proceedings or otherwise), net of (i) direct costs to a third
party incurred in connection with the collection of such proceeds, awards or
other payments (including, without limitation, legal, advisory and other fees
and expenses associated therewith), (ii) any taxes paid or payable by such
Person as a direct result of the collection of such proceeds or awards and
(iii) until released a Restricted Group Company, all amounts that are set aside
as a reserve for the principal amount of any Indebtedness for Borrowed Money
that is secured by the applicable asset and that is, or is required to be,
repaid in connection with such transaction or which would otherwise be in
default (including as a result of any change of control), and (c) with respect
to the incurrence or issuance of any Indebtedness for Borrowed Money, cash and
Cash Equivalent proceeds received by or for such Person’s account, net of legal
expenses, underwriting commissions and discounts, and other fees and expenses to
a third party not an Affiliate of such Person incurred as a direct result
thereof.

 

“Net Income” means, for any period, the net income (or loss) of the Borrower and
its Restricted Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided, however,
that the following shall be excluded from Net Income: (a) the income (or loss)
of any Person (other than a Restricted Subsidiary) (x) in which any other Person
(other than the Borrower or any Restricted Subsidiary) has an Equity Interest or
(y) that is an Unrestricted Subsidiary, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any Restricted
Subsidiaries by such Person during such period, (b) subject to Section 5.2, the
income (or loss) of any Person accrued but not received in cash by the Borrower
or any of its Restricted Subsidiaries prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any Restricted
Subsidiaries or that Person’s assets are acquired by the Borrower or any
Restricted Subsidiaries, (c) any after tax gains or losses attributable to
sales, leases or sub-leases, exclusive licenses (as licensor or sublicensor),
conveyances, transfers or other dispositions of assets or properties or returned
or surplus assets of any employee benefit plan, in each case other than in the
ordinary course of business, (d) any after-tax income or loss (including the
effect of all fees and expenses or charges relating thereto) attributable to the
refinancing, modification of or early extinguishment of indebtedness and the
termination of any Hedging Liabilities, (e)(x) any charges or expenses pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement, pension plan, any stock subscription or
shareholder agreement or any distributor equity plan or agreement and (y) any
charges, costs, expenses, accruals or reserves in connection with the rollover,
acceleration or payout of Equity Interests held by management of the Borrower
and its Restricted Subsidiaries, in each case of clauses (x) and (y) of this
clause (e), to the extent that (in the case of any cash charges, costs and
expenses) such charges, costs or expenses are funded with cash proceeds
contributed to the capital of the Borrower or Net Cash Proceeds of an issuance
of Equity Interests (other than Disqualified Stock) of the Borrower, (f) any net
gain or loss resulting from currency translation gains or losses related to
currency remeasurements of indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk) and any foreign
currency translation gains or losses, (g) any net realized or unrealized gains
and losses resulting from obligations under hedging agreements or derivative
instruments entered into for the purpose of hedging interest rate risk and the
application of GAAP, (h) any write-off or amortization made in such period of
deferred financing costs and premiums paid or other expenses incurred directly
in connection with any early extinguishment of indebtedness, and (i) (to the
extent not included in clauses (a) through (h) above) any net extraordinary,
non-recurring or unusual gains or net extraordinary, non-recurring or unusual
losses (including costs of and payments of actual or prospective legal
settlements, fines, judgments or orders), but in no event shall any lost food
and beverage revenues, amusement revenues and other lost or foregone revenues,
including from reduced customer traffic resulting from voluntary or mandated
social distancing and store closures (in each case attributable to the COVID-19
Pandemic), be included in Net Income pursuant to this clause (i).

 



 67 

 

 

In addition, to the extent not already included in or reducing the Net Income of
the Borrower and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing (but without duplication) Net Income shall include
(x) the amount of business interruption insurance, so long as the Borrower has
made a determination that there exists reasonable expectation that such amount
will in fact be reimbursed by the insurer and only to the extent that such
amount is in fact reimbursed within 365 days of the date of such event (with a
reversal in the applicable future period for any amount so included to the
extent not so reimbursed within such 365-day period) and (y) expenses, charges
or losses to the extent covered by indemnification or reimbursement provisions.

 

“New Revolving Credit Commitments” is defined in Section 1.16(a).

 

“New Revolving Lender” is defined in Section 1.16(a).

 

“New Revolving Loans” is defined in Section 1.16(a).

 

“New Term Lender” is defined in Section 1.16(a).

 

“New Term Loan Commitments” is defined in Section 1.16(a).

 

“New Term Loan Facility” means a facility providing for the borrowing of New
Term Loans.

 

“New Term Loans” is defined in Section 1.16(a).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” and “Notes” is defined in Section 1.11(d).

 

“Obligation Currency” is defined in Section 13.30(a).

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of Holdings, the Borrower or any Restricted Subsidiary arising under
or in relation to any Loan Document, in each case whether now existing or
hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired.

 



 68 

 

 

“OFAC” is defined in the definition of the term “Sanctions”.

 

“Original Closing Date” means May 15, 2015.

 

“Parent Company” means, with respect to a lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the economic or voting Equity Interests of such Lender.

 

“Parent” means Dave & Buster’s Entertainment, Inc., a Delaware corporation.

 

“Participating Interest” is defined in Section 1.3(d).

 

“Participating Lender” is defined in Section 1.3(d).

 

“PATRIOT Act” is defined in Section 13.24.

 

“PBGC”means the Pension Benefit Guaranty Corporation or any Person succeeding to
any or all of its functions under ERISA.

 

“Percentage” means, for any Lender, its Revolver Percentage or Term Loan
Percentage, as applicable and, where the term “Percentage” is applied on an
aggregate basis, such aggregate percentage shall be calculated by aggregating
the separate components of the Revolver Percentage and Term Loan Percentage and
expressing such components on a single percentage basis.

 

“Permitted Acquisition” means any Acquisition (i) that has been approved by the
Required Lenders in their sole discretion or (ii) with respect to which all of
the following conditions shall have been satisfied:

 

(a)            after giving effect to such Acquisition, the Borrower will be in
compliance with Section 8.18;

 

(b)            the Acquisition shall not be a Hostile Acquisition;

 

(c)            if total revenue of the Acquired Business exceeds $30,000,000 for
the most recently ended consecutive four fiscal quarter period for which
financial statements are available at the time of such Acquisition, the
financial statements of the Acquired Business shall have been audited by a
nationally recognized accounting firm (which shall include BDO USA, LLP, Grant
Thornton LLP and RSM US LLP), or if such financial statements have not been
audited by such an accounting firm, such financial statements shall have
undergone a review by an accounting firm reasonably acceptable to the
Administrative Agent;

 

(d)            if a new Restricted Subsidiary is formed or acquired as a result
of or in connection with the Acquisition, the Borrower shall have complied with
the requirements of Section 4 and Section 8.17 in connection therewith;

 

(e)            as of the date of the definitive documentation for such
Acquisition, the Borrower would be in compliance with the financial covenants
set forth in Section 8.22, in each case calculated on a Pro Forma Basis as of
the last day of the most recent fiscal quarter for which financial statements
are available prior to the date of such definitive documentation;

 



 69 

 

 

(f)             as of the date of the definitive documentation for such
Acquisition, no Default or Event of Default; and

 

(g)            the Person so acquired (or the Person owning the assets so
acquired) shall become (or be) a Guarantor; provided that this clause (g) shall
not restrict Acquisitions of such Person to the extent that such Person becomes
a Guarantor, even though such Person owns Equity Interests in Persons that are
not otherwise required to become Guarantors.

 

“Permitted Liens” means Liens permitted under Section 8.8.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the indebtedness so modified, refinanced, refunded,
renewed, replaced, exchanged or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement, exchange or extension and by an
amount equal to any existing commitments unutilized thereunder and as otherwise
permitted to be incurred or issued pursuant to Section 8.7, (b) other than with
respect to indebtedness permitted pursuant to Sections 8.7(h)(i) and (l), such
modification, refinancing, refunding, renewal, replacement, exchange or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the indebtedness being modified,
refinanced, refunded, renewed, exchanged or extended, (c) if the indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended
is contractually subordinated in right of payment to the Obligations and/or is
secured by a Lien that is junior to the Lien securing the Obligations, such
modification, refinancing, refunding, renewal, exchange or extension is
contractually subordinated in right of payment to the Obligations and/or is
secured by a Lien that is junior to the Lien securing the Obligations on terms
at least as favorable to the Lenders as those contained in the documentation
governing the indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended, taken as a whole, (d) such modification,
refinancing, refunding, renewal, replacement, exchange or extension is incurred
solely by the Person or Persons who are the obligors on the indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended or
would otherwise be permitted to incur such indebtedness (including any
guarantors thereof to the extent of any guarantees thereof permitted pursuant to
Section 8.7 and Section 8.9), (e) such indebtedness shall be unsecured if the
indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended is unsecured (other than Permitted Liens), (f) such indebtedness is
not secured by any additional property or collateral other than (i) property or
collateral securing the indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended, (ii) after-acquired property that is
affixed or incorporated into the property covered by the Lien securing such
indebtedness, (iii) Permitted Liens, (iv) accessions, proceeds and products
thereof and (v) to the extent securing assets financed by the same counterparty
or its affiliate, (g) if any Liens securing the indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended is secured by the
Collateral on a second priority (or other junior priority) basis to the Liens
securing the Obligations, the Liens securing such indebtedness shall be secured
by the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations on terms that are at least as favorable to the
Secured Creditors as those contained in the documentation governing the
indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended, taken as a whole and (h) at the time of such modification,
refinancing, refunding, renewal, replacement, exchange or extension of such
indebtedness (other than in respect of Capital Lease Obligations, purchase money
indebtedness or other indebtedness of the type permitted to be incurred pursuant
to Section 8.7(b)), no Event of Default shall have occurred and be continuing or
result therefrom.

 



 70 

 

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Platform” means IntraLinks, SyndTrak, ClearPar or a substantially similar
electronic transmission system.

 

“Pre-Adjustment Successor Rate” has the meaning specified in Section 10.2(c).

 

“Premises” means the real property owned or leased by the Borrower or any
Restricted Subsidiaries.

 

“Prepayment Sale/Leaseback Transaction” is defined in Section 1.9(b)(iii).

 

“Principal Owned Properties” means fee interests in real property owned or
leased by the Borrower or any of its Restricted Subsidiaries located in the
United States and held or used for the development and/or operation of venues
combining dining and entertainment for adults and families.

 

“Principal Owned Property Holdcos” means any stock or other ownership interest
owned or held by the Borrower or any of its Restricted Subsidiaries in any
corporation or other entity owning Principal Owned Properties.

 

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Secured Leverage Ratio, the Total Leverage Ratio, the Fixed Charge
Coverage Ratio, Consolidated Total Assets or the calculation of any other
financial ratio or test hereunder (including, in each case, component
definitions thereof) that all Subject Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement (or, in the case of
Consolidated Total Assets, as of the last day of such period) with respect to
any ratio or test for which such calculation is being made: (a) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Subject Transaction, (i) in the case of a disposition of a
Restricted Subsidiary or all or substantially all of the assets of a Restricted
Subsidiary (or any business or division of the Borrower or any Restricted
Subsidiary) or any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, shall be excluded, and (ii) in the case of a Permitted Acquisition,
investment or Subsidiary Redesignation described in the definition of the term
“Subject Transaction”, shall be included, (b) any incurrence, retirement or
repayment by the Borrower or any of its Restricted Subsidiaries of indebtedness;
provided that in the case of this clause (b), (x) if such indebtedness has a
floating or formula rate, such indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
indebtedness at the relevant date of determination (taking into account any
interest hedging arrangements applicable to such indebtedness), (y) interest on
any obligations with respect to Capital Leases shall be deemed to accrue at an
interest rate reasonably determined by the Borrower to be the rate of interest
implicit in such obligation in accordance with GAAP and (z) interest on any
indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a Eurocurrency interbank offered rate or
other rate shall be determined to have been based upon the rate actually chosen,
or if none, then based upon such optional rate chosen as the Borrower or such
Restricted Subsidiary may designate and (c) the acquisition of any Consolidated
Total Assets, whether pursuant to any Subject Transaction or any Person becoming
a Restricted Subsidiary or merging, amalgamating or consolidating with or into
the Borrower or any of its Restricted Subsidiaries; provided that the foregoing
pro forma adjustments described in clause (a) above may be applied to any such
ratio or test solely to the extent that such adjustments are consistent with the
definition of “EBITDA.”

 



 71 

 

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent consolidated balance sheet of such Person under GAAP.

 

“Public Company Costs” means (a) costs, expenses and disbursements associated
with, related to or incurred in anticipation of, or preparation for compliance
with (x) the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, (y) the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, and (z) the rules of national securities
exchange companies with listed equity or debt securities, (b) costs and expenses
associated with investor relations, shareholder meetings and reports to
shareholders or debtholders and listing fees, and (c) directors’ and officers’
compensation, fees, indemnification, expense reimbursement (including legal and
other professional fees, expenses and disbursements), and insurance.

 

“Public Lenders” means certain of the Lenders who may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” is defined in Section 13.31.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another Person to qualify as an “eligible contract participant.”

 

“Qualifying Restaurant Lease Obligations” means, for any Person, any lease for a
Unit by such Person as lessee which in accordance with GAAP is an operating
lease of such Person, it being understood and agreed that, any lease for a Unit
which is (or would be) classified and accounted for as operating leases on a
basis consistent with the accounting treatment reflected in the audited
financial statements for Parent and its Subsidiaries for the fiscal year ended
January 29, 2017, which might be capitalized (and recognized as a liability on
the balance sheet), shall instead be classified and accounted for as an
operating lease for all purposes of the this Agreement (including for purposes
of the financial ratios and other financial calculations, the amount and
utilization of any “basket” and whether any lease should be treated as a capital
lease and the amount of any Capitalized Lease Obligations), regardless of any
change in GAAP or the application or interpretation thereof (and disregarding
the cumulative effect of changes in accounting principles, including without
giving effect to any change to GAAP occurring after the Closing Date as a result
of ASC 2016-02 or any other change in GAAP or the application or interpretation
thereof pertaining to the treatment of leases if such change would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) was not required to be
so treated under GAAP as in effect on the Closing Date).

 



 72 

 

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq.

 

“Reference Period” means any period of four consecutive fiscal quarters.

 

“Refinancing” is defined in the definition of the term “Transactions”.

 

“Refinance” is defined in Section 1.20(a).

 

“Refinancing Effective Date” is defined in Section 1.20(a).

 

“Refinancing Term Lender” is defined in Section 1.20(a).

 

“Refinancing Term Loan Amendment” is defined in Section 1.20(a).

 

“Refinancing Term Loan Series” is defined in Section 1.20(a).

 

“Refinancing Term Loans” is defined in Section 1.20(a).

 

“Register” is defined in Section 13.12(b).

 

“Reimbursement Obligation” is defined in Section 1.3(c).

 

“Related Adjustment” means, in determining any LIBOR Successor Rate, the first
relevant available alternative set forth in the order below that can be
determined by the Administrative Agent applicable to such LIBOR Successor Rate:

 

(a)            the spread adjustment, or method for calculating or determining
such spread adjustment, that has been selected or recommended by the Relevant
Governmental Body for the relevant Pre-Adjustment Successor Rate (taking into
account the interest period, interest payment date or payment period for
interest calculated and/or tenor thereto) and which adjustment or method (x) is
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion or (y) solely with respect to Term
SOFR, if not currently published, which was previously so recommended for Term
SOFR and published on an information service acceptable to the Administrative
Agent; or

 

(b)            the spread adjustment that would apply (or has previously been
applied) to the fallback rate for a derivative transaction referencing the ISDA
Definitions (taking into account the interest period, interest payment date or
payment period for interest calculated and/or tenor thereto).

 

“Related Fund” means a fund, money market account, investment account or other
account managed by a Lender or an Affiliate of such Lender or its investment
manager.

 

“Related Person” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 



 73 

 

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Replacement L/C Issuer” means with respect to any Replacement Revolving
Facility, one or more Replacement Revolving Lenders thereunder from time to time
designated by the Borrower as the Replacement L/C Issuer under such Replacement
Revolving Facility with the consent of such Replacement Revolving Lender and the
Administrative Agent.

 

“Replacement L/C Obligations” means at any time with respect to any Replacement
Revolving Facility, an amount equal to the U.S. Dollar Equivalent of sum of
(a) the then aggregate undrawn and unexpired amount of the then outstanding
Replacement Letters of Credit under such Replacement Revolving Facility and
(b) the aggregate amount of drawings under the Replacement Letters of Credit
under such Replacement Revolving Facility that have not then been reimbursed.

 

“Replacement Letter of Credit” means any letter of credit issued pursuant to a
Replacement Revolving Facility.

 

“Replacement Revolving Commitment Series” is defined in Section 1.20(b).

 

“Replacement Revolving Credit Amendment” is defined in Section 1.20(b).

 

“Replacement Revolving Credit Commitments” is defined in Section 1.20(b).

 

“Replacement Revolving Credit Effective Date” is defined in Section 1.20(b).

 

“Replacement Revolving Credit Percentage” means as to any Replacement Revolving
Lender at any time under any Replacement Revolving Facility, the percentage
which such Lender’s Replacement Revolving Credit Commitment under such
Replacement Revolving Facility then constitutes of the aggregate Replacement
Revolving Credit Commitments under such Replacement Revolving Facility (or, at
any time after such Replacement Revolving Credit Commitments shall have expired
or terminated, the percentage which the aggregate amount of such Lender’s
Replacement Revolving Extensions of Credit then outstanding pursuant to such
Replacement Revolving Facility constitutes of the amount of the aggregate
Replacement Revolving Extensions of Credit then outstanding pursuant to such
Replacement Revolving Facility).

 

“Replacement Revolving Extensions of Credit” means as to any Replacement
Revolving Lender at any time under any Replacement Revolving Facility, an amount
equal to the sum of (a) the aggregate principal amount of all Replacement
Revolving Loans made by such Lender pursuant to such Replacement Revolving
Facility then outstanding, (b) such Lender’s Replacement Revolving Credit
Percentage of the outstanding Replacement L/C Obligations under any Replacement
Letters of Credit under such Replacement Revolving Facility and (c) such
Lender’s Replacement Revolving Credit Percentage of the Replacement Swing Loans
then outstanding under such Replacement Revolving Facility.

 

“Replacement Revolving Facility” means each Replacement Revolving Commitment
Series of Replacement Revolving Credit Commitments and the Replacement Revolving
Extensions of Credit made hereunder.

 

“Replacement Revolving Lender” is defined Section 1.20(b).

 



 74 

 

 

“Replacement Revolving Loans” is defined in Section 1.20(b).

 

“Replacement Swing Line Lender” means with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the Borrower as the Replacement Swing Line Lender under such
Replacement Revolving Facility with the consent of such Replacement Revolving
Lender and the Administrative Agent.

 

“Replacement Swing Loans” means any swing loan made to the Borrower pursuant to
a Replacement Revolving Facility.

 

“Required Initial Class Lenders” means, as of the date of determination
thereof, Initial Class Lenders whose outstanding Loans and interests in Letters
of Credit, Unused Revolving Credit Commitments and unused Term Loan Commitments
under the applicable Initial Classes, if any, constitute more than 50% of the
sum of the total outstanding Loans, interests in Letters of Credit, Unused
Revolving Credit Commitments and unused Term Loan Commitments, if any, of the
Initial Class Lenders under the Initial Classes (voting together as a single
Class); provided that, the calculation of “Required Initial Class Lenders” shall
not include any Defaulting Lender for any purpose under this Agreement
(including, without limitation, Section 13.13 with respect to any amendment or
waiver requested by the Borrower); and provided, further, that, the amount of
any participation in any Swing Loan and unreimbursed L/C drawings that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Initial Class Lender
that is the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments and unused Term Loan Commitments, if any, constitute more than 50%
of the sum of the total outstanding Loans, interests in Letters of Credit and
Unused Revolving Credit Commitments and unused Term Loan Commitments, if any, of
the Lenders; provided, however, that the calculation of “Required Lenders” shall
not include any Defaulting Lender for any purpose under this Agreement
(including, without limitation, Section 13.13 with respect to any amendment or
waiver requested by the Borrower); and provided, further, that the amount of any
participation in any Swing Loan and unreimbursed L/C drawings that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Required Prepayment Date” is defined in Section 1.9(e).

 

“Required Revolving Lenders” means, as of the date of determination thereof,
Revolving Lenders whose outstanding Revolving Loans and interests in Letters of
Credit and Unused Revolving Credit Commitments, if any, constitute more than 50%
of the sum of the total outstanding Revolving Loans, interests in Letters of
Credit and Unused Revolving Credit Commitments, if any, of the Revolving
Lenders; provided, however, that the calculation of “Required Revolving Lenders”
shall not include any Defaulting Lender for any purpose under this Agreement
(including, without limitation, Section 13.13 with respect to any amendment or
waiver requested by the Borrower).

 

“Required Term Lenders” means, as of the date of determination thereof, Term
Loan Lenders whose outstanding Term Loans and interests in unused Term Loan
Commitments, if any, constitute more than 50% of the sum of the total
outstanding Term Loans and interests in unused Term Loan Commitments, if any, of
the Term Loan Lenders; provided, however, that the calculation of “Required Term
Lenders” shall not include any Defaulting Lender for any purpose under this
Agreement (including, without limitation, Section 13.13 with respect to any
amendment or waiver requested by the Borrower).

 



 75 

 

 

“Reserve Regulations” is defined in the definition of the term “Statutory
Reserves”.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Restaurant Capital Lease” means, for any Person, any lease for a Unit by such
Person as lessee which in accordance with GAAP is required to be capitalized on
the balance sheet of such Person.

 

“Restricted” means, when referring to cash or Cash Equivalents of Holdings, the
Borrower or any of their Restricted Subsidiaries, that such cash or Cash
Equivalents appear (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower or such Restricted Subsidiary (unless
such appearance is related to the Loan Documents (or the Liens created
thereunder)).

 

“Restricted Amount” is defined in Section 1.9(d).

 

“Restricted Group” means, at any date and for (or for a pertinent portion of)
any period, the Borrower and its Restricted Subsidiaries.

 

“Restricted Group Company” means at any date and for (or for a pertinent portion
of) any period a Person which is a member of the Restricted Group.

 

“Restricted Payment” is defined in Section 8.12.

 

“Restricted Subsidiary” means, at any date and for (or for a pertinent portion
of) any period, any Subsidiary of the Borrower which is not an Unrestricted
Subsidiary.

 

“Revaluation Date” means, with respect to any Letter of Credit denominated in an
Eligible Foreign Currency, (a) the date of issuance thereof, (b) the date of
each amendment thereto having the effect of increasing the amount thereof,
(c) the last Business Day of each calendar month, and (d) each additional date
as the Administrative Agent shall specify.

 

“Revolver Percentage” means, for each Lender, the percentage of the total
Revolving Credit Commitments represented by such Revolving Lender’s Revolving
Credit Commitment or, if the Revolving Credit Commitments have been terminated,
the percentage held by such Lender (including through Participating Interests in
Reimbursement Obligations) of the aggregate principal amount of all Revolving
Loans and the U.S. Dollar Equivalent of all L/C Obligations then outstanding.

 

“Revolving Credit Commitment” means, as to any Revolving Lender, the obligation
of such Revolving Lender to make Revolving Loans, and to participate in Swing
Loans and Letters of Credit issued for the account of the Borrower hereunder in
an aggregate principal or face amount at any one time outstanding not to exceed
the amount set forth opposite such Revolving Lender’s name on Schedule 1
attached hereto and made a part hereof, as the same may be reduced or modified
at any time or from time to time pursuant to the terms hereof, and shall include
New Revolving Credit Commitments, if any, of such Revolving Lender, and Extended
Revolving Credit Commitments, if any, of such Revolving Lender and Replacement
Revolving Credit Commitments, if any, of such Revolving Lender and “Revolving
Credit Commitments” means such commitments of all Revolving Lenders in the
aggregate. The Borrower and the Revolving Lenders acknowledge and agree that the
Revolving Credit Commitments of the Revolving Lenders aggregate $500,000,000 on
the Closing Date.

 



 76 

 

 

“Revolving Credit Commitment Extension Amendment” is defined in Section 1.19(c).

 

“Revolving Credit Commitment Extension Election” is defined in Section 1.19(b).

 

“Revolving Credit Commitment Extension Request” is defined in Section 1.19(a).

 

“Revolving Credit Facility” means the credit facility for making Revolving
Loans, Swing Loans and issuing Letters of Credit described in Sections 1.2, 1.3
and 1.15 and each separate Class of Revolving Credit Commitments established in
connection with the making or increase, as applicable, of New Revolving Credit
Commitments pursuant to Section 1.16, Extended Revolving Credit Commitments
pursuant to a Revolving Credit Extension Amendment as contemplated by
Section 1.19 and Replacement Revolving Credit Commitments pursuant a Replacement
Revolving Credit Amendment as contemplated by Section 1.20.

 

“Revolving Credit Termination Date” means August 17, 20222024, or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 1.13, 9.2 or 9.3; provided that any reference to Revolving Credit
Termination Date with respect to (x) any New Revolving Credit Commitments shall
be the final maturity date as specified in the applicable Commitment Amount
Increase Notice, (y) Extended Revolving Credit Commitments shall be the final
maturity date as specified in the applicable Revolving Credit Commitment
Extension Request and (z) any Replacement Revolving Credit Commitments shall be
the final maturity date as specified in the Replacement Revolving Credit
Amendment.

 

“Revolving Lender” means any Lender with a Revolving Credit Commitment or
holding Revolving Loans or participating in L/C Obligations or Swing Loans.

 

“Revolving Loan” is defined in Section 1.2 and includes any Revolving Loans
advanced pursuant to the Revolving Credit Commitments in effect on the Closing
Date, any New Revolving Loans advanced pursuant to Section 1.16, any Extended
Revolving Loans established pursuant to Section 1.19 and any Replacement
Revolving Loans advanced pursuant to Section 1.20 and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Revolving Note” is defined in Section 1.11(d).

 

“Rollover Lender” means each Lender party to the Existing Credit Agreement
immediately prior to the Closing Date which elected to exchange outstanding
Existing 2015 Loans for Term Loans or Revolving Loans, as applicable, under and
in accordance with this Agreement.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

 

“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party providing for the leasing to a
Restricted Group Company of any property, whether owned by a Restricted Group
Company as of the Closing Date or later acquired, which has been or is to be
sold or transferred by a Restricted Group Company to such Person or to any other
Person from whom funds have been, or are to be, advanced by such Person on the
security of such Property.

 

“Sanction(s)” means sanction administered or enforced by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

 

“Scheduled Unavailability Date” has the meaning specified in Section 10.2(c).

 



 77 

 

 

 

“SEC” means the Securities and Exchange Commission, or any governmental
authority succeeding to any of its principal functions.

 

“Second Amendment” means the Second Amendment and Consent and Revolving Credit
Commitment Extension Amendment to Amended and Restated Credit Agreement, dated
as of October 16, 2020, by and among the Borrower, each Lender party thereto and
the Administrative Agent.

 

“Second Amendment Effective Date” means the date that each of the conditions
precedent to effectiveness of the Second Amendment are satisfied.

 

“Secured Creditor” is defined in the Security Agreement.

 

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(i)(x) Total Funded Debt of the Borrower and its Restricted Subsidiaries as of
such date, in each case, that is secured on a pari passu basis with the Credit
Facilities, minus (y) unrestrictedUnrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries (or cash and Cash Equivalents
restricted in favor of any Lender or any Agent for the benefit of the Lenders)
in excess of the Unrestricted Cash Threshold, determined in accordance with
GAAP, at such date to (ii) EBITDA of the Borrower and its Restricted
Subsidiaries for the period of four consecutive fiscal quarters most recently
ended on or prior to such date.

 

“Secured Obligation” is defined in the Security Agreement.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

 

“Security Agreement” means that certain Security Agreement dated as of the
Original Closing Date among the Borrower, the Guarantors and the Collateral
Agent.

 

“Seller Debt” means indebtedness of the Borrower payable to the sellers of any
company acquired in any Acquisition permitted hereunder; provided, however, that
such debt shall be unsecured.

 

“SOFR” means, with respect to any day,Business Day means the secured overnight
financing rate published for such day by the Federal Reserve Bank of New York,
as the administrator of the benchmark (or a successor administrator) on the
Federal Reserve Bank of New York’s website (or any successor source) at
approximately 8:00 a.m. (New York City time) on the immediately succeeding
Business Day and, in each case, that has been selected or recommended by the
Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Solvent” means, with respect to Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, that as of the date of determination, (a) the
sum of the debt (including contingent liabilities) of Holdings, the Borrower and
its Restricted Subsidiaries, taken as a whole, does not exceed the present fair
value of the assets of Holdings, the Borrower and its Restricted Subsidiaries,
taken as a whole; (b) the present fair saleable value of the assets of Holdings,
the Borrower and its Restricted Subsidiaries, taken as a whole, is not less than
the amount that will be required to pay the probable liabilities (including
contingent liabilities) of Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, on their debts as they become absolute and
matured; (c) the capital of Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of Holdings, the Borrower and its Restricted Subsidiaries, taken as a
whole, as contemplated as of such date of determination; and (d) Holdings, the
Borrower and its Restricted Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debt as they mature in
the ordinary course of business. For purposes of this definition, the amount of
any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 



78 

 

 

“Specified Sale/Leaseback Properties” means the properties located at (i) 2644
N. Greenwich Court, Wichita, KS, (ii) 200 Premium Outlets Drive, Blackwood, NJ,
(iii) 3023 SW 45th Street, Gainesville, FL, and (iv) I-20 & Riverwatch Parkway,
The Village at Riverwatch, Augusta, GA.

 

“Statutory Reserves” is defined in Section 1.4(b).

 

“Statutory Subsidiary” means any Subsidiary of the type described in clauses
(iii) and (iv) of the proviso to Section 4.1.

 

“Subject Transaction” means, with respect to any period, (a) the Transactions,
(b) any Permitted Acquisition or other acquisition of all or substantially all
of the assets of, or of any business or division of a Person, (c) the
acquisition of in excess of 50% of the Equity Interests of a Person (including,
at the Borrower’s option, acquisitions of Equity Interests increasing the
ownership of the Borrower or a Restricted Subsidiary in such Restricted
Subsidiary) or otherwise causing any Person to become a Restricted Subsidiary,
(d) the merger, consolidation or other combination with any Person (other than a
Restricted Subsidiary), (e) any disposition of a Restricted Subsidiary or all or
substantially all of the assets of a Restricted Subsidiary (or any business or
division of the Borrower or any Restricted Subsidiary) not prohibited by this
Agreement, (f) the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or any Subsidiary Redesignation or (g) any other event that by the
terms of the Loan Documents requires pro forma compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.

 

“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations pursuant to
subordination provisions approved in writing (which approval shall not be
unreasonably delayed or withheld) by the Administrative Agent and is otherwise
pursuant to documentation which contains interest rates, payment terms,
maturities, amortization schedules, covenants, defaults, remedies and other
material terms that are customary for similar subordinated debt of similarly
situated companies; provided that during the Basket Suspension Period,
“Subordinated Debt” shall also include any Indebtedness for Borrowed Money that
is secured on a junior basis to the Secured Obligations or that is unsecured.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Subsidiary Guarantor” means any Guarantor other than Holdings.

 

“Subsidiary Redesignation” is defined in the definition of the term
“Unrestricted Subsidiary”.

 

“Successor Holdings” is defined in Section 8.23.

 

“Supported QFC” is defined in Section 13.31.

 



79 

 

 

“Swap Obligation” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Facility” means the credit facility for making one or more Swing
Loans described in Section 1.15.

 

“Swing Line Lender” means Bank of America, N.A., in its capacity as provider of
Swing Loans, or any successor swing line lender hereunder.

 

“Swing Line Sublimit” means $15,000,000, as reduced pursuant to the terms
hereof.

 

“Swing Loan” and “Swing Loans” each is defined in Section 1.15.

 

“Swing Loan Notice” means a notice of a Swing Loan Borrowing pursuant to
Section 1.15(c), which shall be substantially in the form of Exhibit K or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by an Authorized
Representative of the Borrower.

 

“Swing Note” is defined in Section 1.11(d).

 

“Term Credit Facility” means the credit facility for Term Loans described in
Section 1.1 and each separate Class of Term Loans established in connection with
the making or increase, as applicable, of New Term Loans pursuant to
Section 1.16, Extended Term Loans pursuant to a Term Loan Extension Amendment as
contemplated by Section 1.18 and Refinancing Term Loans pursuant to a
Refinancing Term Loan Amendment as contemplated by Section 1.20 (other than any
such New Term Loans which, in accordance with Section 1.16, are added to an
existing Term Credit Facility).

 

“Term Loan” is defined in Section 1.1 and includes the Term Loans advanced on
the Closing Date, any New Term Loans advanced pursuant to Section 1.16, any
Extended Term Loans established pursuant to Section 1.18 and any Refinancing
Term Loans advanced pursuant to Section 1.20, and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Term Loan
hereunder.

 

“Term Loan Commitment” means, as to any Term Loan Lender, the obligation of such
Term Loan Lender to make its Term Loan on the Closing Date in the principal
amount not to exceed the amount set forth opposite such Term Loan Lender’s name
on Schedule 1 attached hereto and made a part hereof, New Term Loans, if any,
pursuant to Section 1.16, Extended Term Loans, if any, pursuant to Section 1.18
and Refinancing Term Loans, if any, pursuant to Section 1.20 and “Term Loan
Commitments” means such commitments of all Term Loan Lenders in the aggregate.
The Borrower and the Term Loan Lenders acknowledge and agree that the Term Loan
Commitments of the Term Loan Lenders aggregate $300,000,000 on the Closing Date.

 

“Term Loan Extension Amendment” is defined in Section 1.18(c).

 

“Term Loan Extension Election” is defined in Section 1.18(b).

 

“Term Loan Extension Request” is defined in Section 1.18(a).

 

“Term Loan Lender” means any Lender with a Term Loan Commitment or an
outstanding Term Loan.

 



80 

 

 

“Term Loan Percentage” means, for each Lender, the percentage of the Term Loan
Commitments of any Class represented by such Lender’s Term Loan Commitment of
such Class or, if such Term Loan Commitments have been terminated or have
expired, the percentage held by such Lender of the aggregate principal amount of
all Term Loans of such Class then outstanding.

 

“Term Note” is defined in Section 1.11(d).

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Threshold Amount” means $15,000,000.

 

“Total Consideration” means, with respect to an Acquisition, the sum (without
duplication) of (a) cash paid as consideration by the Borrower and its
Restricted Subsidiaries to the seller in connection with such Acquisition,
(b) indebtedness payable by the Borrower and its Restricted Subsidiaries to the
seller in connection with such Acquisition not constituting Earnout Payments,
(c) the present value of future payments which are required to be made by the
Borrower and its Restricted Subsidiaries over a period of time and are not
contingent upon the Borrower or any of its Restricted Subsidiaries meeting
financial performance objectives (exclusive of salaries paid in the ordinary
course of business) (discounted at the Alternate Base Rate), but only to the
extent not included in clause (a) or (b) above, (d) the amount of indebtedness
assumed by the Borrower and its Restricted Subsidiaries in connection with such
Acquisition minus (e) the aggregate proceeds of sales or issuances of Equity
Interests and/or the amount of equity contributions made to the Borrower the
proceeds of which are used substantially contemporaneously with such
contribution to fund all or a portion of the cash purchase price (including
deferred payments) of such Acquisition minus (f) any cash and Cash Equivalents
on the balance sheet immediately prior to closing of the Acquired Business
acquired as part of the applicable Acquisition (except to the extent that such
cash and Cash Equivalents were directly or indirectly funded or financed by the
Borrower, any Guarantor, any Restricted Subsidiary); provided that Total
Consideration shall not include any consideration or payment paid by the
Borrower or its Restricted Subsidiaries directly in the form of Equity Interests
of the Borrower or any direct or indirect parent company.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of all Indebtedness for Borrowed Money of the Borrower
and the Restricted Subsidiaries at such time pursuant to clauses (a), (b) and
(d) of the definition thereof. For the avoidance of doubt, Total Funded Debt
shall not include any Qualifying Restaurant Lease Obligations.

 

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(i)(x) Total Funded Debt of the Borrower and its Restricted Subsidiaries as of
such date, minus (y) unrestrictedUnrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries (or cash and Cash Equivalents
restricted in favor of any Lender or any Agent for the benefit of the Lenders)
in excess of the Unrestricted Cash Threshold, determined in accordance with
GAAP, at such date to (ii) EBITDA of the Borrower and its Restricted
Subsidiaries for the period of four consecutive fiscal quarters most recently
ended on or prior to such date.

 

“Transaction Costs” is defined in the definition of the term “Transactions”.

 



81 

 

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowings hereunder, (b) the conversion of Existing 2015 Loans to
Loans under this Agreement, and the amendment and restatement of the Existing
Credit Agreement (the “Refinancing”) and (c) the payment of all fees, premiums,
expenses and other transaction costs incurred in connection with the foregoing
transactions (including to fund any upfront fees or original issue discount or
premiums) (the “Transaction Costs”).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

 

“UCP” means the Uniform Customs and Practice for Documentary
Credits, International Chamber of Commerce Publication No. 600 (or such later
version thereof as may be in effect at the applicable time).

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Undisclosed Administration” means in relation to a Lender or its direct or
indirect parent company the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unit” means a particular restaurant and/or entertainment center at a particular
location that is owned or operated by the Borrower or one of its Restricted
Subsidiaries or that is operated by a franchisee of the Borrower or one of its
Restricted Subsidiaries.

 

“Unrestricted” means, when referring to cash and Cash Equivalents, that such
cash and Cash Equivalents are not Restricted. Cash and Cash Equivalents held in
accounts which are subject to control agreements in favor of the Collateral
Agent, and not otherwise Restricted, shall be Unrestricted for all purposes
under this Agreement.

 

“Unrestricted Cash Threshold” means $20,000,000.

 



82 

 

 

“Unrestricted Subsidiary” means at any date and for (or for a pertinent portion
of) any period is (i) any Subsidiary of the Borrower identified on Schedule
5.1(c), (ii) any Subsidiary of the Borrower that is designated by the Borrower
as an Unrestricted Subsidiary by written notice to the Administrative Agent and
(iii) any Subsidiary of any Person described in clauses (i) and (ii); provided
that the Borrower shall not be permitted to designate a new Unrestricted
Subsidiary during the Basket Suspension Period and shall otherwise only be
permitted to so designate a new Unrestricted Subsidiary after the Closing Date
if (a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) immediately after giving effect to such designation (as
well as all other such designations previously consummated after the first day
of such Reference Period ended on or before the date of such designation), the
Borrower shall be in compliance with the financial covenants set forth in
Section 8.22, calculated on a Pro Forma Basis, giving effect to such
designation, (c) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any Restricted Subsidiary) solely through
investments permitted by, and in compliance with, Section 8.9 and (d) without
duplication of clause (c), any assets owned by such Unrestricted Subsidiary at
the time of the initial designation thereof shall be treated as investments
pursuant to Section 8.9. The Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) immediately after
giving effect to such Subsidiary Redesignation (as well as all other Subsidiary
Redesignations previously consummated after the first day of such Reference
Period), the Borrower shall be in compliance with the financial covenants set
forth in Section 8.22, calculated on a Pro Forma Basis, giving effect to such
Subsidiary Redesignation, and (iii) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized
Representative of the Borrower, certifying to such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iii),
inclusive, and containing the calculations and information required by the
preceding clause (ii). To the extent prohibited by Section 8, (x) no
Unrestricted Subsidiary shall have any Indebtedness for Borrowed Money that is
recourse, directly or indirectly, to the Borrower or any Restricted Subsidiary;
(y) none of Holdings, the Borrower nor any Restricted Subsidiary shall have any
direct or indirect obligation (I) to subscribe for additional Equity Interests
of such Unrestricted Subsidiary or its Subsidiaries or (II) to maintain or
preserve such Unrestricted Subsidiary’s financial condition or to cause such
Unrestricted Subsidiary to achieve any specified levels of operating results;
and (z) such Unrestricted Subsidiary shall not guarantee or otherwise provide
credit support after the time of such designation for any Indebtedness for
Borrowed Money of Holdings, the Borrower or any of its Restricted Subsidiaries.
No Unrestricted Subsidiary may be re-designated a Restricted Subsidiary within
any period of four consecutive fiscal quarters immediately following the
designation of such Restricted Subsidiary as an Unrestricted Subsidiary, and,
once re-designated a Restricted Subsidiary, may not again be designated as an
Unrestricted Subsidiary and if at any time any Unrestricted Subsidiary would
fail to meet the foregoing requirements as an Unrestricted Subsidiary, it shall
thereafter cease to be an Unrestricted Subsidiary for all purposes of this
Agreement.

 

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans, Swing Loans and U.S. Dollar Equivalent of
all L/C Obligations.

 

“U.S. Dollar Equivalent” means (a) the amount of any Letter of Credit
denominated in U.S. Dollars, and (b) in relation to any Letter of Credit
denominated in Canadian Dollars, the amount of U.S. Dollars which would be
realized by converting Canadian Dollars into U.S. Dollars at the exchange rate
quoted to the Administrative Agent, at approximately 11:00 a.m. (London time)
three (3) Business Days prior (i) to the date on which a computation thereof is
required to be made and (ii) to any Revaluation Date, in each case, by major
banks in the interbank foreign exchange market for the purchase of U.S. Dollars
for Canadian Dollars and (c) in relation to any Letter of Credit denominated in
any currency other than U.S. Dollars or Canadian Dollars, the amount of U.S.
Dollars that would be realized by converting such other currency into U.S.
Dollars at the exchange rate quoted to the Administrative Agent, at
approximately 11:00 a.m. (local time) three (3) Business Days prior (i) to the
date on which a computation thereof is required to be made and (ii) to any
Revaluation Date, in each case, by major banks in the interbank foreign exchange
market for the purchase of U.S. Dollars for such other currency.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 



83 

 

 

“U.S. Special Resolution Regimes” is defined in Section 13.31.

 

“Voting Stock” of any Person means Equity Interests of any class or classes
(however designated) having ordinary power for the election of directors or
other similar governing body of such Person.

 

“Waivable Mandatory Prepayment” is defined in Section 1.9(e).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness for
Borrowed Money at any date, the number of years obtained by dividing: (a) the
sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness for Borrowed Money.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-owned Subsidiary” means a Restricted Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares as required by law) or other Equity Interests are owned by the Borrower
and/or one or more Wholly-owned Subsidiaries within the meaning of this
definition.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

Section 5.2             Interpretation.

 

(a)           The foregoing definitions are equally applicable to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Loan Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, supplemented or otherwise modified or
extended or renewed (subject to any restrictions on such amendments,
restatements, amendments and restatements, supplements or modifications set
forth herein, if any), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, subsections, paragraphs,
clauses, Exhibits and Schedules shall be construed to refer to Articles,
Sections, subsections, paragraphs and clauses of, and Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.” All references to time of day herein
are references to New York, New York time unless otherwise specifically
provided.

 



84 

 

 

(b)           Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.

 

(c)           Notwithstanding anything to the contrary herein, financial ratios
and tests (including the Secured Leverage Ratio, the Total Leverage Ratio, the
Fixed Charge Coverage Ratio and the amount of Consolidated Total Assets)
contained in this Agreement that are calculated with respect to any Reference
Period during which any Subject Transaction occurs shall be calculated with
respect to such Reference Period and such Subject Transaction on a Pro Forma
Basis. Further, if since the beginning of any such Reference Period and on or
prior to the date of any required calculation of a financial ratio or test
(including the Secured Leverage Ratio, the Total Leverage Ratio, the Fixed
Charge Coverage Ratio and the amount of Consolidated Total Assets) (x) a Subject
Transaction shall have occurred or (y) any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any of its Restricted Subsidiaries since the beginning of such
Reference Period shall have made any Subject Transaction, then, in each case,
any applicable financial ratio or test (including the Secured Leverage Ratio,
the Total Leverage Ratio, the Fixed Charge Coverage Ratio and the amount of
Consolidated Total Assets) shall be calculated on a Pro Forma Basis for such
Reference Period as if such Subject Transaction occurred at the beginning of the
applicable Reference Period (it being understood, for the avoidance of doubt,
that solely for purposes of calculating quarterly compliance with the financial
covenants set forth in Section 8.22, the date of the required calculation shall
be the last day of the Reference Period and Subject Transactions occurring
thereafter shall not be taken into account).

 

(d)           For purposes of determining the permissibility of any action,
change, transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or test (including the Secured Leverage
Ratio, the Total Leverage Ratio, the Fixed Charge Coverage Ratio, the amount of
EBITDA or the amount of Consolidated Total Assets), such financial ratio or test
shall be calculated at the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred as a result of such
action, change, transaction or event solely as a result of a change in the
component elements used in calculating such financial ratio or test that occurs
after the time such action is taken, such change is made, such transaction is
consummated or such event occurs, as the case may be.

 

(e)           Notwithstanding anything to the contrary herein, with respect to
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of this Agreement that does not require compliance with a
financial ratio or test (including, without limitation, Section 8.22, any
Secured Leverage Ratio test, any Total Leverage Ratio test and/or any Fixed
Charge Coverage Ratio test) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio or test (including, without limitation,
Section 8.22, any Secured Leverage Ratio test, any Total Leverage Ratio test
and/or any Fixed Charge Coverage Ratio test) (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that the Fixed Amounts
shall be disregarded in the substantially concurrent calculation of the
financial ratio or test applicable to the Incurrence-Based Amounts.

 



85 

 

 

(f)           Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

 

Section 5.3            Accounting Principles. Unless otherwise specified herein
and except with respect to the financial statements required to be delivered
pursuant to Section 8.5, all accounting terms used herein shall be interpreted
and all accounting determinations hereunder (including financial ratios and
other financial calculations, including the amount and utilization of any
“basket” and whether any lease should be treated as a Capital Lease and the
amount of any Capitalized Lease Obligations for purposes of this Agreement)
shall be made, in accordance with GAAP and the application thereof as in effect
on January 29, 2017 (including disregarding any cumulative effect of any change
in accounting principles); provided that, if at any time any change in GAAP or
the application thereof would affect the operation thereof on any provision of
any Loan Document and the Borrower shall so request, the Administrative Agent
and the Borrower shall negotiate in good faith to amend such provision to
preserve the original intent thereof in light of such change in GAAP or the
application thereof (subject to the approval of the Required Lenders, not to be
unreasonably withheld or delayed); and provided, further that, (i) until so
amended, such provision shall continue to be interpreted in accordance with GAAP
and the application thereof prior to such change therein regardless of whether
any such request is given before or after such change in GAAP or in the
application thereof and (ii) it is agreed that such amendment to effectuate such
changes shall not require the payment of any amendment or similar fees to the
Administrative Agent or the Lenders. For purposes of this Agreement,
computations and determinations in respect of Indebtedness for Borrowed Money
and Interest Expense shall disregard the effect of Accounting Standards
Codification No. 480 as it relates to qualified capital stock other than
Disqualified Stock.

 

Section 5.4             Determination of Compliance with Certain Covenants;
Amounts. For purposes of determining compliance with any dollar-denominated
restrictions (including indebtedness, Lien, Restricted Payment, payment of
obligations under Subordinated Debt, investment or sale, lease, transfer or
other disposition of assets), the dollar-equivalent amount of such transaction
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such transaction was entered into
(or, in the case of term debt, incurred; or in the case of revolving credit
debt, first committed); provided that if such indebtedness is incurred to
refinance other indebtedness denominated in a foreign currency and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
indebtedness (or revolving commitments) does not exceed the amount necessary to
refinance the principal amount of such indebtedness (or revolving commitments)
being refinanced on the date thereof, plus unpaid accrued interest and premium
thereon plus other reasonable amounts paid and fees and expenses reasonably
incurred.

 

Section 5.5             Letter of Credit Amounts. Unless otherwise specified
herein (and for the avoidance of doubt, not for purposes of determining any fees
or interest payable hereunder), the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided that, with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 



86 

 

 

Section 5.6             Interest Rates. The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Rate” or with respect to
any rate that is an alternative or replacement for or successor to any of such
rate (including, without limitation, any LIBOR Successor Rate) or the effect of
any of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

SECTION 6.           Representations and Warranties.

 

The Borrower represents and warrants to the Administrative Agent, the L/C Issuer
and the Lenders (in the case of Holdings, solely to the extent set forth in
Sections 6.2, 6.3, 6.11, 6.12, 6.19 and 6.21) at the time of each Credit Event,
as follows:

 

Section 6.1            Organization and Qualification. The Borrower is
(a)(i) duly organized, validly existing and (ii) in good standing under the laws
of the State of its formation or organization, (b) has full and adequate power
to own its Property and conduct its business as now conducted, and (c) is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except in the case of
clauses (a)(ii), (b) and (c) where the failure to do so would not have a
Material Adverse Effect.

 

Section 6.2             Subsidiaries. Holdings and each Restricted Subsidiary is
(a)(i) duly organized and validly existing, and (ii) in good standing under the
laws of the jurisdiction in which it is formed or organized, (b) has full and
adequate corporate, limited liability company or other organizational power to
own its Property and conduct its business as now conducted, and (c) is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except in the case of
clauses (a)(ii), (b) and (c) where the failure to do so would not have a
Material Adverse Effect. Schedule 6.2 hereto (updated from time to time pursuant
to Section 8.17) identifies as of the Closing Date and after the date of the
most recent update of Schedule 6.2, as of the date of such update, each
Restricted Subsidiary, the jurisdiction of its organization, the percentage of
issued and outstanding shares of each class of its Equity Interests owned by
Holdings, the Borrower and the Restricted Subsidiaries and, if such percentage
is not 100% (excluding directors’ qualifying shares as required by law), a
description of each class of its authorized Equity Interests and the number of
shares of each class issued and outstanding. All of the outstanding shares of
Equity Interests of the Borrower and each Restricted Subsidiary are validly
issued and outstanding and, to the extent applicable, fully paid and
nonassessable and all such shares and other Equity Interests indicated on
Schedule 6.2 as of the Closing Date and after the Closing Date, as of the date
of the most recent financial statements delivered by the Borrower pursuant to
Section 8.5(a) or Section 8.5(b) as owned by Holdings, the Borrower or any
Restricted Subsidiary are owned, beneficially and of record, by Holdings, the
Borrower or such Restricted Subsidiary free and clear of all Liens other than
the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents, non-consensual Permitted Liens, and in the case of Equity
Interests of a Restricted Subsidiary that is not a Loan Party, all Permitted
Liens. As of the Closing Date, there are no outstanding commitments or other
obligations of the Borrower or any Restricted Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other Equity Interests of any Restricted Subsidiary.

 



87 

 

 

Section 6.3             Authority and Validity of Obligations. The Borrower has
full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the Borrowings herein provided for, to issue
its Notes as evidence thereof, to grant to the Administrative Agent the Liens
described in the Collateral Documents executed by the Borrower, and to perform
all of its obligations hereunder and under the other Loan Documents executed by
it. Each Guarantor has full right and authority to enter into the Loan Documents
executed by it, to guarantee the Obligations, Hedging Liability, and Funds
Transfer, Deposit Account Liability and Foreign LCs, to grant to the
Administrative Agent the Liens described in the Collateral Documents executed by
such Person, and to perform all of its obligations under the Loan Documents
executed by it. The Loan Documents delivered by the Borrower and the Guarantors
have been duly authorized, executed, and delivered by such Persons and
constitute valid and binding obligations of the Borrower and the Guarantors
enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law). This Agreement and the other Loan
Documents do not, nor does the performance or observance by the Borrower or any
Guarantor of any of the matters contemplated hereby or thereby, (a) contravene
or constitute a default under (i) any provision of law or any judgment,
injunction, order or decree binding upon the Borrower or any Guarantor which
would reasonably be expected to have a Material Adverse Effect or (ii) any
provision of the organizational documents (e.g., charter, certificate or
articles of incorporation and by-laws, certificate or articles of association
and operating agreement, partnership agreement, or other similar organizational
documents) of the Borrower or any Guarantor, (b) contravene or constitute a
default under any covenant, indenture or agreement of or affecting the Borrower
or any Guarantor or any of their Property, in each case where such contravention
or default, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect, or (c) result in the creation or imposition of
any Lien on any Property of the Borrower or any Guarantor other than the Liens
granted in favor of the Administrative Agent or the Collateral Agent pursuant to
the Collateral Documents and Permitted Liens.

 

Section 6.4            Margin Stock; Federal Reserve Regulations; Use of
Proceeds. Neither the Borrower nor any of its Restricted Subsidiaries is engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any Loan or any
other extension of credit made hereunder will be used to purchase or carry any
such margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or otherwise in violation of the provisions of
Regulation T, U or X.

 

Section 6.5             Financial Reports.

 

(a)           The consolidated audited financial statements furnished to the
Administrative Agent and the Lenders referred to in Section 7.2(o)for the fiscal
year ended on or about January 31, 2017 fairly present in all material respects
the consolidated financial condition of the Consolidated Group as at said dates
and the consolidated results of their operations and cash flows for the periods
then ended in conformity with GAAP (except for the absence of footnotes and
year-end adjustments in the case of unaudited financial statements) applied on a
consistent basis throughout the period covered thereby.

 

(b)           From and after the date the Borrower first delivers its
consolidated audited financial statements pursuant to Section 8.5, such
financial statements furnished to the Administrative Agent and the Lenders
fairly present in all material respects the consolidated financial condition of
the Consolidated Group as at said dates and the consolidated results of their
operations and cash flows for the periods then ended in conformity with GAAP
(except for the absence of footnotes and year-end adjustments in the case of
unaudited financial statements) applied on a consistent basis throughout the
period covered thereby.

 



88 

 

 

Section 6.6            No Material Adverse Effect. Since January 29, 2017, there
has been no Material Adverse Effect.

 

Section 6.7            Full Disclosure. All written information (other than any
projections, other forward looking statements and information of a general
economic or industry specific nature) furnished and prepared by or on behalf of
Holdings, the Borrower and the Restricted Subsidiaries furnished to the
Administrative Agent and the Lenders for use in connection with the negotiation
of this Agreement and the other Loan Documents and the commitments by the
Lenders to provide all or part of the financing contemplated hereby do not,
taken as a whole, when furnished, contain any untrue statements of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (after giving effect to all supplements and
updates thereto from time to time) and as to any projections concerning the
Borrower furnished to the Administrative Agent and the Lenders by the Borrower
or its respective representatives, the Borrower represents that the same were
prepared in good faith based on assumptions believed by the Borrower to be
reasonable at the time made. Notwithstanding anything contained herein to the
contrary, it is hereby acknowledged and agreed by the Administrative Agent and
each Lender, that (a) any financial or business projections furnished to the
Administrative Agent or any Lender by the Borrower or any of the Restricted
Subsidiaries or their respective representatives should not be viewed as facts
and are subject to significant uncertainties and contingencies, which may be
beyond the Borrower or any Restricted Subsidiary’s control, (b) no assurance is
given by any of the Borrower or any Restricted Subsidiary that the results
forecast in any such projections will be realized and (c) the actual results may
differ from the forecasted results set forth in such projections and such
differences may be material.

 

Section 6.8             Intellectual Property. Except to the extent the same
would not reasonably be expected to have a Material Adverse Effect or except as
set forth in Schedule 6.8, (a) subject to the following clauses (b), (c) and
(d) covering infringement or other violation of third party rights, which are
the only representations and warranties in this Section 6.8 with respect to
infringement or other violation of third party Intellectual Property rights, the
Borrower and the Restricted Subsidiaries own, possess, or have the right to use
all Intellectual Property necessary to conduct their businesses as now
conducted, (b) the operation of the respective businesses of the Borrower and
the Restricted Subsidiaries as currently conducted does not infringe,
misappropriate, dilute, or otherwise violate the Intellectual Property of any
other Person, (c) as of the Closing Date no claim against the Borrower or any
Restricted Subsidiary is pending or, to the knowledge of the Borrower,
threatened in writing asserting any infringement, misappropriation, dilution, or
other violation of the Intellectual Property of any other Person and (d) to the
knowledge of the Borrower, no other Person is infringing, misappropriating,
diluting or otherwise violating the Intellectual Property of the Borrower or any
Restricted Subsidiary.

 

Section 6.9            Governmental Authority and Licensing. The Borrower and
the Restricted Subsidiaries have received all licenses, permits, and approvals
of all federal, state, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same would reasonably be expected to have a Material Adverse Effect. No
investigation or proceeding which would reasonably be expected to result in a
Material Adverse Effect is pending or, to the knowledge of the Borrower,
threatened in writing.

 

Section 6.10          Good Title; Ownership of Property. The Borrower and each
of its Restricted Subsidiaries have good and marketable fee simple title to or
rights to purchase, or valid leasehold interests in, or easements or other
limited property interests in, all of their respective real estate assets and
have good title to their personal property and assets, in each case, except
(i) for defects in title that do not materially interfere with their ability to
conduct their business as currently conducted or to utilize such properties and
assets for their intended purposes or (ii) where the failure to have such title
would not reasonably be expected to have a Material Adverse Effect.

 



89 

 

 

Section 6.11           Litigation and Other Controversies. There is no
litigation or governmental or arbitration proceeding or labor controversy
pending, nor to the knowledge of Holdings or the Borrower threatened in writing,
against Holdings, the Borrower or any Restricted Subsidiary or any of their
Property which would reasonably be expected to have a Material Adverse Effect.

 

Section 6.12          Taxes. All tax returns required to be filed by Holdings,
the Borrower or its Restricted Subsidiaries in any jurisdiction have been timely
filed (or requests for extensions have been timely filed), and all taxes,
assessments, fees, and other governmental charges upon Holdings, the Borrower or
the Restricted Subsidiaries or upon any of its Property, income or franchises
have been timely paid, except such taxes, assessments, fees and governmental
charges, if any, as (i) are being contested in good faith and by appropriate
proceedings as to which adequate reserves established in accordance with GAAP
have been provided or (ii) would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 6.13           Approvals. No authorization, consent, license or
exemption from, or filing or registration with, any court or governmental
department, agency or instrumentality, nor any approval or consent of any other
Person, is or will be necessary for the valid execution, delivery or performance
by Holdings, the Borrower or any Restricted Subsidiary of any Loan Document,
except for such (a) approvals which have been obtained prior to the date of this
Agreement and remain in full force and effect, (b) filings necessary to perfect
Liens created pursuant to the Loan Documents and (c) those consents, approvals,
registrations, filings or actions the failure of which to obtain or make could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 6.14          Collateral Documents; Creation, Perfection and Validity of
Liens.

 

(a)           The Security Agreement creates in favor of the Collateral Agent,
for the ratable benefit of the Secured Creditors, a legal, valid and enforceable
security interest in the Collateral (as defined in the Security Agreement),
subject as to enforceability, to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws relating to or affecting
the rights or remedies of creditors, and upon (i) the Collateral (as defined in
the Security Agreement) delivered to the Collateral Agent (to the extent
required by the Security Agreement) and (ii) UCC financing statements in
appropriate form that have been filed in the offices specified on Schedule
6.14(a) (updated from time to time pursuant to Section 8.17), the Lien created
under the Security Agreement constitutes a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral (other than Intellectual Property, as defined in the Security
Agreement), in each case prior and superior in right to any other Person, in
each case to the extent a security interest in such Collateral can be perfected
through the filing of UCC financing statements, other than with respect to
Permitted Liens and subject to Section 2(e) of the Security Agreement.

 

(b)           Upon the recordation of the Security Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to the Borrower
and the Collateral Agent) with the United States Patent and Trademark Office and
the United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified on Schedule 6.14(a) (updated
from time to time pursuant to Section 8.17), the Lien created under the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Intellectual Property
in which a security interest may be perfected by filing in the United States and
its territories and possessions, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the Closing Date), in each case subject to Permitted Liens.

 



90 

 

 

Section 6.15           Investment Company. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940.

 

Section 6.16          ERISA; Labor Matters.

 

(a)           Except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
with respect to each Plan, the Borrower and each other member of its Controlled
Group (i) has fulfilled in all respects its obligations under the minimum
funding standards of and is in compliance with ERISA and the Code to the extent
applicable to it and (ii) has not incurred any liability to the PBGC or a Plan
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. Except as would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any of its Restricted
Subsidiaries has any contingent liabilities with respect to any post-retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in article 6 of Title I of ERISA.

 

(b)           As of the Closing Date, except as individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect, (a) there
are no strikes, lockouts or slowdowns against the Borrower or any of its
Restricted Subsidiaries pending or, to the knowledge of the Borrower and any of
its Restricted Subsidiaries, threatened and (b) the hours worked by and payments
(on account of wages and employee health and welfare insurance and other
benefits) made to employees of the Borrower and its Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
requirements of law dealing with such matters.

 

Section 6.17          Compliance with Laws; Environmental Matters; OFAC.

 

(a)          The Borrower and each Restricted Subsidiary is in compliance with
the requirements of all federal, state and local laws, rules and regulations
applicable to or pertaining to their Property or business operations (including,
without limitation, the Occupational Safety and Health Act of 1970, the
Americans with Disabilities Act of 1990, and Environmental Laws), in each case,
except where any such non-compliance, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

(b)          Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which would not reasonably be expected to have a Material Adverse
Effect, (i) the Borrower and the Restricted Subsidiaries, and each of the
Premises, comply in all respects with all applicable Environmental Laws;
(ii) the Borrower and the Restricted Subsidiaries have obtained all governmental
approvals required for their operations and each of the Premises by any
applicable Environmental Law; (iii) the Borrower and the Restricted Subsidiaries
have not, and the Borrower has no knowledge of any other Person who has, caused
any Release, or threatened Release of any Hazardous Material at, on, about, or
off any of the Premises in any quantity and, to the knowledge of the Borrower,
none of the Premises are adversely affected by any Release, or threatened
Release of a Hazardous Material originating or emanating from any other
property; (iv) the Borrower and the Restricted Subsidiaries have not used
material quantities of any Hazardous Material and have conducted no Hazardous
Material Activity at any location, including the Premises; (v) the Borrower and
the Restricted Subsidiaries have no material liability for response or
corrective action, natural resource damages or other harm pursuant to CERCLA,
RCRA or any comparable state law; (vi) the Borrower and the Restricted
Subsidiaries are not subject to, have no notice or knowledge of and are not
required to give any notice of any Environmental Claim involving the Borrower or
any Restricted Subsidiaries or any of the Premises, and there are no conditions
or occurrences at any of the Premises which could reasonably be expected to form
the basis for an Environmental Claim against the Borrower or any Restricted
Subsidiary or such Premises; and (vii) none of the Premises are subject to any,
and the Borrower has no knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of the Premises in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material.

 



91 

 

 

(c)           Neither the Borrower, nor any of its Restricted Subsidiaries nor,
to the knowledge of the Borrower, and its Restricted Subsidiaries, any director,
officer, employee or Affiliate thereof, is an individual or entity that is, or
is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals or (iii) located, organized or resident in a Designated
Jurisdiction.

 

Section 6.18          Other Agreements. None of the Borrower or any Restricted
Subsidiary is in default under the terms of any covenant, indenture or agreement
of or affecting such Person or any of its Property, which default if uncured,
would reasonably be expected to have a Material Adverse Effect.

 

Section 6.19          Solvency. On and as of the Closing Date, Holdings, the
Borrower and its Restricted Subsidiaries, taken as a whole, are Solvent.

 

Section 6.20          No Default. No Default or Event of Default has occurred
and is continuing.

 

Section 6.21          PATRIOT Act; FCPA. To the extent applicable, Holdings, the
Borrower and each of the Restricted Subsidiaries is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act. No part of the
proceeds of the Loans shall be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 (the “FCPA”). Except to the extent that the relevant violation could not
reasonably be expected to have a Material Adverse Effect, none of the Borrower
or any of its Restricted Subsidiaries or, to the knowledge of the Borrower, any
director, officer, agent, employee or Affiliate of any of the foregoing, has
taken any action, directly or indirectly, that would result in a violation by
any such Person of the FCPA, including making any offer, payment, promise to pay
or authorization or approval of the payment of any money, or other property,
gift, promise to give or authorization of the giving of anything of value,
directly or indirectly, to any “foreign official” (as such term is defined in
the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in each case in contravention of the FCPA and any
applicable anti-corruption requirement of law of any governmental authority.

 

Section 6.22           Insurance Matters. Except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the Borrower and its Restricted Subsidiaries are in
compliance with the requirements of Section 8.4.

 

Section 6.23           EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

Section 6.24          Beneficial Ownership Certification. As of the FirstSecond
Amendment Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

 



92 

 

 

SECTION 7.          Conditions Precedent.

 

Section 7.1            All Credit Events. At the time of each Credit Event
hereunder:

 

(a)            Exceptexcept as otherwise provided in Section 1.16(g), each of
the representations and warranties set forth (w) in the case of the Closing
Date, herein and in the other Loan Documents or (x) in the case of New Term
Loans or New Revolving Credit Commitments, in the applicable amendment
evidencing such new Term Loans or New Revolving Credit Commitments, as the case
may be, or (y) in the case of Extended Term Loans or Extended Revolving Credit
Commitments, in the applicable Term Loan Extension Amendment or Revolving Credit
Commitment Extension Amendment, as the case may be, or (z) in the case of
Refinancing Term Loans or Replacement Revolving Credit Commitments, in the
applicable Refinancing Term Loan Amendment or Replacement Revolving Credit
Amendment, as the case may be, shall be true and correct in all material
respects as of said time, except to the extent the same expressly relate to an
earlier date (in which case, such representation and warranty shall be true and
correct in all material respects as of such earlier date);

 

(b)           Exceptexcept as otherwise provided in Section 1.16(g), no Default
or Event of Default shall have occurred and be continuing or would occur
immediately thereafter as a result of such Credit Event;

 

(c)            in the case of any Borrowing of Revolving Loans or Swing Loans
from and after the Second Amendment Effective Date until the end of the Basket
Suspension Period, Holdings, the Borrower and their Restricted Subsidiaries
shall not hold Unrestricted cash and Cash Equivalents in excess of $100,000,000
after giving effect to such Borrowing; and

 

(d)           (c) (i) in the case of a Borrowing, the Administrative Agent shall
have received the notice required by Section 1.6, (ii) in the case of the
issuance of any Letter of Credit, the L/C Issuer shall have received a duly
completed Application for such Letter of Credit together with any fees called
for by Section 2.1, and (iii) in the case of an increase in the face amount of a
Letter of Credit, a written request therefor in a form reasonably acceptable to
the L/C Issuer together with fees called for by Section 2.1.

 

Each request for a Borrowing hereunder and each request for the issuance of or
increase in the face amount of a Letter of Credit shall be deemed to be a
representation and warranty by the Borrower on the date on such Credit Event as
to the facts specified in subsections (a) and (b) of this Section 7.1.

 

Section 7.2            Conditions to Effectiveness of Amendment and Restatement.
The effectiveness of the amendment and restatement of the Existing Credit
Agreement by this Agreement, and the occurrence of the Closing Date, is subject
to the following conditions precedent having been satisfied:

 

(a)           the Administrative Agent shall have received this Agreement duly
executed by the Borrower and the Guarantors;

 

(b)           the Administrative Agent shall have received for each Lender
requesting a Note such Lender’s duly executed Notes of the Borrower dated the
Closing Date and otherwise in compliance with the provisions of Section 1.11;

 

(c)           the Administrative Agent shall have received any Loan Documents
deliverable on the Closing Date, in each case duly executed by the Borrower and
the Guarantors, together with (i) original stock certificates or other similar
instruments or securities representing all of the issued and outstanding Equity
Interests in the Borrower and each Restricted Subsidiary (65% of such Voting
Stock (and 100% of non-Voting Stock) in the case of any Foreign Subsidiary as
provided in Section 4.2) as of the Closing Date, (ii) stock powers for the
Collateral consisting of the Equity Interests in the Borrower and each such
Restricted Subsidiary executed in blank and undated, (iii) authorization to file
UCC financing statements to be filed against the Borrower, and each Guarantor,
as debtor, in favor of the Collateral Agent, as secured party, and (iv) patent,
trademark, and copyright collateral agreements to the extent requested by the
Administrative Agent;

 



93 

 

 

(d)           the Administrative Agent shall have received insurance
certificates in respect of the insurance required to be maintained under the
Loan Documents, together with endorsements naming the Collateral Agent as
additional insured and lender’s loss payee;

 

(e)           either (i) the Administrative Agent shall have received copies of
the Borrower’s and each Guarantor’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified, in
the case of (x) articles of incorporation or comparable organizational
documents, by the secretary of state of the state incorporation or formation and
(y) in the case of bylaws, by its Secretary or Assistant Secretary or other
appropriate officer or (ii) the Secretary or Assistant Secretary of the Borrower
and/or the applicable Guarantor shall have certified to the Administrative Agent
that the articles of incorporation and/or bylaws (or comparable organizational
documents) of the Borrower and/or the applicable Guarantor have not been amended
or modified since the Original Closing Date and are still in full force and
effect as of the Closing Date;

 

(f)            the Administrative Agent shall have received copies of
resolutions of the Borrower’s and each Guarantor’s Board of Directors (or
similar governing body) authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the Authorized Representatives of the Borrower and each
Guarantor, all certified in each instance by its Secretary or Assistant
Secretary or other appropriate officer;

 

(g)           the Administrative Agent shall have received copies of the
certificates of good standing for the Borrower and each Guarantor (unless
otherwise agreed by the Administrative Agent, dated no earlier than thirty (30)
days prior to the Closing Date) from the office of the secretary of the state of
its incorporation or organization;

 

(h)           the Administrative Agent shall have received for itself and for
the Lenders the initial fees specified in Section 2.1 then due and payable and
all other fees (which amounts may be offset against the proceeds of the Loans)
required to be paid on the Closing Date and all expenses (to the extent invoiced
at least three (3) Business Days prior to the Closing Date) required to be paid
on the Closing Date;

 

(i)            the Administrative Agent shall have received (a) financing
statement, tax, and judgment lien search results against the Borrower and each
Guarantor and their respective Properties evidencing the absence of Liens except
Permitted Liens, and (b) searches of ownership of intellectual property in the
appropriate governmental offices and such patent, trademark and/or copyright
filings as may be requested by the Collateral Agent to the extent necessary or
reasonably advisable to perfect the Collateral Agent’s security interest in the
intellectual property Collateral;

 

(j)            [reserved];

 

(k)            the Administrative Agent shall have received a certificate of the
Chief Financial Officer of the Borrower, certifying that Holdings, the Borrower
and its Restricted Subsidiaries, taken as a whole, after giving effect to the
Transactions, are Solvent;

 

(l)            the Administrative Agent shall have received for each Lender and
the L/C Issuer a customary written opinion of counsel to the Borrower and each
Guarantor specified on Schedule 7.2(l);

 



94 

 

 

(m)          the Administrative Agent and the Lenders shall have received, at
least three (3) days prior to the Closing Date, all documentation, including
supporting documentation reasonably satisfactory to the Administrative Agent and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act, that has been reasonably requested by the
Lenders not less than ten (10) days prior to the Closing Date; and

 

(n)           the Borrower and Guarantor shall have provided to the
Administrative Agent such information required to prepare and file such UCC
financing statements required in order to perfect the Liens granted by the
Borrower and the Guarantors pursuant to the Collateral Documents as of the
Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, (i) for purposes of determining compliance with the conditions
specified in this Section 7.2, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. and (ii) in the event that Advance Funding
Arrangements shall exist, the delivery by any Lender (A) of funds pursuant to
such Advance Funding Arrangements and (B) its signature page to this Agreement
shall constitute the request, consent and direction by such Lender to the
Administrative Agent (unless expressly revoked by written notice from such
Lender received by the Administrative Agent prior to the earlier to occur of
funding or the Administrative Agent’s declaration that this Agreement is
effective) to withdraw and release to the Borrower on the Closing Date the
applicable funds of such Lender to be applied to the funding of Loans by such
Lender hereunder upon the Administrative Agent’s determination (made in
accordance with and subject to the terms of this Agreement) that it has received
all items expressly required to be delivered to it under this Section 7.2.

 

SECTION 8.           Covenants.

 

Each of Holdings (solely to the extent set forth in Sections 8.1, 8.3, 8.5, 8.6,
8.13, 8.14, 8.15 and 8.23) and the Borrower agrees that, so long as any of the
Commitments hereunder shall remain in effect and until the payment in full of
all the Loans and other Obligations and the cancellation or expiration of all
Letters of Credit (other than any Letter of Credit which has been cash
collateralized or with respect to which other arrangements satisfactory to the
L/C Issuer have been made), except to the extent compliance in any case or cases
is waived in writing pursuant to the terms of Section 13.13:

 

Section 8.1             Maintenance of Business. Holdings and the Borrower
shall, and shall cause each Restricted Subsidiary to, preserve and maintain its
existence, except (i) as otherwise provided in Section 8.10(c) or Section 8.23,
(ii) any liquidation or dissolution of a Restricted Subsidiary that, in the
reasonable business judgment of the Borrower, is in its interest and (iii) any
Restricted Subsidiary of which the failure to preserve or maintain its
existence, would not reasonably be expected to have a Material Adverse Effect.
Holdings and the Borrower shall, and shall cause each Restricted Subsidiary to,
preserve and keep in force and effect all licenses, permits, franchises,
approvals and Intellectual Property registrations necessary for the proper
conduct of its business where the failure to do so would reasonably be expected
to have a Material Adverse Effect.

 

Section 8.2            Maintenance of Properties. The Borrower shall, and shall
cause each Restricted Subsidiary to, maintain, preserve, and keep its property,
plant, and equipment in good repair, working order and condition (ordinary wear
and tear, casualty and condemnation excepted), and shall from time to time make
all necessary and proper repairs, renewals, replacements, additions, and
betterments thereto so that at all times the efficiency thereof shall be fully
preserved and maintained, except (i) to the extent that, in the reasonable
business judgment of such Person, any such Property is no longer necessary for
the proper conduct of the business of such Person or (ii) where the failure to
do so would not reasonably be expected to have a Material Adverse Effect.

 



95 

 

 

Section 8.3            Taxes and Assessments. Holdings and the Borrower shall
duly pay and discharge, and shall cause each Restricted Subsidiary to duly pay
and discharge, all taxes, assessments, fees and governmental charges upon or
against it or its Property within thirty (30) days after the date when due,
unless and to the extent that the same (i) are being contested in good faith and
by appropriate proceedings as to which adequate reserves are provided therefor
in accordance with GAAP or (ii) would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 8.4             Insurance.

 

(a)           The Borrower shall insure and keep insured, and shall cause each
Restricted Subsidiary to insure and keep insured, with financially sound and
reputable insurance companies, all reasonably insurable Property owned by it
which is of a character usually insured by Persons similarly situated against
loss or damage from such hazards and risks, and in such amounts, as are insured
by Persons similarly situated and the Borrower shall insure, and shall cause
each Restricted Subsidiary to insure, such other hazards and risks (including,
without limitation, business interruption, employers’ and public liability
risks) with financially sound and reputable insurance companies as and to the
extent usually insured by Persons similarly situated and conducting similar
businesses. The Borrower shall, upon the request of the Administrative Agent
(but in any event, so long as no Event of Default has occurred and is
continuing, no more than once during the term of such insurance) furnish to the
Administrative Agent a certificate setting forth in summary form the nature and
extent of the insurance maintained pursuant to this Section 8.4.

 

(b)           The Borrower shall, and shall cause each Restricted Subsidiary to,
insure that portion of its tangible personal property which comprises Collateral
against such risks and hazards as other companies similarly situated insure
against, under policies containing loss payable clauses to the Administrative
Agent as its interest may appear (and, if the Administrative Agent requests,
naming the Administrative Agent as additional insured therein) with financially
sound and reputable insurers. All premiums on such insurance shall be paid by
the Borrower and the policies of such insurance (or certificates therefor)
delivered to the Administrative Agent. All insurance required hereby shall
(i) provide that any loss shall be payable notwithstanding any act or negligence
of Holdings or any of its Restricted Subsidiaries, (ii) provide that no
cancellation thereof shall be effective until at least thirty (30)      days
after receipt by the Borrower and the Administrative Agent of written notice
thereof and (iii) be customary for companies in the same or similar business as
the Borrower and operating in the same or similar locations as the Borrower. Any
adjustment, compromise, and/or settlement of any losses under any insurance
shall be made by the Borrower in its reasonable business judgment and, after the
occurrence and during the continuance of any Event of Default, subject to final
approval of the Administrative Agent in the case of losses exceeding $1,000,000
in the aggregate per Fiscal Year of the Borrower. In the event the Borrower
fails to purchase any insurance required by the terms of this Agreement and the
Administrative Agent purchases insurance that is required by the terms of this
Agreement at the Borrower’s or any of its Restricted Subsidiaries’ reasonable
expense, the Administrative Agent will give written notice of such purchase to
the Borrower.

 

Section 8.5             Financial Reports. Holdings and the Borrower shall, and
shall cause each Restricted Subsidiary to, maintain a standard system of
accounting to permit the preparation of the quarterly and annual financial
statements in accordance with GAAP, and in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 8.22, a statement of reconciliation conforming such
financial statements to GAAP, and shall furnish to the Administrative Agent,
each Lender and each of their duly authorized representatives such information
respecting the business and financial condition of the Consolidated Group
Companies as the Administrative Agent or such Lender may reasonably request and,
without any request, shall furnish to the Administrative Agent (for further
distribution to the Lenders):

 



96 

 

 

(a)           On or before the later of (i) forty-five (45) days after the last
day of each of the first three fiscal quarters of each Fiscal Year of the
Borrower, commencing with the second fiscal quarter of Fiscal Year 2017 and
(ii) the date on which Parent is required to file (or, if earlier, files) a
Form 10-Q under the Exchange Act, a copy of the unaudited consolidated balance
sheet of the Consolidated Group Companies as of the last day of such fiscal
quarter and the unaudited consolidated statements of income and cash flows of
the Consolidated Group Companies for the fiscal quarter and for the Fiscal Year
to date period then ended, each in reasonable detail showing in comparative form
the figures for the corresponding date and period in the previous Fiscal Year
and showing in comparative form year to date against budget, prepared by the
Borrower in accordance with GAAP (subject to the absence of footnote disclosures
and year end audit adjustments) and certified to on behalf of the Borrower by
its Chief Financial Officer or another officer of the Borrower acceptable to the
Administrative Agent that such financial statements have been prepared in
accordance with GAAP and present fairly the consolidated financial condition of
the Consolidated Group Companies in all material respects, together with a
management discussion and analysis; provided, however, that the requirement to
provide comparisons to the previous Fiscal Year and to budget shall not apply to
the statements of cash flows.

 

(b)           On or before the later of (i) one hundred five (105) days after
the last day of each Fiscal Year of the Borrower and (ii) the date on which
Parent is required to file (or, if earlier, files) a Form 10-K under the
Exchange Act, a copy of the audited consolidated balance sheet of the
Consolidated Group Companies as of the last day of the Fiscal Year then ended
and the audited consolidated statements of income, retained earnings, and cash
flows of the Consolidated Group Companies for the Fiscal Year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous Fiscal Year (except with respect to the
statements of cash flows) commencing with Fiscal Year 2017, together with a
management discussion and analysis accompanied in the case of the consolidated
financial statements by an opinion of KPMG LLP or another firm of independent
public accountants of recognized national standing selected by the Borrower,
without going concern or qualification arising out of the scope of the audit and
to the effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in all material respects in accordance
with GAAP the consolidated financial condition of the Consolidated Group
Companies as of the close of such Fiscal Year and the results of their
operations and cash flows for the Fiscal Year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances; provided
that it shall not be a violation of this clause (b) if the audit and opinion
accompanying the financial statements for any Fiscal Year is subject to a “going
concern” or like qualification solely as a result of the Revolving Credit
Termination Date or final maturity date of any Term Loan being scheduled to
occur within twelve months from the date of such audit and opinion or breach or
anticipated breach of the financial covenants set forth in Section 8.22.

 

(c)           Promptly after receipt thereof, the final management letters
delivered to the Borrower by its independent public accountants.

 



97 

 

 

(d)          On or before seventy-five (75) days following the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s consolidated business plan
for the following Fiscal Year, such business plan to show Borrower’s projected
consolidated revenues, expenses and balance sheet on a quarter-by-quarter basis,
such business plan to be in reasonable detail prepared by Borrower and in a
reasonable and customary form (which shall include a summary of all assumptions
made in preparing such business plan); provided that the foregoing may be
prepared with respect to Parent on a consolidated basis if, during the entire
period of such following Fiscal Year, Parent shall not conduct or engage in any
operations or business or incur any indebtedness other than (i) those incidental
to its ownership of the Equity Interests of Holdings, (ii) the maintenance of
its legal existence and good standing and complying with requirements of law,
(iii) any public offering or other issuance of its Equity Interests to the
extent not triggering a Change of Control, (iv) participating in tax, accounting
and other administrative matters as a member of the consolidated, combined,
unitary or similar group that includes Parent, Holdings and the Borrower,
(v) holding any cash or property received in connection with Restricted Payments
made by Holdings or contributions to its capital or in exchange for the sale or
issuance of Equity Interests, (vi) providing indemnification to directors,
officers, employees, members of management and consultants, (vii) preparing
reports to governmental authorities and to its shareholders; (viii) engaging in
activities typical for a holding company subject to Section 13 or 15(d) of the
Exchange Act and (ix) any activities incidental to any of the foregoing.

 

(e)           Promptly after knowledge thereof shall have come to the attention
of any Authorized Representative of the Borrower, written notice of (i) any
threatened or pending litigation or governmental or arbitration proceeding
against any Restricted Group Company or any of their Property which would
reasonably be expected to have a Material Adverse Effect,; (ii) the occurrence
of any Default or Event of Default hereunder,; (iii) the occurrence of any event
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect; or (iv) the occurrence of any event for which notice would be
required under Section 8.13 or Section 8.14(c).

 

(f)           With each of the financial statements furnished to the Lenders
pursuant to paragraphs (a) and (b) above, a Compliance Certificate signed on
behalf of the Borrower by the Chief Financial Officer of the Borrower or another
officer of the Borrower reasonably acceptable to the Administrative Agent (in
each case, solely in his or her capacity as an officer of the Borrower and not
in his or her individual capacity) to the effect that to such officer’s
knowledge, as at the date of such certificate, no Default or Event of Default
exists or, if any such Default or Event of Default exists, setting forth a
description of such Default or Event of Default and specifying the action, if
any, taken by, the Borrower or any Restricted Subsidiary to remedy the same and
to the extent any Unrestricted Subsidiary then exists, setting forth the names
of all such Unrestricted Subsidiaries and to the extent applicable, such
certificate shall also set forth the calculations supporting such statements in
respect of Section 8.22.

 

(g)          At the time such certificate is required to be delivered, the
Borrower shall promptly deliver to the Administrative Agent, at the
Administrative Agent’s office, information regarding any change in Total
Leverage Ratio that would change the then existing Applicable Margin.

 

(h)          Simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 8.5(a) and (b), the related
consolidating financial statements reflecting the adjustments necessary (as
determined by the Borrower in good faith) to eliminate the accounts of
Unrestricted Subsidiaries (if any) (which may be in footnote form only) from
such consolidated financial statements.

 

(i)           During the Financial Covenant Suspension Period, (i) from and
after the First Amendment Effective Date until the Second Amendment Effective
Date, within three (3) Business Days after the week ending April 17, 2020 and
every two- week period thereafter (i.e., on a biweekly basis) and (ii) from and
after the Second Amendment Effective Date, within three (3) Business Days after
the end of each month, 13-week cash flow projections in a form reasonably
acceptable to the Administrative Agent, which shall include in any case tabular
presentation for the pertinent periods of projected and actual cash flows and
variance between the same.

 



98 

 

 

 

(j)            During the Financial Covenant Suspension Period, from and after
the Second Amendment Effective Date, within three (3) Business Days after the
end of each month, a calculation of the Liquidity Amount in a form reasonably
acceptable to the Administrative Agent.

 

(k)            (j) Promptly after the request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act and the
Beneficial Ownership Regulation.

 

Notwithstanding the foregoing, the obligations in Sections 8.5(a) and (b) above
may be satisfied with respect to any financial statements of the Borrower by
furnishing (A) the applicable financial statements of Holdings (or any direct or
indirect parent of Holdings) or (B) the Borrower’s or Holdings’ (or any direct
or indirect parent thereof), as applicable, Form 10-K or 10-Q, as applicable,
filed with the SEC, in each case, within the time periods specified in such
paragraphs; provided that, with respect to paragraph (b), to the extent such
financial statements relate to Holdings (or a parent thereof), such financial
statements shall be accompanied by (i) information that summarizes in detail
reasonably satisfactory to the Administrative Agent the differences between the
information relating to Holdings (or such parent thereof), on the one hand, and
the information relating to the Borrower and its Restricted Subsidiaries, on the
other hand and (ii) if reasonably requested by the Administrative Agent,
unaudited consolidated financial statements of the Borrower and its Restricted
Subsidiaries. Documents required to be delivered pursuant to this Section 8.5
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website, (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/SyndTrak or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) and with respect to material non-public information,
solely to the extent any Lender chooses to access the same or (iii) on which
executed certificates or other documents are faxed to the Administrative Agent
(or electronically mailed to an address provided by the Administrative Agent);
provided that (a) upon written request by the Administrative Agent, the Borrower
shall deliver paper copies of such documents to the Administrative Agent for
further distribution to each Lender until a written request to cease delivering
paper copies is given by the Administrative Agent and (b) the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.

 

Documents required to be delivered pursuant to Section 8.5(a), (b) or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 13.8; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
the Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above.

 



 99 

 

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on the Platform and (b) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that so long as the Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided that, to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 13.25); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

Section 8.6             Inspection; Lender Conference Calls.

 

(a)           Holdings and the Borrower shall, and shall cause each Restricted
Subsidiary to (i) keep proper books of record and accounts in which full, true
and correct entries are made to permit financial statements to be prepared in
conformity with GAAP and (ii) permit the Administrative Agent and/or the
Collateral Agent and its duly authorized representatives and agents to visit and
inspect any of its Property, corporate books, and financial records, to examine
and make copies of its books of accounts and other financial records, and to
discuss its affairs, finances, and accounts with, and to be advised as to the
same by, its officers, employees and independent public accountants so long as
the Borrower is notified of and permitted to be present at any such discussions
(and by this provision the Borrower hereby authorizes such accountants to
discuss with the Administrative Agent and/or the Collateral Agent the finances
and affairs of the Borrower and the Restricted Subsidiaries) upon reasonable
prior notice at such reasonable times during normal business hours and intervals
as the Administrative Agent and/or the Collateral Agent may designate. Absent
the occurrence and continuance of an Event of Default, such visits and
inspections shall be at the expense of the Administrative Agent and/or the
Collateral Agent; provided that, at any time that an Event of Default has
occurred and is continuing, any and all such visits and inspections shall be at
the Borrower’s expense, with respect to reasonable out of pocket expenses of the
Administrative Agent and/or the Collateral Agent. Absent the occurrence and
continuance of an Event of Default, there shall be no more than one visit and
inspection per location pursuant to this Section 8.6 in any Fiscal Year.

 

(b)          At the request of the Administrative Agent, within ten
(10) Business Days after the date of the delivery (or, if later, required
delivery) of the annual financial information pursuant to Section 8.5(b), hold a
conference call or teleconference, at a time selected by the Borrower and
reasonably acceptable to the Administrative Agent, with all of the Lenders that
choose to participate, to review the financial results of the previous Fiscal
Year and the financial condition of Holdings and its Restricted Subsidiaries and
the budgets presented for the current Fiscal Year of Holdings and its Restricted
Subsidiaries.

 



 100 

 

 

Section 8.7         Borrowings and Guarantees. The Borrower shall not, nor shall
they permit any of its Restricted Subsidiaries to, issue, incur, assume, create
or have outstanding any Indebtedness for Borrowed Money, or guarantee any
Indebtedness for Borrowed Money; provided, however, that the foregoing shall not
restrict nor operate to prevent:

 

(a)           the Obligations, Hedging Liability, and Funds Transfer, Deposit
Account Liability and Foreign LCs of the Borrower and the Subsidiaries;

 

(b)           purchase money indebtedness and Capitalized Lease Obligations or
other Indebtedness for Borrowed Money financing the acquisition, construction,
repair, replacement or improvement of fixed or capital assets of the Restricted
Group (excluding Capitalized Restaurant Lease Obligations) in an amount not to
exceed the greater of (i) $30,000,000 and (ii) 10.0% of EBITDA of the Restricted
Group determined on a Pro Forma Basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements are available, in
the aggregate at any one time outstanding;

 

(c)           obligations of the Restricted Group Companies arising out of
interest rate and/or foreign currency swap, exchange, cap, collar, floor,
forward, future or option agreement, or any other similar interest rate or
currency hedging agreements entered into in the ordinary course of business for
the purposes of hedging risk associated with the business of the Restricted
Group Companies and not for speculative purposes;

 

(d)           (i) endorsement of items for deposit or collection of commercial
paper in the ordinary course of business, (ii) indebtedness in respect of
netting services, overdraft protections, pooled deposit or sweep accounts and
similar arrangements in the ordinary course of business, (iii) repurchase
agreements permitted by Section 8.9(d) and (iv) indebtedness in respect of any
bankers acceptance, letters of credit, bank guarantees, warehouse receipt or
similar facilities entered into in the ordinary course of business;

 

(e)           intercompany advances and indebtedness among the Restricted Group
Companies permitted by Sections 8.9(f), (g), (k), (m), (n), (o), (p), (s), (aa)
and (bb);

 

(f)            guarantees of, and other contingent obligations with respect to,
indebtedness, obligations, indemnifications, undertakings and products of the
Restricted Group Companies otherwise permitted hereunder; provided that any such
guarantee of Indebtedness for Borrowed Money that is subordinated to the
Obligations shall also be subordinated to the Guarantee of such Subsidiary
Guarantor in the same manner as such Indebtedness for Borrowed Money is so
subordinated to the Obligations;

 

(g)           indebtedness representing any taxes, assessments, fees or
governmental charges (including interest, additions to tax and penalties
applicable thereto) to the extent (i) such taxes are being contested in good
faith and adequate reserves have been provided therefor or (ii) the payment
thereof shall not at any time be required to be made in accordance with
Section 8.3;

 

(h)           (i) other than an incurrence thereof during the Basket Suspension
Period, indebtedness of any Restricted Group Company (including any Person that
becomes a Restricted Subsidiary) acquired pursuant to an Acquisition permitted
hereunder or indebtedness assumed at the time of an Acquisition permitted
hereunder; provided that (A) such indebtedness was not incurred in anticipation
or contemplation of such Acquisition, (B) such indebtedness is not guaranteed in
any respect by any Restricted Group Company (other than by any such Person or
Persons that so becomes a Restricted Subsidiary or Restricted Subsidiaries)
except as otherwise permitted hereunder and (C) as of the date of the definitive
documentation of such Acquisition, the Borrower shall be in compliance with a
Total Leverage Ratio of 3.25:1.00 on a Pro Forma Basis as of the last day of the
most recently ended fiscal quarter for which financial statements are available
on or prior to the date of the definitive documentation of such Acquisition;
(ii) other than an incurrence thereof during the Basket Suspension Period,
senior indebtedness, senior subordinated indebtedness and Subordinated Debt
(including Seller Debt) of the Borrower and/or any of its Domestic Subsidiaries
(including any Person that becomes a Restricted Subsidiary, but excluding any
Disregarded Domestic Person) incurred to finance an Acquisition permitted
hereunder; provided that as of the date of the definitive documentation of such
Acquisition, the Borrower shall be in compliance with a Total Leverage Ratio of
3.25:1.00 on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter for which financial statements are available on or prior to the
date of the definitive documentation of such Acquisition; and (iii) any
Permitted Refinancing of indebtedness set forth in clauses (i) and (ii) above;

 



 101 

 

 

(i)            (i) indebtedness of the Restricted Group Companies with respect
to the performance of bids, tenders, trade contracts, governmental contracts and
leases (other than, in each case, indebtedness representing borrowed money),
performance bonds, completion guarantees, statutory obligations, stay or surety
bonds, appeal bonds or customs bonds and obligations of like nature (including
those to secure health, safety and environmental obligations), (ii) obligations
in respect of letters of credit, bank guarantees or similar instruments in
support of the items set forth in clause (i), in each case in the ordinary
course of business and (iii) indebtedness of the Restricted Group Companies in
connection with the enforcement of rights or claims of the Borrower or any
Restricted Subsidiary in connection with judgments that do not result in an
Event of Default;

 

(j)            indebtedness of the Restricted Group Companies which may be
deemed to exist in accordance with GAAP in connection with agreements providing
for indemnification, Earnout Payments, incentive, non-compete, consulting,
deferred compensation, purchase price adjustments and similar obligations in
connection with the acquisition or sale, transfer, lease or other disposition of
assets in accordance with the requirements of this Agreement, including
Acquisitions permitted hereunder, so long as any such obligations are those of
the Person making the respective acquisition or sale, and are not guaranteed by
any other Person except as otherwise permitted hereunder;

 

(k)           other than an incurrence thereof during the Basket Suspension
Period, indebtedness of the Restricted Group Companies not exceeding the greater
of (i) $20,000,000 and (ii) 10.0% of EBITDA of the Restricted Group Companies
determined on a Pro Forma Basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements are available, in
aggregate principal amount at any one time outstanding, which indebtedness may
be secured to the extent permitted under Section 8.8;

 

(l)            the principal amount of indebtedness not to exceed the amounts
set forth on Schedule 8.7 and any Permitted Refinancing thereof and renewals and
extensions thereof;

 

(m)          indebtedness incurred in the ordinary course of business in
connection with (i) the financing of insurance premiums or (ii) take-or-pay
obligations in supply or trade arrangements;

 

(n)           (i) other than an incurrence thereof during the Basket Suspension
Period, subject to satisfaction of the Incurrence Test described below,
unsecured senior indebtedness, unsecured senior subordinated indebtedness and
unsecured Subordinated Debt (including Seller Debt) (including, without
limitation, guarantees thereof meeting the requirements set forth in the proviso
to Section 8.7(f)) and (ii) any Permitted Refinancing thereof. As used in this
Section 8.7(n), “Incurrence Test” means all of the following conditions shall
have been satisfied after giving effect to the incurrence of any such
indebtedness: (i) no Default or Event of Default shall exist as of the date of
the incurrence of such indebtedness, including with respect to the financial
covenants contained in Section 8.22 on a Pro Forma Basis and (ii) the Borrower
shall have delivered to the Administrative Agent evidence reasonably
satisfactory to the Administrative Agent that the Borrower would have a Total
Leverage Ratio on a Pro Forma Basis of not greater than 3.50:1.00;

 



 102 

 

 

(o)           indebtedness in respect of:

 

(i)            other than an incurrence thereof during the Basket Suspension
Period, secured or unsecured notes or junior secured or unsecured loans issued
by the Borrower (or a corporate co-issuer in addition thereto) in lieu of New
Term Loans (such notes, “Incremental Equivalent Debt”); provided that (iA) the
aggregate outstanding principal amount of all Incremental Equivalent Debt,
together with the aggregate outstanding principal amount (or committed amount,
if applicable) of all New Term Loans, New Revolving Loans, New Term Loan
Commitments and New Revolving Credit Commitments provided pursuant to
Section 1.16 (other than those provided solely in reliance on clause (i)(B) to
the proviso to Section 1.16(a)), shall not exceed the sum of (x) the amount
described in clause (i)(A) of the proviso to Section 1.16(a) plus (y) the amount
described in clause (i)(C) of the proviso to Section 1.16(a), (iiB) the
incurrence of such indebtedness shall be subject to clauses (iv)(A), (iv)(B) and
(iv)(D) of the proviso to Section 1.16(a), (iiiC) any such notes or loans that
are secured shall be secured only by the Collateral, any such notes may be
secured on a pari passu or junior basis to the Secured Obligations and any such
loans may be secured on a junior basis to the Secured Obligations, (ivD) any
such indebtedness that ranks pari passu in right of security or is subordinated
in right of payment or security shall be subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent and (vE) such Incremental
Equivalent Debt shall not be guaranteed by any Person that is not a Loan Party;
and

 

(ii)            to the extent incurred during the Financial Covenant Suspension
Period, up to $150,000,000, which may be incurred as:

 

(ii)            (A) term loans incurred under the Main Street Facility, on terms
reasonably acceptable to the Required Lenders, which may be secured on aup to
$550,000,000 of senior notes ranking pari passu basisin right of payment and
security with the Secured Obligations; or

 

(B)            indebtedness secured on a junior basis to the Secured Obligations
or that is unsecured issued in a single issuance, the terms of which comply with
the requirements set forth in clauses (iiC), (iii), (ivD) and (vE) of the
proviso to Section 8.7(o)(i), and the amount of cash interest payable with
respect to such indebtedness shall not exceed the interest rate payable with
respect to the Term Loans (assuming such interest rate is based on the
Eurodollar Rate with a one-month Interest Period)which (A) shall not mature
prior to the date that is one (1) year after the Revolving Credit Termination
Date, (B) shall not be subject to any sinking fund or other amortization,
(C) shall not be subject to any financial maintenance covenants and (D) shall
otherwise have terms and conditions (x) that are not less favorable to the
Borrower and its Restricted Subsidiaries than those set forth in this Agreement
and the other Loan Documents or (y) customary for “high yield” notes;

 

(p)           indebtedness owed to current or former directors, officers,
employees, members of management, consultants or any of their respective
Investment Affiliates to finance the purchase or redemption of Equity Interests
of Holdings or any direct or indirect parent thereof to the extent and in the
amounts permitted by Section 8.12;

 

(q)           letters of credit, bank guarantees or similar items issued (i) in
connection with (A) workers’ compensation, health, disability or unemployment
insurance, (B) old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges or
(C) self-insurance and indemnity obligations or (ii) to secure liability for
reimbursement or indemnification obligations of insurance carriers providing
property, casualty, liability or other insurance to Restricted Group Company;

 

(r)            unfunded pension fund and other employee benefit plan obligations
and liabilities to the extent that they are permitted to remain unfunded under
applicable law;

 



 103 

 

 

(s)           senior indebtedness, senior subordinated indebtedness or
Subordinated Debt (including, in each case, one or more series of notes)
incurred to consummate a Permitted Refinancing of the Obligations (or any
obligations created under this Section 8.7(s)); provided that (i) such
indebtedness shall rank pari passu or junior in right of payment and of security
with the Loans and Commitments hereunder or shall be unsecured, (ii) other than
interest rates, fees, discounts, premiums, optional prepayments and redemptions,
such indebtedness shall have terms and conditions agreed to by the Borrower and
the lenders providing such indebtedness, but shall be substantially the same
(or, taken as a whole, no more favorable to, the lenders providing such
indebtedness) as those applicable to the Loans and Commitments hereunder, except
to the extent such covenants and other terms apply solely to any period after
the final maturity of the Loans and Commitments hereunder or such terms shall be
on current market terms for such type of indebtedness on the date of incurrence
and (iii) the holders thereof, or a duly authorized agent on their behalf, agree
in writing to be bound by the terms of an intercreditor or subordination
agreement, as applicable, with customary market terms or otherwise reasonably
acceptable to the Administrative Agent;

 

(t)            (i) indebtedness in respect of any letter of credit issued in
favor of any L/C Issuer or the Swing Line Lender to support any Defaulting
Lender’s participation in Letters of Credit or Swing Loans, respectively, as
contemplated by Section 1.17 and (ii) indebtedness in respect of any Existing
Letter of Credit;

 

(u)           Capitalized Restaurant Lease Obligations of one or more Restricted
Group Companies (other than any Capitalized Restaurant Lease Obligations
acquired pursuant to an Acquisition permitted hereunder, which shall be governed
by Section 8.7(h)); provided that, as of the date the underlying Restaurant
Capital Lease for the applicable Capitalized Restaurant Lease Obligation is
entered into, the Borrower shall be in compliance with a Total Leverage Ratio of
3.50:1.00 on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter for which financial statements are available on or prior to the
date such Restaurant Capital Lease was entered into;

 

(v)           indebtedness (x) under Card Programs with the Administrative
Agent, a Lender or any of their respective Affiliates in an unlimited amount and
(y) under Card Programs with parties other than the Administrative Agent, a
Lender or any of their respective Affiliates not exceeding an aggregate
principal amount of the greater of $9,000,000 and 3.0% of EBITDA of the
Restricted Group Companies determined on a Pro Forma Basis for the period of
four consecutive fiscal quarters most recently ended for which financial
statements are available, at any time outstanding;

 

(w)          other than an incurrence thereof during the Basket Suspension
Period, indebtedness of any Foreign Subsidiary or any Disregarded Domestic
Person (including any Person that becomes a Foreign Subsidiary or a Disregarded
Domestic Person), including under working capital lines, lines of credit or
overdraft facilities in an aggregate principal amount at any time outstanding
not to exceed the greater of $50,000,000 and 35.0% of EBITDA of the Restricted
Group Companies determined on a Pro Forma Basis for the period of four
consecutive fiscal quarters most recently ended for which financial statements
are available; provided that any indebtedness incurred pursuant to this clause
(w) shall not be (1) guaranteed in any respect by the Borrower or any of its
Domestic Subsidiaries (other than any Disregarded Domestic Person) or
(2) secured by any of the Collateral; and

 

(x)            all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in each of the foregoing.

 



 104 

 

 

Section 8.8         Liens. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, create, incur or permit to exist any Lien of any
kind on any Property owned by any such Person; provided, however, that the
foregoing shall not apply to nor operate to prevent:

 

(a)           Liens (i) arising in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges, (ii) on deposits in
connection with bids, tenders, trade contracts, governmental contracts, leases
(other than, in each case, indebtedness representing borrowed money), statutory
obligations, self-insurance or reinsurance obligations, surety, stay, customs
and appeal bonds, performance bonds, completion guarantees and other obligations
of a like nature (including those to secure health, safety and environmental
obligations) and other similar obligations in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and (iii) in
connection with any letters of credit, bank guarantee or similar instrument
posted to support the foregoing;

 

(b)          statutory or common law Liens of mechanics’, workmen’s,
materialmen’s, landlords’, carriers’ or other similar Liens arising in the
ordinary course of business (i) with respect to obligations which are not yet
overdue by more than thirty (30) days or (ii) if more than thirty (30) days
overdue, (x) are being contested in good faith by appropriate proceedings, so
long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts or
(y) would not reasonably be expected to cause a Material Adverse Effect;
provided that during the Financial Covenant Suspension Period, statutory and
common law landlord liens (A) attributable to the failure to pay rent under
store and office leases and (B) with respect to up to $25,000,000 of expenses in
connection with uncompleted new store construction and refurbishment expenses,
will in each case be disregarded for purposes of determining whether an Event of
Default has occurred by virtue of a breach of this Section 8.8(b);

 

(c)           (i) judgment liens and judicial attachment liens not constituting
an Event of Default under Section 9.1(g) hereof and the pledge of assets for the
purpose of securing an appeal, stay or discharge in the course of any legal
proceeding and (ii) Liens imposed by the PBGC not constituting an Event of
Default under Section 9.1(h);

 

(d)           Liens on Property of a Restricted Group Company securing
(i) indebtedness permitted by Section 8.7(b) and 8.7(u); provided that (x) no
such Lien shall extend to or cover other Property any Restricted Group Company
other than the respective Property so acquired, constructed, repaired, replaced
or improved, replacements thereof and additions and accessions to such Property
and the proceeds and the products thereof, (y) the principal amount of
indebtedness secured by any such Lien shall at no time exceed the amount paid
with respect to the foregoing (other than pursuant to, and as permitted by the
definition of, Permitted Refinancing), and (z) with respect to Capital Leases,
such Liens do not at any time extend to or cover any Property of any Restricted
Group Company (except for additions and accessions to such assets, replacements
thereof and additions and accessions to such Property and the proceeds and the
products thereof) other than the respective Property subject to such Capital
Leases; provided that individual financings of fixed or capital assets provided
by one lender may be cross-collateralized to other financings of fixed or
capital assets provided by such lender or its affiliates and (ii) Permitted
Refinancings thereof;

 

(e)           to the extent constituting a Lien, the rights reserved or vested
in any Person by the terms of any lease, sublease, license, sublicense,
franchise, grant or permit held by a Restricted Group Company or by a statutory
provision to terminate any such lease, sublease, license, sublicense, franchise,
grant or permit or to permit or to require periodic payments as a condition to
the continuance thereof;

 

(f)            any interest or title of a lessor or sublessor under any
operating lease;

 

(g)           easements, rights of way, zoning or similar restrictions, building
codes, reservations, covenants, encroachments, restrictions, and other similar
encumbrances or minor defects or other irregularities in title, against real
property incurred in the ordinary course of business which do not and would not
reasonably be anticipated to materially interfere with the ordinary conduct of
the business of the Borrower or any Restricted Subsidiary;

 



 105 

 

 

(h)           Liens (x) not encumbering Principal Owned Properties or Principal
Owned Property Holdcos and (y) securing indebtedness and other obligations
incurred pursuant to, and subject to the restrictions under Section 8.7(a),
8.7(o), 8.7(v) and 8.7(w), but in the case of Section 8.7(w), solely to the
extent such Lien attaches to the assets of Foreign Subsidiaries or Disregarded
Domestic Persons (and not to the assets of any other member of the Restricted
Group);

 

(i)            non-exclusive licenses of Intellectual Property, licenses (other
than of Intellectual Property), sublicenses, leases, or subleases granted to
third parties in the ordinary course of business;

 

(j)            (i) rights of setoff or bankers’ Liens upon deposits of cash
(including those relating to netting services, overdraft protection, pooled
deposit or sweep accounts and similar arrangements), (ii) broker’s Liens upon
securities accounts in favor of financial institutions, banks, or other
depository institutions, (iii) repurchase agreements permitted by
Section 8.9(d); and (iv) contractual rights of set off and rights of set off
arising by operation of law relating to purchase orders or other agreements
entered into with customers in the ordinary course of business;

 

(k)           Liens (i) on insurance policies and the proceeds thereof securing
the financing of the premiums or reimbursement obligations with respect thereto
and Liens arising out of deposits of cash and Cash Equivalents at any time
securing deductibles, self-insurance, co-payment, co insurance, indemnification
obligations, reimbursement, retentions and similar obligations to providers of
insurance in the ordinary cause of business and (ii) in connection with letters
of credits, bank guarantees and similar instruments in support of the foregoing;

 

(l)            the filing of precautionary financing statements in connection
with operating leases, consignment arrangements or bailee arrangements entered
into in the ordinary course of business;

 

(m)          Liens in favor of customs and revenues authorities which secure
payment of customs duties in connection with the importation of property;

 

(n)           Liens which arise under Article 4 of the UCC and similar foreign
laws on items in collection and documents and proceeds related thereto;

 

(o)           other than an incurrence thereof during the Basket Suspension
Period, other Liens (x) not encumbering Principal Owned Properties or Principal
Owned Property Holdcos and (y) securing indebtedness and other liabilities in an
aggregate amount not to exceed the greater of (i) $20,000,000 and (ii) 10.0% of
EBITDA of the Restricted Group Companies determined on a Pro Forma Basis for the
period of four consecutive fiscal quarters most recently ended for which
financial statements are available, at any time outstanding;

 

(p)           Liens (i) assumed in connection with an Acquisition permitted
hereunder in existence at the time of such Acquisition, not created in
contemplation of such event and securing indebtedness of the type described in
Section 8.7(h)(i), (ii) securing indebtedness of the type described under
Section 8.7(h)(ii) and (iii) securing any Permitted Refinancing of the
indebtedness permitted by the foregoing clauses (i) and (ii); provided that in
the case of clause (i) no such Lien shall extend to or cover other Property not
covered by the Lien on the date of acquisition and replacements thereof and
additions thereto and the proceeds and products thereof and accessions thereto
and assets financed by the same counterparty or its affiliate; provided,
further, that in the case of clauses (i) and (ii), as of the date of the
definitive documentation of any such Acquisition, the Borrower shall have
delivered to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent that the Borrower would have a Total Leverage Ratio on a
Pro Forma Basis of not greater 3.25:1.00; provided, further, that, in each case
of clauses (i), (ii) and (iii) the individual financings of property provided by
one lender may be cross-collateralized to other financings provided by such
lender or its affiliates;

 



 106 

 

 

(q)            Liens for taxes, assessments, fees or governmental charges or
levies (i) not yet due, (ii) being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP or (iii) as to which the underlying obligations do not exceed $5,000,000 in
the aggregate;

 

(r)             Liens in existence on the Closing Date which are listed in
Schedule 8.8, but only to the respective date, if any, set forth in such
Schedule 8.8 for the removal, replacement and termination of any such Liens,
plus modifications, renewals, replacements and extensions of such Liens;
provided that (i) the aggregate principal amount of the indebtedness, if any,
secured by such Liens does not increase from that amount outstanding at the time
of any such modification, renewal, replacement or extension (other than as
permitted by Section 8.7 or in connection with any Permitted Refinancing of such
indebtedness) and (ii) any such modification, renewal, replacement or extension
does not encumber any additional assets or properties of any Restricted Group
Company (other than after-acquired property that is affixed or incorporated into
the property covered by such Lien or any proceeds and products thereof and
accessions thereto and assets financed by the same counterparty or its
affiliate);

 

(s)            Liens (i) consisting of an agreement to dispose of any Property
in a transaction permitted under Section 8.10, (ii) attaching to earnest money
deposits of cash or Cash Equivalents made by the a Restricted Group Company in
connection with any letter of intent or purchase agreement in respect of a
Permitted Acquisition or investment permitted under Section 8.9 and (iii) on
cash or Cash Equivalents securing indebtedness in respect of any Existing Letter
of Credit;

 

(t)            (i)   Liens in favor of a Restricted Group Company that is a
Guarantor securing indebtedness permitted under Section 8.7(e) and (ii) Liens in
favor of a Restricted Subsidiary that is not a Subsidiary Guarantor granted by
another Restricted Subsidiary that is not a Subsidiary Guarantor;

 

(u)            (i)  Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by a
Restricted Group Company in the ordinary course of business and not prohibited
by this Agreement and (ii) Liens arising by operation of law under Article 2 of
the UCC or similar foreign laws in favor of a seller or buyer of goods;

 

(v)            to the extent constituting Liens, (i) sales, leases, transfers or
other dispositions expressly permitted under Section 8.10 and (ii) customary
transfer restrictions, purchase options, calls, puts, rights of first offer or
refusal and tag, drag and similar rights in joint venture agreements;

 

(w)           Liens on cash or Cash Equivalents used to defease or to satisfy or
discharge indebtedness and any interest, penalties or fees relating to such
indebtedness; provided that such defeasance or satisfaction and discharge is not
prohibited hereunder;

 

(x)            Liens on Property (i) of any Restricted Subsidiary that is not a
Guarantor securing indebtedness of the Borrower or any of its Restricted
Subsidiaries permitted under Section 8.7 and (ii) securing Permitted
Refinancings in respect of the foregoing clause (i); and

 

(y)            Liens on the Collateral securing indebtedness and other
obligations pursuant to Section 8.7(s).

  



 107 

 

 

For the avoidance of doubt, except as permitted by this Section 8.8, the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
create, incur or permit to exist any Lien of any kind in favor of any Person on
any leasehold interest of the Borrower or any Restricted Subsidiary as lessee of
any Unit.

 

Section 8.9        Investments, Acquisitions, Loans and Advances. The Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, directly
or indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel or entertainment advances and other similar cash advances
made to directors, officers, employees, members of management or consultants in
the ordinary course of business), any other Person, or acquire all or any
substantial part of the assets or business of any other Person or division
thereof; provided, however, that the foregoing shall not apply to nor operate to
prevent:

 

(a)            investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America, or, for any
Foreign Subsidiary, investments in direct obligations of the national government
of the countries where such Foreign Subsidiary is located or any agency or
instrumentality thereof whose obligations constitute full faith and credit
obligations of such government; provided that any such obligations shall mature
within one year of the date of issuance thereof;

 

(b)            investments in commercial paper not issued by the Borrower or any
of its Affiliates rated at least P 1 by Moody’s and at least A-1 by S&P maturing
within one year of the date of issuance thereof and/or in cash;

 

(c)            investments in demand deposit accounts, checking accounts and
certificates of deposit issued by any Lender or by any United States commercial
bank having capital and surplus of not less than $500,000,000 or, for any
Foreign Subsidiary, issued by any bank located in the countries where such
Foreign Subsidiary is located and which has capital and surplus of not less than
$500,000,000 (or its equivalent), in each case which have a maturity of one year
or less;

 

(d)            investments in repurchase obligations with a term of not more
than seven (7) days for underlying securities of the types described in
subsection (a) above entered into with any bank meeting the qualifications
specified in subsection (c) above; provided that all such agreements require
physical delivery of the securities securing such repurchase agreement, except
those delivered through the Federal Reserve Book Entry System (or equivalent
systems for any jurisdiction of any Foreign Subsidiary);

 

(e)            investments in any money market fund that invests substantially
all of its assets in investments of the type described in the immediately
preceding subsections (a), (b), (c) and (d) above;

 

(f)             the Borrower and the Subsidiary Guarantors’ direct or indirect
investments (whether in cash or assets) existing on the Closing Date in such
amounts or with respect to such assets as set forth on Schedule 8.9 and, to the
extent any such investments is a loan or advance, any modifications,
replacements, renewals and extensions (but not, in the case of investments in
Restricted Subsidiaries that are not Subsidiary Guarantors, increase in the
aggregate amount) of such investment;

 

(g)            investments made from time to time by (i) the Borrower, by a
Subsidiary Guarantor in the Borrower or by the Borrower or another Subsidiary
Guarantor in a Subsidiary Guarantor, (ii) a Restricted Subsidiary that is not a
Subsidiary Guarantor in the Borrower or any Restricted Subsidiary of the
Borrower and (iii) the Borrower or any Restricted Subsidiary in Holdings, to the
extent permitted by Section 8.12;

 



 108 

 

 

(h)            other than during the Basket Suspension Period, Permitted
Acquisitions;

 

(i)             guarantees and deposits permitted under Section 8.7;

 

(j)             investments (including indebtedness obligations) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;

 

(k)            transfers of assets among the Restricted Group Companies, in
accordance with Section 8.10; provided that such transfer of assets among the
Borrower and Subsidiary Guarantors shall be made expressly subject to the
security interest granted to the Administrative Agent pursuant to the Security
Agreement;

 

(l)             securities acquired in connection with the satisfaction or
enforcement of indebtedness or claims due or owing or as security for any such
indebtedness or claim, so long as the same are pledged to the Collateral Agent
to secure the Obligations if required pursuant to the Collateral Documents;

 

(m)           other than the making thereof during the Basket Suspension Period,
in addition to investments permitted under clause (g) above, (i) investments
made from time to time by the Borrower or any Subsidiary Guarantor in
(x) Restricted Subsidiaries that are not Guarantors, (y) Unrestricted
Subsidiaries and (z) joint ventures, (ii) investments made from time to time by
the Borrower or any Restricted Subsidiary in any Foreign Subsidiary or any
Statutory Subsidiary, to the extent consisting of contributions or other sales,
transfers or other dispositions of Equity Interests in Foreign Subsidiaries or
Statutory Subsidiaries and (iii) consisting of any amount required to permit any
such Restricted Subsidiary to consummate a Permitted Acquisition, in an
aggregate amount at any one time outstanding under this clause (m) not to exceed
the greater of (i) $75,000,000 and (ii) 35.0% of EBITDA of the Restricted Group
determined on a Pro Forma Basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements are available;

 

(n)            other than the making thereof during the Basket Suspension
Period, other investments, loans, and advances in addition to those otherwise
permitted by this Section 8.9 in an amount not to exceed in the aggregate at any
one time outstanding (i) the greater of (x) $35,000,000 and (y) 15.0% of EBITDA
of the Restricted Group determined on a Pro Forma Basis for the period of four
consecutive fiscal quarters most recently ended for which financial statements
are available plus (ii) the portion, if any of the Cumulative Credit on the date
of such election that the Borrower elects to apply to this Section 8.9(n) plus
(iii) the portion, if any, of the amounts available to make Restricted Payments
pursuant to Section 8.12(l) on the date of such election that the Borrower
elects to apply to this Section 8.9(n) plus (iv) the portion, if any, of the
amounts available to make prepayments or redemptions pursuant to
Section 8.21(b)(vi) on the date of such election that the Borrower elects to
apply to this Section 8.9(n);

 

(o)            investments to the extent reflecting an increase in the value of
investments otherwise permitted by this Section 8.9;

 

(p)            loans, notes or investments (i) that could otherwise be made as a
distribution permitted under Section 8.12 or (ii) received as non-cash
consideration in connection with a sale, transfer, lease or other disposition
permitted by Section 8.10;

 

(q)            purchases of inventory in the ordinary course of business and
investments necessary to comply with Sections 8.1 and 8.2 or which result from
the reinvestment of proceeds of a sale, transfer, lease of other disposition or
Event of Loss as permitted under this Agreement;

 



 109 

 

 

(r)             prepaid expenses or lease, utility and other similar deposits,
in each case made in the ordinary course of business;

 

(s)            the Borrower and the Restricted Subsidiaries may hold accounts
receivable or notes owing to any of them in the ordinary course of business or
acquired in connection with any Acquisition permitted hereunder;

 

(t)             other than the making thereof during the Basket Suspension
Period, the Borrower and the Restricted Subsidiaries may make additional
investments so long as, as of the date of the definitive documentation of such
investment, the Borrower shall be in compliance with a Total Leverage Ratio of
2.50:1.00 on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter for which financial statements are available on or prior to the
date of the definitive documentation of such investment;

 

(u)            investments constituting obligations of one or more directors,
officers, employees, members of management or consultants of Holdings and its
Restricted Subsidiaries in connection with such directors’, officers’ or
employees’ acquisition of Equity Interests of Holdings or any Restricted
Subsidiary (or any direct or indirect parent company), so long as no cash is
actually advanced by Holdings, the Borrower or any Restricted Subsidiary to such
directors, officers employees, members of management or consultants in
connection with the acquisition of any such obligations;

 

(v)            (a) investments resulting from pledges and deposits made in
connection with any applicable Permitted Lien and (b) to the extent constituting
an investment, (i) the creation of Permitted Liens, (ii) Indebtedness for
Borrowed Money permitted under Section 8.7 (other than Section 8.7(e));
(iii) the consummation of sales, transfers, leases or other dispositions
permitted under Section 8.10 (other than Section 8.10(n)), (iv) the making of
Restricted Payments permitted under Section 8.12 (other than Section 8.12(j))
and (v) the making of payments permitted by Section 8.21;

 

(w)           loans and advances to Holdings in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made in cash to Holdings (or such parent) in accordance with Section 8.12;

 

(x)            investments made in connection with the Transactions;

 

(y)            advances of payroll to directors, officers, employees, members of
management or consultants in the ordinary course of business;

 

(z)            (i) investments in the ordinary course of business consisting of
endorsements for collection or deposit; and (ii) extension of trade credit in
the ordinary course of business or consistent with past practices;

 

(aa)          investments held (or committed to be made) by a Person that
becomes a Restricted Subsidiary (or is merged, amalgamated or consolidated with
or into the Borrower or a Restricted Subsidiary) in connection with a Permitted
Acquisition or investment otherwise permitted under this Section 8.9 to the
extent such investments were not made in contemplation of or in connection with
such acquisition, merger, amalgamation or consolidation;

 

(bb)         investments to the extent the consideration paid therefor consists
solely of Equity Interests of the applicable Person (other than Disqualified
Stock) or any direct or indirect parent thereof or contributions to such Person;
and

 



 110 

 

 

(cc)          investments in Principal Owned Properties owned by (x) the
Borrower and (y) Guarantors that are Restricted Subsidiaries of the Borrower.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section 8.9, investments and acquisitions shall always be
taken at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid, less any distribution in the nature of a
return on or return of investment, including the principal amount of any loan or
advance or any similar payment, in respect of any such investment.

 

Section 8.10      Mergers, Consolidations and Sales. The Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, consummate any merger or
consolidation, or sell, transfer, lease or otherwise dispose of all or any part
of its Property, including any disposition of Property as part of a
Sale/Leaseback Transaction or pursuant to a Division, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that this Section 8.10 shall not apply to nor operate to
prevent:

 

(a)            the sale or lease or licensing of inventory and the sale or other
disposition of cash or Cash Equivalents, in each case in the ordinary course of
business;

 

(b)            the sale, transfer, lease or other disposition of Property of the
Borrower and the Subsidiary Guarantors to one another in the ordinary course of
its business or to a Restricted Subsidiary that is not a Guarantor (x) if
permitted by Section 8.9 (other than Section 8.9(v)) or (y) for fair market
value (as determined in good faith by such Person) and at least 75% of the
consideration for such sale, transfer, lease or other disposition consists of
cash or Cash Equivalents;

 

(c)            the merger or consolidation of any Restricted Subsidiary into the
Borrower or with any other Restricted Subsidiary or the liquidation or
dissolution of any Restricted Subsidiary (if, in the case of any such
dissolution or liquidation, the assets of such Restricted Subsidiary shall be
distributed to its equityholders on a ratable basis); provided that, in the case
of any merger or consolidation (i) involving the Borrower and a Restricted
Subsidiary, the Borrower is the entity surviving the merger or (ii) of any
Restricted Subsidiary which is not a Subsidiary Guarantor with a Restricted
Subsidiary which is a Subsidiary Guarantor, (x) the Subsidiary Guarantor is the
surviving entity, (y) the survivor expressly assumes the obligations of the
Subsidiary Guarantor in a manner reasonably satisfactory to the Administrative
Agent or (z) the merger or consolidation is effected in order to consummate an
investment permitted by Section 8.9 or a sale, transfer, lease or other
disposition otherwise permitted under this Section 8.10;

 

(d)            the sale, forgiveness or discount or other transfer of notes or
accounts receivable in the ordinary course of business for purposes of
collection or compromise only (and not for the purpose of any bulk sale or
securitization transaction);

 

(e)            the sale, transfer, lease or other disposition of any tangible
personal property that, in the reasonable business judgment of the Borrower, any
Guarantor or any Restricted Subsidiary, has become obsolete, worn out, surplus,
uneconomical or no longer used or useful and which is sold, transferred, leased
or otherwise disposed of in the ordinary course of business;

 

(f)             the Borrower and any of its Restricted Subsidiaries may grant
non-exclusive licenses or sublicenses of Intellectual Property or leases or
subleases to other Persons in the ordinary course of business or in connection
with Acquisitions permitted hereunder;

 



 111 

 

 

(g)            leases or licenses, subleases or sublicenses (or the termination
thereof) entered into in the ordinary course of business to the extent that they
do not materially interfere with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

 

(h)            (A) the Borrower and its Restricted Subsidiaries may sell,
transfer or dispose of Equity Interests to qualify directors where required by
applicable law or to satisfy other requirements of applicable law with respect
to the ownership of Equity Interests and (B) the Borrower may sell, transfer or
dispose of Equity Interests to Holdings (including the sale or issuance of
Equity Interests);

 

(i)             the Borrower and the Restricted Subsidiaries may sell, transfer,
lease or dispose of non-core assets acquired in connection with Acquisitions
otherwise permitted hereunder; provided that (i) no Event of Default then exists
or would result therefrom and (ii) each such sale, transfer, lease or other
disposition is in an arm’s-length transaction and the Borrower or such
Restricted Subsidiary receives at least fair market value for such non-core
assets;

 

(j)             the sale, transfer, lease or other disposition of investments in
joint ventures to the extent required by, or made pursuant to, customary
buy/sell arrangements between the joint venture parties;

 

(k)            any surrender or waiver of contractual rights or the settlement,
release or surrender of contractual rights or other litigation claims in the
ordinary course of business;

 

(l)             sales, transfers, leases or other dispositions of Property to
the extent that (a) such Property is exchanged for credit against the purchase
price of similar replacement Property or (b) the proceeds of such sale,
transfer, lease or other disposition are reasonably promptly applied to the
purchase price of such replacement Property;

 

(m)           (i) sales, transfers, leases or other dispositions (not including
Sale/Leaseback Transactions permitted under Section 8.10(o)) so long as (A) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the Borrower),
(B) not less than 75% of the consideration received shall be cash, and (C) no
Default or Event of Default shall have occurred or be continuing immediately
after giving effect thereto, and (ii) other sales, transfers, leases or other
dispositions of Property of the Borrower or any Restricted Subsidiary (including
any sale, transfer, lease or other disposition of Property as part of a sale and
leaseback transaction) aggregating for the Borrower and its Restricted
Subsidiaries of not more than $20,000,000 during any Fiscal Year of the
Borrower;

 

(n)            transactions permitted by Section 8.9 (other than
Section 8.9(p)), Section 8.12 (other than Section 8.12(j)) and any Permitted
Lien; and

 

(o)            other than during the Basket Suspension Period (except with
respect to the Specified Sale/Leaseback Properties), (i) Sale/Leaseback
Transactions (x) in an unlimited amount if the Total Leverage Ratio on a
Pro-Forma Basis giving effect thereto and the application of the Net Cash
Proceeds thereof as of the last day of the most recently ended fiscal quarter
for which financial statements are available on or prior to the date such
Sale/Leaseback Transaction is consummated does not exceed 2.50 to 1.00 or (y) if
the Total Leverage Ratio as so computed exceeds 2.50 to 1.00, the Net Cash
Proceeds received in connection with such Sale/Leaseback Transactions are
applied or reinvested in accordance with Section 1.9(b)(iii) and
(ii) Sale/Leaseback Transactions involving the Specified Sale/Leaseback
Properties;

 

provided that, in the case of any of the transactions described in each of
Section 8.10(i), (j) or (m), the Net Cash Proceeds thereof shall be applied as
required by Section 1.9(b)(i); and provided further, that in the case of any
transactions described in Section 8.10(o), the Net Cash Proceeds shall be
applied as required pursuant to Section 1.9(b)(iii).

 



 112 

 

 

Section 8.11      [Reserved].

 

Section 8.12      Dividends and Certain Other Restricted Payments. The Borrower
shall not (i) declare or pay any cash dividends on or make any other
distributions in respect of any of its Equity Interests or (ii) directly or
indirectly purchase, redeem, or otherwise acquire or retire for cash any of its
Equity Interests (each, a “Restricted Payment”); provided, however, that the
foregoing shall not operate to prevent:

 

(a)            [reserved];

 

(b)            the making of dividends or distributions by the Borrower:

 

(A)            to Holdings in an amount necessary to discharge the tax
liabilities attributable to the assets, income or activities of the Borrower and
its Restricted Subsidiaries so long as (x) the Borrower is either no longer
taxed as a corporation or is no longer the parent entity of a consolidated (or
similar) group, in either case such that the Borrower does not have primary
responsibility for reporting and paying such tax liabilities and (y) the
ultimate recipient(s) applies the amount of any such dividend or distribution
for such purpose;

 

(B)             to Holdings the proceeds of which shall be used by Holdings to
pay (and to make a payment to any direct or indirect parent of Holdings to
enable it to pay) (x) such entities’ operating expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including,
without limitation, administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, plus (y) any reasonable and customary
compensation, expense reimbursements and indemnification claims made by
directors or officers of Holdings or any direct or indirect parent thereof
attributable to the ownership or operations of Holdings, the Borrower and its
Restricted Subsidiaries;

 

(C)             to Holdings the proceeds of which shall be used by Holdings to
pay (and to make a payment to any direct or indirect parent of Holdings to
enable it to pay) franchise taxes and other fees, taxes and expenses required to
maintain the corporate existence of Holdings and any direct or indirect parent
thereof;

 

(D)            to Holdings the proceeds of which shall be used by Holdings or
any direct or indirect parent thereof to pay fees and expenses related to any
unsuccessful equity or debt offering not prohibited by this Agreement and Public
Company Costs; and

 

(E)             to Holdings the proceeds of which shall be used by Holdings to
finance (or to make a distribution to any direct or indirect parent thereof to
finance) any investment permitted to be made by the Borrower and its Restricted
Subsidiaries pursuant to Section 8.9; provided that (A) any such distribution to
the direct or indirect parent of Holdings shall be made substantially
concurrently with the closing or consummation of such investment and
(B) Holdings or the applicable direct or indirect parent thereof shall,
immediately following the closing or consummation thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
Borrower or a Restricted Subsidiary upon receipt thereof or (2) the merger,
amalgamation or consolidation (to the extent permitted in Section 8.10) of the
Person formed or acquired into the Borrower or a Restricted Subsidiary in order
to consummate such investment otherwise permitted by Section 8.9, in each case,
in accordance with the requirements of Section 4;

 



 113 

 

 

(c)            (A) the Borrower from making cash distributions to Holdings
(and/or by Holdings to any direct or indirect parent of Holdings) which are
immediately used by Holdings (or such parent of Holdings) to redeem or otherwise
acquire Equity Interests of Holdings (or such parent’s Equity Interests) or
(B) the issuance by Borrower or any Restricted Subsidiary of an unsecured note
in payment of the redemption or acquisition price of such Equity Interests, in
each case held by any future, present or former director, officer, employee,
member of management or consultant of Holdings (or any direct or indirect parent
thereof), or any of its Restricted Subsidiaries (or any of their respective
Investment Affiliates) in each case if and so long as (x) no Default or Event of
Default has occurred and is continuing or would immediately arise as a result
thereof and (y) the aggregate amount of such distributions (whether made in cash
or by the issuance of a note) made in any Fiscal Year shall not exceed
$4,000,000 (such amount), with the unused amounts in any Fiscal Year being
permitted to be carried over for use in succeeding Fiscal Years, plus the
aggregate proceeds of sales or issuances of Equity Interests of Holdings (or any
direct or indirect parent thereof) and/or the aggregate principal amount of
equity contributions made to Holdings (or any direct or indirect parent
thereof), in each case the proceeds of which are used substantially
contemporaneously with such contribution to redeem such Equity Interests plus
the amount of proceeds of any key-man life insurance policies owned by or
contributed to the Restricted Group;

 

(d)            other than during the Basket Suspension Period, the payment of
distributions by the Borrower to Holdings, which are used by Holdings (or to
make distributions to any direct or indirect parent thereof to enable it) to pay
to its equityholders in the form of dividends on, and/or redemptions of,
existing Equity Interests using the proceeds of any sale or issuance of Equity
Interests of the Borrower (other than Disqualified Stock) or of capital
contributions made to the Borrower (but excluding any such proceeds or
contributions received during the Financial Covenant Suspension Period), in each
case so long as no Default or Event of Default has occurred and is continuing or
would immediately arise as a result thereof, as of the date of the declaration
of such payment or redemption;

 

(e)            other than during the Basket Suspension Period, the payment by
Borrower to Holdings (or any direct or indirect parent thereof) to make payments
to its equityholders in the form of dividends on Equity Interests of Holdings
(or such parent) in an amount up to 6.0% per annum of the net proceeds received
in any issuance by Holdings or any direct or indirect parent of Holdings of its
common Equity Interests in any public offering (other than (x) a public offering
pursuant to a registration statement on Form S-8 or (y) any public offering the
proceeds of which are received during the Financial Covenant Suspension Period,
but including any secondary offering) so long as no Default or Event of Default
has occurred or would result therefrom as of the date of declaration of such
dividend and after giving effect to such Restricted Payment;

 

(f)             repurchases of Equity Interests in Holdings (or any direct or
indirect parent thereof) deemed to occur upon exercise of stock options,
warrants or similar rights if such Equity Interests represent a portion of the
exercise price of such options, warrants or similar rights;

 

(g)            payments made or expected to be made by the Borrower or any of
its Restricted Subsidiaries (or to Holdings or its direct or indirect parent to
enable it to make payments) in respect of withholding or similar taxes payable
by any future, present or former directors, officers, employees, members of
management and consultants of the Borrower (or any direct or indirect parent
thereof) or any of its Restricted Subsidiaries (or any of their respective
Investment Affiliates) and any repurchases of Equity Interests in consideration
of such payments including deemed repurchases in connection with the exercise of
stock options, warrants or similar rights;

 



 114 

 

 

(h)            cash payments made by the Borrower to Holdings (and/or by
Holdings to any direct or indirect parent thereof to enable it to make payments)
in lieu of fractional Equity Interests in connection with the exercise of
warrants, options or similar rights or other securities, convertible or
exchangeable for Equity Interests of the Borrower (and/or any direct or indirect
parent thereof);

 

(i)             other than during the Basket Suspension Period, other Restricted
Payments made by Holdings, the Borrower or its Restricted Subsidiaries in
addition to those otherwise permitted by this Section 8.12 in an amount not to
exceed the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 8.12(i); provided, that after giving effect to
such Restricted Payment, no Event of Default shall have occurred and be
continuing or result therefrom;

 

(j)             to the extent constituting Restricted Payments, transactions
expressly permitted by Section 8.9 (other than Section 8.9(v)), Section 8.10
(other than Section 8.10(n)) and Section 8.15 (other than Section 8.15(n));

 

(k)            the Borrower and its Restricted Subsidiaries may make Restricted
Payments necessary to consummate the Transactions;

 

(l)             other than during the Basket Suspension Period, if no Default or
Event of Default has occurred and is continuing or would result therefrom at the
times of the declaration and payment of such Restricted Payment, Restricted
Payments by Holdings, the Borrower or its Restricted Subsidiaries in addition to
those otherwise permitted by this Section 8.12 in an amount not to exceed
$25,000,000 minus any amounts allocated to make investments pursuant to
Section 8.9(n)(iii).

 

(m)            other than during the Basket Suspension Period, the Borrower and
its Restricted Subsidiaries may make additional Restricted Payments so long as
the Total Leverage Ratio, determined on a Pro Forma Basis for the period of four
consecutive fiscal quarters most recently ended for which financial statements
are available, would not exceed 2.50:1.00.

 

Section 8.13      ERISA. Except as would not reasonably be expected to have a
Material Adverse Effect, Holdings and the Borrower shall, and shall cause each
Restricted Subsidiary to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
would reasonably be expected to result in the imposition of a Lien against any
Property of any Restricted Group Company. Except as would not reasonably be
expected to have a Material Adverse Effect, Holdings and the Borrower shall, and
shall cause each Restricted Subsidiary to, promptly notify the Administrative
Agent of: (a) the occurrence of any reportable event (as defined in ERISA) with
respect to a Plan, (b) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
material event with respect to any Plan which would result in the incurrence by
the Borrower or any Restricted Subsidiary of any material liability, fine or
penalty.

 

Section 8.14      Compliance with Laws.

 

(a)            Holdings and the Borrower shall, and shall cause each Restricted
Subsidiary to, comply in all respects with the requirements of all federal,
state, and local laws, rules, regulations, ordinances and orders applicable to
or pertaining to its Property or business operations, except for any such
non-compliance, individually or in the aggregate, that would not reasonably be
expected to have a Material Adverse Effect.

 



 115 

 

 

(b)            Without limiting the agreements set forth in Section 8.14(a),
Holdings and the Borrower shall, and shall cause each Restricted Subsidiary to,
at all times, do the following to the extent the failure to do so, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect: (i) comply with, and maintain each of the Premises in compliance with,
all applicable Environmental Laws; (ii) use commercially reasonable efforts to
ensure that each tenant and subtenant, if any, of any of the Premises or any
part thereof comply with all applicable Environmental Laws; (iii) obtain and
maintain in full force and effect all governmental approvals required by any
applicable Environmental Law for operations at each of the Premises; (iv) cure
any violation by it or at any of the Premises of applicable Environmental Laws;
(v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law;
(vi) not manufacture, use, generate, transport, treat, store, release, dispose
or handle any Hazardous Material at any of the Premises except in compliance
with Environmental Law and in such quantities and in a manner reasonably
required for the ordinary course of its business; (vii) conduct at its expense
any investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Release, or threatened Release of a Hazardous Material as required of
it by any applicable Environmental Law; (viii) abide by and observe any
restrictions on the use of the Premises imposed by any governmental authority as
set forth in a deed or other instrument affecting the Borrower’s or any of its
Restricted Subsidiaries’ interest therein; (ix) promptly provide or otherwise
make available to the Administrative Agent any reasonably requested
environmental record concerning a material environmental matter at the Premises
which the Borrower or any Restricted Subsidiary possesses or can reasonably
obtain; and (x) perform, satisfy, and implement any operation or maintenance
actions required by any governmental authority or Environmental Law, or included
in any no further action letter or covenant not to sue issued by any
governmental authority under any Environmental Law.

 

(c)            The Borrower shall notify the Administrative Agent in writing of
and provide any reasonably requested documents promptly upon any Authorized
Representative learning of any of the following in connection with the Borrower
or any Restricted Subsidiary or any of the Premises if such matter would
reasonably be expected to have a Material Adverse Effect: (1) any material
liability for response or corrective action, natural resource damage or other
harm pursuant to CERCLA, RCRA or any comparable state law; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material unpermitted Release, threatened Release or disposal of a Hazardous
Material; (4) any restriction on the ownership, occupancy, use or
transferability of the Premises arising pursuant to any Release, threatened
Release or disposal of a Hazardous Material; or (5) any environmental, natural
resource, health or safety condition.

 

Section 8.15      Burdensome Contracts With Affiliates. The Borrower shall not,
nor shall it permit any Restricted Subsidiary to, enter into any contract,
agreement or business arrangement involving payments in excess of $1,500,000 in
any such transaction (or series of related transactions) with any of its
Affiliates (other than with Wholly-owned Subsidiaries that are Guarantors) on
terms and conditions which are less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained on an arm’s-length basis at the
time from Persons who are not such an Affiliate, provided, however, that the
foregoing restriction shall not apply to:

 

(a)            any transactions between the Borrower and any Subsidiary
Guarantor or between any Subsidiary Guarantors, or any transaction between any
Restricted Subsidiary which is not a Subsidiary Guarantor and any other
Restricted Subsidiary which is not a Subsidiary Guarantor;

 

(b)            the Transactions, including the payment of fees and expenses in
connection with the consummation of the Transactions;

 



 116 

 

 

(c)            transactions (including indebtedness, investments, sales,
transfers, leases or other dispositions and Restricted Payments) among the
Borrower and/or one or more of its Restricted Subsidiaries to the extent
permitted by this Section 8;

 

(d)            employment, severance and other compensatory arrangements among
Holdings (or any direct or indirect parent thereof), the Borrower and its
Restricted Subsidiaries and their respective current or former officers,
directors, members of management, consultants and employees in the ordinary
course of business and transactions pursuant to stock option or similar plans
and employee benefit plans and arrangements;

 

(e)            the payment of customary fees and reimbursement of reasonable
out-of-pocket costs of, and customary indemnities provided to or on behalf of,
directors, officers, members of management, consultants and employees of
Holdings (or any direct or indirect parent thereof), the Borrower and its
Restricted Subsidiaries, to the extent attributable to the existence of Holdings
(or any direct or indirect parent thereof) the ownership or operations of the
Borrower and its Restricted Subsidiaries and as determined in good faith by the
board of directors or senior management of the relevant Person;

 

(f)             the payment of fees, expenses, indemnities or other payments and
transactions, in each case pursuant to agreements in existence on the Closing
Date and set forth on Schedule 8.15 or any amendment thereto to the extent such
amendment is not materially disadvantageous to the Lenders;

 

(g)            the payment of customary compensation made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, in each case to the
extent the same have been approved by a majority of the disinterested members of
the board of directors of the Borrower, in good faith, in each case, whether
currently due or paid in respect of accruals from prior periods; provided, that
no such compensation may be paid at any time an Event of Default under
Section 9.1(a), (j) or (k) shall have occurred and is continuing or would
immediately thereafter result from the making of such payment, provided,
however, that any such fees or compensation that are not paid when due as a
result of this Section 8.15(g) may accrue and are otherwise permitted to be paid
in full upon the cure or waiver of such Event of Default or at such time and to
the extent as an Event of Default would not immediately thereafter result;

 

(h)            payments by the Borrower and/or its Restricted Subsidiaries
pursuant to tax sharing agreements among Holdings (and any such parent thereof),
the Borrower and its Restricted Subsidiaries, in the ordinary course of
business;

 

(i)             transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement which are fair to the Borrower and its Restricted Subsidiaries, in the
reasonable determination of the senior management of the Borrower;

 

(j)             transactions between the Borrower and any of its Restricted
Subsidiaries which are in the ordinary course of business;

 

(k)            any contribution by Holdings to the capital of the Borrower;

 

(l)            the issuance of Equity Interests to any officer, director,
employee, member of management or consultant or any of their respective
Investment Affiliates of the Borrower or any of its Restricted Subsidiaries or
any direct or indirect parent of the Borrower in connection with the
Transactions;

 



 117 

 

 

(m)            the issuance or transfer of Equity Interests (other than any
Disqualified Stock) to any current, former or future director, officer, manager,
employee or consultant (or any Affiliate of the foregoing) of the Borrower, any
of its Restricted Subsidiaries or any direct or indirect parent thereof;

 

(n)            Restricted Payments permitted by Section 8.12; and

 

(o)            issuances by the Borrower and its Restricted Subsidiaries of
Equity Interests not prohibited hereunder.

 

Section 8.16      No Changes in Fiscal Year. The Borrower shall not permit its
Fiscal Year to end on a day other than the Sunday after the Saturday closest to
January 31 of each calendar year or change its method of determining fiscal
quarters from the method used by it on the Closing Date. The term “Fiscal Year
XXXX”, where “XXXX” is a calendar year, shall refer to the Fiscal Year of the
Borrower beginning during such calendar year.

 

Section 8.17      Formation of Subsidiaries; Further Assurances.

 

(a)            Promptly upon the formation or acquisition of any Restricted
Subsidiary (with any Subsidiary Redesignation resulting in an Unrestricted
Subsidiary becoming a Restricted Subsidiary being deemed to constitute the
acquisition of a Restricted Subsidiary) (including, without limitation, upon the
formation of any Subsidiary that is a Division Successor), and in any event no
later than at the time the Borrower delivers the Compliance Certificate pursuant
to Section 8.5(f) in connection with financial statements delivered pursuant to
Section 8.5(a) or (b) (at which time Schedule 6.2 shall be deemed amended to
include reference to such Restricted Subsidiary and, if such Restricted
Subsidiary shall be required to provide a Guarantee pursuant to Section 4.1,
Schedule 6.14(a) shall be deemed amended to include reference to such
Subsidiary), the Borrower shall (i) provide the Administrative Agent notice
thereof and (ii) subject to Section 4.1, cause such newly formed or acquired
Restricted Subsidiary to execute a Guarantee and such Collateral Documents as
the Administrative Agent may then reasonably require (which shall be
substantially consistent with the Collateral Documents then existing and shall
be subject to the limitations set forth in Section 4.2 and Section 4.3),
including, at the Borrower’s reasonable cost and reasonable expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith (subject to the limitations set
forth in Sections 4.2 and 4.3 and in the Collateral Documents).

 

(b)            Promptly upon request by the Administrative Agent and subject to
the provisions of the Collateral Documents and in any case, at the expense of
the Loan Parties, the Borrower shall, (i) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (ii) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to
(A) carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any
Restricted Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(C) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(D) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Creditors the rights granted or now or hereafter
intended to be granted to the Secured Creditors under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of the Restricted Subsidiaries is or is to be a party, and
cause each of the Restricted Subsidiaries to do so.

 



 118 

 

 

 

Section 8.18           Change in the Nature of Business. The Borrower shall not,
nor shall it permit any of its Restricted Subsidiaries to, engage in any
business or activity (other than related, ancillary or complimentary businesses
and activities and any businesses and activities reasonably related thereto) if,
as a result, the general nature of the business of the Borrower or any
Restricted Subsidiary would be changed in any material respect from the general
nature of the business engaged in by it as of the Closing Date.

 

Section 8.19           Use of Proceeds. The Borrower shall use the credit
extended on the Closing Date under this Agreement solely, in respect of the Term
Loans, to finance a portion of the Transactions (including the Refinancing), to
pay the Transaction Costs and for working capital and general corporate purposes
and, with respect of the Revolving Credit Facility to finance of portion of the
Transactions (including the Refinancing), for the purposes set forth in, or
otherwise permitted by, Section 1.2.

 

Section 8.20           No Restrictions. Except as provided under the Loan
Documents (including the documents governing any New Term Loans, New Revolving
Credit Commitments, Extended Term Loans, Extended Revolving Credit Commitments,
Refinancing Term Loans and the Replacement Revolving Credit Commitments or any
documents delivered in connection with any of the foregoing or customary terms
in any documentation providing for any Permitted Refinancing thereof), the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of the Borrower or any Restricted Subsidiary to: (a) pay dividends or make any
other distribution on any Restricted Subsidiary’s Equity Interests owned by the
Borrower or any other Restricted Subsidiary, (b) pay any indebtedness owed to
the Borrower or any other Restricted Subsidiary, (c) make loans or advances to
the Borrower or any other Restricted Subsidiary, (d) transfer any of its
Property to the Borrower or any other Restricted Subsidiary, except for
restrictions on the transfer of specific Property contained in agreements
relating to such Property, such as Capital Leases, purchase money
contracts, Intellectual Property licenses and the like, or (e) guarantee the
Obligations and/or grant Liens on its assets to the Collateral Agent as required
by the Loan Documents; provided, however, that the foregoing shall not apply to:

 

(a)           restrictions and encumbrances existing on the Closing Date;

 

(b)           restrictions or encumbrances on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary so long as
such restriction or encumbrance was not entered into in contemplation of such
Person becoming a Restricted Subsidiary and such restrictions are limited to
such Restricted Subsidiary and its Subsidiaries;

 

(c)           restrictions or encumbrances that are contained in any agreement
evidencing indebtedness of (and guarantees or pledges in respect of indebtedness
of) a Restricted Subsidiary that is not a Subsidiary Guarantor, so long as such
documentation only imposes restrictions on such Restricted Subsidiary (or
guarantor or pledgor) that is not a Subsidiary Guarantor and any of its
Restricted Subsidiaries that are not Subsidiary Guarantors and the Equity
Interests in such Persons;

 

(d)            restrictions or encumbrances that arise in connection with any
sale, transfer, lease or other disposition permitted by Section 8.10, as to the
assets being sold, transferred or disposed of;

 

(e)            restrictions or encumbrances that are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures not prohibited by this Agreement so long as such restrictions or
encumbrances are applicable solely to such joint venture or the Equity Interests
of such joint venture;

 

(f)              negative pledges and restrictions on Liens in favor of any
holder of indebtedness permitted under Section 8.7 but solely to the extent any
negative pledge relates to the property financed by or secured by such
indebtedness (and, for the avoidance of doubt, excluding in any event any
indebtedness secured by a Lien junior in priority to the Liens securing the
Secured Obligations) or that expressly permits Liens for the benefit of the
Agents and the Lenders on a senior basis without the requirement that such
holders of such indebtedness be secured by such Liens on an equal and ratable
(other than in the case of pari passu indebtedness), or junior, basis;

 



119 

 

 

(g)          restrictions imposed by any agreement relating to secured
indebtedness permitted pursuant to Sections 8.7 and 8.8 to the extent that such
restrictions apply only to the property or assets securing such indebtedness or
to the Restricted Subsidiaries incurring or guaranteeing such indebtedness and
the Equity Interests in such Persons;

 

(h)           customary restrictions on leases, subleases, licenses or
sublicenses otherwise permitted hereby so long as such restrictions solely
relate to the assets subject thereto;

 

(i)            customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;

 

(j)            customary provisions restricting the assignment or transfer of
any agreement entered into in the ordinary course of business;

 

(k)            customary restrictions or encumbrances that arise in connection
with cash or other deposits permitted under Section 8.8 or restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business; and

 

(l)             one or more agreements governing indebtedness entered into after
the Closing Date that contain encumbrances and other restrictions that are,
taken as a whole, in the good faith judgment of the Borrower, (A) no more
restrictive in any material respect with respect to the Borrower or its
Restricted Subsidiaries, taken as a whole, than those encumbrances and other
restrictions that are in effect on the Closing Date pursuant to agreements and
instruments in effect on the Closing Date or, if applicable, on the date on
which such Subsidiary became a Restricted Subsidiary pursuant to agreements and
instruments in effect on such date or (B) no more restrictive than the Loan
Documents.

 

Section 8.21           Payments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents. The Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to:

 

(a)            amend, supplement or otherwise modify, or permit the amendment,
supplement or modification of, any of the terms or provisions contained in, or
applicable to any documents evidencing Subordinated Debt (other than Immaterial
Subordinated Debt and other than any such amendment, supplement or modification
not materially adverse to the interests of the Lenders, taken as a whole);
provided that, for purposes of clarity, it is understood and agreed that the
foregoing limitation shall not otherwise prohibit any Permitted Refinancing of
any Subordinated Debt or any other replacement, refinancing, amendment,
supplement, modification, extension, renewal, restatement, or funding, in each
case permitted under Section 8.7 in respect thereof;

 



120 

 

 

(b)            make any voluntary prepayment on any Subordinated Debt or effect
any voluntary redemption thereof or make any distribution, whether in cash,
property, securities or a combination thereof, on such Subordinated Debt, other
than (i) regularly scheduled payments of interest as and when due (to the extent
not prohibited by applicable subordination provisions), (ii) payment of fees,
expenses and indemnification obligations in respect thereof, (iii) payments,
prepayments, redemptions or distributions with the proceeds of, or conversions
to, securities (including Equity Interests of Holdings or any direct or indirect
parent thereof), (iv) payments required under Section 163(i) of the Code in
order to avoid any such obligations to be an “applicable high yield discount
obligation” within the meaning of Section 163(i)(l) of the Code (or any
successor provision of similar import), (v) other than during the Basket
Suspension Period, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, payments, prepayments, redemptions or
distributions in respect of any Immaterial Subordinated Debt, (vi) other than
during the Basket Suspension Period, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, other payments,
prepayments, redemptions or distributions in an amount not to exceed $5,000,000
minus any amounts allocated to make investments pursuant to Section 8.9(n)(iv),
(vii) other than during the Basket Suspension Period, so long as no Event of
Default has occurred and is continuing or would result therefrom, payments,
prepayments, redemptions or distributions in an amount not to exceed the
Cumulative Credit as of such date and (viii) other than during the Basket
Suspension Period, so long as the Total Leverage Ratio, determined on a Pro
Forma Basis for the period of four consecutive fiscal quarters most recently
ended for which financial statements are available, would not exceed 2.50:1.00;
or

 

(c)            agree to any amendment, restatement, supplement or other
modification to, or waiver of, any of its organization documents in a manner
that is materially adverse to the interests of the Lenders after the Closing
Date without obtaining the prior written consent of the Required Lenders to such
amendment, restatement, supplement or other modification or waiver.

 

Section 8.22           Financial Covenants.

 

(a)            As of the last day of each fiscal quarter of the Borrower
(commencing with the third fiscal quarter of Fiscal Year 2017), theThe Borrower
shall not permit the Total Leverage Ratio on the last day of any fiscal quarter
set forth below to be greater than 3.50:1.00. the ratio set forth below opposite
such fiscal quarter:

 

Fiscal Quarters Ending Maximum Total Leverage Ratio On or about April 30, 2022
4.75:1.00 On or about July 31, 2022 4.00:1:00 On or about October 31, 2022 and
January 31, 2023 3.75:1:00 On or about April 30, 2023 and each fiscal quarter
thereafter 3.50:1.00

 

Notwithstanding the foregoing, if the Borrower elects a Financial Covenant
Reversion Date, the maximum allowed Total Leverage Ratio on the last day of the
fiscal quarter immediately preceding the Financial Covenant Reversion Date and
each fiscal quarter thereafter shall be 3.50:1.00.

 

For the avoidance of doubt, unless the Borrower elects a Financial Covenant
Reversion Date, the Total Leverage Ratio covenant set forth above shall not be
tested as of the last day of the fiscal quarters of the Borrower ending May 3on
or about October 31, 2020, August 2, 2020January 31, 2021, April 30, 2021,
July 31, 2021, October 31, 2021 and November 1January 31, 20202022.

 

(b)            As of the last day of each fiscal quarter of the Borrower
(commencing with the third fiscal quarter of Fiscal Year 2017ending on or about
April 30, 2022 or, if applicable, the fiscal quarter immediately preceding the
Financial Covenant Reversion Date), the Borrower shall not permit the Fixed
Charge Coverage Ratio to be less than 1.25:1.00. NotwithstandingFor the
foregoingavoidance of doubt, unless the Borrower elects a Financial Covenant
Reversion Date, the Fixed Charge Coverage Ratio covenant set forth above shall
not be tested as of the last day of the fiscal quarters of the Borrower ending
May 3on or about October 31, 2020, August 2, 2020January 31, 2021, April 30,
2021, July 31, 2021, October 31, 2021 and November 1January 31, 20202022.

 



121 

 

 

(c)            The Borrower shall not permit the Liquidity Amount to be less
than $30,000,000150,000,000 at any time during the Financial Covenant Suspension
Period.

 

Section 8.23           Holdings. Holdings shall not (a) create, incur, assume or
suffer to exist any Liens on any Equity Interests of the Borrower (other than
Liens of the type permitted by (x) Section 8.8(h) (but solely to the extent such
Liens secure indebtedness and other obligations incurred pursuant to, and
subject to the restrictions under, Sections 8.7(a) and 8.7(o)) and
(y) Section 8.8(y) and nonconsensual Liens of the type otherwise permitted under
Section 8.8), or (b) conduct or engage in any operations or business or incur
any indebtedness other than (i) those incidental to its ownership of the Equity
Interests of the Borrower, (ii) the maintenance of its legal existence and good
standing, (iii) entering into and performing its obligations under the Loan
Documents and any Permitted Refinancing thereof, (iv) any public offering or
other issuance of its Equity Interests to the extent not triggering a Change of
Control, (v) any transaction that Holdings is expressly permitted or
contemplated to enter into or consummate under this Section 8, (vi) guaranteeing
the obligations of its Restricted Subsidiaries permitted hereunder, including
under the Loan Documents or any Permitted Refinancing thereof,
(vii) participating in tax, accounting and other administrative matters as a
member of the consolidated, combined, unitary or similar group that includes
Holdings and the Borrower, (viii) holding any cash or property received in
connection with Restricted Payments made by the Borrower and its Restricted
Subsidiaries pursuant to Section 8.12 or by its Unrestricted Subsidiaries or
contributions to its capital or in exchange for the sale or issuance of Equity
Interests, (ix) providing indemnification to directors, officers, employees,
members of management and consultants and (x) any activities incidental to any
of the foregoing. Other than during the Basket Suspension Period, if no Default
exists or would result therefrom, Holdings may merge or consolidate with any
other Person; provided that (x) Holdings shall be the continuing or surviving
corporation or (y) if the Person formed by or surviving any such merger or
consolidation is not Holdings (any such Person, the “Successor Holdings”),
(A) the Successor Holdings shall (1) be an entity organized or existing under
the laws of the United States, any state thereof, the District of Columbia or
any territory thereof and (2) at the time such entity becomes the Successor
Holdings, would comply with the requirements of this Section 8.23 as if they had
applied to the Successor Holdings immediately prior to such time and (B) the
Successor Holdings shall expressly assume all the obligations of Holdings under
this Agreement and the other Loan Documents to which Holdings is a party
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Administrative Agent; provided, further, that if the foregoing are
satisfied, the Successor Holdings will succeed to, and be substituted for,
Holdings under this Agreement and the other Loan Documents to which it is a
party.

 

Section 8.24           Anti-Corruption Laws. The Borrower shall not use any part
of the proceeds of the Loans, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA.

 

SECTION 9.         Events of Default and Remedies.

 

Section 9.1             Events of Default. Any one or more of the following
shall constitute an “Event of Default” hereunder:

 

(a)            default by any Loan Party in the payment when due of all or any
part of the principal of any Loan (whether at the stated maturity thereof or at
any other time provided for in this Agreement), or default for a period of five
(5) Business Days in the payment when due of interest, any fee or other amount
payable hereunder or under any other Loan Document;

 

(b)            (i) default by any Loan Party in the observance or performance of
any covenant set forth in Sections 8.1 (with respect to the organizational
existence of the Borrower), 8.5(e)(ii), 8.7 through (and including) 8.10, 8.12,
8.15, 8.16, 8.18, 8.20 through (and including) 8.23 or (ii) default by any Loan
Party in the observance or performance of the covenantcovenants set forth in
SectionSections 8.5(i) and 8.5(j), which in each case is not remedied within two
(2) Business Days;

 

122 

 

 

(c)            default by any Loan Party in the observance or performance of any
covenant (other than the covenants set forth in clause (b) above) or other
provision hereof or of any other Loan Document which is not remedied within
thirty (30) days after written notice thereof is given to the Borrower by the
Administrative Agent;

 

(d)            any representation or warranty of any Loan Party made herein or
in any other Loan Document or in any certificate furnished to the Administrative
Agent or the Lenders pursuant hereto or thereto proves untrue in any material
respect as of the date of the making or deemed making thereof;

 

(e)            (i) any Loan Document shall for any reason not be or shall cease
to be in full force and effect against any Loan Party or is declared to be null
and void as to any Loan Party, or the Borrower or any Guarantor shall so assert
in writing; (ii) the Collateral Documents shall for any reason fail to create a
valid and perfected Lien, subject to Permitted Liens, in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms hereof or thereof, or the Borrower or any
Guarantor shall so assert in writing, and except as is solely due to the failure
of the Administrative Agent or any Lender to take any action within its sole
control; (iii) Holdings or any of its Restricted Subsidiaries takes any action
for the purpose of terminating, repudiating or rescinding any Loan Document
executed by it or any of its obligations thereunder except as otherwise
permitted by the Loan Documents; or (iv) any Subordinated Debt individually or
in an aggregate principal amount in excess of the Threshold Amount and permitted
hereunder or the guarantees thereof shall cease, for any reason, to be validly
subordinated to the Obligations of the Borrower and the Guarantors hereunder, as
provided in the indenture governing such Subordinated Debt, or the Borrower or
any Guarantor shall so assert in writing;

 

(f)            default shall occur under any Indebtedness for Borrowed Money
issued, assumed or guaranteed by the Borrower or any Restricted Subsidiary
aggregating in excess of the Threshold Amount, or under any indenture, agreement
or other instrument under which the same may be issued (other than, with respect
to indebtedness consisting of Hedging Liabilities, any termination event or
equivalent event pursuant to the terms of such Hedging Liabilities which (i) is
not as a result of any default thereunder by any Loan Party or any Restricted
Subsidiary and (ii) does not give the counterparty thereto the right to cause
payment thereunder of an amount in excess of the Threshold Amount, unless such
amount is timely paid when due), and such default shall continue for a period of
time sufficient to permit the acceleration of the maturity of any such
Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due (whether by demand, lapse of time, acceleration or otherwise),

 

(g)            any final judgment or judgments, final writ or writs or warrant
or warrants of attachment, or any similar process or processes, shall be entered
or filed against Holdings, the Borrower or any Restricted Subsidiary, or against
any of its Property, in an aggregate amount in excess of the Threshold Amount
(except to the extent (i) fully covered (other than deductibles) by insurance
pursuant to which the insurer has not denied liability therefor in writing or
(ii) fully covered (other than deductibles) by an enforceable indemnity
providing for prompt payment from a financially sound, reputable and
credit-worthy Person), and which remains undischarged, unvacated, unbonded or
unstayed for a period of thirty (30) consecutive days;

 



123 

 

 

(h)          to the extent resulting in (x) a Material Adverse Effect or (y) the
imposition by the PBGC of a Lien in excess of the Threshold Amount, Holdings,
the Borrower or any Restricted Subsidiary, or any member of its Controlled
Group, shall fail to pay when due any amount or amounts which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having Unfunded Vested Liabilities, to
the extent such termination would result in either (x) a Material Adverse Effect
or (y) the imposition by the PBGC of a Lien in excess of the Threshold Amount
(collectively, a “Material Plan”), shall be filed under Title IV of ERISA by the
Borrower or any Restricted Subsidiary, or any other member of its Controlled
Group, any plan administrator or any combination of the foregoing; to the extent
resulting in either (x) a Material Adverse Effect or (y) the imposition by the
PBGC of a Lien in excess of the Threshold Amount, the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or to the extent resulting in a
Material Adverse Effect, a proceeding shall be instituted by a fiduciary of any
Material Plan against the Borrower or any Restricted Subsidiary, or any member
of its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
to the extent such termination would result in either (x) a Material Adverse
Effect or (y) the imposition by the PBGC of a Lien in excess of the Threshold
Amount, a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any Material Plan must be terminated;

 

(i)            any Change of Control shall occur;

 

(j)            Holdings, the Borrower or any Restricted Subsidiary shall
(i) have entered involuntarily against it an order for relief under the United
States Bankruptcy Code, (ii) not pay, or admit in writing its inability to pay,
its debts generally as they become due, (iii) make an assignment for the benefit
of creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any substantial part of its Property or (v) institute any proceeding
seeking to have entered against it an order for relief under the United States
Bankruptcy Code to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors; or

 

(k)             a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for Holdings, the Borrower or any Restricted
Subsidiary, or any substantial part of any of its Property, or a proceeding
described in Section 9.1(j)(i) shall be instituted against Holdings, the
Borrower or any Restricted Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) consecutive days;

 

provided that, notwithstanding anything to the contrary contained herein, no
Event of Default specified in clauses (a) through (e) above shall arise with
solely as a result of a failure of performance, inaccuracy of a representation
or warranty, breach of covenant or invalidity or impairment of a security
interest, in each case specified in or required by an Application other than by
reference to a representation, warranty, covenant, undertaking, default or
security requirement set forth in this Agreement or the Security Agreement.

 

Section 9.2              Non-Bankruptcy Defaults. When any Event of Default
other than those described in subsection (j) or (k) of Section 9.1 has occurred
and is continuing, the Administrative Agent may, and at the request of the
Required Lenders shall, by written notice to the Borrower: (a) if so directed by
the Required Lenders, terminate the remaining Commitments and all other
obligations of the Lenders hereunder on the date stated in such notice (which
may be the date thereof); (b) if so directed by the Required Lenders, declare
the principal of and the accrued interest on all outstanding Loans to be
forthwith due and payable and thereupon all outstanding Loans, including both
principal and interest thereon, shall be and become immediately due and payable
together with all other amounts payable under the Loan Documents without further
demand, presentment, protest or notice of any kind; and (c) if so directed by
the Required Lenders, demand that the Borrower immediately pay to the
Administrative Agent 103% of the full amount then available for drawing under
each or any Letter of Credit to be held as collateral pursuant to Section 9.4
hereof, and the Borrower agrees to immediately make such payment and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of Credit.
The Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

 



124 

 

 

Section 9.3             Bankruptcy Defaults. When any Event of Default described
in subsections (j) or (k) of Section 9.1 has occurred and is continuing, then
all outstanding Loans shall immediately become due and payable together with all
other amounts payable under the Loan Documents without presentment, demand,
protest or notice of any kind, the obligation of the Lenders to extend further
credit pursuant to any of the terms hereof shall immediately terminate without
presentment, demand, protest or notice of any kind, and the Borrower shall
immediately pay to the Administrative Agent 103% of the full amount then
available for drawing under all outstanding Letters of Credit to be held as
collateral pursuant to Section 9.4, the Borrower acknowledging and agreeing that
the Lenders would not have an adequate remedy at law for failure by the Borrower
to honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

 

Section 9.4            Collateral for Undrawn Letters of Credit.

 

(a)            If the prepayment of the amount available for drawing under any
or all outstanding Letters of Credit is required under Section 1.9(b) or under
Section 9.2 or 9.3, the Borrower shall forthwith pay in cash the amount required
to be so prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.

 

(b)            All amounts prepaid pursuant to subsection (a) above shall be
held by the Administrative Agent in one or more separate collateral accounts
(each such account, and the credit balances, properties, and any investments
from time to time held therein, and any substitutions for such account, any
certificate of deposit or other instrument evidencing any of the foregoing and
all proceeds of and earnings on any of the foregoing being collectively called
the “Collateral Account”) as security for, and for application by the
Administrative Agent (to the extent available) to, the reimbursement of any
payment under any Letter of Credit then or thereafter made by the L/C Issuer,
and, thereafter, to the payment of the unpaid balance of all other Obligations
(and to all Hedging Liability and Funds Transfer, Deposit Account Liability and
Foreign LCs). The Collateral Account shall be held in the name of and subject to
the exclusive dominion and control of the Administrative Agent for the benefit
of the Administrative Agent, the Lenders, and the L/C Issuer. If and when
requested by the Borrower, the Administrative Agent shall invest funds held in
the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less; provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrower to the L/C Issuer, the Administrative Agent or the Lenders;
provided, however, that if the Borrower shall have made payment of all
obligations referred to in subsection (a) above required under Section 9.2 or
9.3, so long as no Letters of Credit, Commitments, Loans or other Obligations
(other than contingent indemnification obligations), remain outstanding, at the
request of the Borrower, the Administrative Agent shall release to the Borrower
any remaining amounts held in the Collateral Account.

 



125 

 

 

Section 9.5             Notice of Default. The Administrative Agent shall give
notice to the Borrower to the extent required under Section 9.1(c) promptly upon
being requested to do so by the Required Lenders and shall thereupon notify all
the Lenders thereof.

 

SECTION 10.        Change in Circumstances.

 

Section 10.1           Change in Law. Notwithstanding any other provisions of
this Agreement or any other Loan Document, if at any time any change in
applicable law or regulation or in the interpretation thereof makes it unlawful
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, of any governmental
authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, such Lender shall promptly give notice thereof to the Borrower through
the Administrative Agent and (i) any obligation of such Lender to make or
continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 1.12.

 

Section 10.2           Inability to Determine Rates.

 

(a)            If in connection with any request for a Eurodollar Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits in U.S. Dollars (in the applicable amounts) are not being
offered to banks in the interbank Eurodollar market for such Interest Period, or
(B) (x) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan or in connection with an existing or proposed Base Rate Loan and
(y) the circumstances described in Section 10.2(c)(i) do not apply (in each case
with respect to this clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan
does not adequately and fairly reflect the cost to such Lenders of funding their
Eurodollar Loans for such Interest Period, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Loans shall be suspended (to the
extent of the affected Eurodollar Loans or Interest Periods) and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (or, in the case of a determination by the
Required Lenders described in clause (ii) of this Section 10.2(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Loans (to the
extent of the affected Eurodollar Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

 



126 

 

 

(b)            Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (i) of the first sentence of
Section 10.2(a), the Administrative Agent, in consultation with the Borrower,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (i) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (i) of the first sentence of
Section 10.2(a), (ii) the Administrative Agent or the Required Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any law has made it
unlawful, or that any governmental authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
governmental authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

 

The Administrative Agent will promptly (in one or more notices) notify the
Borrower and each Lender of the establishment of an alternative interest rate
pursuant to this clause (b).

 

(c)            Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined, that:

 

(i)            adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period hereunder or any other tenors of LIBOR,
including, without limitation, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

 

(ii)            the administrator of the LIBOR Screen Rate or a governmental
authority having jurisdiction over the Administrative Agent or such
administrator has made a public statement identifying a specific date after
which LIBOR or the LIBOR Screen Rate shall no longer be made available, or used
for determining the interest rate of loans; provided that, at the time of such
statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”); or

 

(iii)            the administrator of the LIBOR Screen Rate or a governmental
authority having jurisdiction over such administrator has made a public
statement announcing that all Interest Periods and other tenors of LIBOR are no
longer representative; or

 

(iv)            (iii) syndicated loans currently being executed, or that include
language similar to that contained in this Section 10.2, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR;

 



127 

 

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and

 

then, in the case of clauses (i)-(iii) above, on a date and time determined by
the Administrative Agent (any such date, the “LIBOR Replacement Date”), which
date shall be at the end of an Interest Period or on the relevant interest
payment date, as applicable, for interest calculated and shall occur reasonably
promptly upon the occurrence of any of the events or circumstances under clause
(i), (ii) or (iii) above and, solely with respect to clause (ii) above, no later
than the Scheduled Unavailability Date, LIBOR will be replaced hereunder and
under any Loan Document with, subject to the proviso below, the first available
alternative set forth in the order below for any payment period for interest
calculated that can be determined by the Administrative Agent, in each case,
without any amendment to, or further action or consent of any other party to,
this Agreement or any other Loan Document (the “LIBOR Successor Rate”; and any
such rate before giving effect to the Related Adjustment, the “Pre-Adjustment
Successor Rate”):

 

(x)            Term SOFR plus the Related Adjustment; and

 

(y)            SOFR plus the Related Adjustment;

 

and in the case of clause (iv) above, the Borrower and Administrative Agent may
amend this Agreement solely for the purpose of replacing LIBOR under this
Agreement and under any other Loan Document in accordance with this Section 10.2
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. Dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. Dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment”, and any such proposed rate, a “LIBOR Successor
Rate”), and anythe definition of “LIBOR Successor Rate” and such amendment
shallwill become effective at 5:00 p.m., on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment tonotified all
Lenders and the Borrower of the occurrence of the circumstances described in
clause (iv) above unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders (A) inobject to the caseimplementation of an amendment to
replacea LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), objectSuccessor Rate pursuant to such amendmentclause; provided that for
the avoidance of doubt, in the case of clause, if the Administrative Agent
determines that Term SOFR has become available, is administratively feasible for
the Administrative Agent and would have been identified as the Pre-Adjustment
Successor Rate in accordance with the foregoing if it had been so available at
the time that the LIBOR Successor Rate then in effect was so identified, and the
Administrative Agent notifies the Borrower and each Lender of such availability,
then from and after the beginning of the Interest Period, relevant interest
payment date or payment period for interest calculated, in each case, commencing
no less than thirty (A30), days after the Required Lenders shall not be entitled
to object to any SOFR-Based Rate contained in any such amendment. Suchdate of
such notice, the Pre-Adjustment Successor Rate shall be Term SOFR and the LIBOR
Successor Rate shall be Term SOFR plus the relevant Related Adjustment.

 

The Administrative Agent will promptly (in one or more notices) notify the
Borrower and each Lender of (x) any occurrence of any of the events, periods or
circumstances under clauses (i)-(iii) above, (y) a LIBOR Replacement Date and
(z) the LIBOR Successor Rate.

 

Any LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Borrower.

 



128 

 

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended (to the extent of the affected Eurodollar
Loans or Interest Periods) and (y) the Eurodollar Rate component shall no longer
be utilized in determining the Base Rate. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, if at any definition oftime any LIBOR
Successor Rate shall provide that in no event shall suchas so determined would
otherwise be less than 1.00%, the LIBOR Successor Rate be less thanwill be
deemed to be 1.00% for the purposes of this Agreement and the other Loan
Documents.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Borrower and
the Lenders reasonably promptly after such amendment becomes effective.

 

If the events or circumstances of the type described in
Section 10.2(c)(i) through (iii) have occurred with respect to the LIBOR
Successor Rate then in effect, then the successor rate thereto shall be
determined in accordance with the definition of “LIBOR Successor Rate.”

 

(d)            Notwithstanding anything to the contrary herein, (i) after any
such determination by the Administrative Agent or receipt by the Administrative
Agent of any such notice described under Section 10.2(c)(i) through (iii), as
applicable, if the Administrative Agent determines that none of the LIBOR
Successor Rates is available on or prior to the LIBOR Replacement Date, (ii) if
the events or circumstances described in Section 10.2(c)(iv) have occurred but
none of the LIBOR Successor Rates is available, or (iii) if the events or
circumstances of the type described in Section 10.2(c)(i) through (iii) have
occurred with respect to the LIBOR Successor Rate then in effect and the
Administrative Agent determines that none of the LIBOR Successor Rates is
available, then in each case, the Administrative Agent and the Borrower may
amend this Agreement solely for the purpose of replacing LIBOR or any then
current LIBOR Successor Rate in accordance with this Section 10.2 at the end of
any Interest Period, relevant interest payment date or payment period for
interest calculated, as applicable, with another alternate benchmark rate giving
due consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any Related Adjustments and any other mathematical
or other adjustments to such benchmark giving due consideration to any evolving
or then existing convention for similar U.S. dollar denominated syndicated
credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated. For the avoidance of doubt, any such
proposed rate and adjustments shall constitute a LIBOR Successor Rate. Any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders object to such amendment.

 

129 

 



 

(e)            If, at the end of any Interest Period, relevant interest payment
date or payment period for interest calculated, no LIBOR Successor Rate has been
determined in accordance with clause (c) or (d) of this Section 10.2 and the
circumstances under clause (c)(i) or (c)(iii) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Loans shall be suspended (to the
extent of the affected Eurodollar Loans, Interest Periods, interest payment
dates or payment periods) and (y) the Eurodollar Rate component shall no longer
be utilized in determining the Base Rate, until the LIBOR Successor Rate has
been determined in accordance with clause (c) or (d). Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans (to the extent of the affected
Eurodollar Loans, Interest Periods, interest payment dates or payment periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein.

 

Section 10.3          Increased Cost and Reduced Return.

 

(a)           If, on or after the Closing Date, any Change in Law:

 

(i)            shall subject the Administrative Agent, any Lender (or its
Lending Office) or the L/C Issuer to any tax, duty or other charge with respect
to its Eurodollar Loans, its Notes, its Letter(s) of Credit, or its
Participating Interest in any thereof, any Reimbursement Obligations owed to it
or its obligation to make Eurodollar Loans, issue a Letter of Credit, or to
participate therein (provided that this clause (i) shall not apply to
(a) Indemnified Taxes or (b) Excluded Taxes); or

 

(ii)           shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans any such requirement included in
an applicable Eurodollar reserve percentage) against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Lending Office) or
the L/C Issuer or shall impose on any Lender (or its Lending Office) or the L/C
Issuer or the interbank market any other condition affecting its Eurodollar
Loans, its Notes, its Letter(s) of Credit, or its Participating Interest in any
thereof, any Reimbursement Obligation owed to it, or its obligation to make
Eurodollar Loans, or to issue a Letter of Credit, or to participate therein;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or the L/C Issuer to be material, then, within thirty (30) days after demand by
such Lender or the L/C Issuer (with a copy to the Administrative Agent), the
Borrower shall be obligated to pay to such Lender or the L/C Issuer such
additional amount or amounts as will compensate such Lender or the L/C Issuer
for such increased cost or reduction; provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to this
Section 10.3(a) for any increased costs or reductions incurred more than one
hundred eighty (180) days prior to the date that such Lender notifies the
Borrower of the change in law giving rise to such increased costs or reductions
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor; provided, further, that, if the change in law giving rise to such
increased costs or reductions is retroactive then the one hundred eighty (180)
day period referred to above shall be extended to include the period of
retroactive effect thereof. Upon the receipt by the Borrower of such demand, the
Borrower shall have the option to immediately repay such Eurodollar Loan or
convert such Eurodollar Loan to a Base Rate Loan (in each case, subject to
Section 1.12), or cause the beneficiary of any such Letter of Credit to
terminate such Letter of Credit, in each case in order to minimize or eliminate
such increased cost or reduction.

 



130 

 

 

(b)           If, after the Closing Date, any Lender, the L/C Issuer or the
Administrative Agent shall have determined that any Change in Law, or compliance
by any Lender (or its Lending Office) or the L/C Issuer or any Person
controlling such Lender or the L/C Issuer with any request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) of any such authority, central bank or comparable agency, has had
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
or such Person’s capital as a consequence of its obligations hereunder to a
level below that which such Lender or the L/C Issuer or such Person could have
achieved but for such Change in Law or compliance (taking into consideration
such Lender’s or the L/C Issuer’s or such Person’s policies with respect to
capital adequacy) by an amount deemed by such Lender or the L/C Issuer to be
material, then from time to time, within thirty (30) days after demand by such
Lender or the L/C Issuer (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender or the L/C Issuer such additional amount or amounts as
will compensate such Lender or the L/C Issuer for such reduction; provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to this Section 10.3(b) for any reduced return incurred more than 180
days prior to the date that such Lender or the L/C Issuer notifies the Borrower
of the change in law giving rise to such reduced return and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor; provided, further,
that if the change in law giving rise to such reduced return is retroactive then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(c)           A certificate of a Lender or the L/C Issuer claiming compensation
under this Section 10.3 and setting forth the additional amount or amounts to be
paid to it in accordance with this Section 10.3 shall be conclusive if
reasonably determined and absent manifest error. In determining such amount,
such Lender or the L/C Issuer may use any reasonable averaging and attribution
methods.

 

(d)           In the case of any request for compensation under this
Section 10.3 resulting from a market disruption, (A) such circumstances must
generally affect the market in which the Loans trade and are issued and (B) such
request must have been made by, or at the direction of, Lenders constituting
Required Lenders.

 

Section 10.4          Lending Offices. Each Lender may, at its option, elect to
make its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent.

 

Section 10.5          Discretion of Lender as to Manner of Funding.
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.

 

Section 10.6         Mitigation. Any of the Administrative Agent, any Lender or
the L/C Issuer claiming any additional amounts payable pursuant to Section 10.1,
Section 10.3, Section 13.1 or Section 13.15 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested by the Borrower or to change the jurisdiction of
its applicable lending office or take other appropriate action if the making of
such filing or change or the taking of such action would avoid the need for or
reduce the amount of any such additional amounts that may thereafter accrue or
avoid the circumstances giving rise to such exercise and would not, in the sole
determination of the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, result in any additional costs, expenses not otherwise compensated
or be otherwise disadvantageous to it. Each of the Administrative Agent, each
Lender and the L/C Issuer agrees to use reasonable efforts to notify the
Borrower as promptly as practicable upon its becoming aware that circumstances
exist that would cause the Borrower to become obligated to pay additional
amounts to the Administrative Agent, such Lender or the L/C Issuer pursuant to
Section 10.1, Section 10.3, Section 13.1 or Section 13.15.

 



131 

 

 

SECTION 11.        The Administrative Agent and the Collateral Agent.

 

Section 11.1          Appointment and Authorization of Administrative Agent and
Collateral Agent.

 

(a)           Each Lender and each L/C Issuer (and each other Secured Creditor
that is not a party hereto, by its acceptance of the benefits hereof and of the
other Loan Documents) hereby irrevocably designates and appoints each of the
Administrative Agent and the Collateral Agent as an agent of, as applicable,
such Lender or L/C Issuer (or such other Secured Creditor) under this Agreement
and the other Loan Documents. Each Lender and each L/C Issuer (and each other
Secured Creditor that is not a party hereto, by its acceptance of the benefits
hereof and of the other Loan Documents) irrevocably authorizes each Agent, in
such capacity, through its agents or employees, to take such actions on its
behalf under the provisions of this Agreement, the other Loan Documents and any
other instrument or document furnished pursuant hereto or thereto and to
exercise such powers and perform such duties as are delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Section 11 are solely for the benefit of the Agents, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
such provisions. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral and any rights of the Secured Creditors
with respect thereto as contemplated by and in accordance with the provisions of
this Agreement and the other Loan Documents. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of the Lenders (and
the other Secured Creditors) and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
the Borrower or any of its Subsidiaries. Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement and the other Loan
Documents (or any other similar term) with reference to the Administrative Agent
or the Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)           Each Lender irrevocably appoints each other Lender as its agent
and bailee for the purpose of perfecting Liens (whether pursuant to
Section 8-301(a)(2) of the UCC or otherwise), for the benefit of the Secured
Creditors, in assets in which, in accordance with the UCC or any other
applicable Legal Requirement a security interest can be perfected by possession
or control. Should any Lender (other than the Collateral Agent) obtain
possession or control of any such Collateral, such Lender shall notify the
Collateral Agent thereof, and, promptly following the Collateral Agent’s request
therefor, shall deliver such Collateral to the Collateral Agent or otherwise
deal with such Collateral in accordance with the Collateral Agent’s
instructions. The Lenders hereby (and each other Secured Creditor, by its
acceptance of the benefits hereof and of the other Loan Documents) acknowledge
and agree that the Collateral Agent may act, subject to and in accordance with
the terms of customary intercreditor agreements or intercreditor agreements
reasonably satisfactory to the Administrative Agent, if reasonably necessary in
the determination of the Administrative Agent, as the collateral agent for the
Lenders.

 



132 

 

 

(c)           For the avoidance of doubt, each Loan Party agrees to, and each of
the Secured Creditors by its acceptance of the benefits hereof and of the other
Loan Documents, hereby irrevocably authorizes, the Administrative Agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Creditors shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained
Section 13.13), (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Creditor or acquisition vehicle to
take any further action, and (iv) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Creditor or any
acquisition vehicle to take any further action.

 

(d)           By its acceptance of the benefits hereof and of the other Loan
Documents, each Secured Creditor that is not a party hereto hereby (i) confirms
that it has received a copy of the Loan Documents and such other documents and
information as it has deemed appropriate to make its own decision to become a
Secured Creditor and acknowledges that it is aware of the contents of, and
consents to the terms of, the Loan Documents, (ii) agrees that it will be bound
by the provisions of the Collateral Documents, the Guarantees and Section 11
(other than Section 11.6) and Section 13 (with respect to each such Section, as
if such Secured Creditor were a Lender party to this Agreement) and will perform
in accordance with its terms all such obligations which by the terms of such
documents are required to be performed by it as a Secured Creditor (or in the
case of Section 11 (other than Section 11.6) and Section 13, as a Lender) and
will take no actions contrary to such obligations; and (iii) authorizes and
instructs the Collateral Agent to enter into the Collateral Documents and the
Guarantees as Collateral Agent and on behalf of such Secured Creditor.

 



133 

 

 

Section 11.2          Administrative Agent in its Individual Capacity. Each
person serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as an Agent hereunder in its individual capacity. Such person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
financial advisor or in any other advisory capacity for, and generally engage in
any kind of business with, Holdings, any of its Subsidiaries or any Affiliate of
any of the foregoing as if it were not an Agent hereunder and without any duty
to account therefor to the Lenders or the L/C Issuer.

 

Section 11.3           Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, (a) no Agent shall be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that such Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability, or that is contrary to any Loan Document or applicable Legal
Requirements including, for the avoidance of doubt any action that may be in
violation of the automatic stay under any Insolvency Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (c) except as expressly set forth in the
Loan Documents, no Agent shall have any duty or responsibility to disclose or
shall be liable for the failure to disclose, any credit or other information
concerning the business, prospects, operations, property financial and other
condition or creditworthiness of Holdings, any of its Subsidiaries or any of
their respective Affiliates that is communicated to, obtained or in the
possession of such person serving as such Agent or any of its Affiliates in any
capacity, except for notices, reports and other documents expressly required to
be furnished to the Lenders by such Agent. No Agent shall be liable to any other
Secured Creditor for any action taken or not taken by it (i) with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as any Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.2, 9.3 or
13.13) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by a final and nonappealable
judgment. No Agent shall be deemed to have knowledge of any Default unless and
until written notice thereof describing such Default is given to such Agent by
Borrower, a Lender, or the L/C Issuer, and no Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the Collateral Documents, (v) the value or
the sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Section 7 or elsewhere in any Loan Document other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
Each party to this Agreement acknowledges and agrees that the Administrative
Agent may from time to time use one or more outside service providers for the
tracking of all UCC financing statements (and/or other collateral related
filings and registrations from time to time) required to be filed or recorded
pursuant to the Loan Documents and the notification to the Administrative Agent,
of, among other things, the upcoming lapse or expiration thereof, and that each
of such service providers will be deemed to be acting at the request and on
behalf of the Borrower and the other Loan Parties. No Agent shall be liable for
any action taken or not taken by any such service provider. Neither any Agent
nor any of its officers, partners, directors, employees or agents shall be
liable to the Lenders for any action taken or omitted by any Agent under or in
connection with any of the Loan Documents in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment.

 



134 

 

 

Section 11.4          Reliance by Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, each
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless each Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 11.5          Delegation of Duties. Each Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Section 11 shall apply to any such
sub-agent and to the Related Persons of each Agent and any such sub-agents, and
shall apply, without limiting the foregoing, to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent. The Agents shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

 

Section 11.6          Successor Agent.

 

(a)           Each Agent may resign as such at any time upon at least thirty
(30) days’ prior written notice to the Lenders, the L/C Issuer and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, with the
consent of the Borrower (which consent (x) shall not be unreasonably withheld or
delayed and shall not be required if an Event of Default under Section 9.1(a),
(j) or (k) has occurred and is continuing and (y) shall be deemed to have been
given if the Borrower shall not have responded (whether affirmatively,
negatively or to respond that the relevant officers of the Borrower are not then
available to make a determination) to a request for such consent within ten
(10) Business Days after such request is made), to appoint a successor Agent
(which shall not be a Disqualified Institution). If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may (but shall not be obligated to), on
behalf of the Lenders and the L/C Issuer, appoint a successor Agent, with the
consent of the Borrower (which consent (x) shall not be unreasonably withheld or
delayed and shall not be required if an Event of Default under Section 9.1(a),
(j) or (k) has occurred and is continuing and (y) shall be deemed to have been
given if the Borrower shall not have responded (whether affirmatively,
negatively or to respond that the relevant officers of the Borrower are not then
available to make a determination) to a request for such consent within ten
(10) Business Days after such request is made), which may not be a Disqualified
Institution and which successor shall be a commercial banking institution
organized under the laws of the United States (or any State thereof) or a United
States branch or agency of a commercial banking institution, in each case,
having combined capital and surplus of at least $500,000,000; provided that if
such retiring Agent is unable to find a commercial banking institution that is
willing to accept such appointment and which meets the qualifications set forth
above, the retiring Agent’s resignation shall nevertheless thereupon become
effective and the retiring (or retired) Agent shall be discharged from its
duties and obligations under the Loan Documents (except that in the case of any
collateral security held by the Administrative Agent in its capacity as
collateral agent for the Secured Creditors for perfection purposes, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed), and the Required Lenders
shall assume and perform all of the duties of the Agent under the Loan Documents
until such time, if any, as the Required Lenders appoint a successor Agent. In
no event shall any successor Agent be a Defaulting Lender.

 



135 

 

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (e) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, with
the consent of the Borrower (which consent (x) shall not be unreasonably
withheld or delayed and shall not be required if an Event of Default under
Section 9.1(a), (j) or (k) has occurred and is continuing and (y) shall be
deemed to have been given if the Borrower shall not have responded (whether
affirmatively, negatively or to respond that the relevant officers of the
Borrower are not then available to make a determination) to a request for such
consent within ten (10) Business Days after such request is made), appoint a
successor (which shall not be a Disqualified Institution). If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date (except that in the case of any collateral security held by the
Administrative Agent in its capacity as collateral agent for the Secured
Creditors for perfection purposes, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed).

 

(c)           Upon the acceptance of its appointment as an Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
(or retired) or removed Agent shall be discharged from its duties and
obligations under the Loan Documents and except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. The fees payable
by the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After an Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 11 and Section 13.15 shall continue in
effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Affiliates in respect of any actions taken or omitted to be
taken by any of them (i) while it was acting as Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 



136 

 

 

Section 11.7          Non-Reliance on Agent, the Arrangers and Other Lenders.
Each Lender and the L/C Issuer expressly acknowledges that none of the
Administrative Agent nor any Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or any Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party of any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or any
Arranger to any Lender or the L/C Issuer as to any matter, including whether the
Administrative Agent or any Arranger have disclosed material information in
their (or their Related Persons’) possession. Each Lender and the L/C Issuer
represents to the Administrative Agent and the Arrangers that it has,
independently and without reliance upon any Agent or any other Lender or any of
their respective Affiliates and based on such documents and information as it
has deemed appropriate, conducted its own credit analysis of, appraisal of and
independent investigation of the business, prospects, operations, property,
financial and other condition, creditworthiness and affairs of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory laws
relating to the transactions contemplated hereby, and made its own credit
analysis and decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender further represents and warrants that it has
reviewed each document made available to it on the Platform in connection with
this Agreement and has acknowledged and accepted the terms and conditions
applicable to the recipients thereof (including any such terms and conditions
set forth, or otherwise maintained, on the Platform with respect thereto). Each
Lender and the L/C Issuer also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their respective
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties. Each Lender and the L/C
Issuer represents and warrants that (i) the Loan Documents set forth the terms
of a commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or the L/C Issuer for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender or the L/C Issuer, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender and the L/C Issuer agrees not to assert a claim in contravention of
the foregoing. Each Lender and the L/C Issuer represents and warrants that it is
sophisticated with respect to decisions to make, acquire and/or hold commercial
loans and to provide other facilities set forth herein, as may be applicable to
such Lender or the L/C Issuer, and either it, or the Person exercising
discretion in making its decision to make, acquire and/or hold such commercial
loans or to provide such other facilities, is experienced in making, acquiring
or holding such commercial loans or providing such other facilities. Each Lender
as of the Closing Date represents and warrants as of the Closing Date to the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt,
for the benefit of the Borrower or any other Loan Party, that such Lender is not
and will not be (1) an employee benefit plan subject to title I of ERISA; (2) a
plan or account subject to Section 4975 of the Code; (3) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code; or (4) a “governmental plan” within the meaning of ERISA.

 

Section 11.8          Name Agents; No Other Duties, Etc. The parties hereto
acknowledge that the Arrangers hold such title in name only, and that such title
confers no additional rights or obligations relative to those conferred on any
Lender or the L/C Issuer hereunder. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

Section 11.9          Withholding Taxes. To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender or L/C Issuer an amount equivalent to any applicable withholding tax. If
the Internal Revenue Service or any other governmental authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender or L/C Issuer because the appropriate form was
not delivered or was not properly executed or because such Lender or L/C Issuer
failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding tax ineffective or for
any other reason, or if Administrative Agent reasonably determines that a
payment was made to a Lender or L/C Issuer pursuant to this Agreement without
deduction of applicable withholding tax from such payment, such Lender or L/C
Issuer shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.

 



137 

 

 

Section 11.10        Lender’s Representations, Warranties and Acknowledgements.

 

(a)           Each Lender has made its own independent investigation of the
financial condition and affairs of Holdings and its Subsidiaries in connection
with Credit Events hereunder and has made and shall continue to make its own
appraisal of the creditworthiness of Holdings and its Subsidiaries. No Agent
shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
the Lenders. Each Lender and L/C Issuer acknowledges that no Agent or Related
Person of any Agent has made any representation or warranty to it. Except for
documents expressly required by any Loan Document to be transmitted by an Agent
to the Lenders or L/C Issuer, no Agent shall have any duty or responsibility
(either express or implied) to provide any Lender or L/C Issuer with any credit
or other information concerning any Loan Party, including the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of a Loan Party, that may
come in to the possession of an Agent or any of its Related Persons.

 

(b)           Each Lender, by delivering its signature page to this Agreement or
an Assignment and Assumption and funding its Loan, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or the Lenders, as applicable, on the Closing Date.

 

Section 11.11        Collateral Documents and Guaranty.

 

(a)           Agents under Collateral Documents and Guaranty. Each Secured
Creditor hereby further authorizes the Administrative Agent or the Collateral
Agent, as applicable, on behalf of and for the benefit of the Secured Creditors,
to be the agent for and representative of the Secured Creditors with respect to
the Security Agreement, the Collateral and the Loan Documents; provided that
neither the Administrative Agent nor the Collateral Agent shall owe any
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any other
obligation whatsoever to any holder of Obligations with respect to any agreement
governing any Hedging Liability. Subject to Section 13.13, without further
written consent or authorization from any Secured Creditor, the Administrative
Agent or the Collateral Agent, as applicable, may execute any documents or
instruments necessary or otherwise advisable or customary to (i) in connection
with a sale or disposition of assets permitted by this Agreement, evidence the
release any Lien encumbering any item of Collateral that is the subject of such
sale, transfer, lease or other disposition of assets or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 13.13) have otherwise consented in accordance with Section 13.13 or
(ii) evidence the release any Guarantor from the Security Agreement pursuant to
Section 11.11 or with respect to which the Required Lenders (or such other
Lenders as may be required to give such consent under Section 13.13) have
otherwise consented in accordance with Section 13.13.

 



138 

 

 

(b)          Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent, the Collateral Agent and each Secured
Creditor hereby agree that (i) no Secured Creditor shall have any right
individually to realize upon any of the Collateral or to enforce the Security
Agreement, it being understood and agreed that all powers, rights and remedies
hereunder and under any of the Loan Documents may be exercised solely by the
Administrative Agent or the Collateral Agent, as applicable, for the benefit of
the Secured Creditors in accordance with the terms hereof and thereof and all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Collateral Agent for the benefit of the Secured Creditors in
accordance with the terms thereof, and (ii) in the event of a foreclosure or
similar enforcement action by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including, without
limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code), the Collateral Agent (or any Lender, except with
respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Collateral Agent, as agent for and representative of the
Secured Creditors (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
sale or other disposition.

 

(c)          Release of Collateral and Guarantees, Termination of Loan
Documents; Subordination.

 

(i)            Notwithstanding anything to the contrary contained herein or in
any other Loan Document, (a) the Collateral Agent’s security interest in any
Collateral shall be released upon, and the Collateral Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any agreement governing any Hedging Liability) take such
actions as shall be required or otherwise advisable or customary to evidence the
release of its security interest in any Collateral subject to, any sale,
transfer, lease or other disposition of such Collateral (or owned by a Guarantor
that is subject to any such sale, transfer, lease or other disposition)
permitted by the Loan Documents or to which the Required Lenders (or such other
Lenders as may be required to give such consent under Section 13.13) have
consented in accordance with Section 13.13, (b) any guarantee obligations under
any Loan Document shall be released upon, and the Collateral Agent shall
(without notice to, or vote or consent of, any Lender, or any affiliate of any
Lender that is a party to any agreement governing any Hedging Liability) take
such actions as shall be required or otherwise advisable or customary to
evidence the release of any guarantee obligations under any Loan Document of any
person subject to, any such sale, transfer, lease or other disposition.

 

(ii)           Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than obligations in respect of
any agreement governing any Hedging Liability) have been paid in full and all
Commitments have terminated or expired, the Collateral Agent’s security interest
in any Collateral and all guarantee obligations provided for in any Loan
Document shall be released and, upon request of the Borrower, the Collateral
Agent shall (without notice to, or vote or consent of, any Lender, or any
affiliate of any Lender that is a party to any agreement governing any Hedging
Liability) take such actions as shall be required or otherwise advisable or
customary to evidence the release its security interest in all Collateral, and
to release all guarantee obligations provided for in any Loan Document, whether
or not on the date of such release there may be outstanding Obligations in
respect of any agreement governing any Hedging Liability. Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

 



139 

 

 

(iii)          Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent and the Collateral Agent are
hereby authorized to, and shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any agreement
governing any Hedging Liability) (a) subordinate any Lien granted to the
Collateral Agent for the benefit of the Lenders to any Liens permitted by
Sections 8.8 (a), (d), (j), (k), (o) (to the extent the relevant Lien is of the
type to which the Lien of the Administrative Agent is otherwise required to be
subordinated under this clause (c)(iii) pursuant to any of the other exceptions
to Section 8.8 that are expressly included in this clause (c)(iii)) (p)(i), (r),
(s)(ii), (u)(i), (w), (x) and (y) and (b) enter into customary subordination,
collateral trust, intercreditor and/or similar agreements reasonably
satisfactory to the Administrative Agent with respect to indebtedness that is
required or permitted to be pari passu or subordinated pursuant to Section 1.16,
1.20, 8.7 or 8.8.

 

(d)           The Collateral Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

 

Section 11.12        Administrative Agent May File Bankruptcy Disclosure and
Proofs of Claim. In case of the pendency of any proceeding under any Debtor
Relief Laws or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)           to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that, in its sole opinion, complies with such
rule’s disclosure requirements for entities representing more than one creditor;

 

(b)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 1.3, 2 or 13.15) allowed in such judicial proceeding; and

 

(c)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under this Agreement. To the extent that
the payment of any such compensation, expenses, disbursements and advances of
the Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.

 



140 

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

Section 11.13        Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement.

 

(b)      (b)      In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender, such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 



141 

 

 

SECTION 12.        The Guarantees.

 

Section 12.1          The Guarantees. To induce the Lenders to provide the
credit facilities described herein and in consideration of benefits expected to
accrue to the Guarantors by reason of the Commitments and for other good and
valuable consideration, receipt of which is hereby acknowledged, the Guarantors
(including any Restricted Subsidiary executing an Additional Guarantor
Supplement in the form attached hereto as Exhibit F or such other form
reasonably acceptable to the Administrative Agent and the Borrower after the
Closing Date), hereby unconditionally and irrevocably guarantee jointly and
severally to the Administrative Agent, the Lenders and any Person that enters
into any agreement with the Borrower or any Guarantor establishing a Hedging
Liability or Funds Transfer, Deposit Account Liability and Foreign LCs, the due
and punctual payment of all present and future Obligations, Hedging Liability,
and Funds Transfer, Deposit Account Liability and Foreign LCs, including, but
not limited to, the due and punctual payment of principal of and interest on the
Loans, the Reimbursement Obligations, and the due and punctual payment of all
other Obligations now or hereafter owed by the Borrower under the Loan Documents
and the due and punctual payment of all Hedging Liability and Funds Transfer,
Deposit Account Liability and Foreign LCs, in each case as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, according to the terms hereof and thereof (including interest which,
but for the filing of a petition in bankruptcy, would otherwise accrue on any
such indebtedness, obligation, or liability) (all such obligations referred to
in clauses (x) and (y) above (other than Excluded Swap Obligations) being herein
collectively referred to as the “Guaranteed Obligations”). In case of failure by
the Borrower or other obligor punctually to pay any Guaranteed Obligations, each
Guarantor hereby unconditionally agrees to make such payment or to cause such
payment to be made punctually as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, and as if such
payment were made by the Borrower or such obligor; provided that it is
understood and agreed that each Qualified ECP Guarantor guarantees the
obligations of each other Guarantor under this Section 12.1 (including all
Hedging Liabilities that would otherwise be deemed to be Excluded Swap
Obligations) and that each such guarantee is intended as a “guarantee” as
described under Section 1a(18) of the Commodity Exchange Act.

 

Section 12.2          Guarantee Unconditional. The guarantee by each Guarantor
under this Section 12 is an absolute and unconditional guaranty of payment when
due, and not of collection, by each Guarantor, jointly and severally with each
other Guarantor of the Guaranteed Obligations in each and every particular. The
obligations of each Guarantor hereunder are several from those of each other
Guarantor and are primary obligations concerning which each Guarantor is the
principal obligor.

 

Subject to Section 12.6, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including the existence of any claim, set-off or other right which any
Guarantor may have at any time against any other Guarantor or the Borrower, any
Agent or other Secured Creditor or any other Person, whether in connection
herewith or any unrelated transactions. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Creditor under any document evidencing or governing
the Guaranteed Obligations but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower or such other Loan Party.

 

Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be released, discharged, or otherwise affected by:

 

(a)           any extension, renewal, settlement, compromise, waiver, or release
in respect of any obligation of the Borrower or of any other Guarantor under
this Agreement or any other Loan Document or by operation of law or otherwise;

 



142 

 

 

(b)           any modification or amendment of or supplement to this Agreement
or any other Loan Document or any agreement relating to Hedging Liability or
Funds Transfer, Deposit Account Liability and Foreign LCs;

 

(c)           any change in the corporate existence, structure, or ownership of,
or any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Borrower, any Guarantor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Borrower or of any other Guarantor contained in any Loan Document;

 

(d)           the existence of any claim, set off, or other rights which the
Borrower or any other guarantor may have at any time against the Administrative
Agent, any Lender, or any other Person, whether or not arising in connection
herewith;

 

(e)           any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against the
Borrower, any other Guarantor, or any other Person or Property;

 

(f)            any application of any sums by whomsoever paid or howsoever
realized to any obligation of the Borrower or other obligor, regardless of what
obligations of the Borrower or other obligor remain unpaid;

 

(g)           any invalidity or unenforceability relating to or against the
Borrower or other obligor or any other guarantor for any reason of this
Agreement or of any other Loan Document or any agreement relating to Hedging
Liability or Funds Transfer, Deposit Account Liability and Foreign LCs or any
provision of applicable law or regulation purporting to prohibit the payment by
the Borrower or other obligor or any other guarantor of the principal of or
interest on any Loan or any Reimbursement Obligation or any other amount payable
under the Loan Documents or any agreement relating to Hedging Liability or Funds
Transfer, Deposit Account Liability and Foreign LCs; or

 

(h)           any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, the L/C Issuer or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of any
Guarantor under this Section 12 other than payment in full of the Obligations.

 

Section 12.3          Discharge Only upon Payment in Full; Reinstatement in
Certain Circumstances. Each Guarantor’s obligations under this Section 12 shall
remain in full force and effect until the Commitments are terminated, all
Letters of Credit have expired (or been cash collateralized or backed by standby
letters of credit reasonably acceptable to the applicable L/C Issuer or
“grandfathered” into any future credit facilities), all Hedging Liabilities and
Funds Transfer, Deposit Account Liabilities and Foreign LCs have been paid in
full (or been cash collateralized in a manner reasonably acceptable to the
applicable counterparty) and the principal of and interest on the Loans and all
other amounts payable by the Borrower and the Guarantors under this Agreement
and all other Loan Documents and all other Obligations have been paid in full,
unless such Guarantor is otherwise released from its obligations under this
Section 12 pursuant to Section 11.11. If at any time any payment of the
principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by the Borrower or other obligor or any Guarantor under the
Loan Documents in respect of the Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or other obligor or of any Guarantor, or otherwise, each Guarantor’s
obligations under this Section 12 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time, unless such Guarantor is otherwise released from its
obligations under this Section 12 pursuant to Section 11.11.

 



143 

 

 

Section 12.4          Subrogation. Each Guarantor agrees it will not exercise
any rights which it may acquire by way of subrogation by any payment made
hereunder, or otherwise, until all the Obligations, Hedging Liability, and Funds
Transfer, Deposit Account Liability and Foreign LCs shall have been paid in full
(other than contingent obligations not yet accrued and payable) and subsequent
to the termination of all the Commitments and expiration of all Letters of
Credit (or such Letters of Credit have been cash collateralized or backed by
standby letters of credit reasonably acceptable to the applicable L/C Issuer or
“grandfathered” into any future credit facilities), subject to Section 12.6. If
any amount shall be paid to a Guarantor on account of such subrogation rights at
any time prior to the later of (x) the payment in full of the Obligations,
Hedging Liability, and Funds Transfer, Deposit Account Liability and Foreign LCs
and all other amounts payable by the Borrower hereunder and the other Loan
Documents and (y) the termination of the Commitments and expiration of all
Letters of Credit (or such Letters of Credit have been cash collateralized or
backed by standby letters of credit reasonably acceptable to the applicable L/C
Issuer or “grandfathered” into any future credit facilities), such amount shall
be held in trust for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer (and their Affiliates) and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders (and their Affiliates) or be
credited and applied upon the Obligations, Hedging Liability, and Funds
Transfer, Deposit Account Liability and Foreign LCs, whether matured or
unmatured, in accordance with the terms of this Agreement.

 

Section 12.5          Waivers. Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest, and any notice not provided for herein, as
well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, or any other Person against the Borrower, any
Guarantor, or any other Person.

 

Section 12.6          Limit on Recovery. Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 12 shall
not exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law. To effectuate the
foregoing intention, the Administrative Agent, the Lenders, the L/C Issuers and
the Guarantors hereby irrevocably agree that the Obligations of each Guarantor
(other than Holdings) under the guarantee set forth in this Section 12 at any
time shall be limited to the maximum amount as will result in the Obligations of
such Guarantor under the Guarantee set forth in this Section 12 not constituting
a fraudulent transfer or conveyance after giving full effect to the liability
under the Guarantee set forth in this Section 12 and its related contribution
rights set forth in the following sentence but before taking into account any
liabilities under any other guarantee by such Guarantors. To the extent that any
Guarantor shall be required hereunder to pay any portion of any guaranteed
obligation exceeding the greater of (a) the amount of the value actually
received by such Guarantor and its Restricted Subsidiaries (other than the
Borrower) from the Loans and such other obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the guaranteed obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date. For purposes of determining the net
worth of any Guarantor in connection with the foregoing, all guarantees of such
Guarantor other than the Guarantee under this Section 12 will be deemed to be
enforceable and payable after the Guarantee under this Section 12.

 

Section 12.7          Stay of Acceleration. If acceleration of the time for
payment of any amount payable by the Borrower under this Agreement or any other
Loan Document, or under any agreement establishing Hedging Liability or Funds
Transfer, Deposit Account Liability and Foreign LCs, is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower or such obligor, all
such amounts otherwise subject to acceleration under the terms of this Agreement
or the other Loan Documents, or under any agreement establishing Hedging
Liability or Funds Transfer, Deposit Account Liability and Foreign LCs, shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

 



144 

 

 

Section 12.8          Benefit to Guarantors. The Borrower and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each Guarantor. Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.

 

Section 12.9          Guarantor Covenants. Each Guarantor shall take such action
as the Borrower is required by this Agreement to cause such Guarantor to take,
and shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

 

SECTION 13.        Miscellaneous.

 

Section 13.1          Taxes.

 

(a)           Any and all payments by or on account of any obligation of the
Loan Parties hereunder or under any other Loan Document shall be made free and
clear of and without deduction, reduction or withholding for any and all
Indemnified Taxes; provided that if the Borrower or any Guarantor shall be
required by applicable Legal Requirements to deduct any Indemnified Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions, reductions or
withholdings applicable to additional sums payable under this Section 13.1(a))
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions, reductions or withholdings been made, (ii) the Borrower or such
Guarantor shall make such deductions, reductions or withholdings, and (iii) the
Borrower or such Guarantor shall timely pay the full amount deducted or withheld
to the relevant governmental authority in accordance with applicable Legal
Requirements; provided, that if the Borrower reasonably believes that such taxes
were not correctly or legally asserted, the Administrative Agent, such Lender or
the L/C Issuer, as the case may be, will use reasonable efforts to cooperate
with the Borrower to obtain a refund of such taxes so long as such efforts would
not, in the sole determination of the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, result in any additional costs, expenses or
risks or be otherwise disadvantageous to it. If the Administrative Agent, any
Lender or the L/C Issuer pays any amount in respect of any such Indemnified
Taxes, the Borrower or such Guarantor shall reimburse the Administrative Agent,
such Lender or the L/C Issuer for that payment (plus any reasonable expenses)
within thirty (30) days of written demand in the currency in which such payment
was made, so long as such demand has been made within one hundred twenty (120)
days after the Administrative Agent, the applicable Lender or the L/C Issuer has
made such payment. If the Borrower or such Guarantor pays any such Indemnified
Taxes, it shall deliver official tax receipts or other official documentation
evidencing that payment or copies thereof to the Lender, the L/C Issuer or the
Administrative Agent on whose account such withholding was made (with a copy to
the Administrative Agent if not the recipient of the original) on or before the
thirtieth day after payment.

 



145 

 

 

(b)           Each Lender or L/C Issuer that is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrower and the Administrative Agent on or before the date the initial Credit
Event is made hereunder or, if later, the date such Person becomes a Lender or
L/C Issuer hereunder, a duly completed and signed copy of (i) Forms W-8BEN or
W-8BEN-E, as applicable (relating to such Lender or L/C Issuer and entitling it
to a complete exemption from or reduction of withholding under an applicable tax
treaty on amounts to be received by such Lender or L/C Issuer, including fees,
pursuant to the Loan Documents and the Obligations), Form W-8ECI (relating to
amounts to be received by such Lender or L/C Issuer, including fees, pursuant to
the Loan Documents and the Obligations), Form W-8EXP or Form W-8IMY (together
with the required attachments) of the United States Internal Revenue Service or
any subsequent versions thereof or successors thereto, and (ii) solely if such
Lender or L/C Issuer is claiming exemption from United States withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, Forms W-8BEN or W-8BEN-E, as applicable, and a certificate
of such Lender or L/C Issuer representing to the Administrative Agent and the
Borrower that such Lender or L/C Issuer is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code), and such Lender or L/C Issuer agrees that it
shall promptly notify the Administrative Agent in the event any such
representation is no longer accurate. Each Lender or L/C Issuer that is a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Administrative Agent on or before the date the
initial Credit Event is made hereunder or, if later, the date such Person
becomes a Lender or L/C Issuer hereunder, a duly completed and signed copy of
Form W-9 of the United States Internal Revenue Service or any subsequent
versions thereof or successors thereto. Thereafter and from time to time each
Lender or L/C Issuer shall submit to the Borrower and the Administrative Agent
such additional duly completed and signed copies of one or the other of such
documents, information and forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) (A) upon the
expiration of any previously delivered forms, documents or information and
(B) as may be (i) requested by the Borrower or the Administrative Agent in a
notice, directly or through the Administrative Agent, to such Lender or L/C
Issuer and (ii) required under then current United States law or regulations to
avoid or reduce United States withholding taxes on payments in respect of all
amounts to be received by such Lender or L/C Issuer, including fees, pursuant to
the Loan Documents or the Obligations. Notwithstanding any other provision in
Section 13.1, a Lender or L/C Issuer that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) shall not be required to
deliver any form pursuant to this Section 13.1(b) to the extent such Lender is
not legally able to deliver it.

 

(c)           Any Lender, L/C Issuer or Administrative Agent claiming any
indemnity payment or additional payment amounts payable pursuant to this
Section 13.1 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested in
writing by the Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amount which may
thereafter accrue, would not require such Lender, L/C Issuer or Administrative
Agent to disclose any information such Lender, L/C Issuer or Administrative
Agent deems confidential and would not, in the sole determination of such
Lender, L/C Issuer or Administrative Agent be otherwise disadvantageous to such
Lender, L/C Issuer or Administrative Agent.

 

(d)           Inability of Lender or L/C Issuer to Submit Forms. If any Lender
or L/C Issuer determines, as a result of any change in applicable law,
regulation or treaty, or in any official application or interpretation thereof,
that it is unable to submit to the Borrower or the Administrative Agent any form
or certificate that such Lender or L/C Issuer is obligated to submit pursuant to
subsection (b) or (g) of this Section 13.1 or that such Lender or L/C Issuer is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Lender or L/C Issuer shall promptly notify the Borrower and the
Administrative Agent of such fact and the Lender or L/C Issuer shall to that
extent not be obligated to provide any such form or certificate and will be
entitled to withdraw or cancel any affected form or certificate, as applicable.

 



146 

 

 

(e)           Reimbursement. If any Lender, L/C Issuer or the Administrative
Agent determines, in good faith, that it has received a refund of any taxes as
to which it has been indemnified y the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 13.1, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 13.1 with respect to the taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender, L/C Issuer or Administrative Agent, and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund); provided that the Borrower, upon the
request of such Lender, L/C Issuer or Administrative Agent, agree to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant governmental authority) to such Lender, L/C Issuer or
Administrative Agent in the event such Lender, L/C Issuer or Administrative
Agent is required to repay such refund to such governmental authority. This
paragraph shall not be construed to require any Lender, L/C Issuer or
Administrative Agent to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

 

(f)            Failure to Submit Required Forms. If any of the forms or other
documentation required under subsection (b) above or subsection (g) below are
not delivered to the Administrative Agent and Borrower (or, in the case of an
assignee of a Lender or L/C Issuer which (x) is an Affiliate of such Lender, L/C
Issuer or a Related Fund of such Lender and (y) does not deliver an Assignment
and Assumption to the Administrative Agent for recordation pursuant to the last
sentence of Section 13.12(b), to the assigning Lender or L/C Issuer only) as
therein required (as modified by subsection (d)), then the Borrower and the
Administrative Agent may withhold any payment to such Lender or L/C Issuer not
providing such forms or other documentation in an amount equivalent to the
applicable withholding tax as required by applicable Legal Requirements.

 

(g)           FATCA. If a payment made to a Lender or L/C Issuer under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender or L/C Issuer were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or L/C Issuer shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender or L/C Issuer
has complied with its obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Section 13.2          No Waiver, Cumulative Remedies.

 

(a)           No delay or failure on the part of the Administrative Agent, the
L/C Issuer or any Lender or on the part of the holder or holders of any of the
Obligations in the exercise of any power or right under any Loan Document shall
operate as a waiver thereof or as an acquiescence in any default, nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The rights and
remedies hereunder of the Administrative Agent, the L/C Issuer, the Lenders and
of the holder or holders of any of the Obligations are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.

 

(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 13.16, or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 11.6(b) and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 



147 

 

 

Section 13.3          Non-Business Days. Unless otherwise specified herein, if
any payment or the performance of any obligation hereunder or any other Loan
Document becomes due and payable or performable as the case may be on a day
which is not a Business Day, the due date of such payment or the date of such
performance shall be extended to the next succeeding Business Day on which date
such payment shall be due and payable or such performance required. In the case
of any payment of principal falling due on a day which is not a Business Day,
interest on such principal amount shall continue to accrue during such extension
at the rate per annum then in effect, which accrued amount shall be due and
payable on the next scheduled date for the payment of interest.

 

Section 13.4          Documentary Taxes. The Borrower agrees to pay on demand,
indemnify and hold harmless the Administrative Agent, any Lender, the L/C Issuer
and any of their Affiliates with respect to any documentary, stamp or similar
taxes payable in respect of this Agreement or any other Loan Document, including
interest and penalties applicable thereto, in the event any such taxes are
assessed, irrespective of when such assessment is made and whether or not any
credit is then in use or available hereunder, except any such taxes imposed with
respect to an assignment. The Borrower shall deliver to the Administrative Agent
official receipts or other evidence of such payment reasonably satisfactory to
the Administrative Agent promptly after any such payment.

 

Section 13.5          Survival of Representations. All representations and
warranties made herein or in any other Loan Document or in documents given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder. Such representations and warranties have been
or will be relied upon by the Administrative Agent and each Lender, regardless
of any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any extension of credit
hereunder.

 

Section 13.6           Survival of Indemnities. All indemnities and other
provisions relating to reimbursement to the Lenders and L/C Issuer of amounts
sufficient to protect the yield of the Lenders and L/C Issuer with respect to
the Loans and Letters of Credit, including, but not limited to, Sections 1.12,
10.3 and 13.15, shall survive the termination of this Agreement and the other
Loan Documents and the payment of the Obligations or the time periods specified
in this Agreement.

 



148 

 

 

Section 13.7          Sharing of Set-Off.

 

(a)           Each Lender agrees with each other Lender party hereto that if
such Lender shall receive and retain any payment (whether by set off or
application of deposit balances or otherwise, but excluding (x) any payment
obtained as consideration for the assignment of, or sale of a participation in,
any of its Loans to any assignee or participant, or (y) any payment as otherwise
expressly provided herein, including in Sections 1.16, 1.18, 1.19, 1.20, 13.10,
13.11 and 13.12) on any of the Loans or Reimbursement Obligations in excess of
its ratable share of payments on all such Obligations then outstanding to the
Lenders, then such Lender shall purchase for cash at face value, but without
recourse, ratably from each of the other Lenders such amount of the Loans or
Reimbursement Obligations, or participations therein, held by each such other
Lenders (or interest therein) as shall be necessary to cause such Lender to
share such excess payment ratably with all the other Lenders; provided, however,
that if any such purchase is made by any Lender, and if such excess payment or
part thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. For purposes of this Section 13.7, amounts owed to or
recovered by the L/C Issuer in connection with Reimbursement Obligations in
which Lenders have been required to fund their Participating Interests shall be
treated as amounts owed to or recovered by the L/C Issuer as a Lender hereunder.

 

(b)           To the extent that any payment by or on behalf of the Borrower is
made to the Administrative Agent, the L/C Issuer or any Lender, or the
Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (x) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (y) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (y) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

Section 13.8          Notices.

 

(a)           Notices Generally. Except as otherwise specified herein, all
notices hereunder and under the other Loan Documents shall be in writing
(including, without limitation, notice by telecopy or other electronic
transmission) and shall be given to the relevant party at its address,
telecopier number or e-mail address set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices to
the Borrower, any Guarantor, the Administrative Agent, the L/C Issuer or the
Swing Line Lender shall be addressed to the respective address, telecopier
number or email address set forth on Schedule 13.8. Notices under the Loan
Documents to the Lenders shall be addressed to their respective addresses,
telecopier numbers or e-mail addresses set forth in its Administrative
Questionnaire. Notices and other communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices and other communications sent by
facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 



149 

 

 

(b)           Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Section 1 if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Persons have any liability
to the Borrower, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, other than for direct or actual damages resulting from the
gross negligence, bad faith or willful misconduct of Administrative Agent or its
Related Persons as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

 

(d)           Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States Federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 



150 

 

 



 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Persons of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

Section 13.9          Counterparts. This Agreement may be executed in any number
of counterparts, and by the different parties hereto on separate counterpart
signature pages, each of which shall constitute an original, and all such
counterparts taken together shall be deemed to constitute one and the same
contract. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission will be effective as
delivery of a manually executed counterpart thereof.

 

Section 13.10        Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 13.12, (ii) by way of participation in
accordance with the provisions of Section 13.11, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 13.12(dc) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 13.11 and, to the extent expressly contemplated
hereby, the Related Persons of each of the Administrative Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 



151 

 

 

Section 13.11        Participants. Each Lender shall have the right at its own
cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and participations in L/C
Obligations and Swing Loans and/or Commitments held by such Lender at any time
and from time to time to one or more other Persons (other than a natural Person,
or a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of a natural Person, a Defaulting Lender, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries, or a Disqualified Institutions
(but only to the extent that the list of Disqualified Institutions has been made
available to all Lenders), a “Participant”); provided that no such participation
shall relieve any Lender of any of its obligations under this Agreement, and,
provided, further, that no such participant shall have any rights under this
Agreement except as provided in this Section 13.11, and the Administrative Agent
shall have no obligation or responsibility to such participant. Any agreement
pursuant to which such participation is granted shall provide that the granting
Lender shall retain the sole right and responsibility to exercise rights under
this Agreement and the other Loan Documents and to enforce the obligations of
the Borrower under this Agreement and the other Loan Documents including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Loan Documents, except that such agreement may provide
that such Lender will not agree to any modification, amendment or waiver of the
Loan Documents that would reduce the amount of or postpone any fixed date for
payment of any Obligation in which such participant has an interest which
requires the consent of each affected Lender pursuant to clause (i) or (ii) of
the first proviso of Section 13.13(a) (subject to the other provisions of
Section 13.13 including clause (b) thereof). Subject to Section 13.25 hereof,
the Borrower authorizes each Lender to disclose to any participant or
prospective participant (which, for the avoidance of doubt, shall exclude any
Disqualified Institution (but only to the extent that the list of Disqualified
Institutions has been made available to all Lenders)) under this Section 13.11
any financial or other information pertaining to Holdings, any of its Restricted
Subsidiaries or Unrestricted Subsidiaries. Any party which has been granted a
participation shall be entitled to the benefits of Section 1.12, Section 10.3
and Section 13.4 hereof only to the extent of the benefits accruing to the
Lender granting the participation if such participant is not an Affiliate or
Related Fund of a Lender. Each Participant shall be entitled to the benefits of
Section 13.1 hereof as if it were a Lender; provided, however, for the avoidance
of doubt, the Borrower shall not, at any time, be obligated to pay additional
amounts pursuant to Section 13.1(a) with respect to any withholding tax that is
imposed on amounts payable to such Participant at the time it acquires a
participation in the Loans or Commitments made under this Agreement, except to
the extent that such Participant is the Participant of a Lender who was entitled
to receive such additional amounts from the Borrower. Each Lender that sells a
participation shall maintain a register on which it records the name and address
of each participant and the principal amounts of each participant’s
participating interest with respect to the Loans, Commitments or other interests
hereunder to ensure such Loans, Commitments and other interests are in
registered form under Section 5f.103-1(c), which entries shall be conclusive
absent manifest error. In the event a participation is granted to a Person who
does not satisfy the eligibility requirements of this Section 13.11, the
Borrower shall be entitled to pursue any remedy available to it (whether at law
or in equity, including specific performance to unwind such participation)
against the Lender selling the participation and such participant.

 

Section 13.12        Assignments by Lenders.

 

(a)          (i) Assignments Generally. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)            (ii) Minimum Amounts. (A) In the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans and
Participating Interest in L/C Obligations and Swing Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned and (B) in any case not
described in this clause (A), the aggregate amount of the Commitment (which for
this purpose includes Loans and Participating Interest in L/C Obligations and
Swing Loans outstanding thereunder) or, if the applicable Commitment is not then
in effect, the principal outstanding balance of the relevant Loans and
Participating Interest in L/C Obligations and Swing Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if a “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of any Class of Revolving Credit Facility, or
$1,000,000, in the case of any assignment in respect of any Class of Term Loan,
unless each of the Administrative Agent and, so long as no Event of Default
under Section 9.1(a), (j) or (k) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that BoABofA Securities, Inc. may, without notice to the
Borrower, assign its rights and obligations under this Agreement to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date.

 

(ii)            (iii) Proportionate Amounts. Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swing Line Lender’s rights and obligations in respect of Swing Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among the revolving credit facility provided hereunder and any
separate revolving credit or term loan facilities provided pursuant to
Section 13.13(b)(3) on a non-pro-rata basis;

 



152 

 

 

(iii)         (iv) Required Consents. No consent shall be required for any
assignment except to the extent required by Section 13.12(ba)(i) and, in
addition:

 

(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default under
Section 9.1(a), (j) or (k) has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that (i) the Borrower shall be deemed to have so
consented if it shall not have responded (whether affirmatively, negatively or
to respond that the relevant officers of the Borrower are not then available to
make a determination) to a request for such consent within five (5) Business
Days after such request is made; provided that notwithstanding this clause (i),
no consent shall be deemed given with respect to any assignment to a
Disqualified Institution and (ii) notwithstanding the preceding clause (i), the
Borrower’s rejection of any assignment to an Disqualified Institution shall be
deemed to be reasonable and the Borrower’s consent shall be required at all
times for an assignment to a Disqualified Institution;

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Term Loan Commitment or any Class of the Revolving Credit
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Term Credit Facility or Revolving Credit Facility,
as applicable, or an Approved Fund with respect to such Lender or (ii) the Term
Loans to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund (it being understood and agreed that, notwithstanding the foregoing, prompt
notification to the Administrative Agent shall be required in the case of any
such assignment and the acceptance and recording by the Administrative Agent for
any assignment shall be required for the effectiveness of such assignment);

 

(C)            the consent of the L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required in respect of any Class of
Revolving Credit Facility for which such L/C Issuer has outstanding any
Reimbursement Obligations; and

 

(D)            the consent of the relevant Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Swing Loans in respect of any Class of Revolving Credit Facility for
which such Swing Line Lender has outstanding any Swing Loans.

 

(iv)          (v) Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with (unless waived or reduced by the Administrative Agent
in its sole discretion) a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)          (vi) No Assignment to Certain Persons. No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries
(except in accordance with Section 1.21), (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person).

 



153 

 

 

(vi)            (vii) Certain Additional Payments. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Loans in
accordance with its Revolver Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 10.3, 13.6 and 13.15 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 13.11. Each assignee shall be entitled to the benefits of Section 13.1
as a Lender, but, with respect to Section 13.1(a), only to the extent such
assignee delivers the tax forms as is required pursuant to Section 13.1(b) and
(f) (as the case may be); provided, however, that for the avoidance of doubt,
the Borrower shall not, at any time, be obligated to pay additional amounts
pursuant to Section 13.1(a) with respect to any withholding tax that is imposed
on amounts payable to such assignee at the time it becomes a party to this
Agreement or designates a new lending office, except to the extent that such
assignee was entitled, at the time of designation of a new lending office, to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 13.1(a) or is the assignee of a Person who was entitled
to receive such additional amounts from the Borrower.

 

The Borrower agrees that the list of Disqualified Institutions may be posted by
the Administrative Agent to all Lenders, and the Administrative Agent hereby
agrees to post such list to all Lenders. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

 



154 

 

 

(b)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in New York,
New York, a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (with respect to any entry relating to
such Lender’s Loans only), at any reasonable time and from time to time upon
reasonable prior notice.

 

(c)          Pledge or Grant of Security Interests. Any Lender may at any time
pledge or grant a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any such pledge
or grant to a Federal Reserve Bank (or any central bank having jurisdiction over
such Lender), but excluding any such pledge or grant to any Disqualified
Institution, and this Section 13.12 shall not apply to any such pledge or grant
of a security interest; provided that no such pledge or grant of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or secured party for such Lender as a party hereto;
provided, further, however, the right of any such pledgee or grantee (other than
any Federal Reserve Bank (or any central bank having jurisdiction over such
Lender)) to further transfer all or any portion of the rights pledged or granted
to it, whether by means of foreclosure or otherwise, shall be at all times
subject to the terms of this Agreement.

 

(d)          Swing Line Lender. Notwithstanding anything to the contrary herein,
if at any time the Swing Line Lender assigns all of its Revolving Credit
Commitments and Revolving Loans pursuant to subsection (a) above and resigns as
Administrative Agent pursuant to Section 11.6, the Swing Line Lender may
terminate the Swing Line Facility. In the event of any such resignation as L/C
Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in unreimbursed amounts pursuant to Section 1.15). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Loans pursuant to Section 1.15. Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

(e)           Assignments Made in Violation. Any assignment made to any Person
in violation of this Section 13.12 shall be null and void.

 



155 

 

 

Section 13.13        Amendments.

 

(a)          Any provision of this Agreement or the other Loan Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by (1) the Borrower, (2) the Required Lenders, and (3) if the rights or
duties of the Administrative Agent, any L/C Issuer or any Swing Line Lender are
affected thereby, the Administrative Agent, such L/C Issuer or the Swing Line
Lender, as applicable; provided that:

 

(i)             any amendment or waiver to any provision of this Agreement and
the other Loan Documents which (A) increases the amount of any Commitment of any
Lender, extends the termination date of any Commitment of any Lender (it being
understood that waivers or modifications of conditions precedent,
representations and warranties, covenants, Defaults, Events of Default or
mandatory prepayments shall not constitute an increase of the Commitment of a
Lender) or reinstates any Commitment terminated pursuant to Section 9.2,
(B) postpones or extends the final maturity of any Loan or of any Reimbursement
Obligation or postpones or extends the due date of any interest, mandatory
prepayment or of any fee payable hereunder, (C) reduces the amount of or
postpones the date of any scheduled payment of any principal (pursuant to
Section 1.8) of or reduces the rate of interest on any Loan or of any
Reimbursement Obligation or of any fee payable hereunder (it being understood
that any amendment or modification to the financial covenant and financial
definitions or waiver of any Default or Event of Default in or under this
Agreement shall not constitute a reduction in the rate of interest or fees for
the purposes of this clause (i) and that the waiver of interest at the Default
Rate pursuant to Section 1.10 or amendment to the definition of “Default Rate”
shall only require the consent of the Required Lenders), or (D) waives any
condition set forth in Section 7.2, shall require the consent of each Lender
directly and adversely affected thereby (but not the Required Lenders);

 

(ii)             any amendment or waiver to any provision of this Agreement or
the other Loan Documents which (A) (x) reduces any voting percentage set forth
in the definition of Required Lenders, Required Revolving Lenders, Required Term
Lenders or Required Initial Class Lenders or changes the provisions of this
Section 13.13 or (y) releases all or substantially all of the value of the
Guarantees or all or substantially all of the Collateral (except as otherwise
provided for in the Loan Documents), shall require the consent of each Lender
(or, in the case of the definition of Required Revolving Lenders, each Revolving
Lender) and (B) amends or waives the provisions set forth in Section 8.22 (or
the component definitions thereof) in a manner that adversely affects (or is
less advantageous to) the Lenders having Commitments or Loans under either or
both of the Initial Classes shall require, in addition to any other vote
required under this Section 13.13, the consent of the Required Initial
Class Lenders;

 

(iii)            solely with the consent of the Required Revolving Lenders (but
without the necessity of obtaining the consent of the Required Lenders or any
other Lender), any such agreement may waive, amend or modify any condition
precedent to a Credit Event (other than the initial Credit Event) under the
Revolving Credit Facility;

 

(iv)             no amendment to Section 12 shall be made without the consent of
the Guarantor(s) affected thereby; and

 

(v)              any amendment or waiver to any provision of this Agreement
which changes Section 3 in a manner that would alter the pro-rata sharing of
payments required to such Lender as such within an applicable clauses first
through fourth of Section 3.1 shall require the consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 



156 

 

 

(b)          Notwithstanding anything in Section 13.13(a) to the contrary,

 

(1)            this Agreement and the other Loan Documents may be amended (or
amended and restated) with the consent of (i) the Borrower, the Administrative
Agent and the New Term Lenders and/or New Revolving Lenders (and no other
Lenders) to implement the New Term Loans and/or New Revolving Credit Commitments
in accordance with Section 1.16, (ii) the Borrower and each Extending Term Loan
Lender (and no other Lenders) in connection with any extension permitted
pursuant to Section 1.18, (iii) the Borrower and each Extending Revolving Lender
(and no other Lenders) and, if required under Section 1.19, the L/C Issuers, in
connection with any extension permitted pursuant to Section 1.19, (iv) the
Borrower and the Refinancing Term Lenders (and no other Lenders) of the
applicable Refinancing Term Loan Series providing such Refinancing Term Loans in
connection with any refinancing facilities permitted pursuant to
Section 1.20(a) and (v) the Borrower and Replacement Revolving Lenders (and no
other Lenders) providing the applicable Replacement Revolving Commitment
Series in connection with any refinancing facilities permitted pursuant to
Section 1.20(b),

 

(2)            (i) any provision of this Agreement, the other Loan Documents may
be amended or waived pursuant to an agreement or agreements in writing entered
into by the Borrower and the Administrative Agent without the consent of any
other Lender to cure or correct any ambiguity, error, omission, defect or
inconsistency or to effect administrative changes so long as such amendment or
waiver does not adversely affect the rights of any Lender or Secured Creditor in
any respect and (ii) guarantees, collateral documents, security documents and
related documents executed in connection with this Agreement may be in a
customary form reasonably determined by the Administrative Agent or Collateral
Agent, as applicable, and may be amended or waived without the consent of any
Lender if such amendment or waiver is made in order to (x) comply with local law
or (y) cause such guarantee, collateral document, security document or related
document to be consistent with this Agreement and the other Loan Documents
(including to give effect to Sections 1.16, 1.18, 1.19 and 1.20),

 

(3)            (i) this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower (x) to add one or more additional revolving credit or term loan
facilities to this Agreement (and to permit the extensions of credit from time
to time outstanding thereunder and the accrued interest and fees in respect
thereof and all related obligations and liabilities arising in connection
therewith) to share ratably (or on a subordinated basis) in the benefits of this
Agreement and the other Loan Documents with the Term Loans and the Revolving
Loans and the accrued interest and fees in respect thereof and (y) in connection
with the foregoing, to permit the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder and (ii) the Administrative Agent and the Borrower may enter into
amendments (or amendments and restatements) of any intercreditor, collateral
trust, subordination or other similar agreement without the consent of any
Lender to effectuate the foregoing provision of this clause (3)(i) or
Section 8.7(o) or Section 8.7(s).

 



157 

 

 

Section 13.14        Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

Section 13.15        Costs and Expenses; Indemnification.

 

(a)           The Borrower agrees to pay (i) all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent and the Arrangers
incurred on or after the Closing Date within thirty (30) days of a written
demand therefor, together with backup documentation supporting such
reimbursement request, associated with the syndication of the Credit Facilities
and the preparation, negotiation, execution, delivery and administration of the
Loan Documents and any amendment, modification, waiver or consent with respect
thereto (but limited, in the case of legal fees and expenses, to the reasonable
and documented fees, disbursements and other charges of one counsel to the
Administrative Agent and the Arrangers, taken as a whole, and, (x) if necessary,
of one local counsel in any relevant material jurisdiction to such Persons,
taken as a whole and (y) if reasonably determined by any of the Administrative
Agent’s or the Arrangers’ counsel that representation of all such Persons would
create a conflict of interest, of one additional counsel to all affected Persons
taken as a whole), together with any fees and charges suffered or incurred by
the Administrative Agent and the Arrangers in connection with title insurance
policies, if any, collateral filing fees and lien searches and, after the
occurrence of an Event of Default, audits of the Collateral performed by the
Administrative Agent or its agents or representatives; and (ii) all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent, any
Lender or the L/C Issuer within thirty (30) days of a written demand therefor,
together with backup documentation supporting such reimbursement request (but
limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of one counsel to the
Administrative Agent and the Lenders, taken as a whole, and, (x) if necessary,
of one local counsel in any relevant material jurisdiction to such Persons,
taken as a whole and (y) if reasonably determined by any of the Administrative
Agent’s or Arrangers’ counsel that representation of all such Persons would
create a conflict of interest, of one additional counsel to all affected Persons
taken as a whole) in connection with the enforcement of the Loan Documents. In
addition to the reimbursement provisions set forth above, the Borrower further
agrees to indemnify the Arrangers, the Administrative Agent, the L/C Issuer,
each Lender, and each Related Person of any of the foregoing Persons (each, an
“Indemnified Person”) against, and hold each Indemnified Person harmless from,
all losses, claims, damages, liabilities and expenses (limited, in the case of
legal fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnified Persons taken
as a whole and, solely in the case of an actual conflict of interest, one
additional counsel to all affected Indemnified Persons taken as a whole, and, if
reasonably necessary, one local counsel in any relevant material jurisdiction to
such Indemnified Persons, taken as a whole) incurred in respect of the Credit
Facilities or the use or proposed use of the proceeds of any Loan or Letter of
Credit, except to the extent they arise from the gross negligence, bad faith or
willful misconduct of, or a material breach of the Loan Documents by, such
Indemnified Person (as determined by a final, non-appealable judgment of a court
of competent jurisdiction) or any dispute solely among Indemnified Persons
(other than any claims against an Indemnified Person in its capacity as
Administrative Agent or Arrangers) and not arising out of any act or omission of
Holdings or any of its Subsidiaries (including the Borrower). Notwithstanding
the foregoing, (a) each Indemnified Person shall be obligated to refund and
return any and all amounts paid by the Borrower to such indemnified Person for
fees, expenses or damages to the extent such Indemnified Person is not entitled
to payment of such amounts in accordance with the terms hereof and (b) the
Borrower will only be liable out-of-pocket costs and expenses (including legal
fees, expenses and disbursements) under this Agreement to the extent such
out-of-pocket costs and expenses are invoiced within a ninety (90) day period
for which the underlying service giving rise to such obligation occurred (other
than in the case of certain vendor or foreign local counsel fees and
disbursement, in which case, the ninety (90) day period may be extended as
reasonably agreed to by the Borrower). This Section 13.15(a) shall not apply
with respect to taxes other than any taxes that represent losses, claims or
damages arising from any non-tax claim.

 



158 

 

 

(b)         To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under subsection (a) of this Section 13.15 to be paid by
it to the Administrative Agent (or any sub-agent thereof), the L/C Issuer, the
Swing Line Lender or any Related Person of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer, the Swing Line Lender or such Related Person, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the total unused Commitments and Revolving Credit Commitment exposure at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ percentage of aggregate unused Commitments and
outstanding Loans, in each case, under the applicable Class (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Person of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (b) are subject
to the provisions of Section 13.22.

 

(c)          To the fullest extent permitted by applicable law, each of the
parties hereto (and their respective Related Persons) shall not assert, and
hereby waives, and acknowledges that no other Person shall have, any claim
against any other party (or their respective Related Persons), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided, that nothing
contained in this sentence shall limit the Borrower’s indemnification
obligations hereinabove to the extent such special, indirect, consequential or
punitive damages are included in any third party claim in connection with which
an Indemnified Person is otherwise entitled to indemnification hereunder. No
Indemnified Person referred to in subsection (a) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnified
Person through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnified Person as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

 

(d)          The obligations of the Borrower under this Section 13.15 shall
survive the payment and satisfaction of the Obligations and the termination of
this Agreement.

 

Section 13.16        Set-off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default after obtaining
the prior written consent of the Administrative Agent, each Lender, the L/C
Issuer and each subsequent holder of any Obligation is hereby authorized by the
Borrower and such Guarantor at any time or from time to time, without notice to
the Borrower or such Guarantor or to any other Person, any such notice being
hereby expressly waived to the extent permitted by applicable law, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured, but not including trust accounts, tax
accounts and payroll accounts or any other account containing solely tax or
trust funds, and in whatever currency denominated) and any other indebtedness at
any time held or owing by that Lender, the L/C Issuer or that subsequent holder
to or for the credit or the account of the Borrower or such Guarantor, whether
or not matured, against and on account of the Obligations of the Borrower or
such Guarantor to that Lender, the L/C Issuer or that subsequent holder under
the Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender, the L/C Issuer or that subsequent holder shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans and other amounts due hereunder shall have become due and payable pursuant
to Section 9 and although said obligations and liabilities, or any of them, may
be contingent or unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 1.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 



159 

 

 

Section 13.17        Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

Section 13.18       Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT AS OTHERWISE SPECIFIED THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER AND ALL CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER
HEREOF AND THEREOF WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

Section 13.19        Severability of Provisions. Any provision of any Loan
Document which is held to be illegal, invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. If any such provision is held to be illegal, invalid or
unenforceable, the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provision. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.
Without limiting the foregoing provisions of this Section 13.19, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by debtor relief laws, as determined in good
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 



160 

 

 

Section 13.20        Excess Interest. Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section 13.20 shall govern and
control, (b) no Borrower, Guarantor or endorser shall be obligated to pay any
Excess Interest, (c) any Excess Interest that the Administrative Agent or any
Lender may have received hereunder shall, at the option of the Administrative
Agent, be (i) applied as a credit against the then outstanding principal amount
of Obligations hereunder and (ii) if it exceeds such unpaid principal, refunded
to the Borrower, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither the Borrower nor any Guarantor or endorser shall have any
action against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of the Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

Section 13.21        Construction. Nothing contained herein shall be deemed or
construed to permit any act or omission which is prohibited by the terms of any
Collateral Document, the covenants and agreements contained herein being in
addition to and not in substitution for the covenants and agreements contained
in the Collateral Documents.

 

Section 13.22        Lender’s and L/C Issuer’s Obligations Several. The
obligations of the Lenders and the L/C Issuer hereunder are several and not
joint. Nothing contained in this Agreement and no action taken by the Lenders or
the L/C Issuer pursuant hereto shall be deemed to constitute the Lenders and the
L/C Issuer a partnership, association, joint venture or other entity.

 

Section 13.23        Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)           THE BORROWER AND THE GUARANTORS HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE COUNTY OF NEW YORK, AND
OF ANY APPELLATE COURT OF ANY THEREOF FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, WHETHER IN LAW OR EQUITY, WHETHER
IN CONTRACT OR IN TORT OR OTHERWISE. THE BORROWER AND THE GUARANTORS IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT,
TO THE EXTENT PERMITTED BY LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST THE BORROWER, ANY GUARANTOR OR THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 



161 

 

 

(b)          EACH PARTY HERETO, INCLUDING THE BORROWER, THE GUARANTORS, THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS, HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY).
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(c)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 13.8. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

Section 13.24        USA PATRIOT Act. Each Lender and the L/C Issuer that is
subject to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(Title III of Pub. L. 107 56 (signed into law October 26, 2001)) (the “PATRIOT
Act”) and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify, and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender, or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act and the Beneficial Ownership Regulation.

 



162 

 

 

Section 13.25        Confidentiality. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (other
than to any Disqualified Institution) (a) to its and its Affiliates’ directors,
officers and employees (the “Representatives”) and agents, including
accountants, legal counsel and other advisors on a “need to know” basis (it
being understood that (i) the Persons to whom such disclosure is made will first
be informed of the confidential nature of such Information and instructed to
keep such Information confidential and, to the extent customary for a Person in
such position to do so, such Person shall have agreed to keep such Information
confidential and (ii) the Person making disclosure pursuant to this clause
(a) shall be responsible for the compliance by such Person’s Representatives
having received such disclosure with the requirements of this Section 13.25),
(b) to the extent requested by any regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); provided that so long as it is not prohibited, the disclosing
party shall provide prompt written notice of such to the Borrower, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process; provided that so long as it is not prohibited, the disclosing
party shall provide prompt written notice of such to the Borrower, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) to (A) any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
Representatives and legal counsel) to any swap or derivative transaction
relating to the Borrower or any Subsidiary and its obligations; provided, that
disclosure of any such Information pursuant to this clause (f) shall be made
subject to the acknowledgment and acceptance by such assignee or prospective
assignee or participant or prospective participant or actual or prospective
counterparty that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to the Borrower and the Administrative Agent) in
accordance with the standard practices of the Administrative Agent or market
standards for dissemination of such type of Information, which shall in any
event require “click through” or other affirmative action on the part of the
recipient to access such Information and acknowledge its confidentiality
obligations in respect thereof, (g) with the prior written consent of the
Borrower, (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 13.25, (i) to the extent such
Information becomes available to the Administrative Agent, any Lender, the L/C
Issuer or any of their respective Affiliates on a non-confidential basis from a
source other than the Borrower, other than as a result of a breach of this
Section 13.25; (j) to (x) rating agencies if requested or required by such
agencies in connection with a rating relating to the Loans or Commitments
hereunder or the Borrower or Holdings or any Guarantor or (y) the CUSIP Service
Bureau of similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (k) to entities which compile and publish information
about the syndicated loan market; provided that only basic information about the
pricing and structure of the transaction evidenced hereby may be disclosed
pursuant to this subsection (k). In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments. For purposes of this Section 13.25, “Information” means all
information received from Holdings, any of its Subsidiaries (including its
Unrestricted Subsidiaries) or from any other Person on behalf of Holdings or any
of its Subsidiaries (including its Unrestricted Subsidiaries) relating to
Holdings or any of its Subsidiaries (including its Unrestricted Subsidiaries) or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
non-confidential basis prior to disclosure by Holdings or any of its
Subsidiaries or from any other Person on behalf of Holdings or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligations to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Section 13.26        No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to the Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any Arranger nor any Lender has any obligation to disclose
any of such interests to the Borrower, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 



163 

 

 



Section 13.27        Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, notwithstanding anything contained herein to
the contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided
further, that without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

Section 13.28        Acknowledgement and Consent to Bail-In of Affected
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to Write-Down and Conversion Powers of
the applicable Resolution Authority and agrees and consents to, and acknowledges
and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an Affected Financial Institution;
and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 



164 

 

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

Section 13.29      Effect on Amendment and Restatement.

 

(a)         On and as of the Closing Date, the Existing Credit Agreement shall
be amended, restated and superseded in its entirety by this Agreement. The
parties hereto acknowledge and agree that (i) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation, payment or reborrowing, or termination of the
“Obligations” (as defined in the Existing Credit Agreement) as in effect prior
to the Closing Date and (ii) such “Obligations” are in all respects continuing
(as amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement. Each reference to the “Credit Agreement” or “Loan
Agreement” in any Loan Document shall be deemed to be a reference to the
Existing Credit Agreement as amended and restated hereby.

 

(b)          Each of the Borrower, Holdings and each Guarantor hereby confirms
that each Loan Document to which it is a party or otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents,
the payment and performance of all “Obligations” under each of the Loan
Documents to which it is a party (in each case as such terms are defined in the
applicable Loan Document). Each of the Borrower and Holdings acknowledges and
agrees that (i) any of the Loan Documents to which it is a party or is otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid, enforceable, ratified and confirmed in all respects
and shall not be impaired or limited by the execution or effectiveness of this
Agreement, and (ii) all security interests created under any of the Collateral
Documents shall continue in full force and effect pursuant to the terms of such
Collateral Document.

 

(c)           Each Rollover Lender severally agrees to exchange its “Revolving
Loans” (as defined in the Existing Credit Agreement) (such loans, collectively,
“Existing 2015 Revolving Loans”) outstanding immediately prior to the
effectiveness of the amendment and restatement of the Existing Credit Agreement
on the Closing Date as Revolving Loans hereunder, and as of the Closing Date
such Existing Revolving Loans shall be automatically deemed to constitute
Revolving Loans outstanding under this Agreement.

 

(d)            Each Rollover Lender severally agrees to exchange its “Term
Loans” (as defined in the Existing Credit Agreement) (such loans, collectively,
“Existing 2015 Term Loans”) outstanding immediately prior to the effectiveness
of the amendment and restatement of the Existing Credit Agreement on the Closing
Date as Term Loans hereunder, and as of the Closing Date such Existing Term
Loans shall be automatically deemed to constitute Term Loans outstanding under
this Agreement.

 

(e)             On the Closing Date, without further action by any party hereto
(including the delivery of a notice of the issuance of a Letter of Credit
pursuant to Section 1.3 or any consent of, or confirmation by or to, the
Administrative Agent), (i) each “Letter of Credit” (as defined in the Existing
Credit Agreement) listed on Schedule 13.29 hereto that was issued by a person
that is an L/C Issuer hereunder (such letters of credit, collectively, “Existing
Letters of Credit”) shall become a Letter of Credit outstanding under this
Agreement, shall be deemed to be a Letter of Credit issued under this Agreement
and shall be subject to the terms and conditions hereof as if each such Existing
Letter of Credit were issued by the applicable L/C Issuer pursuant to this
Agreement and (ii) each L/C Issuer that has issued an Existing Letter of Credit
shall be deemed to have granted each Revolving Lender, and each Revolving Lender
shall be deemed to have acquired from such L/C Issuer, on the terms and
conditions of Section 1.3, for such Revolving Lender’s own account and risk, an
undivided interest and participation in such L/C Issuer’s obligations and rights
under each such Existing Letter of Credit equal to such Revolving Lender’s
ratable share of the face amount of such Letter of Credit (including all
obligations of the Borrower for whose account such Letter of Credit was issued
and any security or guaranty pertaining thereto).

 



165 

 

 

Section 13.30       Judgment Currency.

 

(a)          The obligations of the Loan Parties hereunder and under the other
Loan Documents to make payments in a specified currency (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by a relevant L/C Issuer or Lender of the full
amount of the Obligation Currency expressed to be payable to it under this
Agreement or another Loan Document. If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court or in any jurisdiction,
it becomes necessary to convert into or from any currency other than the
Obligation Currency (such other currency being hereinafter referred to as the
“Judgment Currency”) an amount due in the Obligation Currency, the conversion
shall be made, at the rate of exchange (as quoted by the Administrative Agent or
if the Administrative Agent does not quote a rate of exchange on such currency,
by a known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the Business Day immediately preceding the date
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).

 

(b)          If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenants and agrees to pay, or cause to be paid, or remit, or
cause to be remitted, such additional amounts, if any (but in any event not a
lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

 

(c)           For purposes of determining any rate of exchange or currency
equivalent for this Section 13.30, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.

 

Section 13.31        Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Obligation or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States), that in the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

[Signature Pages Follow]

 



166 

